Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 1 of 338




   Ninth Report of the
Nunez Independent Monitor




                         Ninth Monitoring Period
                 July 1, 2019 through December 31, 2019
Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 2 of 338




                    THE NUNEZ MONITORING TEAM


                            Steve J. Martin
                               Monitor

                          Kelly Dedel, Ph.D.
                         Subject Matter Expert

                           Anna E. Friedberg
                            Deputy Monitor

                          Dennis O. Gonzalez
                            Senior Analyst

                            Patrick Hurley
                         Subject Matter Expert

                            Simone R. Lee
                           Associate Director

                           Emmitt Sparkman
                         Subject Matter Expert

                       Christina Bucci Vanderveer
                       Associate Deputy Monitor
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 3 of 338




Introduction ................................................................................................................................... 1
      Background ......................................................................................................................... 1
      Current Status of Reform .................................................................................................... 3
      Efforts to Advance Reforms & Address Areas of Concern ................................................ 5
      Organization of the Report.................................................................................................. 9
      COVID-19 Impact ............................................................................................................ 11
Use of Force and Inmate Violence Trends During the Ninth Monitoring Period ................ 13
       1.     Number and Rates of Use of Force ....................................................................... 13
       2.     Use of Force by Facility........................................................................................ 15
       3.     Injury Rates ........................................................................................................... 17
       4.     Location of Use Of Force Incidents ...................................................................... 18
       5.     Reasons for Use of Force Incidents ...................................................................... 21
       6.     Staffing & Supervision ......................................................................................... 23
       7.     Staff Behaviors...................................................................................................... 25
       8.     Inmate Age ............................................................................................................ 33
       9.     Inmates Frequently Involved in Use of Force....................................................... 34
       10.    Inmate Violence .................................................................................................... 37
       11.    Utilization of the Data ........................................................................................... 38
Identifying & Addressing Use of Force Misconduct................................................................ 41
       Streamlining Investigations—Intake Squad Plan ............................................................. 42
       Streamlining Investigations and Improved Efficiency to Impose Discipline ................... 48
       Identifying Use of Force-Related Misconduct .................................................................. 49
       Addressing Use of Force-Related Misconduct ................................................................. 65
Section by Section Analysis ........................................................................................................ 79
       12.    Use of Force Policy (Consent Judgment § IV) ..................................................... 79
       13.    Use of Force Reporting and Tracking (Consent Judgment § V) .......................... 82
       14.    Training (Consent Judgment § XIII)................................................................... 110
              Training Space & Dedicated Training Academy ................................................ 111
       15.    Anonymous Reporting System (Consent Judgment § VI).................................. 131
       16.    Video Surveillance (Consent Judgment § IX) .................................................... 133
       17.    Use of Force Investigations (Consent Judgment § VII)...................................... 149
       18.    Risk Management (Consent Judgment § X) ....................................................... 184
       19.    Staff Discipline and Accountability (Consent Judgment § VIII)........................ 205
       20.    Screening & Assignment of Staff (Consent Judgment § XII) ............................ 228
       21.    Staff Recruitment and Selection (Consent Judgment § XI) ................................ 240
       22.    Arrests of Inmates (Consent Judgment § XIV)................................................... 243
       23.    Implementation (Consent Judgment § XVIII) .................................................... 245
Current Status of 16- and 17-Year-Old Youth....................................................................... 251
      24.    Safety and Supervision of Inmates Under the Age of 19
             (Consent Judgment § XV) .................................................................................. 259
      25.    Inmate Discipline (Consent Judgment § XVI).................................................... 273
      26.    Housing Plan for Inmates Under the Age of 18 (Consent Judgment § XVII) .... 279
Current Status of 18-year-olds Housed on Rikers Island ..................................................... 281
      27.    Safety and Supervision of Inmates Under the Age of 19

                                                                        i
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 4 of 338



             (Consent Judgment § XV) .................................................................................. 288
     28.     Inmate Discipline (Consent Judgment § XVI).................................................... 308
Appendix A: Monitoring Team Recommendations (Parts 1, 2, and 3).................................…i
Appendix B: Definitions..………………………………………………………………..……...iv
Appendix C: Training Charts …………………………...………………………………...…...ix
     Status of Initial Training Program Development and Deployment…………………..…..ix
     Status of Refresher Training Program Development and Deployment………………….xii
     Status of Training Provided Since the Effective Date ……………………………...…..xiv
Appendix D: Flowchart of Promotions Process …………………………………………….. xv




                                                            ii
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 5 of 338




INTRODUCTION
          This is the Ninth Report 1 of the independent court-appointed Monitor, Steve J. Martin, as

mandated by the Consent Judgment in Nunez v. City of New York et. al., 11-cv-5845 (LTS)

(Southern District of New York (“SDNY”)). This report provides a summary and assessment of

the work completed by the City of New York, the New York City Department of Correction

(“the Department” or “DOC”), 2 the Administration for Children Services (“ACS”), and the

Monitoring Team to advance the reforms in the Consent Judgment during the Ninth Monitoring

Period, which covers July 1, 2019 to December 31, 2019 (“Ninth Monitoring Period”).

Background

          The Department manages 11 inmate facilities, eight of which are located on Rikers Island

(“Facility” or “Facilities”). 3 In addition, the Department operates two hospital Prison Wards

(Bellevue and Elmhurst hospitals) and court holding Facilities in the Criminal, Supreme, and

Family Courts in each borough. The Department also jointly operates the Horizon Juvenile

Center in the Bronx with ACS. The provisions in the Consent Judgment include a wide range of

reforms intended to create an environment that protects both uniformed individuals employed by




1
 A Special Report was also filed by the Monitor on March 5, 2018. (see Dkt. Entry 309). The Monitoring
Team also submitted three letters to the Court on the status of HOJC on October 31, 2018 (Dkt. Entry
318), December 4, 2018 (Dkt. Entry 320), and February 19, 2019 (Dkt. Entry 325).
2
    All defined terms utilized in this report are available in Appendix B: Definitions.
3
  There are three Facilities based in the City boroughs, Manhattan Detention Complex (“MDC”),
Brooklyn Detention Complex (“BKDC”), and Vernon C. Bain Center (“VCBC”) in the Bronx. The eight
Facilities located on Rikers Island are: Anna M. Kross Center (“AMKC”), Eric M. Taylor Center
(“EMTC”), George R. Vierno Center (“GRVC”), North Infirmary Command (“NIC”), Otis Bantum
Correctional Center (“OBCC”), Robert N. Davoren Center (“RNDC”), Rose M. Singer Center
(“RMSC”), West Facility - Contagious Disease Unit (“WF”).




                                                        1
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 6 of 338



the Department (“Staff” or “Staff Member”) and inmates, to dismantle the decades-long culture

of violence in these Facilities, and to ensure the safety and proper supervision of inmates under

the age of 19 (“Young Inmates”). The Department employs approximately 9,200 active

uniformed Staff and approximately 1,800 civilian employees, and detained an average daily

population of approximately 7,000 inmates as of the end of the Monitoring Period. 4 The

population in the jails has been drastically reduced since November 1, 2015, the Effective Date

of the Consent Judgment. The population has been further reduced following the close of the

Monitoring Period, as 3,997 inmates were incarcerated as of May 28, 2020. This represents a

60% reduction in population since the Effective Date of the Consent Judgment and is the lowest

DOC population since 1946. 5

          The Consent Judgment was entered by the Court on October 22, 2015. 6 It includes over

300 separate provisions and requires the Department to develop, refine, and implement a series

of new and often complex policies, procedures, and training, all focused on reducing the use of

excessive and unnecessary force against inmates and reducing violence, particularly among

Young Inmates. The use of force-related procedural requirements enumerated in the Consent

Judgment’s provisions are intended to promote the following principles of sound correctional

practice: (1) the best and safest way to manage potential use of force situations is to prevent or

resolve them by means other than physical force; (2) the amount of force used is always the




4
 24.4% of the inmate population is detained for four days or less, while 26.7% of the population is
detained three months or more. The average length of stay for an inmate is 88 days. (See “January 25,
2020, NYC Department of Correction at a Glance – Information for the first 6 months of FY 2020,”
<https://www1.nyc.gov/assets/doc/downloads/press-release/DOC_At_Glance_6_Months_FY2020.pdf >).
5
 The average daily population was 10,009 inmates in November 2015, 9,454 inmates in December 2016,
8,944 inmates in December 2017, 7,960 inmates in December 2018, 6,341 inmates in December 2019.
6
    The Effective Date of the Consent Judgment is November 1, 2015. (see dkt. entry 260)


                                                     2
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 7 of 338



minimum amount necessary to control a legitimate safety risk and is proportional to the

resistance or threat encountered; (3) the use of excessive and unnecessary force is expressly

prohibited; and (4) a zero-tolerance policy for excessive and unnecessary force is rigorously

enforced. None of these principles can take root without a culture change within the agency that

embraces them.

Current Status of Reform

       This report occurs at a critical juncture in the life of the Consent Judgment, the

Department having just completed four full years of implementation, with varying degrees of

success, and with much yet to be done to achieve Substantial Compliance with the overall aims

of the Consent Judgment. The Department has expended significant effort to develop an

infrastructure for managing over 300 interrelated, complicated requirements. Although a lot of

work has been done, a lot of work remains. The conditions that gave rise to the Consent

Judgment have not abated since the Effective Date, and the desired outcomes are simply not yet

evident. Whether examining use of force (“UOF”) trends systemwide, by Facility, or by age

group, the number of incidents and UOF rates have increased, thus producing a concomitant high

number of problematic incidents, and backlogs in both investigations and Staff discipline over

many Monitoring Periods. Further, the Department’s use of force rates during the Ninth

Monitoring Period reached their highest levels since the Consent Judgment went into effect.

       The frequency of unnecessary and excessive force has not shown a marked decrease

since the Effective Date. The prevalence of unnecessary and excessive force appears driven in

large part by the overreliance on Probe Teams and alarms, the use of unnecessarily painful escort

techniques, unnecessary and improper use of OC spray, and hyper-confrontational Staff

behaviors. These problems are compounded by uniform leadership’s inability to identify these




                                                 3
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 8 of 338



aspects of Staff misconduct, thus failing to address them with their subordinates. The

Department remains in Non-Compliance with four of the most consequential provisions of the

Consent Judgment: (1) implementation of the Use of Force Policy (§ IV., ¶ 1); (2) timely and

quality investigations (§ VII., ¶ 1); (3) meaningful and adequate discipline (§ VIII., ¶ 1) and (4)

reducing violence among Young Inmates(§ XV., ¶ 1).

       The top priority in this Monitoring Period for the Department and the Monitoring Team

was to formulate strategies to advance compliance with these core issues. In particular, the

Department laid significant groundwork to overhaul and streamline the investigative process

within the agency, to be implemented during the Tenth Monitoring Period. As part of this effort,

the Monitoring Team, the Department and the Parties to Nunez have also identified initiatives

that would be subject to heightened scrutiny by the Monitoring Team, considered potential

modifications to the Consent Judgment, as well as potential additional remedial relief to address

certain areas of sustained non-compliance as discussed in more detail below.

       That said, stakeholders must not lose sight of what has been achieved thus far in creating

a solid foundation for reforming Staff’s use of force and reducing violence among the Facilities.

Through the development, adoption, and training of an expansive body of policies, procedures,

directives, operational orders, etc., the Department is now able to measure performance against

concrete and objective standards of conduct related to use of force. While Supervisors’

understanding and grasp of these concepts is inconsistent (e.g., the ability to determine whether

force is necessary/unnecessary, avoidable/ unavoidable, or excessive/proportional), agency

officials at varying levels have begun to identify problematic behaviors and utilize a variety of

approaches intended to both teach Staff how to avoid misusing force and to hold them




                                                 4
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 9 of 338



accountable if they fail to abide by agency rules. Those who do not grasp or embrace this reform

effort are becoming increasingly easily identifiable and must be held accountable accordingly.

       As these processes have been devised, a key focus is to address the protracted

disciplinary process. Department officials, with support from the Monitoring Team, have been

working to streamline the process to produce more timely dispositions. It is hardly surprising that

with this increased scrutiny (imperfect as it may be) of Staff use of force, misconduct is

identified at unprecedented levels and is taxing all divisions associated with processing those

incidents. Hopefully, over time, this increasingly active and sustained oversight will filter down

to the rank-and-file. While most high-ranking Department officials, both uniform and civilian,

have developed a more comprehensive understanding of Staff use of force, the pathway for

effectively transferring the necessary level of understanding to the rank-and-file officers has yet

to be identified. Although much important foundational progress has been made, leaders at all

levels in the Department must ensure that the rank-and-file officers develop this same level of

understanding and incorporate that understanding into their daily behavior and actions, and when

they fail to do so, that they are held fully accountable.

Efforts to Advance Reforms & Address Areas of Concern

       The Monitoring Team has deliberated at length about how best to advance the overall

goals of the Consent Judgment, in particular, how to address persistent areas of Non-Compliance

raised by the Monitoring Team through various avenues (including prior reports) and by Counsel

for the Plaintiffs’ Class and SDNY, who submitted a Non-Compliance Notice to the City




                                                  5
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 10 of 338



pursuant to Consent Judgment § XXI. (Compliance, Termination, and Construction), ¶ 2) at the

end of the Eighth Monitoring Period. 7

        The work to date has revealed areas of continued concern that must be addressed, as well

as processes that warrant revision because they are not achieving the desired effect. To provide a

framework for addressing these persistent areas of Non-Compliance, the Monitoring Team

shared written recommendations with the Parties on September 30, 2019 proposing actions that

the City and Department could take to stimulate progress toward the overarching goals of the

Consent Judgment (“September Recommendations”) 8 and were intended to address both the

Monitoring Team’s concerns and the issues raised in the Non-Compliance Notice. These

recommendations were intended to advance reforms in four key areas: (1) implementing the Use

of Force Directive; (2) addressing the backlog of investigations and improving use of force

investigations going forward; (3) improving Staff discipline and accountability; and (4)

addressing the high level of disorder at RNDC, where most of the 18-year-old inmates are

housed. The Monitoring Team also convened a meeting in October 2019 with representatives

from the City, the Department, and Counsel for the Plaintiffs’ Class and SDNY to discuss the

best path forward. In addition, Counsel for the Plaintiffs’ Class and SDNY shared written

feedback to the September Recommendations with the Monitoring Team and separately met with




7
 In the Non-Compliance Notice, Counsel identified nine distinct provisions that Counsel to the Plaintiffs’
Class and SDNY believed the Defendants were in Non-Compliance with for which they asked the
Department to address in a response: (1) Implementation of Use of Force Directive (§ IV. , ¶ 1); (2)
thorough, timely and objective investigations (§ VII., ¶ 1); (3) Preliminary Reviews (§ VII., ¶ 7); (4) Full
ID Investigations (§ VII., ¶ 9); (5) ID Staffing (§ VII., ¶ 11); (6) Timely, Appropriate and Meaningful
Discipline (§ VIII., ¶ 1); (7) Inmates Under the Age of 19, reducing violence among Young Inmates (§
XV., ¶ 1); (8) Inmates Under the Age of 19, Direct Supervision (§ XV., ¶ 12); (9) Inmates Under the Age
of 19, Consistent Assignment of Staff (§ XV., ¶ 17).
8
 These recommendations were shared pursuant to Consent Judgment § XX (“Monitoring”), ¶ 19 and the
Seventh Monitor’s Report (at pgs. 8 to 9).


                                                     6
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 11 of 338



the Monitoring Team in November 2019 to discuss these issues. Finally, the Monitoring Team

worked very closely with the Department to develop initiatives and to identify practical,

achievable implementation plans.

       Thereafter, the Monitoring Team shared revised recommendations in December 2019

(“December Recommendations”). The substantive initiatives outlined in the December

Recommendations were organized into three components: (1) initiatives the Department and

Monitoring Team would develop collaboratively and which would receive heightened scrutiny

by the Monitoring Team; (2) suggestions for initiatives to be addressed by imposing additional

requirements in a new court order (“Remedial Order”); and (3) a recommended proposal of

modifications to the provisions of the Consent Judgment listed in Appendix A, Part 1. The

recommendations for potential additional requirements and/or the basis for recommendations to

modify certain provisions are discussed in more detail in the relevant sections of this report. The

Monitoring Team is working with the Parties to develop a proposal for the Court on how best to

address the Monitoring Team’s recommendations to potentially modify certain provisions of the

Consent Judgment as well as other recommendations and proposals for a Remedial Order.

       Following the submission of the December Recommendations, and in assessing the

Department’s compliance for the Ninth Monitor’s Report, the Monitoring Team also gave

consideration to provisions at the opposite end of the spectrum—problems that the Department

has effectively solved and where Substantial Compliance has been sustained over time. The

Department has built a number of foundational systems and processes that have become fully

operationalized and therefore may be terminated and/or no longer require active monitoring. At

this juncture, it is imperative to consider whether certain provisions remain necessary and

narrowly drawn, and whether they continue to be the least intrusive means to remedy the




                                                 7
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 12 of 338



violations of inmates’ Federal rights that the Consent Judgment is tailored to remedy. 9 The

Monitoring Team’s experience with monitoring other systems reaffirms this multi-faceted

approach, that after a significant period of time of monitoring that evaluation, modification,

limited monitoring and/or termination of certain requirements of the Consent Judgment is

necessary as the circumstances and issues within the Agency evolve, and prioritization and focus

must shift.

        As an initial matter, there are certain provisions in which active monitoring is no longer

necessary. These are provisions in which the Department has sustained compliance for 24

months or more, but these provisions may be intertwined with other provisions in which the

Department is still working towards achieving compliance. Accordingly, termination of these

provision at this juncture may not be appropriate, but active monitoring is not needed. These

provisions are outlined in Appendix A, Part 2. For this group of provisions, the Monitoring

Team does not intend to actively monitor these provisions beginning in the Tenth Monitoring

Period. The basis for this determination is discussed in the respective compliance assessment for

the specific provisions in the report. The Monitoring Team intends to work with the Parties in the

next Monitoring Period to determine how best to formalize these recommendations and any

appropriate requests and/or filings that may need to be made with the Court.

        Finally, the Monitoring Team has identified certain provisions that are no longer

necessary and recommend are terminated because they are not needed to remedy the violations




9
  In pleadings, the Parties acknowledged under the terms of the Consent Judgment they may apply to
terminate certain aspects of the relief, along with their ability to seek the Court’s approval to modify
certain terms of the Consent Judgment. See Joint Memorandum of All Parties in Support of Motion for
Final Approval of Consent Judgment, page 15, fn. 12 (dkt. entry 233).




                                                     8
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 13 of 338



underlying the Consent Judgment. The provisions the Monitoring Team respectfully

recommends for termination 10 are because the Department either: (1) successfully completed the

specifically enumerated task required and/or (2) demonstrated sustained compliance for 24

months or more and the provision is no longer necessary to remedy the violations underlying the

Consent Judgment. These provisions are listed in Appendix A, Part 3. 11 The Monitoring Team

intends to work with the Parties in the next Monitoring Period to seek their input on these

recommendations with the goal of devising an agreed upon approach to submit to the Court for

approval.

Organization of the Report

          The following sections of this report summarize the Department’s efforts to achieve the

goals of the Consent Judgment. First, the report provides a qualitative and quantitative analysis

of UOF trends. This data is presented to anchor the report in the context of the conditions that

created the need for external oversight and to illustrate emerging trends. Next, the report

evaluates the Department’s mechanisms for identifying and responding to UOF-related

misconduct. The Monitoring Team addresses detecting and responding to the misuse of force in

a single section because the two actions are intrinsically intertwined, and while the Consent

Judgment includes individual requirements across many different topics that touch on these

areas, discussing them holistically emphasizes their interdependence.

          This report then assesses compliance with the specific provisions related to Staff’s use of

force (e.g., policy, reporting, investigations, Staff discipline, video surveillance, recruiting,



10
     See, Consent Judgment § XXI. (Compliance, Termination, and Construction), ¶ 2.
11
  The Monitor, in his prior capacity as Plaintiffs’ expert in the Nunez Litigation, filed a declaration with
the Court on October 2, 2015 finding that all provisions in the Consent Judgment were necessary.
However, in a few areas, as outlined in the Report, the Monitor no longer believes that is the case.


                                                      9
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 14 of 338



training, etc.). Finally, the report examines recent changes and current trends regarding 16, 17,

and 18-year-olds. Given the physical separation and different facility management structure for

16- and 17-year-olds and 18-year-olds (who remain on Rikers Island), the Monitor’s Report now

has two separate sections organized by age group. Provisions in Consent Judgment § XV (Safety

and Supervision of Inmates Under the Age of 19), § XVI (Inmate Discipline), § XVII (Housing

Plan for Inmates Under the Age of 18) will be addressed depending on the applicability of the

provision to each age group. A small group of provisions in §§ XV and XVI are addressed in

other sections of this report (e.g., § XV, ¶¶ 10, 11 camera coverage in facilities housing Young

Inmates is addressed in the Video Surveillance section of this report; and § XV, ¶ 9 investigating

allegations of sexual assault involving Young Inmates is addressed in the Use of Force

Investigations section of this report).

        The following standards were applied to each of the provisions that were assessed for

compliance: (a) Substantial Compliance, 12 (b) Partial Compliance, 13 and (c) Non-Compliance. 14

It is worth noting that “Non-Compliance with mere technicalities, or temporary failure to comply

during a period of otherwise sustained compliance, will not constitute failure to maintain




12
  “Substantial Compliance” is defined in the Consent Judgment to mean that the Department has
achieved a level of compliance that does not deviate significantly from the terms of the relevant
provision. See § XX (Monitoring), ¶ 18, fn. 2. If the Monitoring Team determined that the Department is
in Substantial Compliance with a provision, it should be presumed that the Department must maintain its
current practices to maintain Substantial Compliance going forward.
13
  “Partial Compliance” is defined in the Consent Judgment to mean that the Department has achieved
compliance on some components of the relevant provision of the Consent Judgment, but significant work
remains. See § XX (Monitoring), ¶ 18, fn. 3.
14
  “Non-Compliance” is defined in the Consent Judgment to mean that the Department has not met most
or all of the components of the relevant provision of the Consent Judgment. See § XX (Monitoring), ¶ 18,
fn. 4.




                                                   10
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 15 of 338



Substantial Compliance. At the same time, temporary compliance during a period of sustained

Non-Compliance shall not constitute Substantial Compliance.” 15 The Monitoring Team did not

assess compliance (“Not Yet Rated”) for every provision in the Consent Judgment in this report

but, with each Monitoring Period, the proportion of provisions assessed for compliance has

increased. 16 Finally, the Monitoring Team did not assess compliance for any provision with a

deadline for completion falling after December 31, 2019.

COVID-19 Impact

          This Monitor’s Report would be remiss not to acknowledge the global pandemic related

to COVID-19. As with all aspects of life, the operations of the Department of Correction has

been significantly impacted by the pandemic. This report covers the Ninth Monitoring Period

(July 1 to December 31, 2019), prior to the pandemic and therefore the potential impact of

COVID-19 on the Department’s efforts to achieve compliance are not addressed. The

Monitoring Team filed a letter on May 6, 2020 to provide a brief update to the Court on the

impact that the dynamic and emergent circumstances relating to COVID-19 is having on the

operations within the Department, and may have on the implementation of the Nunez reforms

(see Dkt. 338). The efforts of both the Department of Correction along with Correctional Health

Services to address the challenges under these extraordinary and incredibly stressful conditions

must be acknowledged. The Monitoring Team is closely scrutinizing the extent to which the




15
     § XX (Monitoring), ¶ 18.
16
  The fact that the Monitoring Team does not evaluate the Department’s level of compliance with a
specific provision simply means that the Monitoring Team was not able to assess compliance with certain
provisions during this Monitoring Period. It should not be interpreted as a commentary on the
Department’s level of progress.


                                                  11
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 16 of 338



pandemic may impact the Department’s efforts to achieve compliance with the Nunez reforms

and this will be addressed, as appropriate, in the next Monitor’s Report.




                                                12
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 17 of 338




USE OF FORCE AND INMATE VIOLENCE TRENDS DURING THE NINTH
MONITORING PERIOD

          The overall goal of the Nunez Consent Judgment is to reduce the frequency with which

force is used, and more particularly, the use of unnecessary and excessive force. As an initial

matter, Staff appear to utilize force more often now than when the Consent Judgment first went

into effect. While some Staff practices regarding force have evolved, the frequency of

unnecessary and excessive force has not shown a marked decrease since the Effective Date. That

said, the reform effort has moved past “square one.” Some important milestones have been

achieved in collecting data relevant to various processes and there is improved transparency of

practices and procedures. However, progress toward key outcomes is not yet evident. Four years’

of UOF data is now available to assess the impact of the Department’s reforms, so in addition to

identifying concerns that emerged during the current Monitoring Period, this report utilizes four-

year trends to take a more global look at the Department’s progress.

1. NUMBER AND RATES OF USE OF FORCE

          The number and rate of use of force remains at an all-time high. The average raw number

of uses of force per month in 2019 was 54% higher than 2016 (597.4 versus 387.6).


                                                Total Uses of Force
                                                         2016-2019
 800

 600

 400

 200

   0
       2016




                                    2017




                                                                      2018




                                                                                                     2019




              2016 Average: 387.6          2017 Average: 398.3                 2018 Average: 491.8          2019 Average: 597.4

                                               Total UOF                     Linear (Total UOF)




                                                                 13
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 18 of 338



             The increase in raw numbers coupled with significant decreases in the size of the jail

population (from an ADP of 9,803 in 2016 to 7,389 in 2019) sent the average monthly use of

force rate dramatically upward, for a 105% increase between 2016 and 2019 (4.0 versus 8.2).


                                                 Use of Force Rate
                                                         2016-2019
 12
 10
  8
  6
  4
  2
  0
      2016




                                   2017




                                                                   2018




                                                                                                 2019
               2016 Average: 4.0          2017 Average: 4.3                  2018 Average: 5.9          2019 Average: 8.2

                                               UOF Rate                   Linear (UOF Rate)



             Physical force by Staff in a correctional setting is at times necessary to maintain order

and safety and the mere fact that physical force was used does not mean that Staff acted

inappropriately, as emphasized in every Monitor’s report to date. In fact, there are times in which

Staff must use force. A well-executed, well-timed use of force that is proportional to the

observed threat can actually protect both Staff and inmates from serious harm. That said, the use

of force has many consequences for the relationships between Staff and inmates and the overall

tenor and level of disorder in a Facility. Too often, Staff select approaches which escalate and

exacerbate the problem (e.g., painful escort, hyper-confrontation) rather than solve it, which

increases both the likelihood that force will be used and the potential for harm. Even those uses

of force that are within policy guidelines can have an adverse impact on the culture of a Facility

for those who work and live there, especially given the high volume of incidents that are

currently occurring within the Facilities.




                                                              14
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 19 of 338



         The work that flows from a UOF incident, even those that are appropriate, is enormously

taxing on the system, preventing Staff from attending to other important duties in the care and

custody of inmates. For instance, in 2019, the over 7,000 uses of force triggered almost 7,000

Rapid Reviews by the Facilities, over 7,000 Preliminary Reviews (with subsequent referrals for

Full ID and Facility Investigations), the submission of at least 22,000 reports by Staff who either

engaged in or witnessed the use of force, and at least 11,800 medical encounters for inmates

involved in these incidents. The Department will simply be unable to sustain reasonable and

timely processes with this high level of use of force.

2. USE OF FORCE BY FACILITY

         Facilities’ use of force rates are different—some are higher, some are lower, but none of

the Facilities has significantly decreased their use of force since the Effective Date. Between

2018 and 2019, sharp increases were observed at AMKC (+56%), EMTC (+76%), GRVC

(+43%), and MDC (+66%). 17 During this Monitoring Period, the Monitoring Team heavily

scrutinized the operations at GRVC, 18 HOJC, 19 and RNDC 20 given their concerning levels of

force.




17
  Given the small number of inmates and changing circumstances of NIC and WF, UOF rates across time
are not comparable to the rates of other Facilities.
18
   The Monitoring Team raised a number of concerns regarding the operation and management of GRVC
at the end of the Monitoring Period, including concerns regarding the overall rate and number of use of
force, lack of supervision evidenced by specific use of force examples, a pattern of failures to adhere to
basic security protocols, and delays in providing medical attention to inmates following use of force.
 A more detailed discussion on the conditions at HOJC can be found in the Current Status of 16- and 17-
19

Year-Old Inmates section of this report.
20
  A more detailed discussion on the conditions at RNDC can be found in the Current Status of 18-Year-
Old Inmates section of this report.


                                                    15
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 20 of 338




                            Average Use of Force Rates, by Facility
                                             2016-2019
      25

      20

      15

      10

       5

       0
            AMKC    BKDC    EMTC    GRVC    MDC          NIC    OBCC    RMSC    RNDC     VCBC     WF
     2016    2.42    2.5     1.62    6.91   3.53         2.56    3.67    2.83    8.04     1.21   14.24
     2017    2.72    3.94    1.74    6.42   4.82         2.21    6.12    4.83    4.9      2.81   20.97
     2018    3.32    5.88    1.78    9.28   8.17         4.71    5.4     4.8    19.28     3.07   7.12
     2019    5.19    7.13    3.14   13.26   11.95        7.84   5.595   5.145   20.925   3.775   3.74



       The majority of practices related to misuse of force, as discussed further in this report, are

seen throughout the system and are not limited to a specific Facility. The Department has created

the macro-level tools, some of which are still being refined, needed to support a reduction in the

use of force (e.g., UOF policy, training curricula, improved data collection, investigation

protocols, disciplinary guidelines). Department-wide initiatives addressing certain issues in all

Facilities are likely more efficient and effective. That said, given the differences in inmate

characteristics (e.g. high classification, need for enhanced security protocols, mental observation

or protective custody), staffing levels and deployment, program availability, special housing

units, and facility management styles, Facility leadership must analyze their own UOF data and

refine potential initaitives to address the specific contours of their Facility. While Department-

wide strategies are key, ultimately addressing these issues require the leadership in each Facility

to have a strong command of their role and responsibilities and to champion intiatives that will

advance the reforms within their command.




                                                    16
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 21 of 338



3. INJURY RATES

           The rate of injury across the Department is decreasing and so one positive development is

that, overall, a smaller proportion of the Department’s uses of force have resulted in an injury

than in the past. 21 That said, too often, the Department’s practices continue to cause injury or

pain to both Staff and inmates. In 2019, 25% of uses of force caused an injury (Class A and B,

combined, in the chart below), compared to 34% to 39% in 2018 and 2017 respectively.

However, the overall increase in the number of incidents resulting in a use of force means that

more people were injured each year. In 2019, the number of incidents involving at least one

individual sustaining serious injuries as a result of the use of force (Class A) was more than

twice as high as in 2016 (166 versus 74). 22


                                    Injury Severity and Use of Force
                                                 2016-2019
                  80%                                                                       75%
                  70%                                                       63% 61%   66%
                  60%
                  50%
                  40%                               35% 36% 32%
                  30%                                              23%
                  20%
                  10%       2% 3% 2% 2%
                   0%
                                 Class A                 Class B                Class C

                                             2016    2017    2018    2019




21
     Note, this is a system-wide trend and the pattern does not necessarily hold for all Facilities.
22
  In August 2019, the Department introduced a revised serious injury policy with the goal of improving
collaboration with Correctional Health Services (CHS) to better capture the final determinations of all
potential serious injuries. This is discussed in more detail in the Use of Force Reporting section of the
report.


                                                        17
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 22 of 338



       It is worth noting that the fact that a Staff or inmate did not sustain an injury does not

mitigate the concerns about the use of force if the force was nonetheless excessive or uncessary.

In addition to injury, pain with no injury may also be the result of excessive and unnecessary

force and is equally destructive to the culture of the Facility.

4. LOCATION OF USE OF FORCE INCIDENTS

       The majority of use of force incidents occur in the housing units and Intake. The

distribution of use of force incidents across locations has remained consistent over the past four

years, with the most current year shown below.


                                         UOF Locations, 2019
                              Intake, 16%

                     Admin Area, 4%

              Bridge/Vestibule, 5%
                                                                      Housing Unit, 54%
                        Clinic, 6%



                            Other, 15%




       Given that inmates spend most of their time on the housing units, the fact that the vast

majority of UOF occur there is not surprising. The frequency of UOF on the housing units is

driven by a lack of Staff skill in de-escalation and a tendency toward provocation, as well as a

host of inmate characteristics (e.g., frustration, aggression) and circumstances (e.g., idle time)

that are all ripe to be targeted with strategies for improvement.

       The second most frequent location for UOF is Intake. Intake is a busy location because it

the processing center for transporting inmates in and out of the Facility and the Department

heavily relies upon it. The Department also escorts all inmates involved in a use of force to


                                                  18
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 23 of 338



Intake immediately following a use of force (often as a waiting area before the inmate obtains

medical treatment). Even when force is not used, Staff frequently transport inmates to Intake

following inmate-on-inmate fights, as a response to tensions in the housing unit, and as a

stopover before transferring inmates to different housing units within the Facility. The

Department’s overreliance on the use of Intake for purposes unrelated to the task of processing

inmates in and out of the facility creates a number of problems: (1) moving inmates, who are

often agitated, to Intake following a use of force sometimes leads to an additional use of force

during the transport and may also require halting all movement in the Facility (i.e., lockdown)

while the transport is occurring, (2) holding inmates in Intake post-UOF diverts Intake Staff from

their primary duty of processing inmates in and out of the Facility; (3) placing an agitated inmate

in the Intake pens brings unnecessary chaos and tension into the area, and sometimes erupts into

additional violence; and (4) the inherently chaotic environment of Intake does not serve the de-

escalation purpose for an agitated inmate.

       The Monitoring Team has raised concerns about the Department’s use of Intake since the

Effective Date, noting the resources needed to transport inmates to Intake, the potential to

exacerbate the situation, as well as delays related to providing medical treatment following a use

of force. This latter concern has since improved and the Department has achieved Substantial

Compliance with the provision related to timely medical care (as discussed in the Use of Force

Reporting section of this report, ¶ 22). However, the initiatives to reduce the reliance on Intake

following an incident have stalled and the concerns regarding the use of Intake remain.




                                                 19
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 24 of 338



        In prior Monitoring Periods, the Department initiated two pilot projects to reduce the

reliance on Intake: Satellite Intake and a Medical Triage Station. 23 Satellite Intake was developed

as a separate location in the Facility for post-incident management to temporarily secure inmates

pending further assessment and housing placement, as necessary. A policy was created on the

use of Satellite Intake units and these units were utilized at GMDC and RNDC (as well as a few

other facilities). By design, inmates were to be held in individual cells, their welfare was to be

verified by Staff at frequent intervals, notifications to supervisors and health services were

required, and the length of stay was intended to be short (i.e., a few hours). In practice, the

Monitoring Team found that some of the documentation needed to establish compliance with

policy was difficult to decipher (e.g., log book entries that tracked the reason for placement,

entry and exit times, and welfare checks), although Facility leadership reported to the Monitoring

Team at the time that they believed the option was a useful one to reduce the level of chaos in the

Main Intake. The practice ceased at the end of the Sixth Monitoring Period.

        The Department also devised a Medical Triage pilot at GRVC. The purpose of the pilot

was to expedite the medical evaluation of inmates following an incident and to avoid placing

inmates in Intake, in an effort to prevent them from languishing for an extended period of time

while waiting to be seen by medical staff. The Medical Triage location was to be used when five

or more inmates were involved in a use of force incident or inmate-on-inmate fight and did not

have any visible injuries requiring medical treatment. For instance, inmates who only require

decontamination following exposure to Chemical Agents may be placed in the Medical Triage




 See Third Monitor’s Report at pg. 68, Fourth Monitor’s Report at pgs. 28, 64-65, 248-249, Fifth
23

Monitor’s Report at pgs. 15-16, 56, 177-178, Sixth Monitor’s Report at pgs. 13, 56-57, 193-194, Seventh
Monitor’s Report at pgs. 24, 27, 204, 237-238, Eighth Monitor’s Report at pgs. 28, 283.


                                                  20
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 25 of 338



location. All inmates with visible injuries requiring treatment or who report of injuries requiring

a further assessment were to be evaluated at the main Clinic location. The Medical Triage

location was only activated twice during the Fifth Monitoring Period. Given its limited use and

some operational challenges, the Department re-evaluated its utility during the Sixth Monitoring

Period and suspended its use.

       The short tenure of these two intiatives does not reflect their potential usefulness to

reducing Facilities’ reliance on Intake, even if the Department’s initial attempt at implementation

did not achieve the desired results. These and other ideas have strong potential to meaningfully

reduce the burden on Intake and the ancillary violence and additional uses of force that often

accompany the curent practice. The processing of inmates through Intake following an incident

may be appropriate or necessary in some cases and so some operational flexibility is needed.

However, the Department’s exclusive reliance on the use of Intake for post-incident management

is at best a questionable management practice often rife with dysfunctional outcomes and at

worst creates unnecessary security risks. The Department must revise its practice to reduce its

reliance on Intake as a post-incident holding area in order to ameliorate the concerns enumerated

above and support the overall efforts to reduce the use of unnecessary and excessive force.

5. REASONS FOR USE OF FORCE INCIDENTS

       Force is used to respond to a variety of situations, some of them in response to violence

(e.g., assaults on Staff, inmate fights) and some as a strategy to enforce compliance (e.g.,

resisting restraint/escort, refusing a direct order). In additon, the Monitoring Team often finds

that use of force incidents also occur and/or are escalated due to Staff behaviors, as discussed in

more detail in the “Staff Behaviors” section below. The distribution across the Staff’s reported

reason for using force during this Monitoring Period is shown in the chart below and have



                                                 21
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 26 of 338



remained relatively stable over the last four years. Reducing the use of force rate will require

strategies that impact both the antecedent behaviors and the Staff’s response to them.


                                            Reasons for Use of Force
                                                   July-December 2019
                                           Prevent Harm                 Assault on Staff
                                                6%                           16%
                 Resist Restraint/Escort
                          13%


                                                                                   Inmate Fight
                                                                                      26%
                         Refuse Order
                             27%


                                                                           Other
                                                                           12%



          The Monitoring Team has begun to more closely scrutinize use of force incidents

involving self-harm. A subset of the 6% of UOF related to the prevention of the infliction of

harm are incidents that involve inmates who engaged in self-harm. 24 As part of this assessment,

the Monitoring Team reviewed a number of self-harm incidents, 25 as well as the Department’s

suicide prevention policies and training curricula. The Department’s directives are outdated, do

not reflect best practice for suicide prevention, and do not provide Staff with the necessary

guidance for timely response to an inmate who is actively engaging in self-injurious behavior.

Following the close of the Monitoring Period, the Monitoring Team made a series of

recommendations for improving Staff’s response in the moment, closely supervising those

placed on suicide precautions, ensuring the availability of emergency response equipment,




24
     This category also includes inmate’s attempts to harm others inmates and non-DOC staff.
 The Monitoring Team also evaluated the high-profile suicide attempt that occurred during the current
25

Monitoring Period involving an 18-year-old inmate.


                                                          22
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 27 of 338



reporting self-harming behavior and conducting morbidity/mortality reviews following

significant incidents of self-harm. In response, the Department has collaborated with the

Monitoring Team and issued additional guidance to Staff, conducted an audit of all emergency

equipment, and is working on revising its suicide prevention policies and procedures. The

Monitoring Team intends to continue to work with the Department on addressing these

recommendations and will continue to closely scrutinize these incidents.

6. STAFFING & SUPERVISION

       The Department continues to struggle to properly manage Staff’s use of force. The

Department maintains one of the largest, if not the largest, staffing complement for jails in the

United States, which is particularly notable given the decreasing inmate population. Having

significantly more Staff than inmates places the Department in a unique position. The

Department does not struggle to meet minimum staffing requirements, but the abundance of Staff

presents other challenges and obstacles. The Monitoring Team has considered the issue of Staff-

inmate ratios and its relationship to Facility UOF rates. Many DOC Facilities with high UOF

rates also have larger numbers of Staff assigned to them. Some of these Facilities (e.g. GRVC)

house maximum custody inmates and those on certain statuses (e.g., Enhanced Restraints or

Punitive Segregation) that require additional security protocols that are Staff intensive. However,

absent these protocols, there is certainly a point at which an overabundance of Staff becomes

dysfunctional as it can create confusion, commotion and ultimately can escalate, rather than de-

escalate, rising tensions. In the Monitoring Team’s routine review of incidents, this dynamic of a

large number of Staff responding to an incident is observed over and over again, particularly

with regard to the large number of Staff on Probe Teams that respond to alarms.




                                                23
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 28 of 338



        With respect to staffing within the Facilities, there are five ranks of uniform staff. There

are approximately 9,200 uniform staff (8,300 Correction Officers, 800 Captains, 68 Assistant

Deputy Wardens, 31 Deputy Wardens, 13 Wardens). 26 Correction Officers are supervised by

Captains, Captains are supervised by one or two Assistant Deputy Wardens. Each Facility then

has two or three Deputy Wardens who supervise the ADWs and then there is one Warden

assigned to each Facility.

        In order to change Staff behavior, it is critical that Supervisors actively and deliberately

reinforce skills taught in training by issuing clear expectations of their responsibilities before

they go on shift, in the moment (by having a constructive supervisory presence on scene whose

primary task is to resolve the situation without using force, or to ensure that the type and amount

of force used is appropriate to the situation), and after (by adequately identifying both positive

conduct and potential issues and addressing them with Staff).

        While there are several exceptions, many Facility Supervisors do not lead by example,

identify or correct problematic Staff behaviors, provide effective mentoring or otherwise

embrace their supervisory role or responsibility. The Monitoring Team has found supervisory

failures at multiple levels of uniform leadership. In terms of line supervisors, at the scene of an

incident, supervisors often fail to intervene, allowing subordinate Staff to escalate incidents or

become part of the problem themselves by antagonizing, using profanity, and otherwise behaving

inappropriately. In addition to poor on-the-spot role modeling, higher-level supervisors are not




26
  It is worth noting that not all uniform Staff are assigned to a Facility. At least 1,000 Staff are assigned
to positions in Divisions outside of the jail (e.g. Headquarters, Custody Management, Courts, SOD, ID,
NCU, etc.). Further, certain uniform staff may be on restricted status due to medical or disciplinary
reasons.


                                                      24
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 29 of 338



consistently identifying and addressing the misuse of force among their subordinates through the

Rapid Review process which allows it to flourish, unchecked. It is axiomatic, but cannot be

overemphasized, that each time a Deputy Warden or Warden fails to identify a Staff deficiency

or act of wrongdoing, such behavior on the part of Staff cannot be addressed in a timely manner

and may, in fact, be reinforced, thus becoming an entrenched, institutionalized pattern of

misconduct. This is discussed in more detail in the Identifying and Addressing Misconduct

Section of this report.

       The quality of supervision is inherently intertwined with the capacity to supervise. Of

course, insufficent numbers of supervisors in and of itself impacts the quality of supervision

because the Supervisors do not have the necessary time to guide and coach staff. This is at least

partly due to the fact that there are insufficient ADWs to supervise the Captains. Generally, there

is only one or two ADWs assigned per shift and they are generally assigned the duty of Tour

Commander (the sole point of contact for managing the tour for the entire Facility), which results

in little to no supervision of Captains. Therefore, Captains are not actively and effectively

supervised by their superiors to hone their skills in coaching line Staff. This level of superivison

is essential to the Department’s ability to improve Staff practice. Absent constructive and active

supervision, Staff practice is unlikely to change. Accordingly, the Monitoring Team has

recommended the allocation of additional ADWs to adequately supervise Captains and to

support the overall effort to implement and advance the reforms.

7. STAFF BEHAVIORS

       Several Staff practices have been repeatedly found to increase the likelihood that force

will be used. More specifically, a pattern of unprofessional conduct and hyper-confrontational

behavior by Staff, an overreliance on alarms and the Probe Team, misuse of OC spray, use of



                                                 25
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 30 of 338



painful escort techniques, and improper use of head strikes have all plagued the agency’s use of

force since the Effective Date. Further, as noted in previous Monitor’s Reports, the failure to

adhere to standard security practices contributes to a significant volume of UOF incidents (e.g.,

leaving cell doors open, failing to secure doors, failing to resolve inmate’s issues which escalates

to disruptive/violent behavior). Rather than diffusing tensions, these dynamics create situations

in which force is likely to be misused.

   •   Unprofessional Conduct and Hyper-confrontational Responses

       Too often, Staff are hyper-confrontational, aggressive, lack effective interpersonal

communication skills and do not exhaust non-physical interventions before resorting to force.

These traits are entrenched in the Staff culture, which does not appear to encourage or support

avoiding conflict. Furthermore, the inmate culture centers on negative attributions about Staff

and their intentions. Neither side appears to find any redeeming value or humanity in their

counterparts—a situation which has deteriorated to the point that collisions and the resulting

violence are bound to get worse absent effective intervention.

       During this Monitoring Period, the Department made efforts to address the use of certain

counterproductive language in response to the Monitoring Team’s previous concerns regarding

the use of depersonalizing terms such as “bodies” or “packages” when referring to inmates.

Through various communications, leadership made a concerted effort to advise Staff to cease the

use of these terms and utilize alternative and more appropriate terminology when referring to

inmates (e.g., individuals or persons). As discussed above, active supervision, consistently

modeling appropriate behavior and addressing unprofessional language is needed to support the

overall goal to eradicate the use of counter-productive and de-humanizing terminology.




                                                26
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 31 of 338



Anecdotally, the Monitoring Team has seen a reduction in the use of these terms since this

guidance was issued.

      •   Overreliance on Alarms and Probe Teams

          The Department over relies on calling alarms 27 to summon additional Staff to an area in

order to address certain issues, in particular Level B alarms are called too often when there is no

need. For example, Probe Teams are often called to the scene to address a single inmate who is

passively resisting Staff orders (e.g., refusal to hang up the telephone)—a situation which could

be managed by a supervisor. The frequent deployment of Probe Teams far exceeds what the

Monitoring Team has observed in other correctional settings. 28 In most places, this type of

tactical response is used only when inmates are destroying property at a significant and

accelerated rate and/or where Staff are at serious risk of losing control of an area, or potentially,

the facility. In other agencies, Response Teams are seldom used on a daily basis, let alone

multiple times during a single tour, as is often the case in this Department.

          The Facilities’ overreliance on the Probe Team not only exacerbates the severity of UOF

incidents but also triggers a slew of other operational ramifications for both Staff and inmates.

As an initial matter, certain alarms are simply unnecessary. Probe Teams are frequently called



27
  An “alarm” triggers a response by Staff to the area with the issue, and this response has different levels
depending on the level of alarm called. A Level A alarm triggers a lower level response in which Staff in
the immediate area, with no special equipment, respond to the area. Level A responses are expected to be
utilized most frequently as they are meant to address most routine disruptions such as medical
emergencies, disruptive inmates who refuse to comply with Staff orders, inmate fights with no weapons,
inmates smoking, contraband recovery, or uses of force (if Staff feel they can control the situation). A
Level B alarm requires the response of the Probe Team and it is meant to respond to inmates threatening
Staff safety, assaults on Staff, inmate fights with weapons, multiple inmate fights or fights with potential
to escalate into larger, unmanageable disturbances; stabbings/slashings; unconscious inmates; uses of
force (if Staff feels it rises to Level B); or any fire or security breach.
28
     See also, Seventh Monitor’s Report at pg. 23 and Eighth Monitor’s Report at pgs. 29-30


                                                     27
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 32 of 338



for incidents where they were not required and that could have likely been resolved via unit

Staff’s efforts to de-escalate the situation with no alarm, or with a Level A response by a

Supervisor to defuse and address the situation. When a Level B Alarm is activated, large

numbers of Staff respond to a centralized location (generally in or near intake) to suit up in

heavy riot gear (helmet, prison vest, baton, poly-carbon shield, MK-9, chemical agent and

breathing apparatus). Although by policy, a Probe Team should consist of four to seven Officers

and a Captain, often significantly larger numbers of Staff (up to 30) respond. The Probe Team

response is often a show of force and can be disproportionate to what initially triggered the

incident. Further, the deployment of the Probe Team triggers other operational issues such as

‘movement stoppage’ within the Facility. Even a single alarm disrupts the normal schedule, often

precluding inmates’ access to programs and services (e.g., library, visits, recreation, medical

services, etc.), which then has a domino effect in terms of causing inmate discontent and non-

compliance, triggering discord and possible additional alarms.

       Once on scene, Probe Teams often demonstrate an inability to establish a constructive

dialog with inmates, which prevents Staff from identifying the source of the inmate’s concern

and precludes the opportunity to resolve the situation without physical intervention. Further,

uninvolved inmates can also be impacted. For instance, there are many instances in which there

is excessive use of chemical agents by the Probe Team and uninvolved inmates are exposed to

OC spray and then require decontamination. Decontamination may then be delayed because

there is a large number of inmates that require it. Further, inmates—whether directly involved or

affected as a bystander—are then escorted to Intake where they are intermingled with other

inmates, which introduces multiple risks of interpersonal violence. Inmates can spend long

periods of time in Intake, waiting to be released for medical treatment and/or to be returned to



                                                 28
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 33 of 338



their housing units. Given this dynamic, the Monitoring Team has observed that inmates

generally, en masse, have an antagonistic attitude towards the Probe Teams, which only

exacerbates these issues.

          The Monitoring Team strongly recommended that the Department revise its practices to

limit the activation of the Probe Team and to ensure they are deployed only when necessary. 29 In

response to a strong recommendation by the Monitoring Team, the Department updated the

Probe Team policy in August, 2019 to refine the process for Probe Team deployment. The

revised protocol requires a Supervisor to evaluate the call for assistance to determine the

appropriate response, rather than giving line Staff unrestricted discretion in calling for a Level B

response. Supervisors are supposed to conduct a rapid evaluation of the situation and either

personally resolve the situation (or send another Supervisor), deploy a Level A response

(intended to de-escalate the situation) or call the Probe Team. If reasonably implemented, these

procedures should reduce the unnecessary deployment of Probe Teams and also result in a more

immediate response to the scene. In most cases, the response by the Probe Team often takes time

given the need for Staff to coordinate and suit up. In cases where a Supervisor or Level A

response is deployed, the response time should be quicker, which should also help in reducing

the need to utilize force as issues can be addressed more timely and tension does not escalate.

          While the Monitoring Team appreciates that the policy requirements were revised,

unfortunately, early results suggest the new policy is not yet having the intended effect. While

the number of Level A alarms decreased significantly after the policy was put into effect (from

464 in July to 218 in December 2019, a 53% decrease), the number of Level B alarms remained




29
     See the Eighth Monitor’s Report at pg. 71.


                                                  29
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 34 of 338



relatively consistent during the four months following the policy’s release, meaning there was no

reduction in the deployment of Probe Teams, and the proportion of Level B alarms increased.

Department-wide alarms were activated an average of 1,200 alarms each month during 2019,

about 73% of which were Level B alarms (which result in the deployment of the Probe Team).

Additionally, certain Facilities utilize alarms at a very high rate. For instance, GRVC had almost

1,000 Level B alarms during the Ninth Monitoring Period, for an average of five Level B alarms

per day in this one Facility. This suggests that the policy requirements have not been

implemented as required. Accordingly, the Monitoring Team strongly recommends that the

Department focus on the implementation of these revised procedures, including holding

Supervisors accountable if these procedures are not adhered to.

   •   Misuse of OC Spray

       The use of OC spray is permitted by policy and can be an effective tool to bring a

situation under control. OC is now used in a smaller proportion of incidents than in the early

days of the Consent Judgment. In 2016, 67% of all uses of force involved OC, compared to 33%

in 2019. However, because the total number of uses of force has increased throughout the past

four years, the actual reduction in the number of incidents involving OC is far more modest. The

number of incidents involving OC use decreased 18% between 2016 and 2019 (3,137 versus

2,545 incidents, respectively). While the choice to utilize alternatives to OC spray is positive, the

Monitoring Team continues to review incidents in which OC is misused, including being

deployed at unsafe distances or in excessive amounts and being applied to passive/uninvolved

inmates.

   •   Painful Escort Techniques




                                                 30
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 35 of 338



         As noted in “Reasons for UOF” above, in 13% of the uses of force during the Ninth

Monitoring Period, Staff reported that force was used because an inmate resisted a restraint or

escort hold. As shown in the graph below, the number of uses of force that occurred because the

inmate “Resist[ed] Restraint/Escorts” has increased steadily over the past four years. The

average number of UOF per month that occurred for this reason tripled between 2016 and 2019,

from an average of 27.6 per month in 2016 to an average of 81.9 per month in 2019.


              Number of UOF Per Month with Reason "Resist Restraint/Escort"
                                                        2016-2019
 120
 100
  80
  60
  40
  20
   0
       2016   2016 Average: 27.6   2017   2017 Average: 56.7    2018   2018 Average: 69.7   2019   2019 Average: 81.9




         While a portion of these uses of force are a legitimate response to inmate resistance, the

Monitoring Team has identified a pattern in which Staff use unnecessarily painful escort

techniques (e.g., bending wrists or twisting arms) on an otherwise compliant inmate which leads

to inmate resistance. The inmate’s resistance is then often used as a basis to justify additional

force to re-affirm the escort or restraint hold, when in fact, the painful hold caused the resistance

in the first place. These are simply avoidable incidents. In other cases, the painful escort does not

result in a use of force, but is an unnecessary infliction of pain, which is of equal concern.

         The Monitoring Team raised concerns with the Department about the use of painful

escort techniques beginning in late 2017. The Department’s three-pronged response included: (1)

addressing painful escort techniques in A.C.T. refresher training (rolled out in early 2018 and


                                                               31
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 36 of 338



nearly complete as of the end of this Monitoring Period); (2) revising the Rapid Review template

to include a column to identify painful escort techniques (which began in January 2019); and (3)

including modules on painful escorts in the Transfer of Learning initiative (addressed in sessions

in March 2019, August 2019, and January 2020). While this multi-pronged strategy to convey

the appropriate message is a solid approach, it did not appear to impact the practice in terms of

the frequency of the problem, suggesting that Staff (particularly Supervisors) implementation

and understanding of the use of appropriate escorts is still lacking.

        Specifically, during Rapid Reviews, Facility Leadership rarely detects painful escort

techniques. In 2019, of the 6,973 incidents reviewed, painful escort techniques were identified in

only 1% of the cases (n=69). This low rate is at odds with the Monitoring Team’s assessment of

the frequency with which unnecessarily painful escort techniques are employed by Staff. The

Monitoring Team has identified incidents in which video evidence of painful escort techniques is

clear, but the Rapid Review did not identify painful escort issues for any involved Staff Member.

Effective coaching and accountability for line Staff cannot occur until uniform leadership is able

to detect the problem when it occurs, as discussed in the Identifying & Addressing Misconduct

section of this report.

    •   Head strikes

        When the Consent Judgement was first put into effect, the Monitoring Team observed

that Staff frequently utilized head strikes as the default response to inmate resistance and in

situations that were far outside the limited circumstances permitted by the New Use of Force

Directive. Staff continue to use head strikes in situations not permitted by policy and where a

less dangerous technique was available and would have been sufficient to neutralize the threat

presented by the inmate. However, over the past four years, the Monitoring Team has observed


                                                 32
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 37 of 338



that the frequency of head strikes has declined, and that Staff are increasingly likely to use more

appropriate techniques when responding to inmate resistance (e.g., control holds, grasping or

pushing inmates away to create distance).

8. INMATE AGE

       Younger inmates are far more likely to be involved in a UOF than older inmates, though

the UOF has significantly increased among inmates of all ages. The table below shows the

average monthly UOF rate for each year, 2016-2019, separated by age. As noted in previous

Monitor’s Reports, the UOF rate among 16-, 17- and 18-year-olds are over twice as high as the

UOF among other age groups. With any age group, specific strategies must be devised to impact

both Staff and youth behaviors in order to reduce the risk of harm.

                                  Average UOF Rates, 2016-2019, by Age
                                                                                 %
                                      2016      2017      2018       2019      change
                                                                               2016-19
                16-17-year-olds       29.4       21.4      50.1      67.9 30   +131%
                18-year-olds          19.7       17.7      36.4      53.8      +173%
                19-21-year-olds        9.3       12.3      19.0      24.4      +162%
                22+ year-olds          2.5       2.9       3.75          5.8   +132%

       Of particular note is the recent increase in the UOF rate among adults, age 22 and over.

During the previous Monitoring Period, the average monthly UOF rate for adults (22 years and

older) was 4.8. During the current Monitoring Period, the average monthly UOF rate for adults

(22 years and older) was 6.8—a 40% increase. It is particularly concerning that the adult UOF

rate has more than doubled since the Effective Date of the Consent Judgment. In addition, of the




 Data for 16- and 17-year-olds is limited to January-October 2019, since ACS began supervising the
30

HOJC housing units in November 2019.


                                                  33
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 38 of 338



3,770 UOF during the current Monitoring Period, adolescents contributed 153 (4%), 18-year-

olds contributed 343 (9%), 19- to 21-year-olds contributed 716 (19%) and 2,558 (68%) of the

UOF occurred among adults age 22 and older. While the rates are higher for the younger age

groups, in sheer numbers, the vast majority of UOF occur among adults. This underscores the

need for the Department to reduce the UOF among all populations, not just the younger inmates.

9. INMATES FREQUENTLY INVOLVED IN USE OF FORCE

        The data over the last four years demonstrates that a small number of inmates are

involved in a large number of UOF (10 or more in a year). For instance, in 2019, 138 inmates

were involved in 10 or more uses of force. The table below shows the number of unique inmates

involved in UOF each year, categorized by the number of UOF they were involved in. Note, this

chart does not include the large number of inmates who were not involved in any uses of force.

                                        Inmates Involved in UOF, 2016-2019
                                     2016                    2017                   2018                 2019
 Total Number of Inmates
                                   N=4544                   N=4627                 N=4986              N=5432
 involved in Use of Force
 1 or 2 UOF Incidents        3,655          80%     3,782           82%      3813           76%   3939          73%
 3 or 4 UOF Incidents        520            11%      549            12%      663            13%   827           15%
 5 to 10 UOF Incidents       308            7%       259            6%       406            8%    528           10%
 11 to 15 UOF Incidents       44            1%        24            1%       71             1%    91            2%
 16 to 20 UOF Incidents       9             <1%       7             <1%      21             <1%   33            1%
 20+ UOF Incidents            8             <1%       6             <1%      12             <1%   14            <1%




        This data demonstrates the need to develop specific strategies to provide certain inmates

with more intensive support and to provide Staff with better ways of working with inmates that

may present certain challenges. The Monitoring Team has long recommended that the

Department develop a specific strategy to address the high incidence of force among this small




                                                    34
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 39 of 338



group of inmates. 31 Because this type of behavior support and intervention is Staff intensive and

often requires coordination across divisions and agencies (to the extent H+H may need to be

consulted), it should be focused on those inmates with the highest levels of involvement (e.g.,

those with multiple uses of force or problematic behaviors in a single month).

          As part of its efforts to address this group of inmates, the Department continued to

convene weekly Persons in Need of Support (“PINS”) meetings that include Department uniform

leadership, Health Affairs, and representatives from H+H. Originally, this multi-disciplinary

team discussed challenging inmates who have diagnosed mental health disorders, but who were

not necessarily among those with high-frequency UOF. The Monitoring Team encouraged the

Department and H+H to consider including inmates frequently involved in UOF in these

meetings to ensure inmates with chronic behavior problems receive the support they need to

reduce these behaviors. 32 In response to this feedback, the Department added this as a referral

criterion for PINS meetings in July 2019.

          To evaluate the extent to which PINS captures those inmates with the most frequent

UOF, the Monitoring Team identified the 20 inmates involved in the highest numbers of UOF

during 2019. 33 Of these, 12 (60%) were discussed in the PINS meetings. Compared to a five-

month period during the previous Monitoring Period where 8 (40%) of the top 20 were discussed

at PINS, the new referral criterion appears to have increased the likelihood of an inmate with

high-UOF coming to the attention of PINS.



31
  See the Third, Fourth, Fifth, Seventh and Eighth Monitor’s Report at pgs. 24, 30-32, 17, 22 and 26-28
respectively.
32
     See pgs. 26-28 of the Eighth Monitor’s Report for a more fulsome discussion of the issue.
33
  This group did not include youth incarcerated at HOJC because HOJC has a separate process for
addressing youth behavior. This is discussed in more detail in the Current Status of 16 and 17-Year-Old
Youth section of this report.


                                                      35
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 40 of 338



       During the Ninth Monitoring Period, a total of 69 inmates were discussed at PINS

meetings, between nine and 15 inmates each week. Eleven inmates were referred to PINS for

mental health reasons, 49 were referred for frequent involvement in UOF, and nine were

discussed at PINS meetings for both UOF and mental health reasons at different times during the

Ninth Monitoring Period. Most of these inmates (n=49; 71%) were discussed at more than one

meeting. The Department tracks the outcome of the PINS meeting using a spreadsheet. The notes

related to the group’s decisions for addressing the inmate’s behavior varied in the level of

thoughtfulness and detail. Some responses were limited to a factual description of the inmate’s

behavior (e.g., “Inmate continues his disruptive and assaultive behavior towards Staff”) that did

not include any specific interventions for addressing the behavior. Others were more detailed

(e.g., “Inmate does not want to be housed in a mental health housing unit”; “Inmate engages with

mental health staff and a treatment plan has been discussed that includes incentivizing good

behavior”; “He is currently on the waiting list for CAPS”). In the Monitoring Team’s experience

in other jurisdictions, this type of multidisciplinary support team has the greatest impact on

behavior when the team identifies specific interventions that address the underlying causes of an

inmate’s problem behaviors, follows through on those strategies, and assesses in subsequent

weeks whether the interventions had the intended impact on the inmate’s behavior.

       Toward this end, in future Monitoring Periods, the Monitoring Team intends to more

closely review the Department’s referral criteria for PINS meetings, assessing the organizational

structure and overall objectives of the meetings and evaluate whether the meetings are achieving

their intended purpose. While it is encouraging that the Department has included frequent

involvement in UOF as a referral criteria, current information is not sufficient to assess whether




                                                 36
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 41 of 338



the team has an intentional focus on the underlying causes of the inmates’ problem behaviors and

Staff’s strategies for de-escalating tensions when they arise.

10. INMATE VIOLENCE

          The rate of fights among inmates increased significantly between 2016 and 2019. As

shown in the graph below, the average rate of fights was similar in 2016 and 2017, but then

began to increase. Between 2016 and 2019, the monthly average rate of fights increased 37%,

from 5.1 to 7.0.


                                    Monthly Rate of Inmate Fights/Assaults
                                                         2016-2019
 10.00

  8.00

  6.00

  4.00

  2.00

  0.00
         2016   2016 Average: 5.1   2017   2017 Average: 5.3   2018   2018 Average: 6.2   2019   2019 Average: 7.0

                                                     Rate         Linear (Rate)



          More tangibly, in 2019, there were over 500 fights each month. Staff are duty bound to

respond to these incidents when they occur, and often must use force to bring the situation under

control. Thus, it is clear that efforts to reduce the use of force in any significant way must include

efforts to reduce inmate-on-inmate violence. As part of the Department’s RNDC Plan (see

Current Status of 18-Year-Old Inmates section of this report), which is focused on the Facility

and inmate population with one of the highest rates of inmate-on-inmate violence, the

Department has developed the initial steps for positively impacting youth behavior. That said,

each month, RNDC contributes less than 20% of the total number of fights each month, and so




                                                         37
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 42 of 338



broader strategies will be necessary to address the contribution of inmate violence to the overall

UOF rate.

11. UTILIZATION OF THE DATA

        The Department is still struggling with how best to utilize the available information to

address issues related to UOF. While the Department collects data and has the ability to identify

these trends, it has yet to effectively utilize the data to inform specific strategies that are

implemented with any integrity or to coach line Staff effectively to ensure a change in practice in

any of the various high-risk circumstances identified above. In an effort to leverage the available

information to improve practice, during this Monitoring Period, the Department began to develop

a computerized dashboard that will allow certain data to be available more contemporaneously

and in a manner that can be easily reviewed by each Facility and Department-wide. The

dashboard includes the numbers of uses of force by day, time, location, reason, and the Staff and

inmates frequently involved in force. The Department is also trying to determine how it may be

able to incorporate information from qualitative reviews into this dashboard, including the Rapid

Reviews and Intake Investigations.

        As discussed in detail in the Risk Management section of this report (¶ 3), the

Department has taken initial steps to conduct Facility-level analyses and to stimulate Facility-

level solutions using the information synthesized in the Dashboard, and the Facilities will be

required to construct Action Plans to address the dynamics revealed by the data with support

from the Project Management Office. While Department-wide initiatives are likely key to

advancing reforms and addressing the use of force issues prevalent throughout the agency,

initiatives like the Dashboard are also an important tool to facilitate leadership growth and

command at the Facility-level.



                                                   38
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 43 of 338



   -     Transfer of Learning Initiative

         The Transfer of Learning (“TOL”) initiative is intended to improve Staff and uniform

leadership’s understanding and implementation of the Use of Force Directive. It was developed

in response to the Monitoring Team’s recommendation in the Seventh Monitor’s Report (at pg.

6) that the Department needed a strategy to address the persistent deficiencies in Staff’s UOF

practice. It utilizes Facility roll call to provide continuing education and training to Staff using

videos of actual use of force incidents. Video segments, talking points and discussion questions

are created for each topic area. Staff are tested on their knowledge before and after each session

using an audience response system (i.e., clicker technology). Mentoring Captains deliver the

TOL twice a week in each participating Facility (GRVC, RNDC, BKDC, and MDC began in

Spring 2019 and AMKC, OBCC, and VCBC began during the current Monitoring Period).

         TOL covers a variety core correctional practices and situations such as proper escort

techniques, alarm responses, assessing use of force situations, and inmate fights. Each topic is

discussed for several weeks to support effective reinforcement. The Monitoring Team provided

feedback on the lesson plan drafts. As discussed further in the Use of Force Policy section of this

report, the draft lesson plans revealed that, in some cases, uniform leadership and the Monitoring

Team were not aligned in their interpretation of the New Use of Force Policy or Chemical

Agents Directive, once again demonstrating the many obstacles to reform.

         The Department collects and analyzes the answers from the audience response system

and identified that more Staff correctly respond to the questions answered during the second

week of instruction on a given topic compared with the first, demonstrating some level of Staff

retention of the materials.




                                                  39
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 44 of 338



       However, unfortunately, the overall goal of TOL—to improve Staff practice—has not yet

come to fruition as described throughout this report in that Staff continue to use excessive and

unnecessary force at rates far beyond what is expected in a safe jail system. Further, as discussed

above, Facility leadership are not consistently identifying painful escort techniques as part of the

Rapid Review as designed, which unfortunately impedes any quantitative analysis as to the

effectiveness of the TOL on this topic. Based on review of hundreds of incidents, the Monitoring

Team did not see any corresponding positive impact or reduction of painful escorts following the

TOL modules on the topic.




                                                 40
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 45 of 338




IDENTIFYING & ADDRESSING USE OF FORCE MISCONDUCT
       Timely detection of misconduct and adequate and timely responses to those identified

issues are essential for the Department to succeed in reducing the use of unnecessary and

excessive force and encouraging the use of force safely and proportionally. In this section, the

Monitoring Team provides an overview of the Department’s ability to consistently identify

misconduct and to respond with interventions that are likely to prevent re-occurrence. Effectively

addressing the misuse of force requires: (1) reliably identifying misconduct that occurs; (2)

recommending proportional and effective responses to that misconduct; and (3) ensuring the

responses are actually imposed, in a timely manner.

       The Department continues to evaluate all UOF incidents through a variety of avenues

described in this section but does not reliably identify misconduct. The Department’s ability to

accurately determine that force is necessary/unnecessary, avoidable/ unavoidable, or

excessive/proportional simply remains inconsistent, as described in prior reports. Accordingly,

the misuse of force often goes undetected, and therefore unaddressed. Further compounding this

problem is that the system remains overwhelmed by the sheer volume of incidents involving

force, so identifying misconduct simply cannot occur on a timely or routine basis using the

current processes. As of the end of the Monitoring Period, over 8,400 Preliminary Reviews and

Full ID Investigations remained pending—which results in a dearth of accountability for the

Staff who misuse force and contributes to the Department’s slow progress in properly

implementing the UOF policy.

       During the Ninth Monitoring Period, the Department focused on laying the groundwork

for a more efficient investigation process so that they could respond to misconduct more reliably

and consistently. The Department revised its framework for investigating uses of force using the



                                                41
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 46 of 338



newly formed “Intake Squad” and began to alleviate the backlog of Preliminary Reviews,

Facility and Full ID investigations, as discussed in detail in the Investigating Use of Force

section. These initiatives should allow the Department to improve practice going forward. Along

with developing new procedures, the Department made progress in more consistently tracking

and deploying re-training, imposing Command Disciplines, and tracking and imposing the

recommendations for corrective action from Rapid Reviews.

Streamlining Investigations—Intake Squad Plan

       The Monitoring Team’s assessment of thousands of use of force incidents revealed a

number of inefficiencies in the current system for investigations that must be streamlined. During

this Monitoring Period, the Department, in consultation with the Monitoring Team, devised a

new concept for conducting use of force investigations, the “Intake Squad,” in order to conduct

more efficient, timely, and higher quality investigations. Currently, the Consent Judgment

requires three separate investigations for use of force incidents: Preliminary Reviews, Facility

Investigations, and Full ID Investigations. As written, the arbitrary distinctions between and

among them are at odds with the reality that an investigation of a UOF incident is fluid and the

workflows are interrelated and overlapping, particularly because of the fundamental investigative

steps conducted at the Preliminary Review stage. Further, the Preliminary Reviews encompass

the same investigative steps of a Facility Investigation and thus Facility Investigations provide

no additional value to the process of addressing Staff misconduct. These redundancies in the

system are compounded by the volume of UOF incidents and have contributed to the

Department’s inability to meet its obligation to timely investigate UOF incidents.

       The Consent Judgment requirements for Preliminary Reviews and Full ID investigations

(§ VII. ¶¶ 7, 9) impose a variety of mandatory requirements for each investigation and create a



                                                 42
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 47 of 338



number of unintended negative consequences. The complex, multi-layered processes were

intended to improve and supplant investigator judgment. However, a complex process cannot

supplant judgment—in some cases, it merely prolongs the life of an investigation and does not

enhance quality. For example, if an investigator deems a use of force incident that is captured

entirely on video to be appropriate, further investigation or analysis is unlikely to lead the

investigator to a different conclusion. However, the mandatory requirements for investigations

appear to have discouraged investigators from utilizing their professional judgment and critical

thinking skills—because even when an investigator can make a reasonable conclusion about

Staff’s conduct very early in the process, the requirement to refer the case for more investigation

means the investigator must continue to investigate, even when those steps will not alter the

conclusion in any way. This lack of flexibility in the process precludes a thoughtful analysis

when the evidence is available to do so. This has resulted in an overwhelming and complicated

process for ID that is further exacerbated by the large number of use of force incidents.

           •   Intake Investigations

       The Intake Squad Plan creates a new, dedicated unit of investigators within ID (the

“Intake Squad”) to exclusively conduct “Intake Investigations” of all use of force incidents. As

described in detail below, the Intake Investigation is designed to improve investigations and

address current deficiencies and delays by: (a) reducing redundancies for multiple investigations

by eliminating Facility Investigations, limiting Full ID referral requirements, and allowing Intake

Investigators to leverage available evidence to determine whether more investigation is needed

(thereby allowing more investigations to close with or without discipline closer in time to the

incident); (b) streamlining the collection and review of evidence; (c) revamping and revising the

narrative of Intake Investigations to better reflect thoughtful analysis versus a recitation of the



                                                  43
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 48 of 338



facts (compared with their Preliminary Review predecessor); and (d) enabling investigators to

focus on either Intake Investigations or Full ID investigations.

        The unit will not only include dedicated leadership and investigators, but also attorneys

from the Trials division to streamline the imposition of discipline. The Intake Investigations will

replace and improve Preliminary Reviews and Facility Investigations, and will be completed

within 25 business days of the incident. Intake Investigators will review video, staff and witness

reports, injury reports and photos, and inmate statements collected by the Facility. Intake

Investigators can also conduct additional investigative steps (e.g., interview inmates, 34 or

tracking down missing documentation) if only minor follow-up is needed to make a final

determination. The Intake Investigations will include the necessary components of the

investigation that were previously conducted during the Preliminary Review—e.g., per Consent

Judgment §VII. Investigations (¶ 7), reviewing all information previously required to be

reviewed by the Preliminary Reviewer, ensuring accurate classification of the incident, and

referring cases for Full ID investigations when necessary. During the Intake Investigation, the

investigator will also make important determinations about whether immediate administrative

action is warranted, referring a case to law enforcement if necessary, and identifying and

addressing issues with video surveillance that may arise. It is expected that the Intake Squad will




34
  Currently, Preliminary Review Investigators are required to obtain the statement of an Inmate “[i]n the
event that the Inmate(s) subject to the Use of Force or alleged Use of Force has declined to provide a
statement to the Facility, the Preliminary Reviewer shall attempt to interview the Inmate(s) concerning
the Use of Force Incident.” § VII, ¶ 7(a). The Monitoring Team recommends that the Facility continue to
seek an inmate’s account of the incident pursuant to § VII, ¶ 2. However, as Facility call-outs have been a
significant drain on the resources of ID investigators, the Monitoring Team recommends that going
forward whether the Intake Investigator attempts to obtain additional information from an inmate should
be based on the facts of the case and not whether the Facility could obtain an account from the inmate or
not.


                                                    44
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 49 of 338



be able to better focus on the development of the Intake Investigation as this will be their sole

duty, versus juggling a caseload with a variety of different types of investigations.

        Intake Investigators will also identify a number of critical data points for each incident

including: the number of incidents involving excessive force, the number of incidents involving

unnecessary force, the number of injuries occurring as a result of force, the number of

inappropriate head strikes, the number of retaliatory force incidents, the number of avoidable

incidents, whether allegations are substantiated or not, and the number of inappropriate escort

techniques. This information will assist the Department in identifying patterns and practices

regarding Staff use of force.

        A more streamlined, succinct narrative of the incident will differentiate Intake

Investigations from current Preliminary Reviews 35—requiring investigators to analyze and

summarize the available evidence instead of merely transcribing long verbatim descriptions of

Staff reports and video evidence. Such decision-making and critical thinking are essential

elements to improving the quality of investigations going forward. This structure for the

investigation narrative will require investigators to utilize their judgment to assess the

appropriateness of the Staff’s use of force and will enhance the Supervisors’ ability to more

efficiently evaluate and review investigations as extraneous information will no longer be

included. At the completion of the Intake Investigations, Investigators can either recommend

closing a case with or without a disciplinary/administrative response or refer the case for further




35
   The narrative portion of the Preliminary Review are often very lengthy (generally over 10 pages) and
describes the evidence in great detail, and oftentimes summarize (or in some cases include verbatim
transcription) of each Staff report and all relevant video footage. Further, completion of Preliminary
Reviews in CMS also requires many specific questions to be answered about the incident (e.g., whether it
was captured on video, involved head strikes, etc.).


                                                   45
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 50 of 338



investigative steps (“Full ID” investigation). The ability for the Intake Investigator to make these

recommendations is expected to support the imposition of more timely discipline as more cases

can be closed following the Intake Investigation versus the smaller number of cases that were

permitted to be closed following the Preliminary Review. The cases required for Full ID referral

are a more limited subset of the original requirements of Consent Judgment § VII, ¶ 8, and are

intended to identify those cases where further investigation is truly merited. Under the Intake

Squad Plan, the following cases would be referred for Full ID: (1) cases with Class A injuries; 36

(2) cases involving head strikes (i.e., a strike or blow to the head of an inmate, or alleged strike

or blow to the head of the inmate); 37 (3) when it is necessary to conduct interviews of Staff

Members to complete a thorough investigation and determine whether Staff used excessive or

unnecessary force or otherwise failed to comply with the New Use of Force Directive; and (4)

when, due to the complexity of the incident or investigation, the nature of the conduct, or the

evidence collected, it is necessary to conduct further investigative steps to determine whether

Staff engaged in excessive or unnecessary force. 38 The Intake Squad Plan subsumes the need for

Facility Investigations (§ VII., ¶ 13) and therefore cases would no longer be referred for Facility

Investigations because they are duplicative of the work of the Intake Squad and provide no added

value. 39




36
     This is the same requirement under § VII, ¶ 8(a).
37
     This is the same requirement under § VII, ¶ 8(b).
38
  These last two categories build upon and subsume two current Consent Judgment § VII, ¶ 8
requirements: § VII, ¶ 8(i))—cases with unexplained facts including unexplained inmate injuries; portions
of the incident are off camera and raise concerns which warrant inmate interviews, etc.; and § VII, ¶
8(j))—any other cases where Full ID appears merited.
39
  Due to this recommendation to eliminate Facility Investigations, correspondingly there would be no
need for Facility Investigation training as required by Consent Judgment § VIII. (Training) (¶ 2(c)(ii)).


                                                         46
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 51 of 338



           •   Steps Towards Realization of the Intake Squad and Staffing

       Extensive planning is required to implement the Intake Squad and to ensure it has the

necessary foundation for success. To date, this has included selecting experienced and qualified

investigators to join the squad (from among current ID investigators), clearing the caseloads of

those selected, developing the protocol for completing Intake Investigations, drafting related

policies and procedures, and obtaining and preparing physical space and necessary hardware to

support the Intake Squad. While the initial group of investigators assigned to the Intake Squad

will be seasoned investigators, additional Staffing lines are needed to ensure caseloads of a

reasonable size. Accordingly, in mid-June 2019, the City granted a request for an additional 62

staffing lines for the Investigation and Trials Division as part of the fiscal year 2020 budget

cycle. During the Ninth Monitoring Period, ID identified investigators, supervisors and

leadership for assignment to the Intake Squad. The Department also outfitted a functional

dedicated space at GMDC with investigator offices, conference rooms, and installed phones,

computers, and other necessary technology for the base for the new Intake Squad.

       To support the overall goal of more efficient investigations, the Monitoring Team also

recommended that the Department develop a more streamlined process for collecting

documentation from the Facilities. Generally, documentation that is generated close in time to

the incident is not difficult to obtain. However, if certain documentation was not submitted on

time or the investigation reveals additional documentation was needed, the process to obtain that

information was cumbersome and inefficient. Individual investigators were required to pursue

missing documentation from different points of contact at each Facility, which required

significant time and follow-up. With the advent of the Intake Squad, the Department reported it




                                                 47
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 52 of 338



was assigning Facility Captains at each Command who will serve as the central point of contact

for the Intake Squad if/when additional documentation is needed from the Facility.

       To fully implement the Intake Squad, certain provisions of the Consent Judgment will

need to be modified. Accordingly, the Monitoring Team has recommended modifications to

Consent Judgment § VII. (Investigations), ¶¶ 7, 8, and 13 to the Parties, as they are necessary to

streamline investigations and peel away the unnecessary layers of process to allow conclusions

to be made as evidence becomes available. ID leadership and staff made significant strides in the

Ninth Monitoring Period to stand up this new process. The amount of planning and resources for

this effort cannot be underestimated. This new approach is designed to catalyze more efficient

and higher-quality investigations. The Intake Squad was launched early in the Tenth Monitoring

Period (February 3, 2020) and the Monitoring Team intends to continue to closely collaborate

with ID and Trials to support its successful implementation.

Streamlining Investigations and Improved Efficiency to Impose Discipline

       The framework for the Intake Squad is designed to enable the Department to more

efficiently assess use of force incidents and to identify and address Staff misconduct if

appropriate. The Intake Squad will have assigned Trials attorneys to help guide investigators in

determining whether charges may be warranted, and to consider what evidence may be necessary

to ultimately prosecute the case to help determine whether further investigation of an incident

may be warranted. Further, given the ability to close cases more quickly, formal charges may be

brought at the conclusion of the Intake Investigation, and the need for prolonged Full ID

investigations is diminished under this new framework. This will support the goal of both

referring cases for charges more timely and also ensuring that those cases referred for charges

have the necessary evidence to support the imposition of discipline. The Preliminary Review and



                                                48
            Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 53 of 338



      Full ID backlogs (described further below) have hamstrung the formal disciplinary process. The

      increased number of case referrals to Trials will certainly impose additional demands on the

      Trials Division, particularly as the Department works to clear out the investigation backlog. As a

      result, the Monitoring Team has recommended that improvements to support settlement of cases

      outside of the OATH process while also ensuring that OATH has sufficient capacity to manage

      those cases that require a pre-trial conference and/or a Trial. This is outlined in more detail in the

      Staff Discipline & Accountability section of this report.

      Identifying Use of Force-Related Misconduct

               The Department’s various mechanisms for identifying misconduct in this Monitoring

      Period are described below:

                      INITIAL ASSESSMENT                                                INVESTIGATIONS
 Rapid Reviews/           ID Quickstats 40     Immediate            Preliminary            Facility
                                                                                                               ID Investigation
  Avoidables             Weekly Reports          Action               Review             Investigation
                                                              WHEN
                         Within 7 days of                                              25 Business Days
                                               Committee                                                        120 Days after
Within 48 hours of        the incident                                                 after referral from
                                               Meets Bi-       5 Business Days    41                              referral from
     incident            (meeting occur                                                   Preliminary
                                                Weekly                                                       Preliminary Review 42
                             weekly)                                                         Review
                                                             BY WHOM
                                             ID, Legal, Trials,                             Facility
 Warden, DWIC,
                          ID Supervisors      Chiefs, Training      ID Staff             Investigating         ID Investigators
      DW
                                                Leadership                                 Captain
                                                       INCIDENTS REVIEWED
                          Actual use of
Actual use of force                            Concerning
                         force incidents                                                                     Incidents that meet ¶
  incidents with                                incidents                               Incidents that do
                           with video                            All use of force                                8 criteria, or
 video available,                             referred from                             not meet criteria
                          available for                             incidents                                 otherwise warrant
 separate review                                variety of                             for Full ID or PIC
                         AMKC, GRVC,                                                                         Full ID Investigation
conducted for each                               sources
                           MDC, NIC,


      40
        ID Quickstats Weekly Reports are reports prepared by ID in which ID shares a summary of incidents
      that occurred at the Facility the prior week, including descriptions of specific incidents and relevant data.
      This summary includes the Facility Rapid Review findings and whether ID concurs with that assessment
      or not.
      41
        Preliminary Reviews are taking far longer than five business days to be completed, as discussed later in
      this report.
      42
         ID is not currently able to complete Full ID Investigations within the 120-day time period as discussed
      later in this report.


                                                               49
           Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 54 of 338



                     INITIAL ASSESSMENT                                        INVESTIGATIONS
 Rapid Reviews/          ID Quickstats 40     Immediate       Preliminary         Facility
                                                                                                           ID Investigation
   Avoidables           Weekly Reports          Action          Review          Investigation
  involved Staff          RNDC, OBCC,
     Member                 and WF
                                          INFORMATION REVIEWED FOR EACH INCIDENT
                                                                                                            Video, Staff and
                                                                Video, Staff and     Video, Staff and
                                           Video, and other                                                 Witness reports,
                                                                Witness reports,     Witness reports,
                        Video Only (and       available                                                  injury reports, inmate
   Video Only                                                    injury reports,      injury reports,
                        Rapid Review)        evidence if                                                  statements, conduct
                                                               inmate statements,   inmate statements,
                                              necessary                                                   MEO-16 interviews
                                                                      etc.                 etc.
                                                                                                               (if needed)
                                             NINTH MONITORING PERIOD DATA
                                     3,938 Incidents from July 1, 2019-December 31, 2019
                       The ID Quickstats
 Rapid Reviews
                        Weekly Reports     Corrective action    3,532 Pending
were conducted for
                        were conducted           was             Preliminary           583 Facility
3,684 of the 3,770                                                                                            1,703 UOF
                           for actual       recommended            Reviews            Investigations
 actual incidents                                                                                        investigations closed
                          incidents at      for 32 Staff by                         closed during the
   that occurred                                                 406 Complete                              during the Ninth
                        OBCC, GRVC,         the Immediate                           Ninth Monitoring
 between July 1,                                                  Preliminary                             Monitoring Period.
                        RNDC, AMKC,             Action                                   Period
2019 – December                                                    Reviews:
                        MDC, NIC, and         Committee.
     31, 2019.
                         West Facility.



           o Initial Assessment of UOF Incidents

                The combination of Rapid Reviews/Avoidables, ID Quickstats Weekly Reports, the

      Immediate Action Committee, ad hoc review by Agency officials of use of force incidents, and

      Preliminary Reviews creates multiple opportunities for identifying misconduct and initiating

      timely and proportional corrective action (including discipline) when warranted. 43 These

      processes provide a sufficient foundation to identify misconduct, but they are not maximized due

      to the lack of consistent and reliable interpretation of the UOF policy.

                As discussed throughout this section of the report, identification of misconduct and close

      in time response to that misconduct must be improved and remained inconsistent in the Ninth




      43
        Depending on the severity or complexity of the violation, additional investigation may be required
      before corrective action can or should be imposed.


                                                               50
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 55 of 338



Monitoring Period. Fortunately, two initiatives that began in the Tenth Monitoring Period related

to Intake Investigations and administrative reviews are designed to improve the identification of

misuses of force and the corresponding implementation of immediate administrative action (as

merited). First, the Intake Squad’s streamlined approach to conducting an investigation requires

immediate action to be considered close in time to every incident. This, along with the singular

focus of the Intake Squad of only conducting Intake investigations, should encourage more

timely, routine, and consistent recommendations for immediate action. Second, a planned

improved Rapid Review framework to identify and track various issues, including express

consideration of immediate administrative action (e.g. modification of post or suspensions) for

all cases reviewed, should also bear fruit.

          o Rapid Reviews

          In this Monitoring Period, Facility leadership continued to conduct Rapid Reviews of all

use of force incidents captured on video. A close-in-time assessment of use of force incidents by

Facility Leadership is critical to properly managing any facility. While the investigation will

make the ultimate determination about Staff conduct, administrative reviews are integral to

uniform leadership’s ability to appropriately manage their Staff and the Command. The Rapid

Review process provides an opportunity for Facility leadership to document their initial

assessment of an individual incident, consider whether an immediate response is necessary

and/or whether operational issues need to be addressed.

          Rapid Reviews are conducted for every actual UOF incident captured on video. 44 Given

that the nature of these reviews is to make a close in time assessment, the review focuses almost




44
     The Rapid Reviews do not assess allegations of use of force.


                                                      51
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 56 of 338



exclusively on the video of the incident. In assessing the video of the incident and some

preliminary reports (e.g. CODs), the Facility Warden must identify: (1) whether the incident was

avoidable, and if so, how; (2) whether the force used was necessary; (3) whether Staff committed

any procedural errors; (4) whether the incident involved painful escort techniques; and (5) for

each Staff Member involved in the incident, whether any corrective action is necessary, and if so,

for what reason and of what type. The results of the reviews are forwarded up the chain of

command for approval by the Bureau Chief of Facility Operations, whose office compiles the

results and circulates the outcomes of the Rapid Reviews to relevant stakeholders for review.

          Given the extensive video coverage in the Department, nearly all incidents have been

subject to a Rapid Review for the past two years. During this Monitoring Period, Rapid Reviews

assessed 3,684 (98%) of the 3,770 actual uses of force, involving 12,501 unique Staff actions. 45

The chart below demonstrates the Rapid Review outcomes for the past four Monitoring Periods.

                          Rapid Review Outcomes – January 2018 to December 2019
                                   Jan. to June       July to Dec.       Jan. to June       July to Dec.
                                       2018 46            2018               2019               2019
                 Incidents Identified as Avoidable, Unnecessary, or with Procedural Violations
                                       1,170             3,087              3,215               3,684
       UoF Incidents Assessed     (97% of actual     (94% of actual     (95% of actual     (98% of actual
                                     incidents)        incidents)         incidents)         incidents)
            Avoidable 47            277 (24%)          688 (22%)          492 (15%)           323 (9%)
            Unnecessary              104 (9%)           186 (6%)           126 (4%)            85 (2%)
       Procedural Violations        419 (36%)         1,225 (40%)         735 (22%)          931 (25%)




45
  The fact that 12,501 staff actions were evaluated does not mean that 12,501 unique Staff Members were
involved in UOF. Rather, this number reflects the Staff actions evaluated for all UOF reviewed and
certain Staff were likely reviewed multiple times as they were involved in multiple use of force incidents.
46
  A revised version of Rapid Reviews was implemented beginning in April 2018 which combined Rapid
Reviews with the “Avoidables” process which was previously separate. This data reflects only data
following the implementation of the new process in April 2018.
47
     An incident may be found to be both avoidable and unnecessary.




                                                      52
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 57 of 338



                                         Misconduct Identified 48
     Staff Actions Assessed        3,745            12,129               11,085            12,501
       Corrective Action
                                    841              2,754               2,072 50          1,897
                                (22% of Staff    (23% of Staff        (19% of Staff     (15% of Staff
       Recommended 49                                                                     Actions)
                                  Actions)         Actions)             Actions)



        The table above demonstrates that Facility leadership are identifying some situations

where Staff have engaged in misconduct. The Monitoring Team has also found that some Rapid

Reviews do identify situations where Staff have engaged in misconduct and/or the incident is

unnecessary, excessive, and/or avoidable. However, as described throughout this report, Facility

leadership’s assessment of use of force incidents and Staff misconduct is inconsistent. The Rapid

Reviews do not consistently identify whether the incident is necessary/unnecessary,

avoidable/unavoidable, or appropriate/excessive, and whether an individual Staff Member

engaged in misconduct. This is likely the result of the fact that uniformed Staff of all ranks and

across divisions continue to struggle to develop a common understanding of when it is

appropriate to use force. The lack of a common understanding has resulted in conflicting

expectations, confusion among Staff and inconsistent accountability.

        Another confounding issue is that in many cases, the Rapid Review may defer any

determination about the incident to ID, or defer any recommendation about discipline to ID

instead of recommending any type of response for misconduct identified. While ID will conduct




48
  It is worth noting that corrective action was often not recommended in cases that were subject to a Full
ID investigation because the Facility defers to the outcome by ID.
 For comparison purposes across Monitoring Periods in this chart, the “Corrective Action
49

Recommended: Yes/No” field was used.
50
   The recommended corrective actions are intended to address any misconduct related to an incident that
is found to be avoidable, unnecessary, or have procedural violations, and one incident may have
corrective action for multiple Staff involved.


                                                    53
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 58 of 338



the investigation, this approach for the administrative review allowed Rapid Reviewers to

abdicate responsibility in identifying or addressing misconduct.

       The number of incidents identified as avoidable continued to decrease in this Monitoring

Period compared to prior Monitoring Periods. Certainly, the overall goal of the reforms is to

reduce the number of avoidable incidents, which should also result in a corresponding reduction

in the overall number of UOF incidents. In this Monitoring Period, the number of incidents

continued to increase while the number of incidents identified as avoidable decreased. The

Monitoring Team’s assessment of incidents from this Monitoring Period suggests that this

decrease of avoidable incidents may be in part to a lack of consistent identification of avoidable

incidents as the Monitoring Team has not identified any marked change in the number of

incidents that may be avoidable.

       The Monitoring Team has identified too many examples of Rapid Reviews that were

woefully inadequate as they failed to identify clear, objective evidence of wrongdoing. Some of

the more glaring examples of Facility leadership’s inability to identify objective evidence of

wrongdoing were cases in which the ad hoc determinations by Department leadership (including

by the Immediate Action Committee), the ID Quickstats Weekly Reports, or other sources

identified the misconduct and took action, while the Rapid Review itself identified no such

issues. These included incidents for which the Rapid Review found no issues and recommended

no response, but the Immediate Action Committee took action. Three examples of these include

incidents in which: (1) a Staff Member was suspended for 30 days for misconduct in the incident

including unnecessary use of OC spray on a compliant inmate; (2) a Staff Member was

suspended for 30 Days then ultimately terminated (via PDR) for the use of retaliatory and

excessive head strikes; and (3) a Staff Member was suspended for 30 days for the use of




                                                54
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 59 of 338



unnecessary head strikes. The Monitoring Team brought these examples of inadequate Rapid

Reviews, among others, to the attention of Department leadership which were then addressed

through counseling of those who conducted the inadequate Rapid Reviews.

       Overall, the Rapid Review process must improve to ensure there is a consistent

assessment of the incident and reasonable determinations are made. The Monitoring Team

worked with the Department in the beginning of the Tenth Monitoring Period to begin the

process of revising Rapid Reviews. First, the Facilities will no longer defer determinations to ID,

and the Rapid Reviewer will assess each incident. The template for the Rapid Reviews was also

revised to include specific questions to identify potential violations and potential corrective

actions to address those violations. The goal for this new format is to prompt a more focused

assessment. This revised template is promising, and the expectation is that enhancements to the

process will help hone the Rapid Reviewers’ (Deputy Wardens and Wardens) skills at

identifying and addressing misconduct going forward.

       The Rapid Review process also requires additional oversight to correct inadequate Rapid

Reviews to ensure misconduct is identified close in time to an incident. One attempt the

Department made to do this was through the ID Quickstats Weekly Reports, which continued

this Monitoring Period at seven Facilities. ID developed a weekly report of the summary of

incidents that occurred at the Facility the prior week. This summary includes the Facility Rapid

Review findings and ID assessment of the incident including whether ID concurs with the

Facility assessment or not. Select cases from these reports are then discussed during routine

meetings between ID leadership and Facility leadership. While the ID Quickstats Weekly

Reports provided an avenue for ID to identify inadequate Rapid Reviews, it did not translate to

noticeable changed practice in the Facility Leadership’s Rapid Reviews. While the ID Quickstats




                                                 55
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 60 of 338



may have identified deficiencies within the Rapid Reviews, the Facilities do not appear to have

consistently adopted these findings and there is no indication that leadership was held

accountable for inadequate or biased Rapid Reviews. With the creation of the Intake Squad,

along with the proposed improvements to the Rapid Review process, the Department is well

positioned to leverage these changes to develop an adequate oversight mechanism of the Rapid

Reviews to support the development of a common understanding of when it is appropriate to use

force and ensure that these administrative reviews are reliable. As part of this process, Rapid

Reviewers must be held accountable for biased or inadequate Rapid Reviews. The Monitoring

Team therefore recommends that more oversight is put in place to ensure suitable Rapid Review

assessments are occurring.

              Addressing Rapid Review Recommendations

       NCU continued to track the instances in which the Facility recommended corrective

action and to confirm whether those actions were imposed. NCU’s tracking has increased

awareness and visibility of the corrective action process, which has continued to support

improved practice by the Facilities in actually completing the recommended corrective action. In

total, 1,493 recommendations for corrective action were identified by NCU to be completed by

the Facilities, 51 and NCU confirmed that 1,446 (97%) of those recommendations were either

initiated (for recommended CDs) and/or were completed (for actions other than CDs such as




51
  This number is less than the number of corrective actions initially recommended by the Rapid Reviews
because it removes any recommended corrective action that NCU determined should not or need not be
imposed—either because it was put on hold in deference to the outcome of the Full ID investigation, or
the recommendation for corrective action was a manual entry error (e.g. the Corrective Action
Recommended field of the excel stated “Yes,” but no type of corrective action was included in the
relevant column).




                                                  56
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 61 of 338



counseling or re-training). NCU confirmed that 584 of 620 (94%) recommended administrative

actions (e.g., counseling, re-training, suspensions, etc.) 52 were completed and 862 of 873 (99%)

Command Disciplines were initiated in the Case Management System (“CMS”). 53 The

Monitoring Team is encouraged by the improvement since the Seventh Monitoring Period in the

processing of Command Disciplines recommended via Rapid Reviews.

        o Immediate Action

       An immediate administrative response (e.g., suspension, re-assignment, counseling, etc.)

is necessary to address certain misconduct close in time to the incident and ensure that Staff are

held to a common understanding and expectation of how to reasonably utilize force. Given the

current investigation backlog, the need for more immediate action is even greater to ensure

certain misconduct is addressed in a timely fashion. The majority of misconduct identified for

potential immediate action is identified through ad hoc review by uniform or civilian leadership,

the ID Quickstats Weekly Reports, and/or Preliminary Reviews. Immediate action is imposed

either on an ad hoc basis by leadership or after the case has been reviewed by the Immediate

Action Committee (“Immediate Action”). 54



52
  Due to the manual data-entry in the Rapid Reviews, the data is not tracked in a manner that allows the
Monitoring Team to reliably breakdown the categories of recommendations without an individual
assessment of each entry. That said, the majority of recommended action were counseling and re-training.
53
  The initiation of a Command Discipline in CMS does not always result in the relinquishment of
compensatory days as the CD must be adjudicated and the results of that adjudication may be the loss of
days, but the CD may also be resolved with a corrective interview, verbal reprimand, or dismissed
(discussed in more detail in the Command Discipline section below, which provides a breakdown of the
outcome of these CDs).
54
  The Immediate Action Committee continues to meet bi-weekly to review any cases in which immediate
disciplinary action (e.g., suspension or modified duty) should be considered, as identified by executive
leadership (uniformed and civilian), ID, or staff of the Early Intervention, Support, and Supervision Unit
(“E.I.S.S”). In particular, incidents are prioritized when it appears a Staff Member has more likely than
not engaged in conduct that would merit potential termination pursuant to Consent Judgment § VIII, ¶




                                                   57
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 62 of 338



                           Immediate Action Committee

          The Department does utilize some immediate administrative action, but this action is

underutilized. The Monitoring Team continues to identify too many examples 55 of incidents that

should at least be considered for Immediate Action, but were not despite objective evidence of

misconduct (the chart below identifies those incidents that were in fact considered). The advent

of the Intake Squad and improved Rapid Reviews, discussed above, are expected to support

improved identification of cases to be considered for Immediate Action.

                             Immediate Action Committee Recommended Outcomes 56
                             Fourth        Fifth        Sixth       Seventh         Eighth          Ninth
                            Monitoring   Monitoring   Monitoring   Monitoring      Monitoring     Monitoring
                             Period       Period       Period        Period         Period         Period
  Total Use of Force
                               29           34             51           42              34             27
 Incidents Considered
    Total 57 Staff
Members - Immediate            30           39             67           30              31             31
Action Recommended

          The table below presents the recommendations of the Immediate Action Committee as

well as some of the ad hoc actions taken by leadership outside of the Immediate Action

Committee. 58 Although not all of the misuse of force is detected, as discussed above, when

actions are identified as improper, the Monitoring Team has found that the Department’s




2(d)(i) to (iii). The Department may elect to suspend or modify duty of a Staff Member for a variety of
reasons beyond potential termination cases.
55
  The Monitoring Team provides these cases, when identified, with ID & Trials leadership in order to
help improve the identification of similar cases in the future. With respect to these individual cases, the
Monitoring Team may also share recommendations for consideration to expedite closure of the
investigation and imposition of discipline (if warranted upon the completion of the investigation).
56
  Immediate corrective action taken by the Facility through the Rapid Reviews process (as described
above) is not included in this data.
57
     Some incidents include Immediate Action for more than one Staff Member.
 The ad hoc imposition of immediate action is generally tracked through the work of the Immediate
58

Action Committee, though occasionally, some responses are not captured.


                                                      58
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 63 of 338



immediate action responses are generally reasonable—many of the responses include significant

suspensions which appeared appropriate to address the misconduct identified.

                                  Immediate Action Committee Recommendations
                                            Ninth Monitoring Period
           Recommended Action
                                                  Total Recommended            Total Confirmed
     Most Staff Received Multiple Actions
                 Suspensions                               24                         24
                Modified Duty                              4                           4
       Fast-Track to Trials or MOC                         10                          7
      Recommend UPS Investigation                          3                           3
           PDR Recommendation                              5                           3
                EISS Referrals                             6                           6
                 Counseling                                1                           1
                 Re-Training                               3                           3
        Total Recommended Action
                                                           56                         51
          across 31 Staff Members



          Given that incidents are referred for immediate action from various sources and that the

recommended immediate action of those incidents involve different divisions (e.g., E.I.S.S.,

Trials, ID, Training Academy, etc.), ensuring the recommendations are imposed requires

coordination across several different divisions. Unfortunately, the Department has not

implemented a reliable tracking process to ensure that all Immediate Action Committee

recommendations are properly implemented. That said, most actions appear to be implemented,

some types of action with more efficiency than others. 59 Suspensions and Modified Duty

appeared to be implemented timely, which is particularly positive given the effectiveness of

these tools to send clear messages to Staff. However, recommendations to “Fast Track” cases

for discipline within Trials and/or the issuance of a PDR appeared to be implemented less

efficiently and in some cases, the Department had difficulty providing evidence that these actions




59
  As reported in the Eighth Monitor’s Report at pg. 41-42, the Department established an internal
mechanism to confirm the Immediate Action Committee recommendations are implemented—
unfortunately, this mechanism was simply not reliably implemented this Monitoring Period and certain
types of Immediate Action Committee recommendations languished.


                                                    59
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 64 of 338



took place. In certain cases, no action appeared to have been taken until the Monitoring Team

sought proof of practice, particularly for Fast-Track cases—as depicted in the chart above, three

recommendations for Fast-Track did not occur, and two PDRs were not yet finalized as of the

filing of this report.

                        Suspension, Modified Duty and Re-Assignment

        During this Monitoring Period, the Monitoring Team verified that the Department

suspended 24 Staff Members for use of force-related misconduct (compared with 23 during the

Eighth Monitoring Period, and 11 during the Seventh Monitoring Period), with suspensions

lasting from five to 30 days. 60 The suspensions imposed over the last four Monitoring Periods

are depicted in the chart below. The Monitoring Team’s review of UOF incidents has found that

there are additional cases in which consideration for suspension should be occurring.

                                      Suspensions by Monitoring Period
                     6th Monitoring        7th Monitoring        8th Monitoring   Ninth Monitoring
                         Period                Period                Period            Period
       CO                  14                      9                   16                21
     Captain                7                      2                   7                 3
      ADW                   0                      0                   0                 0
     Warden                 0                      0                   0                 0
      Total                21                     11                   23                24

        The Department also modified Staff Members’ duties or re-assigned Staff several times

during this Monitoring Period. As noted above, the Immediate Action Committee recommended

the modification and/or reassignment of four Staff in this Monitoring Period, but at least a

handful of other modifications were recommended by Uniform Leadership and/or ID to move

Staff with problematic behaviors to different positions and/or positions with limited or no inmate




60
  As per Department policy (Memorandum 01/99 - Suspension without Pay (Captain and Above)), all
suspensions are without pay, however Captains may only be suspended without pay if the suspension
begins on a weekend, so sometimes Captains are suspended mid-week with pay through the end of the
week, and a longer period of suspension begins on the weekend without pay.


                                                    60
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 65 of 338



 contact pending the outcome of the investigations/discipline for serious incidents. The

 Monitoring Team recommended the Department also consider certain Staff for modification and

 those recommendations were considered and addressed as appropriate. These administrative

 responses, particularly suspensions, are an important tool for addressing identified misconduct

 close-in-time to the incident and the Monitoring Team urges the Department to continue to

 maximize their use.

       o Investigating Use of Force-Related Misconduct

           The continuing increase of UOF incidents, along with the inefficient investigation

 processes (as discussed above), seriously hampers the Department’s ability to keep pace with

 investigating UOF incidents. The table below provides the investigation status of all 13,817 UOF

 incidents occurring between January 2018 and December 2019. Only about 37% have been

 closed. Approximately two-thirds (n=8,656; 63%) are still pending investigation. The majority of

 the 8,656 cases are pending with ID (~8,473) most of which (~6,550) are awaiting the

 completion of the Preliminary Review versus a Full ID investigation (~2,100). Only a very small

 portion are awaiting the completion of a Facility investigation (~180) 61.

            Investigation Status of UOF Incidents Occurring Between January 2018 to December 2019
                                               as of January 15, 2020
                                           6th              7th          8th          9th
           Incident Date              Monitoring        Monitoring    Monitoring Monitoring    Grand Total
                                         Period          Period        Period       Period
       Total UOF Incidents 62            2,818            3,484         3,577       3,938         13,817
Pending Preliminary Reviews            0       0%     778    22%    2,242   63%      3,532   90%   6,552   47%
Pending ID/Facility Investigations    785     28%     874    25%     360    10%       85      2%   2,104   15%



 61
      As of mid-March 2020, all of these Facility Investigations have been closed.
 62
   Incidents are categorized by their occurred date, or alleged to have occurred date, therefore these
 numbers fluctuate very slightly each Monitoring Period even for prior Monitoring periods if allegations
 are made many months after the alleged occurred date.




                                                       61
           Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 66 of 338



      1.    Pending Facility Cases    12       2%    118    14%      49    14%       4     5%     183       9%
      2.    Pending ID Cases         773 63   98%    756    86%     311    86%      81    95%    1,921     91%
Closed Investigations                2,033    72%   1,832   53%     975    27%     321    8%     5,161     37%



             The delays in completing Preliminary Reviews has a ripple effect on the Department’s

 ability to address potential misconduct as it delays the referral of these investigations for a

 Facility or Full ID investigation, as well as the closure and ultimate disposition of these matters.

 Further, it impacts the Department’s (and Monitoring Team’s) ability to identify trends and

 patterns regarding the Department’s use of force, including potential trends in Staff use of force

 that may be addressed through programs like the Early Intervention, Support, and Supervision

 Unit (“E.I.S.S.”). Accordingly, the Department and the Monitoring Team have worked together

 to develop a process to conduct investigations more efficiently through the Intake Squad (as

 described above) going forward. Further, a plan has been developed to address the backlog of

 investigations reasonably and efficiently (discussed in more detail in the UOF Investigation

 section of this report).

                 •    Preliminary Reviews

             ID completed 1,831 Preliminary Reviews during this Monitoring Period, of which 1,379

 (75%) took 90 days or more to complete, far surpassing the five business day timeframe

 contemplated in the Consent Judgment. 47% (6,552) of all incidents that occurred between

 January 2018 and December 2019 are pending completion of a Preliminary Review, as identified

 in the chart above. Of the 6,552 investigations pending Preliminary Reviews (as shown in the




 63
   ID reported that all of these cases were analyzed as part of the Department’s SOLstat project to
 determine whether charges needed to be brought prior to the SOL expiring, described further in the
 Investigations section of this report, and so they must just be administratively processed for closure.




                                                      62
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 67 of 338



table above), about two-thirds (n=4,334; 66%) are awaiting Supervisory review and the

remaining cases are pending with the investigator (n=2,218; 34%). 64 Of the cases pending

Supervisory review, 1,588 (37%) cases were recommended by the investigator for closure on the

Preliminary Reviews, 2,052 (47%) were recommended for Full ID investigations, and 694 (16%)

were recommended by the investigator for Facility investigations.

          Of the closed Preliminary Reviews of incidents from the Sixth through Ninth Monitoring

Periods (n=7,265), 55% (n=3,993) took more than 60 business days to close, and 35% (n=2,549)

took more than 90 business days to close. Given the large number of pending Preliminary

Reviews, the timeliness of Preliminary Reviews is even worse than that suggested by the

analysis of closed Preliminary Reviews. More specifically, 77% (5,059 of the 6,552) of the

pending Preliminary Reviews for 2018 and 2019 incidents are already pending beyond 60 days

as of mid-January 2020.

              •   Full ID Investigations

          Despite the large number of cases pending a Full ID Investigation, ID closed more cases

during this Monitoring Period than during prior Monitoring Periods (1,703 cases closed in this

Monitoring Period, compared to 888 cases 65 closed in the Eighth Monitoring Period, and 583 in

the Seventh Monitoring Period). Most were closed upon the completion of the Preliminary

Review (approximately 1,242 of the 1,703 closures, or 73%) during this Monitoring Period. This

is reasonable since the majority of investigative steps occur during the Preliminary Review, and

also positive since the cases are generally closed closer in time to the incident and are not further



64
  Preliminary Reviews pending with the investigators are in various stages of review—the investigators
often conduct the initial call-out to interview the inmate within days of the incident, and conduct the
summary and analysis of the additional evidence (up through nearly complete).
65
     This number does not include cases that were lost to the statute of limitations—discussed more below.


                                                     63
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 68 of 338



delayed by going through the more traditional Full ID investigation. A portion of the cases that

were closed in this Monitoring Period were procedurally closed after the SOL had passed, but

had been evaluated through the SOLStat process before the SOL passed to determine whether

charges should be brought. In these cases, charges, if warranted, were served before the SOL

passed.

                     UOF Incidents with Cases Closed by ID During the 9th Monitoring Period
                                            As of January 15, 2020
                       Jan. -     Jan. -     July -      Jan. -    July -     Jan. -     July -
       Date of
                        Dec.      June        Dec.       June       Dec.      June        Dec.    Total 66
      Incident
                       2016        2017      2017        2018      2018       2019        2019
       Total            2 67        8 68       83         309       338        679         284     1,703

                 •   Facility Investigations

          The Facilities have struggled to conduct timely and quality investigations, both because

of delayed referrals by ID (post Preliminary Review) and delays within the Facility in conducting

the investigations once the referrals are received. Given that Facility Investigations will no

longer be conducted, the goal during this Monitoring Period (and moving into the Tenth

Monitoring Period) was to close any pending Facility Investigations and to then efficiently

manage the small number of referrals for Facility Investigations until the process was actually

eliminated. At the end of the previous Monitoring Period, the Facilities had a backlog of over

500 cases, most of which were 2018 incidents. During this Monitoring Period, the Facilities

closed 583 cases (including the majority of backlogged cases) and only about 180 cases were

pending as of the end of the current Monitoring Period. As described in the UOF Investigation



66
  This includes 1,242 cases closed following the Preliminary Review as Expedited closure or PIC cases
by the ID Investigator, and 594 cases closed as traditional Full ID cases.
67
  These cases were lost to the SOL in the Eighth Monitoring Period, but the back-end CMS closure
occurred in this Monitoring Period.
68
     See above.


                                                        64
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 69 of 338



section of this report, NCU implemented a Facility Investigation backlog closure process and as

of mid-March 2020, all of these Facility Investigations have been closed.

Addressing Use of Force-Related Misconduct

       Consistent, reliable, and proportional responses to identified misconduct are necessary to

effectively shape Staff behavior and minimize the possibility that the misconduct will reoccur.

The Department is struggling to adequately address use of force-related misconduct due to

inadequacies related to identifying misconduct during the initial stages of investigation and also

the long delays (and corresponding backlog) in completing investigations. The Department can

respond to identified misconduct in a variety of ways, including (1) immediate administrative

responses (e.g., counseling, re-training, modification of assignment and suspension), (2) Facility-

level discipline via Command Discipline, (3) a Personal Determination Review for probationary

Staff, and (4) formal discipline for tenured Staff imposed via the Trials Division. Currently, the

formal disciplinary process is extremely lengthy, which is concerning given that the majority of

significant discipline is imposed via formal discipline. Accordingly, the Monitoring Team

continues to strongly encourage the Department to utilize immediate administrative responses

and its entire spectrum of responses to stimulate necessary behavior change and ensure that a

timely and proportional response is ultimately imposed. The Department’s ability to address

misconduct is discussed in turn below.

       o Facility Referrals

       ID continued utilizing Facility Referrals this Monitoring Period, wherein ID refers a

specific issue, identified through the Preliminary Review or Full ID Investigation, to a Facility

with instructions for the Facility to take appropriate action by addressing the issue with the

specific Staff Member. Facility Referrals are a useful tool as they provide an opportunity for the




                                                 65
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 70 of 338



Facility to respond to minor misconduct in a more timely manner, which will hopefully mitigate

the possibility of reoccurrence in the future. Facility Referrals are often used to address

procedural or operational issues like missing reports, issues with the operation or upload of

handheld cameras, and delays in medical treatment. This process provides an opportunity for ID

to advise Facility leadership of issues that are identified through an investigation and then allow

the Facility to take responsibility for addressing them—often in the form of counseling Staff.

Referrals for Staff re-training are no longer made via Facility Referrals, because ID can now

directly recommend a Staff for re-training to the Training Academy through the Service Desk

system (as discussed more below).

       ID made 171 Facility Referrals in this Monitoring Period. Individual DDIs shared the

Facility Referrals with the relevant commands and then tracked receipt of responses from the

Facilities throughout the Monitoring Period. In the main, the Facilities do respond to these

referrals, albeit sometimes on a lag. However, the aggregate tracking of Facility Referral

responses became less consistent towards the end of the Monitoring Period. It appeared this

tracking waned due to the loss of an administrative staff member in ID and an increased

emphasis on preparing for the Intake Squad.

       o Counseling, Corrective Interviews, and Re-Training

       Counseling, corrective interviews, and re-training are all useful management tools to

provide Staff additional support, context and guidance to effectively manage inmates and to use

force appropriately. The Department counsels and/or conducts a corrective interview with a

significant number of Staff who are identified either through the 5003 counseling process or




                                                 66
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 71 of 338



through Rapid Reviews, 69 and counseled at least 800 Staff this Monitoring Period. Depending on

the circumstances, Counseling and/or Corrective Interviews are appropriate stand-alone

responses and are also helpful as a supplement to other responses (e.g., post modification,

suspension, re-training or other discipline). That said, the Monitoring Team has found that the

Department often defaults to utilizing a counseling session as a stand-alone response even when

the objective evidence suggests that a more significant sanction is warranted (e.g. a Command

Discipline that relinquishes compensatory days).

        Providing additional training to Staff who have engaged in misconduct is another way to

improve practice. The Department systematically tracks which Staff have been identified for re-

training through the computerized Service Desk. The Service Desk is an online portal accessible

to Facility Staff, civilian leadership, and the Training & Development Unit Staff. It is a

centralized repository for tracking Staff who have been recommended for re-training (both the

recommendation for and the receipt of training) and has the ability to run aggregate reports.

        During this Monitoring Period, 839 Staff were recommended for re-training via the

Service Desk, compared with 410 during the Eighth Monitoring Period. The growth is largely

due to ID’s increased use of this tool (517 requests during the Ninth Monitoring Period,

compared to only 129 in the previous Monitoring Period), driven by the processing of more

backlogged cases and the ease and availability of this tool to investigators. Not surprisingly, the

majority of re-training requests in this Monitoring Period were made by ID (62%), followed by




69
  Corrective Interviews are considered part of the disciplinary continuum and become part of a Staff
Member’s personnel file for a specified period of time. Counseling sessions (including 5003 counseling
sessions) are not considered disciplinary in nature and are not included in a member’s personnel file.




                                                  67
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 72 of 338



Facility leadership (25%) with the remainder of requests coming from other sources including

the Trials Division (5%) and the Immediate Action Committee (1%). The courses recommended

most often were Use of Force Report Writing (40%), 70 Use of Force (19%), Chemical Agents

(13%), and Situational Awareness (9%). As of the end of the Monitoring Period, the Department

reported that 731 of 839 (87%) Staff recommended for re-training received it. A more detailed

analysis of the Service Desk and re-training requests, and the trends in the Ninth Monitoring

Period, is provided in the Training section of this report (¶ 5).

       o Command Discipline (“CD”)

       Command Disciplines provide the Department an opportunity to timely and

proportionally respond to lower level misconduct with lighter disciplinary action (up to 5

compensatory days). This process is managed at the Facility level and is less cumbersome than

the process for imposing formal discipline via Trials. Previously, the Department struggled to

consistently adjudicate cases (meaning the hearing to determine what discipline should be

imposed did not occur) and/or impose discipline (meaning that the recommended discipline was

not actually imposed via CityTime deductions), as discussed in the Seventh Monitor’s Report (at

pgs. 40-42). However, over the past eight months, the Department has made significant progress,

and Command Disciplines have become a reliable, close in time response to Staff misconduct.

       A Command Discipline can range from verbal reprimand up to the forfeiture of five

vacation/compensatory days. Command Disciplines (“CDs”) are governed by a detailed policy

that, among other things, requires CDs to be issued and adjudicated within timeframes that are

much shorter than those for formal discipline. Command Disciplines are utilized in two ways.




 58% (301 of 517) of the re-training requests from ID this Monitoring Period were for Use of Force
70

Report writing.


                                                  68
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 73 of 338



The Facility may generate a Command Discipline within 30 days of an incident (to then be

subsequently adjudicated). A Command Discipline may also be generated as part of a Negotiated

Plea Agreement (“NPA”) with a recommendation to adjudicate at the Facility level or with an

agreed upon number of days (up to five days) to be forfeited by the Staff Member—this type of

CD is discussed under the Formal Discipline section below under the heading “Imposition of

NPAs”. The processing of Command Disciplines at the Facility level requires multiple steps: (1)

the CD must be generated in CMS within 30 days of the incident date; (2) the case is adjudicated

by a hearing Officer who determines the outcome of the CD (ranging from dismissal to a five-

day penalty for Staff); and (3) if the penalty is a reduction in vacation or compensation days, HR

is notified and must remove the days from the Staff Member’s official time bank (“CityTime”).

       NCU continued to track and collect proof of practice for Command Disciplines

recommended via Rapid Reviews (the vast majority of CDs for UOF-related misconduct are

identified through this process). Facility leadership are responsible for entering the CDs into the

system and scheduling, conducting and deciding the CDs. A centralized spreadsheet allows CDs

to be easily identified and processed timely.

       During this Monitoring Period, Facility leadership recommended 878 Command

Disciplines via Rapid Reviews. The status/outcome of all Command Disciplines recommended

in 2019 are shown in the table below. Overall, the processing of Command Disciplines has

significantly improved, and many of the issues first reported regarding the inconsistent

processing of Command Disciplines have abated. During the Ninth Monitoring Period, 648 of

878 (74%) CDs recommended by Rapid Reviews were processed and resulted in imposed

discipline (deducted days, MOC, Verbal Reprimand or Corrective Interview), similar to the

Eighth Monitoring Period (in which 73% of the 757 recommended CD results in imposed




                                                 69
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 74 of 338



discipline). Processing times are generally consistent with the time frames required by policy and

are completed in a reasonable period of time.

              Status and Outcome of Command Disciplines Recommended by Rapid Reviews
                                          As of March 19, 2020
                                                                        Resulted in      Closed
                                                                          Verbal    Administratively,
    Month of                        Still     Resulted in
                 Total # of CDs                             Resulted in Reprimand    Never Entered
 Incident/Rapid                   Pending         Days
                 Recommended                                   MOC           or      into CMS, or
     Review                       in CMS       Deducted
                                                                        Corrective    Dismissed at
                                                                         Interview      Hearing
     19-Jan            207        0     0%     60    29%     7     3%   39      19%  101      49%
     19-Feb            100        0     0%     32    32%     4     4%   15      15%   49      49%
     19-Mar             85        1     1%     54    64%    10    12%   10      12%   10      12%
     19-Apr             95        0     0%     66    69%     4     4%   16      17%   9        9%
     19-May            122        0     0%     88    72%    12    10%   14      11%   8        7%
     19-Jun            148        4     3%     90    61%    22    15%   14       9%   8        5%
        8th MP           757         5    1%    390    52%    59      8%    108   14%   185    24%
       19-Jul            172         3    2%    107    62%    13       8%   26    15%   23     13%
       19-Aug            135         2    1%     82    61%    12       9%   18    13%   21     16%
       19-Sep            110         0    0%     66    60%    8        7%   16    15%   19     17%
       19-Oct            162         1    1%     93    57%    18      11%   9      6%   41     25%
       19-Nov            160         9    6%     74    46%    10       6%   15     9%   52     33%
       19-Dec            139         13   9%     54    39%    13       9%   14    10%   45     32%
        9th MP           878         28   3%    476    54%    74      8%    98    11%   201    23%

      2019 Total         1635        33   2%    866    53%   133      8%    206   13%   386    24%



          The proportion of CDs that were dismissed or closed administratively increased slightly

in the last three months of 2019 as identified in the chart above, but the overall number of CDs

recommended in those months were also higher. NCU tracks the reasons CDs are dismissed or

closed administratively in CMS Department-wide, and of the 163 71 closed

administratively/dismissed in the Ninth Monitoring Period, 29 (18%) were because the Staff

Member had resigned, 33 (20%) were due process violations, nine (6%) were due to ID




71
     Note this number does not included those never entered in CMS.


                                                      70
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 75 of 338



takeovers of the incident, and 87 (53%) had factual basis for the dismissal as presented in the

hearing.

       A Facility-specific analysis of CDs that were dismissed revealed that the overall increase

in the number of recommended CDs and dismissals were attributable largely to one facility. For

example, in October 2019, 67 of the 162 (42%) overall recommended CDs were from GRVC,

and ultimately 22 of those 67 were dismissed—representing over half the dismissals (41 total)

for that month Department-wide. NCU simultaneously conducted a similar analysis and found

that many of the initial recommendations for CDs were not appropriate and so the CDs were

ultimately dismissed because they should not have been recommended in the first place. Further,

the increase in the number of recommended CDs created more work which then made it more

difficult to process all CDs timely. In terms of the basis for the CD dismissals, the Monitoring

Team reviewed the reason given for dismissals of 31 CDs in December 2019, and found they

were generally reasonable (e.g. the facts presented at the hearing warranted dismissal, the Staff

Member was no longer with the Department while the CD was pending, etc.).

       Upon a determination that a Staff member must forfeit a certain number of compensatory

days, the decision must be shared with HR so that the discipline can be imposed and entered in

the Staff Member’s personnel file. NCU tracks whether HR enters the adjudicated CD into the

Staff Member’s personnel file, and whether CityTime bank deductions take place in a reasonable

timeframe. The Monitoring Team has reviewed this data and found that the majority of

Command Disciplines that resulted in the relinquishment of compensatory time for Staff were

entered into the Staff Member’s personnel file and deducted from the Staff’s CityTime bank in a

reasonable period of time in both the Eighth and Ninth Monitoring Period.




                                                71
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 76 of 338



       Certain CDs may be transferred to a Memorandum of Complaint for formal discipline if a

Staff Member refuses the Command Discipline, the Staff Member has accumulated three CDs

within a year, or the Facility determines that a Memorandum of Complaint (“MOC”) is a more

appropriate response to address the misconduct. Based on recommendations from the Monitoring

Team, during this Monitoring Period, NCU implemented a new process to ensure that any MOCs

recommended at the Facility level were actually generated and processed. During this

Monitoring Period, NCU confirmed that 83 of 114 (73%) Facility-generated MOCs were

submitted via CMS and approved by the Office of Administration and were then referred to the

Trials Division to process the cases. The remaining 27% (31) of MOCs remain pending in CMS

and are being tracked by NCU to ensure they are processed.

       As noted in the Eighth Monitor’s Reports at pg. 57, there are CDs generated in CMS

beyond those associated and tracked with a Rapid Review that are coded as use of force-related,

some of these CDs are processed appropriately, and some of these are dismissed or not

processed. The Monitoring Team revisited this issue during the current Monitoring Period to

assess whether NCU should expand its verification efforts to include an assessment of these

other CDs. The Monitoring Team concluded that expansion would be extremely burdensome as

these CDs stem from a variety of sources, each of which has a variety of individual factors that

impact processing. For example, CDs may not be processed because there were simple filing

errors, are duplicative of other CDs, or for a variety of other legitimate (and illegitimate) reasons.

Given that the bulk of CDs come from Rapid Reviews, the Monitoring Team is comfortable with

the current scope of NCU’s verification efforts.

       Overall, CDs remain an important tool for the Facility to address Staff misconduct close

in time to the incident. The improved processing of CDs has enabled this tool to be more




                                                   72
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 77 of 338



effective. 72 In terms of the CDs determinations, whether there is a verbal reprimand, corrective

interview or the forfeiture of up to 5 days, is based on the nature of the offense, the Staff

Member’s prior discipline, mitigating and aggravating factors and consideration of disciplinary

grid. The majority of CDs (54%) result in the relinquishment of compensatory days with the rest

being verbal reprimands (11%), this is roughly the same proportion as in the Eighth Monitoring

Period (52% and 14% respectively). Given the limited scope in disciplinary options, it is difficult

to determine whether the outcomes may be unreasonable or not. That said, the Monitoring Team

intends to review the outcomes of CDs more closely in future Monitoring Periods.

          o Personnel Determination Review (“PDR”)

          Discipline is generally imposed on probationary Staff 73 via a Personnel Determination

Review (“PDR”). A PDR can be recommended by Facility leadership or by ID to address UOF

related violations and other issues (e.g., excessive absence or other employment issues). The

process to evaluate use of force-related PDRs has continued to improve since the Monitoring

Team began significantly scrutinizing this process during the Sixth Monitoring Period. 74

Requests for PDRs are now consistently and timely evaluated, processed, and tracked by HR and

decided by the First Deputy Commissioner and/or the Commissioner in a generally reasonable




72
  The Monitoring Team’s assessment of CDs is limited to those recommended by Rapid Reviews. As
noted above, Rapid Reviews do not consistently identify Staff misconduct therefore it is likely that the
use of CDs may be expanded as the Department’s assessment of incidents improves.
73
  Correction Officers have a probationary period of two years. Newly promoted Captains and ADWs
have one-year probationary periods.
74
     See Sixth Monitor’s Report at pgs. 35 to 39.




                                                    73
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 78 of 338



manner. The outcome of the PDR is limited to three options: (1) extension of probation, 75 (2)

demotion or termination, 76 or (3) no action. Staff on probation can also be suspended (along with

PDRs) and in the cases where the Department elects not to take action via PDR, the Department

can elect to impose formal discipline through Trials.

           In order for the discipline imposed via PDR to be meaningful, PDRs must not only be

reliable and credible, but must be processed close in time to the incident. The Department

previously waited until the end of a Staff Member’s probation to complete the PDR. Now, they

are now generally completed within 30 days of submission. While the investigation backlog does

cause delay in the submission of PDRs, the chart below demonstrates that a significant portion of

PDRs relate to incidents that occurred more recently. Of the 60 PDRs submitted in this

Monitoring Period, all but eight were for incidents that occurred in 2019 (and 27 occurred during

this Monitoring Period).


                                     Outcome of PDRs based on Date of Incident
                                               As of January 15, 2020
                           Nov. 2015 -    Jan. to     July to Dec.      Jan. to      July to     Jan. to      July to
     Date of Incident
                           Dec. 2016    June 2017        2017         June 2018    Dec. 2018   June 2019    Dec. 2019
         Total                 36           18             21             30           18          51           27
       Demotion            0     0%     0      0%      2      10%      3     11%   1      7%    3      6%   1      4%
Extension of Probation -
                           1     4%      2    13%      4        20%    1    4%     2    13%    7     14%    6    22%
       3 Months
Extension of Probation -
                           15   65%      7    44%      10       50%    17   63%    7    47%    20    39%    12   44%
       6 Months
     Termination           6    26%      6    38%      4        20%    5    19%    4   27%     14    27%    2    7%
         MOC               0    0%       0     0%      0         0%    0    0%     1    7%     2     4%     0    0%
  Deferred Decision        0    0%       0     0%      0         0%    0    0%     0    0%     0     0%     3    11%
      No Action            1    4%       1     6%      0         0%    1    4%     0    0%     0     0%     1    4%
     Resignation           2    15%      0     0%      1        100%   2    67%    3   100%    4     8%     2    7%
       Tenured             11   85%      2    100%     0         0%    1    33%    0    0%     1     2%     0    0%




75
  Probation may be extended up to a total of six months. The probationary period may also be extended
for any period of time the probationary Staff is absent or does not perform the duties of the position
during the probationary period.
76
  Correction Officers may be terminated via PDR. However, Captains and ADWs may only be demoted
via PDR, termination must be completed through formal discipline as Staff is those positions have Civil
Service protections.


                                                           74
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 79 of 338



      o Formal Discipline

          The number of cases pending in Trials continues to grow, impacted significantly by the

recent reductions to the ID backlog. While Trials made some progress during this Monitoring

Period—processing more cases than during the Eighth Monitoring Period—the time to process

these cases lags behind what was observed prior to the Eighth Monitoring Period and the number

of pending cases has dramatically increased. Not only has a large volume of cases suddenly been

referred to Trials from ID, but the cases are often very stale from languishing in the ID backlog,

which impacted Trials’ ability to close cases timely.

          The volume of formal discipline imposed in the Ninth Monitoring Period increased by

50% compared to the previous Monitoring Period (155 versus 100, respectively); however, the

number closed is 25% fewer cases than were closed in the Fourth Monitoring Period (when

reliable tracking began; 155 cases versus 209 cases). Of the 155 discipline cases closed during

the current Monitoring Period, 82% (n=127) closed via NPA, none closed at OATH, and the

remaining cases (n=28; 18%) administratively filed or closed via deferred prosecution. As in

other Monitoring Periods, cases that are administratively filed or closed via deferred prosecution

(case dismissals) remains relatively infrequent.

                               Discipline Imposed by Date of Ultimate Case Closure 77
     Date of Formal     Jan. - June     July - Dec.   Jan. - June      July - Dec.      Jan. - June     July - Dec.
        Closure            2017            2017          2018             2018             2019            2019
          Total               209             286           270              247             100              155
 NPA                    153     73%     242     85%   249     92%      234     95%      84     85%      127     82%
 Administratively
                        44      21%      32     11%    16         6%    6          2%   9          8%   23      15%
 Filed
 Deferred
                        12       6%      8      3%     2          1%    5          2%   6          6%    5          3%
 Prosecution
 Adjudicated/Guilty      0       0%      4      1%     1          0%    2          1%   0          0%    0          0%
 Not Guilty              0       0%      0      0%     2          1%    0          0%   1          1%    0          0%


77
     In these cases, discipline has been approved by the Commissioner.


                                                        75
               Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 80 of 338




                 Each Monitoring Period, relatively small proportions of cases closed within one year.

     Only 57% of cases closed within two years for both the Eighth and Ninth Monitoring Periods.

     Only 20 cases (16%) were closed within one year, an improvement on the six closed in the

     Eighth Monitoring Period, but not compared to 53 in the Seventh Monitoring Period.

                       Time to Close NPAs (Time between Incident Date & Date of Ultimate Closure)
                          Jan. - June    July - Dec.    Jan. - June    July - Dec.   Jan. - June                                                                     July - Dec.
          Closure Date
                             2017           2017           2018           2018           2019                                                                           2019
             Total            153            242            249            234            84                                                                             127
       0 to 6 months               0           0%          7           3%               7             3%         19            8%        3              4%           6       5%
       6 to 12 months              7           5%          21          9%            33               13%        34        15%           3              4%           14      11%
            1 to 2 years           44          28%         123         52%          164               69%        145       62%        42                50%          52      41%
            2 to 3 years           42          27%         61          24%           35               11%        27        12%        30                36%          54      43%
            3 + years              60          40%         30          12%           10               4%         9             4%        6              7%           1       1%
                 Nearly all (99%) of the discipline imposed to date is for misconduct in incidents that

     occurred prior to January 2019. 78 Only 17 (1%) of the 1,261 Staff disciplined since the Effective

     Date 79 related to incidents that occurred in 2019. Formal discipline has only been imposed on

     three Staff Members for misconduct that occurred during this Monitoring Period.

                                                      Formal Discipline Imposed by Date of Incident

  Date of           Pre Nov.        Nov. 2015 -      Jan. - June        July - Dec.              Jan. - June         July - Dec.     Jan. - June          July to Dec.
                                                                                                                                                                                  Totals
 Incident             2015          Dec. 2016           2017               2017                     2018                2018            2019                 2019

   Total               419               407               194                131                     61                  15                 14                  3                 1261
                                                                 100                100                    100                 100                100
   NPA           406         97%   403         99%   194                131                      61                  15              14                      3           ~   1244      99%
                                                                  %                  %                      %                   %                  %
Adjudicated/
                 10          2%     1          0%     0          ~       0          ~            0          ~        0         ~     0            ~          0           ~    11          1%
  Guilty
                                                                                                                                                                                          0.5
Not Guilty       3           1%     3          1%     0          ~       0          ~            0          ~        0         ~     0            ~          0           ~    6
                                                                                                                                                                                          %




     78
       The Monitoring Team notes that the Department’s record keeping of formal discipline was not recorded
     reliably during the first year and half of the Consent Judgment. Accordingly, this data does not accurately
     reflect all cases closed by Trials during the pendency of the Consent Judgment. That said, the Monitoring
     Team believes that this data reflects the vast majority of formal discipline imposed for incidents that
     occurred since November of 2015.
     79
          See id.


                                                                                            76
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 81 of 338



        Drilling down into the number of days imposed via NPA, 42% of cases closed for 20

days or less in the Ninth Monitoring Period compared to 27% in the last Monitoring Period.

Therefore, a greater proportion of cases are closing with lighter discipline. However, Trials

closed almost 10% of cases with dispositions of more than 40 days, demonstrating continued use

of both ends of the disciplinary spectrum, with fewer cases in the middle.

                          Penalty Imposed by NPA by Date of Ultimate Case Closure
                                           As of January 15, 2020
    Date of Formal           Jan. to      July to       Jan. to     July to       Jan. to   Jul. to Dec.
         Closure           June 2017    Dec. 2017     June 2018    Dec. 2018    June 2019      2019
          Total               153          242            249         234           84          127
 Refer for Command
                           16    10%    55    23%    28    11%    39    17%     2     2%     0      0%
 Discipline
 Retirement/Resignation     8    5%      4    2%      2     1%     3     1%     4     5%     3      2%
 1-10 days                 6      4%    25    10%    60    24%    86    37%    16    19%     35    28%
 11-20 days                5      3%    25    10%    30    12%    38    16%     7     8%     18    14%
 21-30 days                34    22%    51    21%    54    22%    26    11%    21    25%     33    26%
 31-40 days                29    19%    39    16%    31    12%    24    10%    12    14%     14    11%
 41-50 days                9      6%    6      2%    14     6%    4      2%     6     7%     12     9%
 51+ days                  18    12%    11     5%    16     6%    14     6%     3     4%      0     0%

        During this Monitoring Period, Trials did not settle any NPAs with a CD that required a

hearing at the command-level to adjudicate. As described in the Seventh Monitor’s Report (at

pgs. 41 to 44), this practice was subject to abuse and significant failures. Approximately half of

the NPAs settled in this Monitoring Period for 10 days or less were NPAs for CD days, which all

included specified days to be taken and therefore did not require hearings.

        NCU continued to collect proof of practice to ensure that all discipline is entered

correctly into the CityTime system in the Staff Member’s personnel file. The Department

maintained the improvements it achieved during the last Monitoring Period, with all NPAs

imposed in November and December 2019 entered correctly into CityTime. The Monitoring

Team has found the timeframe in which the NPAs are entered into CityTime is reasonable and a

significant improvement from previous Monitoring Periods.

   o Disciplinary Probation


                                                    77
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 82 of 338



            An NPA may also include additional terms, including a period of disciplinary

probation. 80 Disciplinary probation can be imposed in six-month increments. As outlined in the

table below, only three Staff entered into an NPA with a term of disciplinary probation during

this Monitoring Period, compared to 12 Staff in the previous Monitoring Period. The majority of

the terms of disciplinary probation range between one and two years.

                                              Disciplinary Probation Data
                                                   Jan. to June     July to Dec.   Jan. to June     July to Dec.
                                                       2018            2018           2019             2019
     Staff placed on Disciplinary Probation via
                                                         8                4              12              3
     NPA (by date of NPA)

     Number of Staff serving a term of
     Disciplinary Probation (during this time           33              35               39              34
     period)
         - 6 Months Probation                       2         6%    2         6%     0         0%   0          0%
         - 12 Months Probation                     12        36%   12        34%    13        33%   9         26%
         - 18 Months Probation                      2         6%    3         9%     4        10%   3          9%
         - 24 Months Probation                     12        36%   12        34%    16        41%   16        46%
         - 36 Months Probation                      1         3%    2         6%     2         5%   3          9%
         - 48 Months Probation                      1         3%    1         3%     1         3%   1          3%
         - 60 Months Probation                      2         6%    2         6%     2         5%   0          3%
         - 84 Months Probation                      0         0%    0         0%     0         0%   1          3%
         - Probation for Full Term of
                                                   1          3%    1        3%     1         3%     1        3%
              Employment



            Staff on disciplinary probation are enrolled in E.I.S.S. monitoring so they receive

additional support and guidance. The Monitoring Team continues to recommend that Trials

utilize disciplinary probation more often.




80
  A term of disciplinary probation can only be imposed via a settled NPA. A term of disciplinary
probation cannot be imposed via the OATH process.


                                                             78
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 83 of 338




   SECTION BY SECTION ANALYSIS

   12. USE OF FORCE POLICY (CONSENT JUDGMENT § IV)

            The Use of Force Policy is one of the most important policies in a correctional setting

   because of its direct connection to both Staff and inmate safety. The new Use of Force Policy

   (“New Use of Force Directive,” or “New Directive”) has been in effect since September 27,

   2017, with the corresponding New Disciplinary Guidelines effective as of October 27, 2017. The

   New Directive is not based on new law, nor does it abandon core principles from its predecessor.

   It reflects the same principles while providing further explanation, emphasis, detail, and

   guidance to Staff on the steps Officers and their supervisors should take when responding to

   threats to safety and security. The Department’s efforts to implement the New Directive is

   addressed throughout this report.

            The Monitoring Team’s assessment of compliance is outlined below.

IV. USE OF FORCE POLICY ¶ 1 (NEW USE OF FORCE DIRECTIVE)
¶ 1. Within 30 days of the Effective Date, in consultation with the Monitor, the Department shall develop, adopt, and
implement a new comprehensive use of force policy with particular emphasis on permissible and impermissible uses of
force (“New Use of Force Directive”). The New Use of Force Directive shall be subject to the approval of the Monitor.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department developed and promulgated a new UOF Directive on September 27, 2017. The
        policy was approved by the Monitor.
ANALYSIS OF COMPLIANCE
        The Consent Judgment requires the Department to develop, adopt, and implement a new UOF
Directive. The Department has achieved compliance with the developing and adopting components of
this provision and has also trained Staff on the policy’s requirements. The Department previously
developed a new UOF Directive approved by the Monitor 81 and it was adopted during the Fifth


   81
     The New Use of Force Directive was developed by the Department and approved by the Monitoring
   Team prior to the Effective Date of the Consent Judgment. Given the importance of properly




                                                           79
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 84 of 338



Monitoring Period after all Staff received Special Tactics and Responsible Techniques Training
(“S.T.A.R.T.”). The Department committed significant resources to training all Staff on the UOF
policy through S.T.A.R.T. and has subsequently provided refresher training on the UOF Policy through
the Advanced Correctional Techniques Training (“A.C.T”). The Transfer of Learning initiative that
began in the Eighth Monitoring Period also provides an opportunity for the Department to educate and
advise Staff on core correctional practices and how best to address potential use of force incidents.
        The Department is still struggling with effectively implementing the New Use of Force
Directive. Implementing the New Directive requires not only informing and training relevant Staff
about the policy requirements, but also consistently instructing and applying the policy by following its
mandates. 82 Therefore, properly implementing the New Use of Force Directive requires continually
reinforcing key concepts and clearly demonstrating that Staff’s practices are aligned with policy and
the Consent Judgment. As discussed in the Use of Force and Inmate Violence Trends section of this
report, Staff utilize force more often now than when the Consent Judgment first went into effect, and
the frequency of unnecessary and excessive force has not shown a marked decrease since the Effective
Date. The prevalence of unnecessary and excessive force appears to be the result in large part of the
overreliance on Probe Teams and alarms, the use of unnecessarily painful escort techniques,
unnecessary and too close use of OC spray, and hyper-confrontational Staff behaviors. These trends are
compounded by uniform leadership’s inability to identify and address the Staff misconduct causing
these trends and failing to address them with Staff as discussed in the Identifying & Addressing
Misconduct section of this report.
                              ¶ 1. (Develop) Substantial Compliance
                              ¶ 1. (Adopt) Substantial Compliance
COMPLIANCE RATING
                              ¶ 1. (Implement) Non-Compliance
                              ¶ 1. (Monitor Approval) Substantial Compliance

IV. USE OF FORCE POLICY ¶¶ 2 AND 3 (NEW USE OF FORCE DIRECTIVE REQUIREMENTS)
¶ 2. The New Use of Force Directive shall be written and organized in a manner that is clear and capable of being readily
understood by Staff.
¶ 3. The New Use of Force Directive shall include all of the following [. . . specific provisions enumerated in sub-
paragraphs a – t (see pages 5 to 10 of the Consent Judgment)].
DEPARTMENT’S STEPS TOWARDS COMPLIANCE




   implementing the New Use of Force Directive, during the First Monitoring Period, the Monitor and the
   Department agreed that the best strategy was to provide Staff with the necessary training before the New
   Directive and corresponding disciplinary guidelines took effect.
   82
        See Consent Judgment § III (Definitions), ¶ 17, definition of “implement”.


                                                            80
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 85 of 338



   •   The New Use of Force Directive remains in effect. It addresses the following requirements in
       the Consent Judgment: § IV (Use of Force Policy) ¶ 3(a) to (t), § V (Use of Force Reporting) ¶¶
       1 – 6, 8 and 22, § VII (Use of Force Investigations) ¶¶ 2, 5, 7, 13(e), and § IX (Video
       Surveillance) ¶¶ 2(d)(i) and 4.
   •   The Department maintains a number of standalone policies regarding specific use of force tools
       and techniques including the use of: spit masks, restraints, chemical agents, electronic
       immobilization shields, Monadnock Expandable Baton (“MEB”), and tasers.
           o The Department also developed a draft standalone baton policy for the use of all batons
             (including the MEB) in the Eighth Monitoring Period. The policy was not finalized in
             the Ninth Monitoring Period because, in this Monitoring Period, the Department
             developed, in consultation with the Monitoring Team, a comprehensive lesson plan on
             the use of all batons so that the implementation of the policy would coincide with the
             training.
   •   The Department also maintains several standalone policies governing security procedures,
       including policies on the use of lock-in and lock-outs (“Lock-Down Policy”), searches for
       ballistic weapons, and the deployment of Facility Emergency Response Teams (formerly called
       Probe Teams).
           o The Department, in consultation with the Monitoring Team, finalized revisions to the
             Facility Emergency Response Team Policy early in this Monitoring Period, and a
             revised lock-down policy is currently a work in progress.
ANALYSIS OF COMPLIANCE
        The New Use of Force Directive is clearly written, organized, and capable of being readily
understood by Staff. It is consistent with the requirements of the Consent Judgment § IV, ¶ 3 (a-o, q-t)
and is aligned with best practice. This policy also provides Staff the necessary guidance to carry out
their duties safely and responsibly.
       In order to address the requirements of ¶ 3(p), the Department maintains a number of
standalone policies to provide guidance on the proper use of security and therapeutic restraints, spit
masks, hands-on-techniques, chemical agents, electronic immobilizing devices, kinetic energy devices
used by the Department, batons, and lethal force. The Department has consulted the Monitoring Team
on the development of many of these policies as noted in prior reports. This Monitoring Period, the
Department finalized revisions to the Facility Emergency Response Team Policy, procured batons and
developed a Lesson Plan to support the new standalone Baton Policy which was drafted in the Eighth
Monitoring Period (as described in detail in the Eighth Monitor’s Report, at pg. 71). The Department
had previously shared a revised version of the Lock-Down policy with the Monitoring Team. Given
competing priorities, the Monitoring Team did not have an opportunity to share feedback on the policy
revisions with the Department until after the close of the Ninth Monitoring Period. The Monitoring


                                                   81
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 86 of 338



Team expects to work with the Department to finalize the revisions to the Lock-Down policy in the
next Monitoring Period, which is being revised to include improved guidance to Supervisors on when
to approve/direct different types of lock-ins (e.g. Housing Unit, Housing Segment Unit Lock-Ins,
Facility Lock Downs), and provide improved guidance on when emergency lock-ins are to be utilized
(e.g. only after all other alternatives have been considered and/or exhausted).
       The Department remains in Partial Compliance with this provision as the baton policy has not
yet been finalized and implemented. 83 The Department reports it expects to finalize the baton policy
and implement the new training in the Tenth Monitoring Period.
                              ¶ 2. Substantial Compliance
COMPLIANCE RATING             ¶ 3(a-o, q-t). Substantial Compliance
                              ¶ 3(p). Partial Compliance

IV. USE OF FORCE POLICY ¶ 4 (NEW USE OF FORCE DIRECTIVE - STAFF COMMUNICATION)
¶ 4. After the adoption of the New Use of Force Directive, the Department shall, in consultation with the Monitor, promptly
advise Staff Members of the content of the New Use of Force Directive and of any significant changes to policy that are
reflected in the New Use of Force Directive.
ANALYSIS OF COMPLIANCE
        The Department previously advised Staff about the content of the New Use of Force Directive
through a rollout messaging campaign, as described in the Fifth Monitor’s Report (at pg. 43) and Sixth
Monitor’s Report (at pgs. 42-43). The Department’s Transfer of Learning initiative also continues to
advise Staff about the requirements of the New Use of Force Directive. The Department consults with
the Monitoring Team on the weekly Transfer of Learning lesson plans. This consultation has provided
a valuable opportunity for the Monitoring Team and Department leadership to align on policy
interpretation and establish that the Transfer of Learning materials are sound. This consultation process
has enabled the Monitoring Team to identify certain circumstances where the Department and
Monitoring Team’s interpretation of its use of force-related policies may not be fully aligned which has
sparked important discussions regarding the consistent assessment of use of force techniques.
COMPLIANCE RATING ¶ 4. Substantial Compliance


   13. USE OF FORCE REPORTING AND TRACKING (CONSENT JUDGMENT § V)




   83
        This policy was finalized and promulgated mid-way through the Tenth Monitoring Period.




                                                            82
     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 87 of 338



        Reporting use of force accurately and timely, and tracking trends over time are critical to

the Department’s overall goal of effectively managing use of force within the Department. The

Use of Force Reporting and Tracking section covers four specific areas, “Staff Member Use of

Force Reporting” (¶¶ 1-6, 84 and 9), “Non-DOC Staff Use of Force Reporting” (¶¶ 10-13),

“Tracking” (¶¶ 14-21 85), and “Prompt Medical Attention Following Use of Force Incident” (¶¶

22 and 23).

Alleged Use of Force

        Assessing the overall use of force that occurs in the Department requires a consideration

of all force reported by Staff and any substantiated allegations of use of force to obtain a full

picture of the force utilized within the Agency. The most troubling uses of force are those that go

unreported, because the extent to which the force was unnecessary or excessive is never

assessed. The Department tracks all allegations of uses of force, which are claims that Staff used

force against an inmate and the force was not previously reported by Staff. An allegation that a

use of force occurred does not always mean that force was actually used—that is determined

through the investigations process. For this reason, data on alleged uses of force were not

included in the UOF analysis discussed in the introductory section of this report.

        While the reported numbers of Use of Force have continued to increase over the life of

the Consent Judgment, the number of allegations has decreased each year. The frequency of

UOF allegations are low (and those substantiated are even lower) and do not add appreciably

contribute to the overall amount of force in the Department. The graph below presents the



84
  The Department’s efforts to achieve compliance with ¶ 7 (identification and response to collusion in
Staff reports) is addressed in the Use of Force Investigations section of this report.
 The Department’s efforts to achieve compliance with ¶¶ 18 and 20 is addressed in the Risk
85

Management section of this report.


                                                   83
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 88 of 338



number of alleged uses of force reported every month from January 2016 through December

2019. In 2019, an average of 28 allegations of force were made each month compared with an

average of 39 allegations every month in 2016. There has been a 30% decrease in the number of

allegations from 2016 to 2019 with 471 allegations in 2016 compared with 331 allegations in

2019 as seen in the chart below.

                                     UOF Allegations by Year
                                                       2016           2017       2018       2019
 Average Number of Monthly Allegations Reported          39            36          33         28
 Total Number of Allegations Reported                   471            436        393        331


Tracking of Outcome of Allegations

       As part of the roll-out of the Intake Squad, ID intends to better track the outcome of its

investigations, including investigations of allegations. Currently, the Department does not

systematically track whether allegations are substantiated or not. In order to determine whether

an investigation of an allegation has been substantiated an individual assessment of the case is

needed. Currently, the only available data that could be derived is if the investigation is closed

with a finding that discipline or some other corrective action is merited, which likely suggests

that the force should have been reported (although the discipline could have been related to other

issues identified in the investigation, and would need to be assessed on an individual basis to

determine that). This is not only an imperfect method of tracking, but is also often a protracted

process. Going forward, the Department will systematically track whether allegations are

substantiated or not as part of the routine data collected from Intake Investigations.

Assessment of UOF Data

       The Monitoring Team continues to closely monitor the Department’s reporting

mechanisms of use of force as described in the Third Monitor’s Report (at pgs. 51-53). As part of

this assessment, the Monitoring Team reviews any UOF incident that has been downgraded to a


                                                 84
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 89 of 338



   logbook entry after the incident was initially reported. This has only occurred twice since July

   2017 and did not occur at all in 2019. In this Monitoring Period, the Monitoring Team also

   scrutinized the Department’s re-classification of certain Use of Force incidents that were initially

   classified as Class A incidents, but were subsequently determined to be Class B or C incidents,

   and found this re-classification was reasonable and appropriate (as described further below).

   Also described in more detail below, the Monitoring Team has consistently found the

   Department in Substantial Compliance with the proper classification of UOF incidents (§ VI.

   (Use of Force Investigations), ¶ 5) over the last eight consecutive Monitoring Periods. 86 The

   Department’s reporting of UOF incidents is under significant scrutiny by various stakeholders

   (including the Board of Correction, DOI, and the local legislature) and the Monitoring Team will

   continue to closely scrutinize the matter given the importance of accurate and transparent

   reporting. That said, the Monitoring Team has not identified evidence to suggest that there is a

   pattern or practice within the Department of manipulating UOF data.

            The Monitoring Team’s assessment of compliance is outlined below.

VII. USE OF FORCE INVESTIGATIONS ¶ 5 (CLASSIFICATION OF USE OF FORCE INCIDENTS)
V. USE OF FORCE REPORTING AND TRACKING ¶ 12 (INJURY CLASSIFICATION)
¶ 5. The Department shall properly classify each Use of Force Incident as a Class A, Class B, or Class C Use of Force, as
those categories are defined in the Department’s Use of Force Directive, based on the nature of any inmate and staff injuries
and medical reports. Any Use of Force Incident initially designated as a Class P shall be classified as Class A, Class B, or
Class C within five days of the Use of Force Incident. If not classified within 5 days of the Use of Force Incident, the
person responsible for the classification shall state in writing why the Use of Force Incident has not been classified and the
incident shall be reevaluated for classification every seven days thereafter until classification occurs.
¶ 12. Medical staff shall advise a supervisor whenever they have reason to suspect that a Use of Force Incident was
improperly classified, as those classifications are defined in the Department’s Use of Force Directive. The medical staff
member’s supervisor shall then convey this information to the Tour Commander, who shall be responsible for providing the
information to the Central Operations Desk (“COD”).




    The Monitoring Team’s assessment of compliance with this provision is addressed in the Use of Force
   86

   Reporting section of this report versus the Use of Force Investigation section for purposes of continuity.




                                                             85
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 90 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •    The Department immediately classifies all use of force incidents as Class A, B, C, or P 87 when
        an incident is reported to the Central Operations Desk (“COD”).
   •    Once additional information is received (e.g., results of a medical assessment), COD
        reclassifies incidents that were initially classified as Class P.
   •    The Department together with H+H, revised the Injury to Inmate form this Monitoring Period
        to develop and implement a new framework for confirming injury classification information,
        enabling input from H+H staff to inform injury classifications as required by ¶ 12 of Use of
        Force Reporting.
ANALYSIS OF COMPLIANCE
Injury Classification (¶ 12)
        During the Ninth Monitoring Period, the Department worked collaboratively with H+H to
revise the injury to inmate form to ensure the Department and H+H are consistently tracking serious
injuries in the same manner. The goal of the new form was to make sure that DOC and H+H are
aligned on identifying and tracking serious injuries to inmates, regardless of whether they were
associated with a use of force incident. The form includes checkboxes of various injuries to help
identify the types and seriousness of injuries. The Department’s Bureau Chief of Facility Operations
and Chief of Department’s offices worked together to ensure that all injury-to-inmate reports were
timely submitted by the Facilities on a shared computerized drive. If H+H staff are unable to make a
determination about the injury when the form is initially submitted because additional testing is
needed, H+H marks the injury as “pending.” H+H updates the Department on the outcome of the
assessment once they obtain the final diagnosis. At the beginning of each month, H+H sends
reconciled data to DOC indicating injuries from the prior month that were deemed to be serious
injuries. To the extent that injury data may need to be re-classified, the Department reports it works
with all Tour Commanders to ensure the injury data is revised and classified appropriately with COD.
The Department and H+H prepare monthly reports for the Board of Correction to document this
process. This process, along with the monthly reports, is sufficient for H+H to demonstrate compliance
with ¶ 12 of Use of Force Reporting.
Classification of UOF Incidents (¶ 5)




   87
     Class P is a temporary classification used to describe use of force incidents where there is not enough
   information available at the time of report to COD to be classified as Class A, B, or C




                                                       86
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 91 of 338



        The Monitoring Team has found that the overwhelming majority of use of force incidents are
classified accurately. The Monitoring Team and Preliminary Reviewers 88 combined only identified a
small number of incidents that required re-classification beyond the Class A incidents that were
separately identified for re-classification in this Monitoring Period (as described in more detail below).
In this Monitoring Period, the Preliminary Reviewers and/or Monitoring Team identified
approximately 37 cases that merited consideration for re-classification (45 were identified in the Eighth
Monitoring Period). 89 Although only a small number, the Department is still struggling to evaluate and
re-classify these incidents (as appropriate) in a timely and reliable manner. Despite reporting in the
Eighth Monitoring Period that the Department has taken steps to improve the process of re-classifying
incidents—including providing training to COD Staff and the Bureau Chief of Security collaborating
more with ID on cases that were identified for potential re-classification, the Monitoring Team found
no appreciable improvement in the timeliness of re-classification of incidents identified by Preliminary
Reviewers and/or the Monitoring Team. While the number of cases that require re-classification is
quite small, it is important to have a reliable process to re-classify incidents when necessary. Going
forward, confirmation of incident classification will be part of Intake Investigations. The Monitoring
Team recommends the process for re-classification is shored up as part of the overall implementation
of the Intake Squad in the Tenth Monitoring Period.
Class A Classification Confirmation Project
        The number of Class A incidents appeared to appreciably increase in August of 2019. The
Monitoring Team inquired about these increases and recommended that these cases were scrutinized to
determine the potential cause of this increase. Upon further scrutiny of these incidents, the Department
determined that the Staff at COD may have incorrectly changed their approach for classifying UOF
incidents and began to classify a UOF incident based on the presence of a serious injury even if it was
obtained outside of the UOF (e.g., an inmate-on-inmate fight) and was not the result of the UOF. This
change in practice coincided with the Department’s work to coordinate on determinations of serious
injuries with H+H in August of 2019 (discussed above). The Department reports that efforts to align on
serious injuries more generally with H+H resulted in a misunderstanding that the presence of a serious
injury required a UOF incident to be classified as a Class A. As a result, a team from ID and the Legal
Division evaluated all Class A incidents from August to December 2019 to determine whether the
Class A designation was appropriate, or whether re-classification was necessary because the injury was



   88
     Following the initial classification of an incident, Preliminary Reviewers are continuing to evaluate
   whether an incident may need to be re-classified as required by Consent Judgment § VII (Use of Force
   Investigations), ¶ 7(b).
   89
     There are approximately 2,000 incidents that Monitoring Team has not reviewed as either a pending or
   closed Preliminary Review for and so they have not yet been evaluated to determine if re-classification is
   warranted.


                                                       87
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 92 of 338



not in fact the result of a use of force by Staff. In total, the Department evaluated 191 Class A incidents
and determined that 103 incidents should be re-classified (five incidents to be changed to Class B and
98 incidents to be changed to Class C). Consequently, 88 of the 191 incidents remained classified as
Class A. The Monitoring Team reviewed a sample of the incidents that the Department elected to re-
classify and found the Department’s analysis and re-classification was appropriate in all cases. Further,
the revised Class A figures comport with the Monitoring Team’s overall assessment of UOF incidents
that does not suggest there was an appreciable increase in Class A injuries related to UOF incidents in
this Monitoring Period. The data presented in this introduction of this report reflects the revised
classification of UOF incidents.
Class P Assessment (¶ 5)
       This provision requires incidents to be reclassified in a timely manner when injury information
was not available at the time the initial classification determination was made. The Monitoring Team
found that most incidents initially labeled Class P (i.e., Pending) were reclassified in a timely manner,
consistent with findings from prior Monitoring Periods, as shown in the table below. 90 During the
current Monitoring Period, 210 of the 233 (97%) Class P incidents randomly selected for review by the
Monitoring Team were reclassified within two weeks or less. 91
                               2nd        3rd        4th        6th        7th        8th        9th
            COD Sets
                            Monitoring Monitoring Monitoring Monitoring Monitoring Monitoring Monitoring
            Reviewed 92
                             Period     Period     Period     Period     Period     Period     Period
           Total Incidents
                                1,167      1,052       545        416        513               511           541
              Reviewed
        Incidents originally
        classified as Class P
                              329 of 372 542 of 574 286 of 299 160 of 168 209 of 221        224 of 230    210 of 233
         and subsequently
                                (89%)      (94%)      (96%)      (95%)      (96%)             (97%)         (90%)
         reclassified within
            COD Period
                                      ¶ 5. Substantial Compliance
COMPLIANCE RATING
                                      ¶ 12. Substantial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶ 1 (NOTIFYING SUPERVISOR OF UOF)
¶ 1. Every Staff Member shall immediately verbally notify his or her Supervisor when a Use of Force Incident occurs.




   90
     As described in the Second Monitor’s Report (at pg. 86), Third Monitor’s Report (at pg. 133), and
   Fourth Monitor’s Report (at pg. 124).
   91
      The data is maintained in a manner that is most reasonably assessed in a two-week period. The
   Monitoring Team did not conduct an analysis on the specific date of reclassification because the overall
   finding of reclassification within two weeks or less was sufficient to demonstrate compliance.
   92
        This audit was not conducted in the First or Fifth Monitoring Periods.


                                                           88
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 93 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •    The Department’s New Use of Force Directive requires Staff to immediately notify his/her
        Supervisor when a use of force incident occurs.
   •    Form #5006-A (Use of Force Report) includes fields to capture this requirement, including a
        box to identify whether and which supervisor was notified before force was used, the name of
        any Staff Member who authorized and/or supervised the incident (if applicable), which
        supervisor was notified after the incident, and the time of notification.
   •    Almost 22,000 use of force and witness reports were submitted for incidents occurring in 2019.
ANALYSIS OF COMPLIANCE
        The number of UOF incidents reported by Staff has increased almost every Monitoring Period
since the Effective Date with the largest number of UOF incidents reported during the Ninth
Monitoring Period. The fact that over 7,000 uses of force were reported in 2019 (with 22,000
corresponding reports) suggests that Staff regularly follow the requirements of this provision and, for
the most part, they report when force is used or witnessed. Furthermore, the Monitoring Team’s review
of UOF reports indicates that Staff routinely notify their supervisors when uses of force occur. 93
        The Department suggests that at least part of the increase in the number of reported UOF is due
to progress in reporting as a result of continued emphasis on the importance of reporting, a clear
definition of what constitutes “force” outlined in the New UOF Directive, increased presence of video
surveillance (and corresponding live-feed video monitoring), and routine and consistent auditing of
UOF reporting by NCU. Progress in reporting incidents must be recognized, although it certainly is not
the exclusive basis for why the incidence of force continues to climb.
       In order to assess whether Staff are timely and reliably notifying a Supervisor of a UOF, the
Monitoring Team also considers whether there is any evidence that Staff are not reporting force as
required. In particular the Monitoring Team evaluates the allegations of UOF. The Monitoring Team
closely reviews any allegations submitted by H+H staff and the Legal Aid Society (“LAS”) of
potentially unreported uses of force. This review revealed only a small number of alleged unreported
uses of force. This Monitoring Period, H+H staff reported nine incidents which did not otherwise
appear to have been reported by DOC Staff initially, and LAS reported three such incidents. These
incidents will be investigated by ID to determine if the allegations are substantiated or not.




   93
     UOF reports have previously been audited to determine whether Staff completed the relevant sections
   of the forms. The Monitoring Team found in previous Monitoring Periods that Staff completed the
   relevant section of the forms fairly consistently (see Third Monitor’s Report (at pg. 54), and Fourth
   Monitor’s Report at (pg. 49)).


                                                     89
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 94 of 338



        Additionally, the Monitoring Team closely scrutinizes all investigations of alleged UOF. In
total there have been 722 investigations of alleged incidents from 2018 and 2019. The Monitoring
Team’s review of these incidents have identified only a small number of cases that were potentially
unreported. Preliminary Reviews conducted in this Monitoring Period identified one case where video
and other objective evidence strongly suggest that Staff failed to report a (albeit minor) UOF
incident—which was a pending Full ID investigation at the end of the Monitoring Period. Between
January 2017 and December 2019, ID and the Monitoring Team have identified at least 25 94 specific
incidents (including the one just noted) where video and other objective evidence strongly suggest that
Staff failed to report a use of force incident. It is worth noting that the types of unreported incidents
vary. Some of these incidents reflect minor UOF incidents, while the initial evidence of other incidents
suggest a more covert cover-up of likely use of force violations. The Monitoring Team closely
scrutinizes the corresponding investigations of these alleged uses of force (and others) to ascertain
whether they reached reasonable conclusions and whether Department disciplined Staff who failed to
report a use of force. This analysis is discussed further in ¶ 8 below.
        Given the backlog of investigations, the Preliminary Review has not been drafted in CMS (and
hence not reviewed by the Monitoring Team) for approximately 86 (12%) of alleged UOF in 2018 and
2019. In an effort to ascertain whether any of these allegations may be unreported UOF, the
Monitoring Team recommended that ID conduct a triaged analysis of these incidents to identify
whether there is: (a) video of the allegation and (b) if video was available, whether the video suggested
there was possibly an unreported use of force. Through this analysis, nine incidents were identified as
including video that possibly captured unreported UOF. A draft of these Preliminary Reviews were
expedited based on this triage effort, and eight of the nine incidents confirmed that very minor
unreported use of force incidents occurred, while one of the nine incident required further investigation
to determine whether the allegation was founded or not. These investigations were pending as of the
writing of this report (either Preliminary Reviews pending supervisor sign-offs or pending Full ID
investigations). The Preliminary Reviewers recommended a range of responses for failing to report
these minor uses of force, including re-training and charges, and some withheld recommendations
pending the outcome of the Full ID Investigation. The outcome of these investigations and any related
discipline will be assessed in ¶ 8 below in future reports when the outcomes are finalized.
       The Department has achieved Substantial Compliance with this provision as Staff are routinely
and consistently reporting UOF and there are only a small number of incidents that appear to go
unreported. Of those incidents that have gone unreported, many appear to be relatively minor UOF




    Four cases were noted in the Fourth Monitor’s Report at pg. 49, six cases were identified in the Fifth
   94

   Report at pg. 45, five cases in the Sixth Monitor’s Report at pg. 45, six cases in the Seventh Monitor’s
   Report at pg. 58, and three cases in the Eighth Monitor’s Report at pg. 76.


                                                       90
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 95 of 338



incidents. That said, even though the number of unreported UOF is low in comparison with the number
of reported UOF, the Monitoring Team will continue to closely scrutinize allegations of UOF.
COMPLIANCE RATING                      ¶ 1. Substantial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶¶ 2, 3, & 6 (INDEPENDENT & COMPLETE STAFF
REPORTS)
¶ 2. Every Staff Member who engages in the Use of Force, is alleged to have engaged in the Use of Force, or witnesses a
Use of Force Incident, shall independently prepare and submit a complete and accurate written report (“Use of Force
Report”) to his or her Supervisor.
¶ 3. All Use of Force Reports shall be based on the Staff Member’s personal knowledge and shall include [. . . the specific
information enumerated in sub-paragraphs (a) to (h).]
¶ 6. Staff Members shall independently prepare their Use of Force Reports based on their own recollection of the Use of
Force Incident. Staff Members involved in a Use of Force Incident shall not collude with each other regarding the content
of the Use of Force Reports, and shall be advised by the Department that any finding of collusion will result in disciplinary
action. Staff Members involved in a Use of Force Incident shall be separated from each other, to the extent practicable,
while they prepare their Use of Force Reports.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department’s New Use of Force Directive requires Staff to independently prepare a Staff
         Report or Use of Force Witness Report if they employ, witness, or are alleged to have
         employed or witnessed force (¶ 2), and addresses all requirements listed in ¶¶ 3(a)-(h) & 6.
ANALYSIS OF COMPLIANCE
        The Monitoring Team assesses compliance with ¶¶ 2, 3, & 6 together as these provisions,
collectively, require Staff to submit independent and complete UOF reports. The Monitoring Team
continued to review a significant number of Staff Reports as part of the Team’s assessment of
Preliminary Reviews, Full ID and Facility Investigations. The current review revealed Staff’s practices
have not changed significantly from those reported in prior Monitoring Periods, and therefore the
Department remains in Partial Compliance.
        The Monitoring Team’s review of Staff Reports reveal that Staff continue to include
information in all required fields, but the quality of that information varies. Some reports meet the
requirements of these provisions, including examples where Staff accurately reported a potentially
concerning UOF incident (e.g., accurately describing the use of head strikes). That said, the reports
routinely reviewed by the Monitoring Team continue to: (1) utilize vague, boilerplate language like
“upper body control holds” which does not accurately or fully reflect the nature, extent, and duration of
the force used to control or restrain an inmate (particularly when this phrase is used instead of
reporting the use of head strikes); (2) are incomplete, and while they often describe the conduct of the
inmate, the reports often fail to describe Staff actions—particularly use of force violations; (3) are not
consistent with objective video evidence; or (4) include false information, in direct contradiction to
other evidence (for example, that an inmate struck first, when in fact Staff struck first). The Monitoring


                                                             91
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 96 of 338



Team continues to find that Staff Reports are vague and have seen no discernable improvement, these
are the same findings that were reported in prior Monitor’s Reports. The Monitoring Team continues to
emphasize the importance of Staff describing their recollection of events in their own words and
specifying the exact tactics that were utilized (e.g., where on the inmate’s body the Staff’s hands or
arms were placed).
Reporting Presence of Non-DOC Witnesses (¶ 3(e))
         Given the importance of the perspective of all witnesses to an investigation of a UOF incident,
it is essential for Staff to indicate all others who were present at the scene so witness statements can be
collected. The Monitoring Team assesses whether DOC Staff’s UOF or UOF witness reports
accurately identify whether any non-DOC staff were present in the area during the UOF, as required by
¶ 3(e). Both reporting forms include a specific box for Staff to list “any uniform or non-uniform staff
involved in or present at the time of the incident.” A Staff Member can also report the presence of a
witness in the narrative of what occurred. During the Eighth Monitoring Period, the Chief of
Department issued a Department-wide tele-type reminding Staff of their obligation to identify all
witnesses to UOF incidents to improve this practice. The Monitoring Team’s review of UOF reports
submitted by Staff that either engaged in or witnessed UOF demonstrates that Staff sometimes report
the presence of witnesses, but not in all cases, so there is room for improvement.
COMPLIANCE RATING                       ¶¶ 2, 3, and 6. Partial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶ 4 (DUTY TO PREPARE AND SUBMIT TIMELY UOF
REPORTS)
¶ 4. Staff Members shall prepare and submit their Use of Force Reports as soon as practicable after the Use of Force
Incident, or the allegation of the Use of Force, and in no event shall leave the Facility after their tour without preparing and
submitting their Use of Force Report, unless the Staff Member is unable to prepare a Use of Force Report within this
timeframe due to injury or other exceptional circumstances, which shall be documented. The Tour Commander’s
permission shall be required for any Staff Member to leave the Facility without preparing and submitting his or her Use of
Force Report. If a Staff Member is unable to write a report because of injury, the Staff Member must dictate the report to
another individual, who must include his or her name and badge number, if applicable, in the report.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department’s New Use of Force Directive explicitly incorporates the requirements of ¶ 4.
    •    The Nunez Compliance Unit (“NCU”) continues to audit the extent to which Staff Reports are
         submitted and uploaded within 24 hours of a use of force incident or within 72 hours of an
         allegation (additional time is allotted for a report stemming from an allegation because Staff
         may not be on tour when an allegation is received).
    •    The table below demonstrates the number and timeliness of Staff reports for actual and alleged
         UOF for the last four Monitoring Periods.
                                      Actual UOF                                             Alleged UOF



                                                               92
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 97 of 338



                    Total Staff     Reports      % Uploaded     Total Staff       Reports   % Uploaded within
  Monitoring
                     Reports       Uploaded       within 24      Reports         Uploaded    72 Hours of the
   Period
                     Expected       Timely         Hours         Expected         Timely       Allegation
     6th
  Monitoring           6014          4735 95        79%             48              44           92% 96
   Period
     7th
  Monitoring           9158          7974           87%             91              81            89%
   Period
     8th
  Monitoring           9930          9258           93%             100             68            68%
   Period
     9th
  Monitoring          11860          11203          94%             90              66            73%
   Period


ANALYSIS OF COMPLIANCE
        Staff Reports describing what occurred during a use of force incident are critically important to
the assessment of that incident. As described throughout this report, the increased number of UOF
incidents has a significant impact on jail operations, including Staff’s reporting obligations. As
demonstrated above, the number of reports required to be submitted and tracked continue to rise with
the increased number of use of force incidents. Even with the increase in reports to submit, the
Department has demonstrated continued improvement in the timely submission of the UOF reports.
The work conducted by NCU beginning early in 2018 coincided with the implementation of CMS and
electronic maintenance of UOF reports. The ability to systematically track reports in a centralized
system, combined with NCU’s audits, and collaboration and coordination by Facility-level staff, has
supported sustained compliance with timelines for reported UOF.
        The standard for submitting reports related to allegations of UOF is a little more complicated. In
these cases, the Staff Member must be advised that they need to submit a report, which is different
from the reporting of an actual UOF incident in which Staff were present and so presumably they are
aware of their reporting obligation. The receipt of an allegation also does not necessarily coincide with
when a Staff Member is on duty. Therefore, the Department set the standard that generally reports
related to allegations should be submitted within 72 hours of the allegation to provide reasonable time
for notification to Staff of their reporting requirement and to then submit the report. The majority of
allegation reports are submitted during this time period. However, given the small number of reports
required for allegations, the deviations across Monitoring Periods (demonstrated in the chart above) is
not significant, but worth noting. Given the importance of investigating unreported UOF, the
Monitoring Team will continue to closely scrutinize the submission of these reports.


   95
        NCU began the process of auditing actual UOF reports in February 2018.
   96
        NCU began collecting data for UOF allegations in May 2018


                                                       93
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 98 of 338



        Although almost all UOF reports (94%) are available in a timely manner, the Investigation
Division must still track down those reports that were not submitted. Given the volume of reports, this
small percentage of reports that must be obtained does still require dedicated time as reported in the
Eighth Monitor’s Report (at pgs. 79-80). These missing reports include both those reports not initially
submitted within 24 hours (e.g., in this Monitoring Period, 657 reports were not submitted within 24
hours) and those from Staff who were identified as involved/witnesses after the fact. 97 While the
collection of additional reports certainly protracts the investigation and frustrates the system for timely
investigations, the Monitoring Team has not found a systemic issue of missing reports. However, this
issue revealed a broader logistical issue regarding the process for ID to request additional or missing
information from the Facilities and to ensure a timely response because there is not a centralized or
reliable process to obtain this information (as described in the Eighth Monitor’s Report) and so
requests from ID were made in an ad hoc fashion, with individual investigators either reaching out to
the Facility and/or personally going to the Facility to attempt to get information. In response to this
concern, the Monitoring Team recommended that the Department identify Staff in each Facility who
can serve as a point of contact for Intake Investigators to seek additional or missing documentation.
The Department reported identifying and assigning such Staff for each Facility early in the Tenth
Monitoring Period as part of the implementation of the Intake Squad.
       Overall, the Department has continued to maintain a centralized, reliable and consistent process
for submitting and tracking UOF Reports. The number of reports submitted by Staff is tremendous and
the majority of those reports are submitted and uploaded in a timely fashion, so the Department has
maintained Substantial Compliance with this requirement.
COMPLIANCE RATING                      ¶ 4. Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 5 (PROHIBITION ON REVIEWING VIDEO PRIOR TO
WRITING UOF REPORT)
¶ 2. Every Staff Member who engages in the Use of Force, is alleged to have engaged in the Use of Force, or witnesses a
Use of Force Incident, shall independently prepare and submit a complete and accurate written report (“Use of Force
Report”) to his or her Supervisor.
¶ 3. All Use of Force Reports shall be based on the Staff Member’s personal knowledge and shall include [. . . the specific
information enumerated in sub-paragraphs (a) to (h).]
¶ 5. Staff Members shall not review video footage of the Use of Force Incident prior to completing their Use of Force
Report. If Staff Members review video footage at a later time, they shall not be permitted to change their original Use of
Force Report, but may submit a supplemental report upon request.



   97
      NCU’s tracking of submission of UOF reports is limited to those Staff members that are reported in the
   initial report of the incident to COD. Additional Staff may have participated and/or witnessed the incident
   and were not listed on the COD. In those cases, the Staff member may submit a report, but NCU will not
   track whether the report has been submitted in CMS. Staff also may not have submitted a report in which
   case the investigator must attempt to obtain the report.


                                                             94
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 99 of 338



¶ 6. Staff Members shall independently prepare their Use of Force Reports based on their own recollection of the Use of
Force Incident. Staff Members involved in a Use of Force Incident shall not collude with each other regarding the content
of the Use of Force Reports, and shall be advised by the Department that any finding of collusion will result in disciplinary
action. Staff Members involved in a Use of Force Incident shall be separated from each other, to the extent practicable,
while they prepare their Use of Force Reports.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department’s New Use of Force Directive prohibits Staff from reviewing video of a use of
         force incident prior to completing their use of force report.
ANALYSIS OF COMPLIANCE
        The Monitoring Team to date has not identified any evidence in Staff reports that suggest that
Staff are reviewing video footage of an incident prior to writing their Staff Reports. In fact, most
reports are often vague, which suggest that review of video did not occur before the report was drafted.
This is not surprising given that access to video is not easily obtained for most Staff, as line Staff
assigned to the housing units and most supervisors do not have assigned computer terminals. Further,
access to Genetec credentials, needed to view video, are also limited. The Department is therefore in
Substantial Compliance with this requirement.
COMPLIANCE RATING                      ¶ 5. Substantial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶ 8 (DISCIPLINE OR OTHER CORRECTIVE ACTION FOR
FAILURE TO REPORT USES OF FORCE)
¶ 8. Any Staff Member who engages in the Use of Force or witnesses a Use of Force Incident in any way and either (a) fails
to verbally notify his or her Supervisor, or (b) fails to prepare and submit a complete and accurate Use of Force Report,
shall be subject to instruction, retraining, or appropriate discipline, up to and including termination.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department’s New Disciplinary Guidelines, and the New Use of Force Directive, address
         the requirements of ¶ 8.
ANALYSIS OF COMPLIANCE
         Staff who exaggerate, lie, or fail to report a use of force thwart the overall goal to assess each
use of force to determine whether force is only utilized when necessary. Accordingly, identifying and
addressing reporting violations (e.g., inaccurate, misleading, and false reporting or failure to report) is
critical to maintaining integrity for reporting and investigating UOF incidents. As noted in ¶ 1 above,
investigators do identify reporting violations (i.e., at least 34 UOF incidents have been investigated as
incidents where Staff potentially failed to report the incident since January 2017, including the nine
identified as part of the triage project for allegations with pending Preliminary Reviews). The failure to
report may be addressed through immediate administrative actions, Command Discipline, formal
discipline, or PDRs. ID enhanced scrutiny for reporting violations this Monitoring Period—including



                                                             95
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 100 of 338



suspending multiple Staff Members for egregious false reporting issues in order to support the overall
message that false reporting will not be tolerated.
       The Monitoring Team tracks the status of the investigations of these cases (introduced above in
¶ 1 box) where an initial review of video and other objective evidence strongly suggested that Staff
deliberately failed to report a use of force, to ascertain the reasonableness of the outcomes of the
investigations and discipline (if any). Of these 34, 14 98 have closed investigations and/or finalized
formal discipline.
        Of the 14 cases reviewed, the outcome in ten cases was generally reasonable while the outcome
in the other four cases was unreasonable. However, within the reasonable outcomes, the imposition of
discipline was sometimes inconsistent for similar misconduct.
         ID reasonably closed ten cases. In seven of those cases, ID concluded that Staff failed to report
a use of force. The corresponding discipline imposed in those seven cases was also generally
reasonable (including suspension, an NPA for 35 compensation days (although bundled with other
misconduct cases), demotion (although bundled with another case of misconduct), PDR termination,
and NPA return to command), however it was not consistent. While there can be other factors
involved, including a Staff Member’s unique history, in one example tenured Staff who
witnessed/participated in a use of force received NPA-CDs returned to command, but a probationary
Staff Member who witnessed the incident was recommended by ID for a six month probation
extension and was ultimately terminated (the PDR for termination that was processed by the Office of
Administration cited to both this unreported incident and the Staff Member’s attendance records). The
initial recommendation for a PDR for a six-month extension appeared harsher than the return to
command NPA-CD’s meted out to the tenured Staff. In three other cases ID reasonably concluded that
Staff did not fail to report and so the case was closed with no charges.
        Four cases were closed with no discipline and these outcomes appeared unreasonable in light of
the available evidence. In two cases, the investigation appeared to acknowledge that Staff failed to
report the UOF, but those two cases were lost to the SOL in the Eighth Monitoring Period so charges
could not be brought (although a Facility Referral was generated to address the failure to report issue in
one case, but had the SOL not passed it would have warranted charges). In the other two cases the
investigations unreasonably concluded there were no reporting violations.
       20 incidents remain pending—eleven from the original group of 25 cases (nine have pending
investigations and two are pending formal discipline) in addition to the nine incidents identified as part



   98
     11 closed in the Eighth Monitoring Period and the Monitoring Team outlined an assessment of in the
   Eighth Monitor’s Report—finding the Department’s assessment of cases with failure to report is mixed,
   and of the 11 cases reviewed, the outcome in eight cases was reasonable while the outcome in the other
   three cases was unreasonable (see the Eighth Monitor’s Report at pgs. 81-82 for more detail).


                                                     96
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 101 of 338



of the pending Preliminary Review triage project described in ¶ 1 above. These cases will be assessed
in future Monitor’s Reports once the investigations are closed.

COMPLIANCE RATING                      ¶ 8. Partial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 9 (ADOPTION OF POLICIES)
¶ 9. The Department, in consultation with the Monitor, shall develop, adopt, and implement written policies and procedures
regarding use of force reporting that are consistent with the terms of the Agreement.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department’s New Use of Force Directive addresses all requirements of the Consent
         Judgment § V (Use of Force Reporting and Tracking), ¶¶ 1-6, 8, 22 and 23.
ANALYSIS OF COMPLIANCE
       This provision requires the Department to develop policies and procedures consistent with the
reporting requirements in the Consent Judgment § V, ¶¶ 1-6, 8, 22 and 23. The Department’s New Use
of Force Directive addresses these requirements, and the “implement” component of this provision is
assessed within the individual provisions in this report.
COMPLIANCE RATING                      ¶ 9. Substantial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶¶ 10 & 11 (NON-DOC STAFF REPORTING)
¶ 10. The City shall require that Non-DOC 99 Staff Members who witness a Use of Force Incident to report the incident in
writing directly to the area Tour Commander or to a supervisor who is responsible for providing the report to the individual
responsible for investigating the incident. The City shall clearly communicate in writing this reporting requirement to all
Non-DOC Staff, and shall advise all Non-DOC Staff that the failure to report Use of Force Incidents, or the failure to
provide complete and accurate information regarding such Use of Force Incidents, may result in discipline. 100
¶ 11. Medical staff shall report either to the Tour Commander, ID, the ICO, the Warden of the Facility, or a supervisor
whenever they have reason to suspect that an Inmate has sustained injuries due to the Use of Force, where the injury was
not identified to the medical staff as being the result of a Use of Force. The person to whom such report is made shall be
responsible for relaying the information to ID. ID shall immediately open an investigation, to the extent one has not been
opened, into the Use of Force Incident and determine why the Use of Force Incident went unreported.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE



   99
     This definition includes Board of Education employees, as ordered by the court December 4, 2019 (see
   Dkt. Entry 334), and therefore “[a]ny Board employee who witnesses a Use of Force Incident must report
   the incident in writing directly to the area Tour Commander or to a supervisor who is responsible for
   investigating the incident. This shall include, but not be limited to, filling out the narrative section of any
   witness report.”
     This language reflects the revised language ordered by the court May 14, 2018 (see Dkt. Entry 314),
   100

   which removed language that only required Non-DOC Staff to report witnessing force that “resulted in an
   apparent injury.”


                                                            97
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 102 of 338



•     New York City Health + Hospitals (“H+H”) (the healthcare provider for inmates in DOC
      custody) has maintained a process for Staff reporting, including implementing some
      improvements to its use of force reporting policy and process to address ¶¶ 10 and 11 of this
      section as outlined below:
         o Implementing a revised reporting policy in August 2019, which included a new PDF
           fillable form for H+H Staff to submit their reports. The report allows Staff to identify
           whether the report is a witness report (as required by ¶ 10) or reporting an injury where
           the injury was not identified by DOC as being the result of a use of force but the H+H
           staff member suspects that it was (as required by ¶ 11).
         o Maintaining a dedicated email address for H+H staff to submit their reports. H+H also
           has a dedicated staff member who reviews and distributes those reports to ID to include
           in the use of force investigation; and
         o Reinforcing use of force reporting obligations to its staff in a number of ways:
                    Rolling out a revised webinar training to staff to introduce the new fillable PDF
                     form described above.
                    H+H’s electronic medical record system continues to require any H+H staff who
                     signs into the system to read and acknowledge a statement regarding their
                     reporting obligations in order to gain access to the system. Staff must
                     acknowledge this statement every time they sign into the system and access to
                     the system is denied if the acknowledgement is denied;
                    For every UOF that occurs in areas where clinic staff were likely to have been
                     present, 101 as a backstop, H+H operations staff reach out on a monthly basis to
                     providers scheduled to work in those areas at the time/date of the reported UOF
                     to determine if they directly witnessed a UOF and, if so, to elicit reports; and
                    Working with the Monitoring Team and Department to personally identify and
                     discipline staff who failed to submit reports as required as identified by the
                     Monitoring Team in prior audits.
         o The number of reports submitted by H+H staff since July 2017 is presented in the table
           below.
                                           July to      Jan. to     July to     Jan. to      July to
                                          Dec. 2017   June 2018    Dec. 2018   June 2019    Dec. 2019
                                           Witness Reports
 Number of witness reports submitted          2            19         34           20           19




  Clinic, Mental Observation Units, PACE, CAPS, RHU, ESHU, ESHU YA, SCHU, TRU, Secure,
101

ARNT, BTB, or Bing/CPSU units.


                                                 98
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 103 of 338



 Number of actual or alleged UOF incidents
                                                   2            20         33           20              18
      covered by submitted reports
                                        Relayed Allegations from Inmates
  Number of reports of allegations of UOF
                                                   2             4         20           10              11
         relayed from an Inmate
 Number of actual or alleged UOF incidents
                                                   2             4         18           12              11
      covered by submitted reports


   •     Department of Education (“DOE”) Staff did not submit any UOF witness reports during this
         Monitoring Period. A Court Order clarifying the requirement for DOE to submit reports was
         filed December 4, 2019 (Dkt. 334), but no steps were taken in the Ninth Monitoring Period by
         DOE to comply with that order.
   •     ACS maintained a centralized reporting process for Staff based at HOJC to submit UOF
         witness reports. ACS Staff routinely submit reports via this method this Monitoring Period:
            o Centralized Collection: All ACS staff witnessing a use of force will complete an
              incident report and provide a copy 1) to the on-duty DOC Tour Commander and 2) to
              the on-site ACS Office of Incident Review. These reports are to be completed as soon as
              possible but no later than the end of tour during which the events were witnessed.
            o Centralized Distribution: The on-site ACS Office of Incident Review will review
              reports by ACS staff to ensure that all staff named in the report, who were witness to the
              use of force, complete an incident report documenting the witnessed events. The on-site
              Office of Incident Review will email an electronic version of all reports within two
              business days of receipt to ID and the Monitoring Team.
ANALYSIS OF COMPLIANCE
         The City of New York is required to take steps to ensure that non-DOC staff submit a report
when they witness use of force incidents under ¶ 10 of this section of the Consent Judgment. Non-DOC
Staff is defined as “any person not employed by DOC who is employed by the City or contracted by
the City to provide medical and/or mental health care, social services, counseling, or educational
services to Inmates.” See Consent Judgment § III (Definitions), ¶ 22. The three largest groups of Non-
DOC staff reporters are H+H staff (who provide medical and mental health care in the New York City
jails), DOE Staff (who provide educational services to inmates), and ACS Staff (who are jointly
operating HOJC with DOC). H+H has been working on the implementation of this requirement since
2017, ACS Staff began to implement this requirement during the Seventh Monitoring Period (upon the
opening of HOJC), 102 and DOE has not yet implemented this reporting requirement.




   102
      The obligation for ACS staff to report only began in October 2018 during the Seventh Monitoring
   Period with the opening of HOJC.


                                                      99
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 104 of 338



Medical Staff Reporting (¶¶ 10 & 11)
        Medical and mental health staff (H+H) have a unique vantage point to observe UOF to the
extent an incident occurs in an area where treatment is provided. Given H+H staff provide treatment to
inmates who may have been engaged in a UOF, they also may learn critical information about an
incident (or that an incident even occurred) through the course of treatment. Therefore, H+H staff are a
crucial group of non-DOC staff witness who are required to submit reports. Along with the
requirements to report under ¶ 10, H+H Staff must also report when they have reason to suspect that an
inmate has sustained injuries due to the Use of Force and the injury was not identified to the medical
staff as being the result of a Use of Force (¶ 11).
        During this Monitoring Period H+H staff submitted 30 reports. It is difficult to know whether
H+H staff submitted reports in every incident witnessed, but the large number of incidents occurring in
the medical areas (at least 237 during this Monitoring Period) and the small number of reports
submitted indicate that H+H staff are not always fulfilling their reporting obligations. 103 It is important
to note that H+H staff may not be present for all incidents that occur in medical areas. For example, the
Monitoring Team reviewed video footage of 15 incidents that occurred in the clinic, but for which no
H+H staff submitted reports, and found that H+H staff were present in only four of the 15 incidents
(27%). Although staff were only present in four of the cases reviewed, these four incidents are clear
examples of H+H staff who witnessed a use of force incident, but failed to fulfill their reporting
obligations. The Monitoring Team shared these four incidents with H+H in the Tenth Monitoring
Period with a recommendation that the staff’s failure to submit reports is addressed.
        The Monitoring Team also shared similar examples from the last Monitoring Period with H+H
in which there was video proof of their staff failing to report a witnessed use of force. H+H worked
with the Department to review the video associated with these incidents to determine the identity of the
present H+H staff, and as a result of this reported taking disciplinary action with regards to 19 of the
identified Staff. 104 H+H also developed a process early in the Tenth Monitoring Period to facilitate this
type of review going forward. ID has been assigned a dedicated contact at H+H to request written
reports after-the-fact to aid in their investigations. Second, DOC will advise H+H if an investigation
appears to demonstrate the failure of their staff to submit reports as policy requires, so H+H can take
necessary administrative action.


   103
      It is worth noting that H+H Staff must report any witnessed UOF whether or not the incident occurred
   in a medical treatment area.
   104
      As this was the first known Nunez violation for these employees, they received formal counseling
   sessions or documented verbal warnings (verbiage varies based on whether the staff member is an H+H,
   Urgicare, or PAGNY employee).




                                                     100
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 105 of 338



        The Monitoring Team reviewed all 30 H+H staff reports submitted to ID this Monitoring Period
(19 reports appeared to describe an incident that was witnessed, 11 reports appeared to relay a
suspected or alleged UOF based on inmate interaction). 105 Based on feedback provided by the
Monitoring Team, H+H developed a PDF-fillable form for their staff to use when reporting use of
force, which improved the quality of these reports compared with prior Monitoring Periods because it
prompted the submission of more specific information.
DOE Staff Reporting
        DOE staff provide educational services to inmates in certain DOC facilities, including RNDC,
RMSC, EMTC, OBCC, GRVC, and HOJC. No DOE Staff submitted UOF witness reports this
Monitoring Period, despite incidents occurring in school areas and likely witnessed by DOE staff. The
process to implement a streamlined reporting process has been protracted. The City notified DOE
during the Seventh Monitoring Period of their obligation to report any witnessed UOF incidents. DOE
subsequently notified their staff of the reporting obligations and developed a draft policy and
implementation plan. However, DOE did not implement the reporting obligation due to a variety of
legal objections raised by counsel to the unions representing DOE Staff. A Court Order clarifying the
requirement for DOE to submit reports was filed on December 4, 2019 (Dkt. 334), but no steps were
taken by DOE in the Ninth Monitoring Period to comply with this requirement or the new Order.
Following the close of the Monitoring Period, upon significant pressure and repeated follow-up from
the Monitoring Team, DOE did provide the Monitoring Team with a draft training deck and reporting
policy.
ACS Staff Reporting
        At the beginning of the Ninth Monitoring Period, ACS staff began to routinely submit UOF
reports. Initially, these reports were mainly witness reports, but, given the transition of management to
ACS partway through this Monitoring Period, the reports submitted by ACS began to reflect their own
use of physical restraints. The transition of management at HOJC is discussed in the “Current Status of
16- and 17-Year-Old Youth” section of this report). In total ASC staff submitted hundreds of reports
related to over 110 incidents during this Monitoring Period. The Monitoring Team reviewed a sample
of UOF incidents involving ACS staff at the end of the Monitoring Period. Three incidents in the
sample of eleven did not include any reports (and some incidents only had certain reports) because
there was “no restraint”. However, in each case, there was evidence that Staff utilized physical
interventions. In terms of the reports submitted for this sample of incidents, some reports were detailed,
but failed to include a reasonably complete version of the event. Other reports were vague, and some
were inaccurate. Staff reports also tended to focus on the youth’s behavior while excluding Staff


   105
      The Monitoring Team’s assessment of the Department’s investigation of these allegations is discussed
   in ¶ 1 above.


                                                    101
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 106 of 338



behavior which may have precipitated the event. In a few cases, inaccurate reports were filed by Staff
who engaged in an inappropriate use of force.
Incorporation of Non-DOC Reports in DOC Investigations
        The Monitoring Team also worked with ID to improve consideration of non-DOC staff reports
when they are submitted, so that they are appropriately associated with the corresponding
investigation, included in the investigation file and considered by investigators. The Monitoring Team
reviewed 10 investigations for incidents with 10 corresponding reports from H+H Staff, but found that
only five of the UOF investigation files referenced and contained the H+H reports submitted. These
findings demonstrate a continued need for vigilance to ensure that all submitted reports are considered
by the investigator and included in the file. The Monitoring Team intends to work with ID going
forward to improve the consideration and availability of these reports as part of Intake Investigations.
                                      ¶ 10. (H+H) – Partial Compliance
                                      (DOE) – Non-Compliance
COMPLIANCE RATING
                                      (ACS) – Partial Compliance
                                      ¶ 11. Partial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶ 13 (REPORTING OF EMERGENCY MATTERS)
¶ 12. Medical staff shall advise a supervisor whenever they have reason to suspect that a Use of Force Incident was
improperly classified, as those classifications are defined in the Department’s Use of Force Directive. The medical staff
member’s supervisor shall then convey this information to the Tour Commander, who shall be responsible for providing the
information to the Central Operations Desk (“COD”).
¶ 13. Emergency matters involving an imminent threat to an Inmate’s safety or well‐being may be submitted at any time
and shall be referred immediately to a Supervisor, who shall review the emergency matter with the Tour Commander as
quickly as possible. If the Tour Commander determines that the safety or well‐being of the Inmate may be in danger, the
Department shall take any necessary steps to protect the Inmate from harm.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   H+H updated its use of force reporting policy and updated and rolled out a corresponding
        webinar training this Monitoring Period to address ¶ 13 of this section.
ANALYSIS OF COMPLIANCE
        This provision requires emergency matters involving an imminent threat to an inmate’s safety
or well‐being to be reported. H+H updated their use of force reporting policy and rolled out a
corresponding webinar training which highlighted this reporting requirement for their staff. The policy
and training establish that while the priority in emergency situations is to first ensure that the patient
receives appropriate and timely medical care, including transfer to Urgicare or 911/Emergency if
indicated, H+H staff are also expected to report emergency matters to their supervisor. The supervisor
or H+H staff (if the supervisor is not available) will then report it to H+H Operations, and additional
steps will be taken, if necessary, to address the imminent threat to the inmate’s safety. For example, if a


                                                          102
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 107 of 338



patient expresses fear for his/her safety because of threats from another person who is incarcerated,
reporting that to a Supervisor would allow DOC leadership to consider placing the patient in Protective
Custody. H+H has demonstrated compliance with ¶ 13 by creating a discernable framework for their
staff to follow in meeting this obligation and reinforcing this obligation through policy and training.
COMPLIANCE RATING                      ¶ 13. Substantial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶ 14 (TRACKING)
¶ 14. Within 30 days of the Effective Date, the Department shall track in a reliable and accurate manner, at a minimum, the
below information [. . . enumerated in sub-paragraphs (a) to (n)] for each Use of Force Incident. The information shall be
maintained in the Incident Reporting System (“IRS”) or another computerized system.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department tracks information related to use of force incidents in a computerized system
         called the Incident Reporting System (“IRS”) which captures the information required by ¶
         14(a)-(i) and ¶ 14 (k)-(n) in individualized fields. The Department tracks information required
         in ¶ 14(j) in the incident description field in IRS.
ANALYSIS OF COMPLIANCE
        Incident data is tracked accurately and reliably. The data continues to be entered and maintained
in IRS and fed into CMS. The Monitoring Team continues to utilize reports generated from IRS to
conduct various analyses and assessments. By tracking required Use of Force information in a reliable
and accurate manner, the Department maintains Substantial Compliance with this provision, which the
Department has sustained since the First Monitoring Period, for a total of 50 months. 106 The
Department’s sustained compliance has abated prior deficiencies, so active monitoring of this
provision is no longer necessary. The Monitoring Team therefore does not intend to actively monitor
this provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.
COMPLIANCE RATING                      ¶ 14(a)-(n). Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 15 (TRACKING FACILITY INVESTIGATIONS)
¶ 15. Within 30 days of the Effective Date, the Department shall track in a reliable, accurate, and computerized manner, at a
minimum, the following information for each Facility Investigation (as defined in Paragraph 13 of Section VII (Use of
Force Investigations)): (a) the Use of Force Incident identification number and Facility; (b) the name of the individual
assigned to investigate the Use of Force Incident; (c) the date the Facility Investigation was commenced; (d) the date the


   106
      See, First Monitor’s Report at pg. 33 (dkt. 269), Second Monitor’s Report at pg. 39 (dkt. 291), Third
   Monitor’s Report at pg. 61 (dkt. 295), Fourth Monitor’s Report at pg. 59 (dkt. 305), Fifth Monitor’s
   Report at pg. 51 (dkt. 311), Sixth Monitor’s Report at pg. 52 (dkt. 317), Seventh Monitor’s Report at pgs.
   66 to 67 (dkt. 327), and Eighth Monitor’s Report at pgs. 87 to 88 (dkt. 332).


                                                            103
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 108 of 338



Facility Investigation was completed; (e) the findings of the Facility Investigation; (f) whether the Facility recommended
Staff Member disciplinary action or other remedial measures; and (g) whether the Department referred the Use of Force
Incident to DOI for further investigation, and if so, the date of such referral.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Since December 2017, Facility Investigations are conducted directly in CMS, and CMS tracks
         the information related to Facility Investigations as required by ¶ 15(a)-(f).
    •    The Department separately tracks any use of force incident that was referred to (via ID), or
         taken over by, the Department of Investigations (“DOI”) for further investigation and the date
         of such referrals, as required in ¶ 15(g).
ANALYSIS OF COMPLIANCE
        All Facility Investigations are now conducted directly in CMS, which is a reliable, accurate, and
computerized system that allows for aggregate reporting of the information required by ¶ 15(a)-(f).
Accordingly, the Department maintains Substantial Compliance with this provision, which the
Department has sustained since the Sixth Monitoring Period, for a total of 24 months. 107 As described
previously in this report, Facility Investigations will no longer be conducted as per the Intake Squad
Plan, so this provision will no longer be necessary. The Monitoring Team has therefore recommended
this provision should be eliminated as part of the overall effort to modify certain provisions of the
Consent Judgment described in the Efforts to Advance Reforms & Address Areas of Concern section
of this report.
COMPLIANCE RATING                      ¶ 15. Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 16 (TRACKING ID INVESTIGATIONS)
¶ 16. The Department shall track in a reliable, accurate, and computerized manner, at a minimum, the following information
for each Full ID Investigation (as defined in Paragraph 8 of Section VII (Use of Force Investigations)): (a) the Use of Force
Incident identification number; (b) the name of the individual assigned to investigate the Use of Force Incident; (c) the date
the Full ID Investigation was commenced; (d) the date the Full ID Investigation was completed; (e) the findings of the Full
ID Investigation; (f) whether ID recommended that the Staff Member be subject to disciplinary action; and (g) whether the
Department referred the Use of Force Incident to DOI for further investigation, and if so, the date of such referral. This
information may be maintained in the Department’s ID computer tracking systems until the development and
implementation of the computerized case management system (“CMS”), as required by Paragraph 6 of Section X (Risk
Management).
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The information in ¶ 16(a)-(f) is tracked in CMS which went live in December 2017, and ID
         investigations for incidents occurring since then are conducted directly in CMS. The
         Investigation Trials Tracking System (“ITTS”) continued to track ongoing ID investigations for



   107
      See, Sixth Monitor’s Report at pgs. 52-53 (dkt. 317), Seventh Monitor’s Report at pg. 67 (dkt. 327),
   and Eighth Monitor’s Report at pg. 88 (dkt. 332).


                                                            104
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 109 of 338



          incidents occurring before that date, and information is being systematically migrated over to
          CMS as those investigations close.
    •     The Department separately tracks any use of force incident that was referred to (via ID), or
          taken over by, the Department of Investigations (“DOI”) for further investigation and the date
          of such referrals as required in ¶ 16(g).
ANALYSIS OF COMPLIANCE
        All ID investigations are now tracked in CMS, which is a reliable, accurate, and computerized
system that allows for aggregate reporting of the information required by ¶ 16(a)-(f). Accordingly, the
Department maintains Substantial Compliance with this provision, which the Department has sustained
since the Sixth Monitoring Period, for a total of 24 months. 108 The Department’s sustained compliance
has abated prior deficiencies, so active monitoring of this provision is no longer necessary. The
Monitoring Team therefore does not intend to actively monitor this provision beginning in the Tenth
Monitoring Period as described in the Efforts to Advance Reforms & Address Areas of Concern
section of this report.
COMPLIANCE RATING                       ¶ 16. Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 17 (TRACKING OF TRIALS DISCIPLINE)
¶ 17. The Department shall track in a reliable, accurate, and computerized manner, at a minimum, the following information
for each Use of Force Incident in which the Department’s Trials & Litigation Division (“Trials Division”) sought
disciplinary action against any Staff Member in connection with a Use of Force Incident: (a) the Use of Force Incident
identification number; (b) the charges brought and the disciplinary penalty sought at the Office of Administrative Trials and
Hearings (“OATH”); and (c) the disposition of any disciplinary hearing, including whether the Staff Member entered into a
negotiated plea agreement, and the penalty imposed. This information may be maintained in the computerized tracking
system of the Trials Division until the development and implementation of CMS, as required by Paragraph 6 of Section X
(Risk Management).
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     The Trials Division continues to utilize an Excel workbook to track Use of Force cases before
          Trials. Information is manually entered and includes the information in ¶ 17(a) to (c).
    •     The information in ¶ 17(a) to (c) is also tracked in CMS, which went live in December 2017. 109
ANALYSIS OF COMPLIANCE
       The required information is tracked in CMS. The Trials Division also maintains a more detailed
Excel worksheet to track the status of a case while it is processed in Trials (e.g., tracking the dates of
service of charges and discovery, and timing of final approvals for case closure). The Monitoring Team


   108
      See, Sixth Monitor’s Report at pgs. 53 (dkt. 317), Seventh Monitor’s Report at pg. 68 (dkt. 327), and
   Eighth Monitor’s Report at pgs. 88-89 (dkt. 332).
   109
         Only cases that occurred after CMS was implemented are tracked in CMS.


                                                            105
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 110 of 338



relies heavily on this more detailed worksheet and has found it is accurate and easy to digest. It is clear
the Trials Division also utilizes this tracking system to actively manage its cases. This demonstrates
that the information is consistently tracked in a reliable, accurate, and computerized manner.
Accordingly, the Department maintains Substantial Compliance with this provision, which the
Department has sustained since the Fifth Monitoring Period, for a total of 30 months. 110 The
Department’s sustained compliance has abated prior deficiencies, so active monitoring of this
provision is no longer necessary. The Monitoring Team therefore does not intend to actively monitor
this provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.
COMPLIANCE RATING                      ¶ 17. Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 19 (TRACKING OF INMATE-ON-INMATE FIGHTS)
¶ 19. The Department also shall track information for each inmate‐on‐inmate fight or assault, including but not limited to
the names and identification numbers of the Inmates involved; the date, time, and location of the inmate‐on‐inmate fight or
assault; the nature of any injuries sustained by Inmates; a brief description of the inmate‐on‐inmate fight or assault and
whether a weapon was used; and whether video footage captured the inmate‐on‐inmate fight or assault.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department tracks information related to inmate-on-inmate fights in the inmate “Fight
         Tracker,” a computerized system that includes names and booking numbers of the inmates
         involved; date, time, and location of the fight or assault; and the nature of any injuries sustained
         by inmates.
    •    In addition, inmate-on-inmate fights and assaults that result in a use of force are reported in IRS
         and subsequently tracked as part of the use of force investigation.
    •    Further, an inmate-on-inmate fight or assault that involves a slashing or use of a weapon is
         reported in IRS which tracks all required information.
ANALYSIS OF COMPLIANCE
        The Department’s Fight Tracker includes most of the information listed while other sources
(IRS and use of force investigations) include a brief description of the inmate-on-inmate fight or
assault; whether a weapon was used; and whether the incident was captured on video. The Monitoring
Team has found the information contained in the various databases to be adequate for tracking the
frequency and nature of institutional violence as required by this provision. Accordingly, the



     See, Fifth Monitor’s Report at pg. 53 (dkt. 311), Sixth Monitor’s Report at pgs. 53-54 (dkt. 317),
   110

   Seventh Monitor’s Report at pg. 69 (dkt. 327), and Eighth Monitor’s Report at pgs. 88-89 (dkt. 332).




                                                           106
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 111 of 338



Department maintains Substantial Compliance with this provision, which the Department has sustained
since the Fourth Monitoring Period, for a total of 36 months. 111 The Department’s sustained
compliance has abated prior deficiencies, so active monitoring of this provision is no longer necessary.
The Monitoring Team therefore does not intend to actively monitor this provision beginning in the
Tenth Monitoring Period as described in the Efforts to Advance Reforms & Address Areas of Concern
section of this report.
COMPLIANCE RATING                       ¶ 19. Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶ 21 (DEFINITIONS OF INSTITUTIONAL VIOLENCE)
¶ 21. Within 90 112 days of the Effective Date, the Department, in consultation with the Monitor, shall review the definitions
of the categories of institutional violence data maintained by the Department, including all security indicators related to
violence (e.g., “allegations of Use of Force,” “inmate-on-inmate fight,” “inmate-on-inmate assault,” “assault on Staff,” and
“sexual assault”) to ensure that the definitions are clear and will result in the collection and reporting of reliable and
accurate data.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department maintains definitions of institutional violence, as reported in the First
         Monitor’s Report (at pg. 35), that were developed in consultation with the Monitoring Team,
         and the Department has these definitions posted on the Department’s intranet page, ensuring
         easy access for relevant stakeholders.
ANALYSIS OF COMPLIANCE
        The Department maintains clear definitions for the categories of institutional violence through a
number of policies and databases. Accordingly, the Department maintains Substantial Compliance with
this provision, which the Department has sustained since the First Monitoring Period, for a total of 50
months. 113 The Department’s sustained compliance has abated prior deficiencies, so this requirement is
no longer necessary and will not be subject to active monitoring. The Monitoring Team therefore




   111
      See, Fourth Monitor’s Report at pgs. 61-62 (dkt. 305), Fifth Monitor’s Report at pg. 54 (dkt. 311),
   Sixth Monitor’s Report at pgs. 54 to 55 (dkt. 317), Seventh Monitor’s Report at pgs. 69 to 70 (dkt. 327),
   and Eighth Monitor’s Report at pg. 90 (dkt. 332).
     This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry
   112

   266).
     See, First Monitor’s Report at pg. 35 (dkt. 269), Second Monitor’s Report at pg. 43 (dkt. 291), Third
   113

   Monitor’s Report at pgs. 65 to 66 (dkt. 295), Fourth Monitor’s Report at pg. 62 (dkt. 305), Fifth
   Monitor’s Report at pgs. 54-55 (dkt. 311), Sixth Monitor’s Report at pg. 55 (dkt. 317), Seventh Monitor’s
   Report at pg. 70 (dkt. 327), and Eighth Monitor’s Report at pgs. 90 to 91 (dkt. 332).




                                                             107
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 112 of 338



recommends this provision be terminated as described in the Efforts to Advance Reforms & Address
Areas of Concern section of this report.
COMPLIANCE RATING                     ¶ 21. Substantial Compliance

V. USE OF FORCE REPORTING AND TRACKING ¶¶ 22 & 23 (PROVIDING AND TRACKING MEDICAL
ATTENTION FOLLOWING USE OF FORCE INCIDENT)
¶ 22. All Staff Members and Inmates upon whom force is used, or who used force, shall receive medical attention by
medical staff as soon as practicable following a Use of Force Incident. If the Inmate or Staff Member refuses medical care,
the Inmate or Staff Member shall be asked to sign a form in the presence of medical staff documenting that medical care
was offered to the individual, that the individual refused the care, and the reason given for refusing, if any.
¶ 23. DOC shall electronically record the time when Inmates arrive at the medical clinic following a Use of Force Incident,
the time they were produced to a clinician, and the time treatment was completed in a manner that can be reliably compared
to the time the UOF incident occurred. DOC shall record which Staff Members were in the area to receive post-incident
evaluation or treatment. 114

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Prompt Medical Attention (¶ 22):
             o The Department maintained Directive 4516R-B “Injury to Inmate Reports”, which
               requires inmates to be afforded medical attention as soon as practicable, but no more
               than four hours following a UOF incident or inmate-on-inmate fight, and also sets forth
               guidelines for affording expedited medical treatment. Inmates who appear to have
               specific conditions or complain of having such conditions (e.g., loss of consciousness,
               seizures, etc.) must be produced directly to a clinic (and not taken to an intake location)
               following a UOF or inmate-on-inmate fight.
             o The Department’s progress in providing timely medical care following a UOF are
               outlined in the table below. During the current Monitoring Period, medical care was
               provided within four hours of a UOF in 83% of medical encounters.
                                 Wait Times for Medical Treatment Following a UOF
                       # of Medical
                                        2 hours or      Between     % Seen within              Between        6 hours or
                       Encounters
                                            less     2 and 4 hours      4 hours             4 and 6 hours        more
                         Analyzed
  6th MP Totals            4,244           35%            35%            70%                     17%             13%
  7th MP Totals            5,101           38%            36%            73%                     15%             12%
  8th MP Totals            5,559           42%            36%            78%                     12%             10%
  9th MP Totals            6,250           44%            39%            83%                     10%              7%
    •    Tracking Medical Treatment Times (¶ 23):


   114
      This language reflects the Consent Judgment Modification approved by the Court on August 10, 2018
   (see Dkt. Entry 316).




                                                           108
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 113 of 338



            o NCU continued to track and analyze medical wait times for inmates following a
              UOF. 115
                       NCU tracks the medical wait times for each inmate involved in all reported UOF
                        incidents using information from the Injury to Inmate Report. 116
ANALYSIS OF COMPLIANCE
        The Department must provide prompt medical attention following a use of force incident (¶ 22)
and track its delivery (¶ 23). The Department has made significant improvement in producing inmates
timely and documenting these encounters since January of 2018 (the Sixth Monitoring Period). This is
particularly notable given that the number of inmates requiring medical treatment has also increased
during this time period. The Facilities have demonstrated sustained compliance in this area and NCU’s
work to systematically collect medical wait time data was a critical step to support the Facilities
improvement in ensuring medical treatment is provided in a timely fashion and addressing any delays.
Over the last four Monitoring Periods, the Department has made steady progress in producing inmates
for medical treatment within four hours, improving from 57% of medical encounters occurring within
four hours in January 2018 to 83% of medical encounters occurring within four hours in the Ninth
Monitoring Period. Notably, in this Monitoring Period, only 7% of inmates are seen in excess of six
hours.
         Ultimately the overall goal is to ensure the wait for medical attention is as short as possible.
While only 17% of inmates received medical treatment in excess of four hours, it is critical that
patients with severe injuries are prioritized and provided medical attention as soon as possible
(generally in less than four hours). In order to ensure that inmates who require prioritized medical
treatment are seen as soon as possible, NCU evaluates the cases in which medical treatment was
provided in excess of four hours and continues to find that in the majority of these cases, either the
inmate had no injuries or ultimately refused medical treatment.
         However, some number of inmates with injuries did wait in excess of four hours. NCU collects
additional information for any inmate who received medical attention beyond four hours and those who
sustained injuries, in response to a recommendation by the Monitoring Team. In total there were 612
inmates who received medical treatment in excess of four hours this Monitoring period. Of those 612,
109 had some injury beyond just exposure to OC spray. For this group of inmates, most injuries were



   115
       It is important to note that this data only tracks when an inmate was seen and treated by medical staff
   in the clinic. This data does not capture de-contamination following OC spray exposure unless de-
   contamination occurred in the clinic. De-contamination of OC spray exposure generally occurs before the
   inmate is taken to the clinic for medical assessment after a UOF either in intake or in a shower on the
   housing unit.
   116
      A small number of Injury to Inmate reports do not have the data needed for this analysis because of
   incomplete data entry, and those reports are not included in NCU’s analysis.


                                                      109
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 114 of 338



minor (abrasions, swelling, contusions, neck/back pain). GRVC accounted for 37 of these 109 (34%).
Only a handful of inmates who were seen in excess of four hours this Monitoring Period had more
serious injuries such as lacerations or broken bones. While these medical delays are outliers, they are
the most concerning type of medical delay and therefore should be investigated to determine whether
Staff action/inaction caused the delay, holding Staff accountable when warranted.
         The Department has achieved Substantial Compliance with both ¶¶ 22 and 23. Medical
treatment is generally provided within a reasonable period of time and medical wait times are tracked
in a centralized, systematic, and reliable manner. As stated in the Eighth Monitor’s Report, the
Department’s significant progress in this area is directly attributable to the work of NCU which has
done a commendable job in collecting and analyzing the medical wait time data and working with the
Facilities to improve performance, which continues to be appreciated and recognized.
                                  ¶ 22. Substantial Compliance
COMPLIANCE RATING
                                  ¶ 23. Substantial Compliance


   14. TRAINING (CONSENT JUDGMENT § XIII)

          This section of the Consent Judgment addresses the development of new training

   programs for recruits in the Training Academy (“Pre-Service” or “Recruit” training) and current

   Staff (“In-Service” training), and requires the Department to create or improve existing training

   programs covering a variety of subject matters, including the New Use of Force Directive (“Use

   of Force Policy Training”) (¶ 1(a)), Crisis Intervention and Conflict Resolution (¶ 1(b)),

   Defensive Tactics (¶ 2(a)), Cell Extractions (¶ 2(b)), Probe Teams (now called “Facility

   Emergency Response training”) (¶ 1(c)), Young Inmate Management (¶ 3) (“Safe Crisis

   Management training”), Direct Supervision (¶ 4), and procedures, skills, and techniques for

   investigating use of force incidents (¶ 2(c)).

          During the Ninth Monitoring Period, the Department continued to deploy Nunez-required

   training, while contemporaneously providing a variety of other In-Service training programs to




                                                    110
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 115 of 338



Staff. The Department also completed training for most of the recruit class 117 early in the Ninth

Monitoring Period (July 2019). The Department does not currently plan to have additional new

recruit classes, which will provide Training Staff additional flexibility to deploy other training

programs. The Department has deployed most of the initial trainings required by the Consent

Judgment. Accordingly, the focus during this Monitoring Period was the development and

deployment of refresher trainings and ongoing training obligations for Staff newly assigned to

specific posts (e.g., Probe Team Training, Cell Extraction Team Training, and Direct

Supervision Training).

Training Space & Dedicated Training Academy

        The Department outfitted GMDC to provide additional training space in the form of

additional classrooms, computer labs, and realistic scenario-based training opportunities in dorm

and cell housing blocks in the former Facility—this space is a useful support to the Department’s

effort to deploy training. That said, while the Department has developed some creative and

workable solutions to its training space deficits, they do not fully mitigate the Department’s need

for a dedicated and appropriate training space.

        Almost three years ago, the Mayor announced that the executive budget would include a

commitment of $100 million for a Training Academy but the City still has not identified an

adequate space. The City has routinely updated the Monitoring Team on its many efforts to

identify appropriate space, making clear that identifying appropriate space in New York City is

very difficult. However, the Monitoring Team is concerned that this process has been going on

for quite a long time, and it is not yet known when the reality of a Training Academy will come



117
   The confirmation of training provided to this class of recruits was detailed in the Training section of
the Eighth Monitor’s Report (at pgs. 93-112) and therefore is not included in this report.


                                                    111
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 116 of 338



to fruition. The Monitoring Team recommends the City prioritize the siting of the Academy—

while also managing the response to the COVID pandemic—given its importance to long-term

reform.

Training Deployment

          This Monitoring Period, the Deputy Commissioner of Training & Development

continued to oversee Nunez requirements to ensure the Training Division can independently

manage its training obligations. Addressing a concern from previous Monitoring Periods, the

Training & Development staff successfully implemented processes to provide and track Probe

and Cell Extraction Team training to specific Staff Members. This required collaboration and

coordination among the Academy, ESU, and Facility-based scheduling officers, as described

further below.

          The Training & Development office also continued to consider the training needs of all

Staff Members by: (1) developing a framework for providing In-Service training (Nunez-

required and otherwise) going forward, (2) a plan to provide annual UOF and Defensive Tactics

refreshers once A.C.T. training is complete, and (3) developing an overall strategy to provide

blended block trainings to maximize a Staff Member’s time outside of the Facility and to

leverage the new training space at GMDC (e.g., combining certain computer-based training

modules, with classroom-based trainings).

Deployment of Advanced Correctional Techniques (“A.C.T”)

          The Department continued to deploy In-Service A.C.T. Training to Staff throughout this

Monitoring Period. A total of 8,756 Staff received A.C.T. training between March 2018 and

December 31, 2019—therefore, 91% of the Staff in the Department (9,643) who are available for

training have received it. During the Ninth Monitoring Period, the Department trained




                                                112
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 117 of 338



  approximately 1,200 Staff in Use of Force Policy and Defensive Tactics (refresher) and trained

  809 Staff in Conflict Resolution and Crisis Intervention (refresher). The Department also

  finished providing A.C.T. training to all 50 available Department uniform executive leadership

  during this Monitoring Period.

             Approximately 880 available Staff still require A.C.T. training. 118 Deploying the tail end

  of training is often the most difficult because scheduling a smaller group of individuals offers

  less latitude in filling open seats. Of those who require training, the most concerning group is

  ESU—only 29 of 111 (26%) ESU Staff had received the training as of the end of this Monitoring

  Period. A more targeted approach to train the remaining Staff became necessary and the Training

  & Development Unit began to execute a targeted plan to provide the training to ESU early in the

  Tenth Monitoring Period. The remaining Staff will reportedly be trained during the Tenth

  Monitoring Period. 119

             See Appendix C: Training Charts for the status of development and deployment of initial

  and refresher training programs required by the Consent Judgment, and for the total number of

  Staff who attended each required training program during this Monitoring Period and since the

  Effective Date. The Department’s progress toward compliance with the training requirements is

  discussed in detail below.

XIII. TRAINING ¶ 1(a) (USE OF FORCE POLICY TRAINING)



  118
     The majority of the last group of Staff who require the training are mostly in non-inmate facing
  posts—over 300 of the remaining Staff to be trained are assigned to Headquarters, SOD, and the
  Transportation Division. The majority of Staff assigned to Facilities have received the training: 94% of all
  Staff assigned to Facilities have been trained and the majority of Facilities have over 95% (and some have
  100%) of their Staff trained.
  119
        As of early March 2020, 83 of 111 (75%) ESU staff had received A.C.T. training.




                                                      113
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 118 of 338



¶ 1. Within 120 days 120 of the Effective Date, the Department shall work with the Monitor to [create] fully developed
lesson plans and teaching outlines, examinations, and written materials, including written scenarios and exercises, to be
distributed to students. The content of these training programs shall be subject to the approval of the Monitor.
          a.       Use of Force Policy Training: The Use of Force Policy Training shall cover all of the requirements set
                   forth in the New Use of Force Directive and the Use of Force reporting requirements set forth in this
                   Agreement. The Use of Force Policy Training shall be competency- and scenario-based, and use video
                   reflecting realistic situations. The Use of Force Policy Training shall include initial training (“Initial Use
                   of Force Policy Training”) and refresher training (“Refresher Use of Force Policy Training”), as set forth
                   below.
                   i.        The Initial Use of Force Policy Training shall be a minimum of 8 hours and shall be incorporated
                             into the mandatory pre-service training program at the Academy.
                             1.        Within 6 months of the Effective Date, the Department shall provide the Use of Force
                                       Policy Training to all Supervisors.
                             2.        Within 12 months of the Effective Date, the Department shall provide the Use of Force
                                       Policy Training to all other Staff Members.
                   ii.       The Refresher Use of Force Policy Training shall be a minimum of 4 hours, and the Department
                             shall provide it to all Staff Members within one year after they complete the Initial Use of Force
                             Training, and once every two years thereafter.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    See Appendix C.
ANALYSIS OF COMPLIANCE
Content of Initial In-Service Use of Force Policy Training ¶ 1(a)
        The Department achieved Substantial Compliance with ¶ 1(a) in the First Monitoring Period by
developing the content of initial UOF Policy training as required (as described in the First Monitor’s
Report at pgs. 41-42). The content of the initial UOF Policy Training (¶ 1(a)) was approved by the
Monitoring Team. The training, developed in consultation with the Monitoring Team, was
competency- and scenario-based, and used video reflecting realistic situations (as described in the First
Monitor’s Report at pgs. 41-42). The lesson plans, teaching outlines, examinations, and written
materials, covered all of the requirements set forth in the New Use of Force Directive and the Use of
Force reporting requirements of the Consent Judgment. The Department’s sustained compliance has
abated prior deficiencies, so active monitoring of this provision is no longer necessary. The Monitoring
Team therefore does not intend to actively monitor this provision beginning in the Tenth Monitoring
Period as described in the Efforts to Advance Reforms & Address Areas of Concern section of this
report.
Provision of Initial In-Service Use of Force Policy Training ¶ 1(a)(i)(1-2)
       The Department subsequently achieved Substantial Compliance with ¶ 1(a)(i) (1-2) in the Fifth
Monitoring Period by deploying the eight-hour Initial Use of Force Policy training to all current Staff




     This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry
   120

   266).


                                                              114
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 119 of 338



as part of Special Tactics and Responsible Techniques (“S.T.A.R.T.”) (as described in the Fifth
Monitor’s Report at pgs. 58-59, and pg. 64). The Department’s sustained compliance has abated prior
deficiencies, so this requirement is no longer necessary and will not be subject to active monitoring.
The Monitoring Team therefore recommends this provision be terminated as described in the Efforts to
Advance Reforms & Address Areas of Concern section of this report.
Pre-Service Use of Force Policy Training ¶ 1(a)(i)
         Since the First Monitoring Period, the Department has met the expectations of the Consent
Judgment ¶ 1(b)(i) by providing a 12-hour Use of Force Policy training in the mandatory Pre-Service
training for recruits. The Department maintains Substantial Compliance with this provision, which the
Department has sustained since the First Monitoring Period, for a total of 50 months. 121 The
Department’s sustained compliance has abated prior deficiencies, so active monitoring of this provision
is no longer necessary. The Monitoring Team therefore does not intend to actively monitor this
provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance Reforms &
Address Areas of Concern section of this report.
Refresher Use of Force Policy Training ¶ 1(a)(ii)
         Regarding ¶ 1(a)(ii), the UOF Policy refresher training lesson plans for Staff and a separate
curriculum targeting Supervisors were finalized during the Sixth Monitoring Period. These continue to
be deployed as part of A.C.T., as described in the introduction above. This training had been provided
to over 90% of line Staff and all Supervisors as of the end of the Monitoring Period, demonstrating
Substantial Compliance with this requirement. The Department will continue to provide A.C.T. to
those who require it and will also begin the next phase of refresher training, by incorporating the
refresher training into the ongoing In-Service training curriculum to be provided at least every other
year. The Training & Development Unit staff are consulting with the Monitoring Team on the planned
rollout and revisions to the curriculum as the initial A.C.T. deployment concludes.
                                       ¶ 1(a). Substantial Compliance
                                       ¶ 1(a)(i). Substantial Compliance
COMPLIANCE RATING
                                       ¶ 1(a)(i)(1) & (2). Substantial Compliance
                                       ¶ 1(a)(ii). Substantial Compliance

XIII. TRAINING ¶ 1(b) (CRISIS INTERVENTION AND CONFLICT RESOLUTION TRAINING)


     See, First Monitor’s Report at pgs. 41-42 (dkt. 269), Second Monitor’s Report at pgs. 50-51 (dkt. 291),
   121

   Third Monitor’s Report at pgs. 77-78 (dkt. 295), Fourth Monitor’s Report at pgs. 73-74 (dkt. 305), Fifth
   Monitor’s Report at pg. 64 (dkt. 311), Sixth Monitor’s Report at pgs. 66-67 (dkt. 317), Seventh Monitor’s
   Report at pgs. 78-79 (dkt. 327), and Eighth Monitor’s Report at pgs. 96-97 (dkt. 332).




                                                     115
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 120 of 338




¶ 1. Within 120 days 122 of the Effective Date, the Department shall work with the Monitor to [create] fully developed
lesson plans and teaching outlines, examinations, and written materials, including written scenarios and exercises, to be
distributed to students. The content of these training programs shall be subject to the approval of the Monitor.
     b.      Crisis Intervention and Conflict Resolution Training: The Crisis Intervention and Conflict Resolution Training
              shall cover how to manage inmate-on-inmate conflicts, inmate-on-staff confrontations, and inmate personal
              crises. The Crisis Intervention and Conflict Resolution Training shall be competency- and scenario-based, use
              video reflecting realistic situations, and include substantial role playing and demonstrations. The Crisis
              Intervention and Conflict Resolution Training shall include [. . .].
              i.       The Initial Crisis Intervention Training shall be a minimum of 24 hours, and shall be incorporated into
                        the mandatory pre-service training program at the Academy.
              ii.      The In-Service Crisis Intervention Training shall be a minimum of 24 hours, unless the Monitor
                        determines that the subject matters of the training can be adequately and effectively covered in a
                        shorter time period, in which case the length of the training may be fewer than 24 hours but in no
                        event fewer than 16 hours. All Staff Members employed by the Department as of the Effective Date
                        shall receive the In-Service Crisis Intervention Training by May 31, 2019. 123
              iii.    The Refresher Crisis Intervention Training shall be a minimum of 8 hours, and the Department shall
                      provide it to all Staff Members within one year after they complete either the Initial Crisis
                      Intervention Training or the In-Service Crisis Intervention Training, and once every two years
                      thereafter.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     See Appendix C.
ANALYSIS OF COMPLIANCE
Pre-Service Crisis Intervention and Conflict Resolution Training ¶ 1(b)(i)
         Since the First Monitoring Period, the Department has met the expectations of Consent
Judgment ¶ 1(b)(i) by providing a 24-hour Crisis Intervention and Conflict Resolution training in the
mandatory Pre-Service training for recruits. Accordingly, the Department maintains Substantial
Compliance with this provision, which the Department has sustained since the First Monitoring Period,
for a total of 50 months. 124 The Department’s sustained compliance has abated prior deficiencies, so
active monitoring of this provision is no longer necessary. The Monitoring Team therefore does not
intend to actively monitor this provision beginning in the Tenth Monitoring Period as described in the
Efforts to Advance Reforms & Address Areas of Concern section of this report.
Initial and Refresher In-Service Crisis Intervention and Conflict Resolution Training ¶ 1(b)(ii-iii)




     This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry
   122

   266).
   123
         This date includes the extension that was granted by the Court on April 24, 2018 (see Dkt. Entry 312).
     See, First Monitor’s Report at pgs. 43-44 (dkt. 269), Second Monitor’s Report at pgs. 53-54 (dkt. 291),
   124

   Third Monitor’s Report at pgs. 78-79 (dkt. 295), Fourth Monitor’s Report at pgs. 75-77 (dkt. 305), Fifth
   Monitor’s Report at pgs. 64-65 (dkt. 311), Sixth Monitor’s Report at pgs. 67-68 (dkt. 317), Seventh
   Monitor’s Report at pgs. 79-80 (dkt. 327), and Eighth Monitor’s Report at pgs. 97-98 (dkt. 332).


                                                             116
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 121 of 338



         As discussed above, the initial In-Service training continues to be deployed as part of A.C.T.
This training had been provided to over 90% of line Staff and all Supervisors as of the end of the
Monitoring Period, demonstrating Substantial Compliance with this requirement. The Department will
continue to provide the training to those who require it on a more targeted basis in the Tenth
Monitoring Period. During this Monitoring Period, the Training & Development Unit continued
planning for the development and deployment of Conflict Resolution and Crisis Intervention refresher
training. The Monitoring Team will continue to consult with the Department on the development and
deployment of the refresher lesson plan going forward.
                                          ¶ 1(b). Substantial Compliance
                                          ¶ 1(b)(i). Substantial Compliance
COMPLIANCE RATING
                                          ¶ 1(b)(ii). Substantial Compliance
                                          ¶ 1(b)(iii). Requirement has not come due

XIII. TRAINING ¶ 1(c) (PROBE TEAM TRAINING) & ¶ 2(b) (CELL EXTRACTION TEAM TRAINING)
¶1. Within 120 days 125 of the Effective Date, the Department shall work with the Monitor to [create] fully developed lesson
plans and teaching outlines, examinations, and written materials, including written scenarios and exercises, to be distributed
to students. The content of these training programs shall be subject to the approval of the Monitor.
     c.      Probe Team Training: The Probe Team Training shall cover the proper procedures and protocols for responding
              to alarms and emergency situations in a manner that ensures inmate and staff safety. The Probe Team Training
              shall be a minimum of 2 hours, and shall be incorporated into the mandatory pre-service training at the
              Academy. By December 31, 2017, 126 the Department shall provide the Probe Team Training to all Staff
              Members assigned to work regularly at any Intake Post. Additionally, any Staff member subsequently assigned
              to work regularly at an Intake Post shall complete the Probe Team Training prior to beginning his or her
              assignment.
¶ 2. Within 120 days 127 of the Effective Date, the Department shall work with the Monitor to strengthen and improve the
effectiveness of the existing training programs [to] include fully developed lesson plans and teaching outlines,
examinations, and written materials, including written scenarios and exercises, to be distributed to students.
     b.      Cell Extraction Team Training: The Cell Extraction Team Training, including any revisions, shall cover those
             circumstances when a cell extraction may be necessary and the proper procedures and protocols for executing
             cell extractions, and shall include hands-on practice. The Cell Extraction Team Training shall be a minimum of
             4 hours and shall be provided by December 31, 2017 128 to all Staff Members regularly assigned to Special
             Units with cell housing. The Cell Extraction Team Training also shall be incorporated into the mandatory pre-
             service training program at the Academy.




     This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry
   125

   266).
   126
         This is the extension granted by the Court on April 4, 2017 (see Dkt. Entry 297).
     This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry
   127

   266).
   128
         This is the extension granted by the Court on April 4, 2017 (see Dkt. Entry 297).




                                                            117
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 122 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •     See Appendix C.
ANALYSIS OF COMPLIANCE
        During this Monitoring Period, the Department implemented a process developed in the Eighth
Monitoring Period to more routinely and reliably identify Staff in the select posts who are required to
receive Probe Team training (¶ 1(c)) (now called “Facility Emergency Response” training) and Cell
Extraction training (¶ 2(b)) and schedule those Staff for training. 129 This process requires monthly
coordination between Facility-based scheduling Officers and the Training & Development Unit Staff.
This Monitoring Period, a total of 582 130 Staff held posts that required these trainings, and the
Department worked to provide them to those who had not already received it. Posts are frequently
reassigned, so the Department must continuously track whether Staff currently assigned to the relevant
posts require training, and then provide it to those who do. The Department executed well on this
strategy in this Monitoring Period, as described further below.
Probe Team Training (¶ 1(c))
         The Department continues to maintain the eight-hour Facility Emergency Response training,
which far exceeds the two-hour lesson plan required by this provision. It is included in the mandatory
Pre-Service training for all recruits and in Pre-Promotional training, and provided on a targeted basis to
Staff in In-Service training when assigned to the relevant posts. As of the end of the Monitoring
Period, 543 of the 582 (93%) Staff in the identified posts received Probe Team training as recruits, in
Pre-Promotional training or through In-Service training. This includes 60 Staff who received the In-
Service training on a targeted basis during this Monitoring Period.
Cell Extraction Training (¶ 2(b))
         The Cell Extraction Team training continues to be included in the mandatory Pre-Service
training for all recruits and in Pre-Promotional Training. As of the end of the Monitoring Period, 555
of the 582 (95%) Staff in the identified posts received Cell Extraction Training as recruits, in Pre-



   129
      Under the Consent Judgment, Facility Emergency Response Training must be provided to all Staff
   assigned to work regularly at any Intake post and Cell Extraction training (¶ 2(b)) must be provided to all
   Staff regularly assigned to Special Units with celled housing, but the Department determined during the
   last previous Monitoring Period that a number of other Facility-specific posts (“identified posts”)
   including Intake, Security, Corridor, and Escort posts, and the relevant Facility-specific posts are the Staff
   who actually field serve on Facility Emergency Response (previously known as Probe Teams) and Cell
   Extraction Teams.
   130
       These rosters are perpetually changing with new and shifting assignment of Staff in these posts, so the
   targets change over the course of the Monitoring Period. As done with the analysis of other required
   trainings (Direct Supervision and SCM Training), the Monitoring Team analyzes compliance based on a
   set point in time—being the end of the Monitoring Period.


                                                        118
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 123 of 338



Promotional training or through In-Service training. This includes 58 Staff who received the In-Service
training on a targeted basis during this Monitoring Period.
Revisions to Course Evaluations
        The Department reports that it still intends to evaluate and consider improvements for how to
evaluate skill comprehension following the Probe and Cell Extraction Team training, but little progress
was made on this front during the Ninth Monitoring Period. During the Eighth Monitoring Period,
prompted by recommendations from the Monitoring Team, the Training & Development Unit
considered a new approach for these evaluations, given their more physical nature. Rather than a pro
forma review that simply confirmed that concepts were taught, the Monitoring Team recommended
that the Department begin to assess the students’ mastery of the concepts. The Training &
Development Unit developed and implemented post-simulation debriefing for both trainings during
which instructors used video segments from the scenario-based activities to provide feedback and
explore how and why students reacted to a given situation. To further enhance the review/evaluation
process, the Training & Development Unit reported it is designing and testing new qualitative
evaluation forms and classroom response systems (i.e., “clickers”) to conduct pre- and post-training
assessments in order to enhance the Department’s data about whether or not students fully understand
the concepts. While not required to achieve Substantial Compliance, the Monitoring Team encourages
the Department to continue to explore improving these evaluations as it will enhance the training
program overall for these courses.
                                         ¶ 1(c). Probe Team Training (Pre-Service) Substantial Compliance
                                         ¶ 1(c). Probe Team Training (In-Service) Substantial Compliance
COMPLIANCE RATING                        ¶ 2(b). Cell Extraction Training (Pre-Service) Substantial
                                         Compliance
                                         ¶ 2(b). Cell Extraction Training (In-Service) Substantial
                                         Compliance

XIII. TRAINING ¶ 2(a) (DEFENSIVE TACTICS TRAINING)
¶ 2. Within 120 days 131 of the Effective Date, the Department shall work with the Monitor to strengthen and improve the
effectiveness of the existing training programs [to] include fully developed lesson plans and teaching outlines,
examinations, and written materials, including written scenarios and exercises, to be distributed to students.
     a. Defensive Tactics Training: Defensive Tactics Training, including any revisions, shall cover a variety of defense
          tactics and pain compliance methods, and shall teach a limited number of techniques to a high level of
          proficiency. The Defensive Tactics Training shall be competency- and scenario-based, utilize video reflecting
          realistic situations, and include substantial role playing and demonstrations. The Defensive Tactics Training shall
          include initial training (“Initial Defensive Tactics Training”) and refresher training (“Refresher Defensive Tactics
          Training”), as set forth below.




     This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry
   131

   266).


                                                             119
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 124 of 338



          i.    The Initial Defensive Tactics Training shall be a minimum of 24 hours, and shall be incorporated into the
                mandatory pre-service training program at the Academy.
          ii.   The Refresher Defensive Tactics Training shall be a minimum of 4 hours, and shall be provided to all
                Staff Members on an annual basis.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •     See Appendix C.
ANALYSIS OF COMPLIANCE
Pre-Service Defensive Tactics Training ¶ 2(a)(i)
         Since the First Monitoring Period, the Department has met the expectations of Consent
Judgment ¶ 2(a)(i) by providing 24-hour Defensive Tactics training in the mandatory Pre-Service
training for recruits. Accordingly, the Department maintains Substantial Compliance with this
provision, which the Department has sustained since the First Monitoring Period, for a total of 50
months. 132 The Department’s sustained compliance has abated prior deficiencies, so active monitoring
of this provision is no longer necessary. The Monitoring Team therefore does not intend to actively
monitor this provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.
Initial In-Service, and Refresher Defensive Tactics Training ¶ 2(a)(ii)
        Although not required by the Consent Judgment, the Department provided an initial In-Service
three-day Defensive Tactics course to all Staff as part of S.T.A.R.T. A refresher training lesson plan
for Staff was finalized during the Sixth Monitoring Period, and as discussed above, continues to be
deployed as part of A.C.T. This training had been provided to over 90% of line Staff and all
Supervisors as of the end of the Monitoring Period, demonstrating Substantial Compliance with this
requirement. The Department will continue to provide the training to those who require it on a more
targeted basis during the Tenth Monitoring Period.
        The Department and Monitoring Team worked together this Monitoring Period to plan for the
next phase of refresher training which will be incorporated into ongoing In-Service training curriculum
and provided yearly. To that end, the Training & Development Unit staff developed, and consulted
with the Monitoring Team about, an eight-hour Defensive Tactics Refresher Lesson Plan to be rolled
out in 2020. It builds upon the refresher curriculum in A.C.T. training and provides an additional four
hours of training (the current refresher was only four hours). This revised refresher training was
bolstered with additional topics of focus to re-enforce tactics taught in the initial training, provide
greater time to practice techniques (which supports development of physical skills), and addresses


     See, First Monitor’s Report at pgs. 41-42 (dkt. 269), Second Monitor’s Report at pgs. 50-51 (dkt. 291),
   132

   Third Monitor’s Report at pgs. 77-78 (dkt. 295), Fourth Monitor’s Report at pgs. 73-74 (dkt. 305), Fifth
   Monitor’s Report at pg. 64 (dkt. 311), Sixth Monitor’s Report at pgs. 66-67 (dkt. 317), Seventh Monitor’s
   Report at pgs. 78-79 (dkt. 327), and Eighth Monitor’s Report at pgs. 96-97 (dkt. 332).


                                                         120
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 125 of 338



areas of operational deficiencies identified by the Monitoring Team (e.g., how to properly escort
inmates and avoid the use of painful escort techniques). The Monitoring Team is consulting with the
Training & Development Unit staff regarding the planned rollout for this refresher training as the
initial A.C.T. deployment concludes.
                                       ¶ 2(a)(i). Substantial Compliance
COMPLIANCE RATING
                                       ¶ 2(a)(ii). Substantial Compliance

XIII. TRAINING ¶ 3 (YOUNG INMATE MANAGEMENT TRAINING)
¶ 3. The Department shall provide Young Inmate Management Training to all Staff Members assigned to work regularly in
Young Inmate Housing Areas. The Young Inmate Management Training shall include fully developed lesson plans and
teaching outlines, examinations, and written materials, including written scenarios and exercises, to be distributed to
students. The Young Inmate Management Training shall provide Staff Members with the knowledge and tools necessary to
effectively address the behaviors that Staff Members encounter with the Young Inmate population. This training shall be
competency-based and cover conflict resolution and crisis intervention skills specific to the Young Inmate population,
techniques to prevent and/or de-escalate inmate-on-inmate altercations, and ways to manage Young Inmates with mental
illnesses and/or suicidal tendencies. The Young Inmate Management Training shall [. . .]
          a.       The Initial Young Inmate Management Training shall be a minimum of 24 hours. The Department shall
                   continue to provide this training to Staff Members assigned to regularly work in Young Inmate Housing
                   Areas. Within 60 days of the Effective Date, the Department shall provide the Initial Young Inmate
                   Management Training to any Staff Members assigned to regularly work in Young Inmate Housing Areas
                   who have not received this training previously. Additionally, any Staff Member subsequently assigned to
                   work regularly in a Young Inmate Housing Area shall complete the Initial Young Inmate Management
                   Training prior to beginning his or her assignment.
          b.       The Department will work with the Monitor to develop new Refresher Young Inmate Management
                   Training, which shall be a minimum of 4 hours. For all Staff Members assigned to work regularly in
                   Young Inmate Housing Areas who received this type of training before the Effective Date, the
                   Department shall provide the Refresher Young Inmate Management Training to them within 12 months of
                   the Effective Date, and once every two years thereafter. For all other Staff Members assigned to work
                   regularly in Young Inmate Housing Areas, the Department shall provide the Refresher Young Inmate
                   Management Training within 12 months after they complete the Initial Young Inmate Management
                   Training, and once every two years thereafter.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    See Appendix C.
    •    The Department selected Safe Crisis Management (“SCM”) training to fulfill the Young Inmate
         Management training required by the Consent Judgment.
    •    The Department chose to provide SCM Training to all Staff assigned to work at RNDC, where
         most 18-year-old inmates are housed, 133 not just to those regularly assigned to work in Housing




     RNDC also housed adolescent inmates (age 16 and 17) until October 2018 when they were moved to
   133

   Horizon Juvenile Detention Center. GMDC housed most 18-year-old inmates until June 2018 when the
   Facility was closed and 18-year-old inmates were subsequently moved to RNDC.




                                                          121
             Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 126 of 338



             Areas with 18-year-old inmates, as required by the Consent Judgment. 134 As of mid-February
             2020, 96% of RNDC Staff had received SCM Training (either as Pre-Service, In-Service, or
             Pre-Promotional Training) and 57% had also received SCM Refresher training.

                                          Total Staff
                                                             Staff Trained in   Received SCM
                                     Assigned to Facility
                          Facility                           SCM as of mid-       Refresher
                                     as of mid-February
                                                             February 2020        Training
                                            2020
                          RNDC              1,018                 973 (96%)       579 (57%)


   •         The Department previously provided a revamped SCM Training to all active 288 Staff initially
             assigned to work at Horizon Juvenile Center, which exclusively houses adolescent inmates.
ANALYSIS OF COMPLIANCE
Training Content and In-Service Training ¶ 3(a)
        As described in the First Monitor’s Report (at pgs. 52-53), SCM training, combined with other
trainings provided to Staff who work with Young Inmates, meets the requirements for the content of
the Young Inmate Management training.
         The Department has met the expectations of ¶ 3(a) by deploying the 24-hour SCM In-Service
training to all Staff assigned to HOJC and to the majority of the Staff who work in the Facilities that
house the largest number of 18-year-old inmates. Accordingly, the Department maintains Substantial
Compliance with this provision, which the Department has sustained since the First Monitoring Period,
for a total of 50 months. 135 The Department’s sustained compliance has abated prior deficiencies, so
active monitoring of this provision is no longer necessary. The Monitoring Team therefore does not
intend to actively monitor this provision beginning in the Tenth Monitoring Period as described in the
Efforts to Advance Reforms & Address Areas of Concern section of this report.
SCM Refresher Training ¶ 3(b)
         -    RNDC




   134
      SCM and Direct Supervision requirements for regularly assigned Staff outside of RNDC were not
   assessed this Monitoring Period for the reasons set forth in the Sixth Monitor’s Report (at pg. 74).
     See, First Monitor’s Report at pgs. 50-53 (dkt. 269), Second Monitor’s Report at pgs. 60-61 (dkt. 291),
   135

   Third Monitor’s Report at pgs. 87-90 (dkt. 295), Fourth Monitor’s Report at pgs. 82-85 (dkt. 305), Fifth
   Monitor’s Report at pgs. 69-71 (dkt. 311), Sixth Monitor’s Report at pgs. 71-73 (dkt. 317), Seventh
   Monitor’s Report at pgs. 82-84 (dkt. 327), and Eighth Monitor’s Report at pgs. 101-102 (dkt. 332).




                                                            122
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 127 of 338



       As reported in the Eighth Monitor’s Report (at pg. 103), given the various issues facing RNDC,
the Monitoring Team recommended that the Department consider re-purposing 136 the refresher training
hours to focus on broader Young Inmate Management strategies rather than focusing on refreshing
Staff on SCM techniques. A revised Young Inmate Management Refresher Training could leverage
and reinforce skills from other training areas like Direct Supervision, Crisis Intervention and Conflict
Resolution, in addition to the related skills from the initial SCM Training, while supporting efforts and
new strategies under development described in the “Current Status of 18-year-olds Housed on Rikers
Island” section of this report. These new strategies are centered on the Unit Management model and
Direct Supervision curriculum. While these models incorporate similar concepts as those taught in
SCM, creating a universal language and set of terms will streamline messaging and reduce Staff
confusion. The Department and Monitoring Team will collaborate on the plan described in the
“Current Status of 18-year-olds Housed on Rikers Island” section of this report, including ways to
reconfigure the Young Inmate Management Refresher Training, during the Tenth Monitoring Period.
        In the interim, in this Monitoring Period, the Department continued to roll out the Monitor-
approved SCM Refresher Training curriculum. As of the end of the Ninth Monitoring Period, 57% of
Staff from RNDC have received the SCM Refresher Training—over half of whom received it during
the Ninth Monitoring Period.
                                     ¶ 3. Substantial Compliance
                                     ¶ 3(a). Substantial Compliance
COMPLIANCE RATING                    ¶ 3(b). (Development of Refresher Lesson Plan) Substantial
                                     Compliance
                                     ¶ 3(b). (Deployment of Refresher Training) Partial Compliance

XIII. TRAINING ¶ 4 (DIRECT SUPERVISION TRAINING)
¶ 4. Within 120 days 137 of the Effective Date, the Department shall work with the Monitor to develop a new training
program in the area of Direct Supervision. The Direct Supervision Training shall cover how to properly and effectively
implement the Direct Supervision Model, and shall be based on the direct supervision training modules developed by the
National Institute of Corrections.
              b.       The Direct Supervision Training shall be a minimum of 32 hours.
              c.       By April 30, 2018, 138 the Department shall provide the Direct Supervision Training to all Staff
                       Members assigned to work regularly in Young Inmate Housing Areas. Additionally, any Staff




     The Department suspended providing the current SCM Refresher Training late in the Ninth
   136

   Monitoring Period (end of November 2019), in light of these recommendations and considerations.
   137
         This date includes the extension that was granted by the Court on January 6, 2016 (see Dkt. Entry 266).
   138
         This is the extension granted by the Court on April 4, 2017 (see Dkt. Entry 297).




                                                          123
             Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 128 of 338



                        member subsequently assigned to work regularly in the Young Inmate Housing Areas shall complete
                        the Direct Supervision Training prior to beginning his or her assignment.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
       •     See Appendix C.
       •     The Department has chosen to provide Direct Supervision Training to all Staff assigned to
             work at RNDC, where most 18-year-old inmates are housed, 139 not just to those regularly
             assigned to work in Housing Areas with 18-year-old inmates, as required by the Consent
             Judgment.
       •     As of mid-February 2020, 924 of the 1,018 (91%) Staff at RNDC had received Direct
             Supervision Training.
ANALYSIS OF COMPLIANCE
        The Department’s Direct Supervision training program for In-Service Staff and recruits meets
the requirements of the Consent Judgment ¶ 4 and ¶ 4(a). As of mid-February 2020, 91% of Staff
assigned to RNDC received the Direct Supervision training as In-Service Training or as Recruits. In
January-February 2020, a number of Staff were reassigned to RNDC from other Facilities that were
closing or winding down (e.g., BKDC and EMTC). The Training Academy leveraged the transition
period to provide the Direct Supervision Training to a cohort of Staff before they were re-assigned to
RNDC. The Department has achieved Substantial Compliance with this requirement because 91% of
Staff that require this training have received it.
                                         ¶ 4. Substantial Compliance
COMPLIANCE RATING                        ¶ 4 (a). Substantial Compliance
                                         ¶ 4 (b). Substantial Compliance


IX. VIDEO SURVEILLANCE ¶ 2(e) (HANDHELD CAMERA TRAINING)
¶ 2.
                  e.     There shall be trained operators of handheld video cameras at each Facility for each tour, and there
                         shall be trained operators in ESU. Such operators shall receive training on how to properly use the
                         handheld video camera to capture Use of Force Incidents, cell extractions, Probe Team actions, and
                         ESU-conducted Facility living quarter searches. This training shall be developed by the Department
                         in consultation with the Monitor. The Department shall maintain records reflecting the training
                         provided to each handheld video camera operator.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE




       139
          RNDC housed adolescent inmates until October 2018 when they were moved to Horizon Juvenile
       Detention Center. GMDC housed most 18-year-old inmates until June 2018 when the Facility was closed
       and 18-year-old inmates were subsequently moved to RNDC.


                                                            124
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 129 of 338



    •    The Department continues to maintain the “Handheld Video Recording Equipment and
         Electronic Evidence” Directive 4523 that incorporates the training requirements outlined in the
         Consent Judgment ¶ 2(e).
    •    The Department developed a stand-alone Handheld Camera Training Lesson Plan that was
         incorporated into the mandatory Pre-Service training, beginning with the class that graduated in
         November 2017.
    •    The Department provided the stand-alone Handheld Camera Training Lesson Plan to ESU,
         ESU support, and K-9 unit Staff during prior Monitoring Periods.
    •    The Department has incorporated guidance on handheld camera operation into the Facility
         Emergency Response (Probe Team) Training materials.
    •    The Department previously deployed a separate short training and lesson plan with instructions
         for Staff on saving and uploading handheld video to the Department’s main computer system.
ANALYSIS OF COMPLIANCE
        The Monitoring Team has chosen to address this provision in this section rather than in the
Video Surveillance section because it is more aptly considered along with the Department’s other
training obligations.
        The Department provided the standalone handheld camera training to all active ESU Staff
during the Sixth Monitoring Period and provides the training to all recruits. Currently, 105 of 114
(92%) Staff assigned to ESU received the training as Recruits or in In-Service Training during prior
Monitoring Periods. Further, as noted in Appendix C, 5,835 Staff have received the Facility Emergency
Response training either as recruits or In-Service Staff, which also includes training on the operation of
handheld video cameras. The Monitoring Team has generally found that handheld video is available
for incidents where it is required. To the extent issues have been identified with handheld video,
problems do not appear to be related to a Staff Member’s lack of training on how or when to utilize a
handheld camera.
COMPLIANCE RATING                    ¶ 2(e). Substantial Compliance



XIII. TRAINING ¶ 5 (RE-TRAINING)
¶ 5. Whenever a Staff member is found to have violated Department policies, procedures, rules, or directives relating to the
Use of Force, including but not limited to the New Use of Force Directive and any policies, procedures, rules, or directives
relating to the reporting and investigation of Use of Force Incidents and retention of any use of force video, the Staff
member, in addition to being subject to any potential disciplinary action, shall undergo re-training that is designed to
address the violation.
                a.       Such re-training must be completed within 60 days of the determination of the violation.
                b.       The completion of such re-training shall be documented in the Staff Member’s personnel file.




                                                            125
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 130 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •   The Department continues to utilize a computerized re-training request system (“Service
       Desk”) for requesting and tracking re-training requests.
   •   Operations Order 13/18, “Academy Training Service Desk,” that governs the use of the Service
       Desk, remains in effect. The policy mandates that all re-training required as a result of a Use of
       Force incident must be entered into and tracked through the Service Desk.
   •   The Training & Development Unit Staff and the Staff Member’s assigned command are
       responsible for tracking the status of all training entered into the Service Desk to ensure that it
       is completed. The Service Desk ticket should be closed only after the Training & Development
       Unit Staff confirms that the Staff Member has successfully completed the re-training program.
ANALYSIS OF COMPLIANCE
        The Department can now systematically identify Staff that require re-training. The Department
continues to implement the Service Desk, which is an improvement over prior practice. This tool
provides a centralized repository to identify and track Staff who have been recommended for re-
training and it has the ability to run aggregate reports. The Service Desk is an online portal accessible
to Facility Staff, civilian leadership, and the Training & Development Unit Staff. When an individual is
recommended for re-training, the recommendation is entered into the system and then can be tracked to
completion. The system is then updated when the Staff member receives the re-training.
   -   Re-Training Recommendations & Tracking
        During this Monitoring Period, 839 Staff were recommended for re-training via the Service
Desk, compared to 410 Staff during the Eighth Monitoring Period. As of the end of the Monitoring
Period, the Department reported that 731 of 839 (87%) Staff recommended for re-training had received
it. Re-training was not provided to 23 (3%) Staff and the requests for re-training were closed. The
remaining 86 (10%) Staff were waiting for re-training to be scheduled, most of which was requested in
December 2019, as depicted in the table below.
        For some re-training requests tracked through the Service Desk, re-training was not actually
provided in response to the re-training request if that Staff Member had received training in that subject
area within the prior 12-month period. These requests were recorded in the Service Desk as being
fulfilled, which has a distorting effect on the data. The Department reported ceasing this practice
partway through the Monitoring Period, and the Monitoring Team will assess the issue going forward
to ascertain whether the practice continued.
        The table below depicts the number of re-training recommendations by month, along with the
proportion of re-training that was actually provided—this training was either provided in response to
these re-training requests, or as described above, within the last 12-month period through the ordinary
course of In-Service training programs.
                                       Re-Training Tracking – 2019


                                                   126
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 131 of 338



                                Number of Re-                                   Open or Pending
         Month of Request                            Trained    Not Trained
                               Training Requests                                    Tickets
           January 2019                73            43 (59%)     30 (41%)             0
           February 2019               43            36 (84%)     7 (16%)              0
            March 2019                113            84 (74%)     29 (26%)             0
             April 2019                43            42 (98%)      1 (2%)              0
             May 2019                  58            51 (88%)     7 (12%)              0
             June 2019                 80            74 (93%)      6 (7%)              5
             July 2019                231           223 (97%)      8 (3%)              1
            August 2019                60            58 (97%)      2 (3%)              1
          September 2019               98            91 (93%)      7 (7%)              1
           October 2019               246           239 (97%)      7 (3%)              1
          November 2019                95            92 (97%)      3 (3%)              1
          December 2019               109            28 (27%)     81 (73%)            81
           Grand Total               1249              1020         229               90


        The high number of re-training requests in July 2019 and October 2019 were driven by requests
from ID (67% and 79% of the requests each month, respectively). In fact, ID’s referrals for re-training
increased significantly during this Monitoring Period—ID made 517 requests for re-training during the
Ninth Monitoring Period, compared to only 129 during the Eighth Monitoring Period. This increase
was attributable to the processing of more backlogged cases, and the increased use of this tool by ID in
the completion of those cases. During the Ninth Monitoring Period, ID requested the majority of re-
training (62%), followed by Facilities (25%) and other sources such as the Trials Division (5%) and the
Immediate Action Committee (1%). The top four courses recommended for Staff re-training were Use
of Force Report Writing (40%), Use of Force (19%), Chemical Agents (13%), and Situational
Awareness (9%). 58% (301 of 517) of the re-training requests from ID this Monitoring Period were for
Use of Force Report writing.
   -   Timing of Re-Training
        Of the 730 Staff who received re-training as requested during the Ninth Monitoring Period, 489
(67%) received the re-training within 60 days of the request and 26 (4%) received re-training within 60
to 119 days of the request. 216 (30%) of re-training requests had training dates that preceded the re-
training request date. The Department attributed this to two factors: (1) as described above, the practice
had been to not re-train a Staff Member in the same topic within a 12 month period, so the “training
date” recorded in the Service Desk was sometimes the date the Staff Member had last received the
training even if it pre-dated the re-training request; (2) due to the ID backlog, there were sometimes
duplicate training recommendations, and the training had been previously requested closer in time to
the incident by either the Facility or ID, so the duplicate request was closed with the prior “training
date” recorded in the Service Desk.
   -   Verification of Re-Training Provided
       The Monitoring Team requested attendance documentation for a sample of the re-training that
was provided after the recommendation for re-training to verify that the re-training took place as


                                                   127
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 132 of 338



reported by the Service Desk—and found the documentation provided confirmed this training took
place as reported in the Service Desk. Additionally, 23 tickets closed in the Ninth Monitoring Period
without re-training dates recorded, though only two of the 23 entries had a reason recorded (e.g. MOS
retired, duplicate request). While closed tickets in the Service Desk system without an explanation or
re-training date is problematic, the volume is relatively low compared to the overall number of requests
(21 of 839, or 2.5%).
    -    Quality of Re-Training
        The overall goal of re-training Staff is to provide additional guidance and clarity to support
improved practice. Training & Development Unit leadership reports that re-training sessions are held
with Members of Service individually or in small groups. The re-training requests describe the UOF
violations the re-training is designed to address, which Academy leadership reported was utilized
during the re-training sessions to address the specific issues of the Staff Member. Training &
Development Unit leadership reported that the re-training is conducted separately from typical training
courses on the same topics.
        While the implementation of the Service Desk is a positive first step in identifying Staff for re-
training, the Department must ensure that both Staff are re-trained in response to these
recommendations and that Staff in fact understand the reason for the re-training in order to improve
and address areas of weakness.
COMPLIANCE RATING                    ¶ 5. Partial Compliance


XIII. TRAINING ¶¶ 6, 7 & 8 (TRAINING RECORDS)
¶ 6. After completing any training required by this Agreement, Staff Members shall be required to take and pass an
examination that assesses whether they have fully understood the subject matter of the training program and the materials
provided to them. Any Staff Member who fails an examination shall be given an opportunity to review the training
materials further and discuss them with an appropriate instructor, and shall subsequently be required to take comparable
examinations until he or she successfully completes one.
¶ 7. The Department shall require each Staff Member who completes any training required by this Agreement to sign a
certification stating that he or she attended and successfully completed the training program. Copies of such certifications
shall be maintained by the Department for the duration of this Agreement.
¶ 8. The Department shall maintain training records for all Staff Members in a centralized location. Such records shall
specify each training program that a Staff Member has attended, the date of the program, the name of the instructor, the
number of hours of training attended, whether the Staff Member successfully completed the program, and the reason the
Staff Member attended the program.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department continues to develop the Learning Management System (“LMS”) which will
         track key aspects (e.g., attendance and exam results) of all trainings, including all Nunez-
         required trainings.
    •    Attendance Tracking:



                                                             128
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 133 of 338



          o TTS: The Department continues to use the Training Tracking Software (“TTS”) as an
            interim solution to track deployment of training until LMS is implemented. The
            Department’s IT Division developed the software in-house to certify attendance for all
            recruit trainings and all Nunez-required In-Service and Pre-Promotional trainings except
            those conducted by ESU (which includes Probe Team and Cell Extraction Team
            Training). TTS scans Staff’s identification cards in the classrooms and then this
            information is manually transferred to the Academy’s e-scheduling software, which
            records attendance information for individual Staff in an electronic transcript.
          o Hand-Written Sign-in Sheets: Attendance for In-Service and Pre-Promotional
            trainings conducted by ESU (which include Probe Team and Cell Extraction Team
            Training) continue to be captured by hand-written sign-in sheets.
   •   Examination Tracking:
          o Pre-Service: Examinations for all Nunez-required Pre-Service courses are taken using a
            tablet and the results are tracked in Excel.
          o In-Service and Pre-Promotional: In-Service exams are administered on paper or
            involve physical skill assessments administered by the instructor with the results
            captured on paper.
   •   Development of Learning Management System:
          o During this Monitoring Period, the Department continued to work on the development
            of a centralized Learning Management System (“LMS”), including:
                    Organizing, preparing, and migrating existing data into the new system (e.g.,
                     prior course training records and Staff identifiers—which is critical to define
                     employee/learner profiles within the system); and
                    Working with external consultants and the vendor to finalize a governance
                     structure and formal protocols for determining how new courses will be
                     approved (including processes for submitting course proposals to
                     Training/Academy LMS managers, as well as what kinds of reports will be
                     established within the system and who will have the administrative rights to
                     extract them).
                    Other discussions during the period related to site configuration and
                     functionalities, sourcing a new third-party application that would effectively
                     replace TTS, and designing the landing pages MOS will see when they log into
                     the site initially.
ANALYSIS OF COMPLIANCE
Review of Examination and Attendance Records (¶¶ 6 & 7):



                                                129
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 134 of 338



        ¶¶ 6 and 7 requires all Staff Members who complete the Nunez-required trainings to pass an
examination at the conclusion of the training program (¶ 6) and that the Department must ensure that
all Staff certify attendance in the required training programs (¶ 7). NCU reviewed the training records
in the Fourth through Eighth Monitoring Periods to ensure attendance examinations were
tracked/administered as required for Academy-based In-Service, Recruit, and Pre-Promotional training.
The Monitoring Team reviewed NCU’s assessment and verified the underlying documentation. NCU’s
reviews/audits did not identify significant issues. Over the last few Monitoring Periods (particularly in
the Seventh and Eighth Monitoring Periods), the Training & Development Unit Staff have provided
more organized materials to NCU, demonstrating continued improvement in maintenance of
attendance and examination records. Given the Department’s sustained compliance in the maintenance
of records, and the fact that the Department reports their practices remain the same, audits were not
repeated during the Ninth Monitoring Period. As necessary, these audits may be conducted in future
Monitoring Periods.
   •    In-Service Probe Team and Cell Extraction Team Training
        As outlined in the Eighth Monitor’s Report (at pg. 110), since 2018, the Monitoring Team
strongly recommended that ESU adopt an improved tracking and management system, including the
use of TTS to track attendance. Despite multiple reports that TTS was implemented in Fall 2018 and
Spring 2019 to track attendance for ESU trainings, 140 the Monitoring Team’s review of attendance
records from the Ninth Monitoring Period revealed that hand-written sign-in sheets were still being
used for ESU trainings in July and August 2019. Despite the frustration that ESU has not reliably
implemented a TTS and is still using hand-written sign-in sheets, the Monitoring Team found the
records for Probe Team training and Cell Extraction Team training attendance to be in good order. A
review of the attendance records for half of all Probe Team training and Cell Extraction Team training
provided during this Monitoring Period demonstrated good organization and accurate record keeping.
Centralized System to Maintain Training Records (¶ 8):
        As noted in prior Monitor’s Reports, a centralized electronic system to track training will
significantly enhance the Department’s ability to identify which Staff require training and when, to
track course completion, and to maintain training records. The Department continues to provide the
Monitoring Team with routine updates on the development of LMS, which requires significant
coordination within the agency as well as with the vendor. Inherently, this is a lengthy process given
the need to coordinate many moving parts. One area in particular that is taking longer than expected is
preparing and “cleaning” existing data for migration into the new system, which is necessary so that


   140
      ESU reported to the Monitoring Team that TTS was implemented in November 2018, but it was not
   used for any training attendance tracking between November 2018 and April 2019. ESU subsequently
   reported that it did not implement TTS as originally reported, but would begin using the tracking system
   in April 2019.


                                                     130
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 135 of 338



prior training and staff records continue to be accessible. Coordination with the vendor and an
implementation consulting firm that acts as a go-between, has also been time-consuming. The
Department reports disappointment with how the implementation consulting firm staffed this project.
Current progress reports suggest some portion of LMS is likely to be launched towards the end of the
Tenth Monitoring Period.
                                       ¶ 6. Partial Compliance
COMPLIANCE RATING                      ¶ 7. Partial Compliance
                                       ¶ 8. Partial Compliance


   15. ANONYMOUS REPORTING SYSTEM (CONSENT JUDGMENT § VI)

           This section of the Consent Judgment requires the Department, in consultation with the

   Monitoring Team, to establish a centralized system for Staff to report violations of the Use of

   Force Directive anonymously. The goal of this provision is to ensure that all Use of Force

   incidents are properly reported without fear of retaliation and can be investigated. The

   Department has maintained an anonymous hotline since March 2016. The Monitoring Team’s

   assessment of compliance is outlined below.

VI. ANONYMOUS REPORTING ¶ 1
¶ 1. The Department, in consultation with the Monitor, shall establish a centralized system pursuant to which Staff
Members can anonymously report to ID information that Staff Members violated the Department’s use of force policies.
ID shall initiate a Preliminary Review in accordance with Paragraph 7 of Section VII (Use of Force Investigations) into
any such allegations within 3 Business Days after receiving the anonymous report.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE

    •    Division Order #01/16R-A, developed in consultation with the Monitoring Team, remains in
         effect. The Division Order requires ID to initiate a preliminary investigation within three
         business days of receiving an anonymous report.

    •    The following number of reports have been received through the Anonymous Reporting
         Hotline since March 2016.
                         March      July to     Jan. to     July to    Jan. to     July to    Jan. to     July to
                         to June     Dec.        June        Dec.       June        Dec.       June        Dec.
                          2016       2016        2017        2017       2018        2018       2019        2019
         Total Calls
                            3          11         21          28          18         23          19         92
          Received




                                                          131
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 136 of 338



        Number of
        UOF related      0          0         1           0        1          0         2          2
          calls

   •     The Department continues to advertise the hotline telephone number in all Facilities on large
         posters and mounted behind lexan (polycarbonate) shield. The Department reports that the
         Anonymous Reporting Slides are permanently posted on DOC TV and the Department’s
         intranet home page.
ANALYSIS OF COMPLIANCE
        The Department continues to maintain a comprehensive policy governing the Anonymous
Hotline that satisfies the requirements of this provision. The Monitoring Team continued to observe
the hotline advertised on DOC TV and posters in high-traffic areas throughout Facilities while
conducting site visits. The Department receives calls through the hotline from Staff and inmates on a
routine basis, which also demonstrates that the hotline is advertised, and Staff know it is available.
        During this Monitoring Period, the number of calls to the Anonymous Reporting System
increased. However, of the 92 calls received, 70 were from the same caller in a very short period of
time. The other 22 calls were from various individuals and was consistent with the number of calls
received in other Monitoring Periods. The Monitoring Team reviewed the screening forms for these
22 calls. One call was from an inmate regarding a 2015 Use of Force incident that had been
previously investigated by the Facility, and the remaining 21 calls were non-UOF related. ID assessed
the 70 calls placed by the single caller and found that one was related to a use of force. The
Monitoring Team confirmed a UOF investigation was then opened. The Department also continues to
receive Use of Force concerns through a number of channels including direct reports by Staff and
inmates to Facility and/or ID staff, calls to 311, reports from non-DOC Staff (e.g. H+H), inmate
grievances, and from Legal Aid Society lawyers.
       The Department maintains Substantial Compliance with this provision as it has established
and maintained an Anonymous Reporting System and initiates a preliminary investigation for any
Use of Force incident received through an anonymous report that was not already investigated. The
Department has sustained Substantial Compliance since the Second Monitoring Period, for a total of
46 months. 141 The Department’s sustained compliance has abated prior deficiencies, so this
requirement is no longer necessary and will not be subject to active monitoring. The Monitoring
Team therefore recommends this provision be terminated as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.



    See, Second Monitor’s Report at pgs. 64 to 65 (dkt. 291), Third Monitor’s Report at pgs. 97 to 99 (dkt.
  141

  295), Fourth Monitor’s Report at pgs. 95 to 97 (dkt. 305), Fifth Monitor’s Report at pgs. 78 to 80 (dkt.
  311), Sixth Monitor’s Report at pgs. 79 to 80 (dkt. 317), Seventh Monitor’s Report at pgs. 91 to 92 (dkt.
  327), and Eighth Monitor’s Report at pgs. 113 to 114 (dkt. 332).


                                                    132
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 137 of 338




COMPLIANCE RATING                 ¶ 1. Substantial Compliance

 16. VIDEO SURVEILLANCE (CONSENT JUDGMENT § IX)

         The provisions in the Video Surveillance section of the Consent Judgment require video

 surveillance throughout the Facilities in order to better detect and reduce levels of violence. The

 obligations related to video surveillance apply to three different mediums, each having their own

 corresponding requirements under the Consent Judgment: (1) stationary, wall-mounted

 surveillance cameras; (2) body-worn cameras; and (3) handheld cameras. This section requires

 the Department to install sufficient stationary cameras throughout the Facilities to ensure

 complete camera coverage of each Facility (¶ 1); develop policies and procedures related to the

 maintenance of those stationary cameras (¶ 3); develop and analyze a pilot project to introduce

 body-worn cameras in the jails (¶ 2(a-c)); develop, adopt, and implement policies and procedures

 regarding the use of handheld video cameras (¶ 2(d-f)); 142 and preserve video from all sources

 for at least 90 days (¶ 4).

         The Department’s vast network of video surveillance throughout its Facilities is

 expansive and far greater than most correctional systems with which the Monitoring Team has

 experience. The availability of significant camera coverage has resulted in the vast majority of

 use of force incidents being captured on camera. Further, the widespread video surveillance

 capabilities across the Facilities allows the Department to utilize the camera footage proactively.

         The Monitoring Team’s assessment of compliance is outlined below.




   The provision regarding training for handheld video (¶ 2(e)) is addressed in the Training section
 142

 (Consent Judgment § XII) of this report.


                                                    133
           Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 138 of 338




IX. VIDEO SURVEILLANCE ¶ 1 (STATIONARY CAMERA INSTALLATION) &
XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶¶ 10, 11
(VIDEO CAMERA COVERAGE FOR INMATES UNDER THE AGE OF 19)
¶ 1.
           a.     At least 7,800 additional stationary, wall-mounted surveillance cameras shall be installed in the Facilities
                  by February 28, 2018.
                  i.       At least 25% of these additional cameras shall be installed by July 1, 2016.
                  ii.      At least 50% of these additional cameras shall be installed by February 1, 2017.
                  iii.     At least 75% of these additional cameras shall be installed by July 1, 2017.
           b.     The Department shall install stationary, wall-mounted surveillance cameras in all areas of RNDC
                  accessible to Inmates under the age of 18 and in all housing areas of Facilities that house 18-year-olds in
                  accordance with the timelines as set forth in Paragraphs 10 and 11 of Section XV (Safety and Supervision
                  of Inmates Under the Age of 19).
           c.     The Department shall install stationary, wall-mounted surveillance cameras to ensure Complete Camera
                  Coverage of all areas of all Facilities by February 28, 2018. When determining the schedule for the
                  installation of cameras in the Facilities, the Department agrees to seek to prioritize those Facilities with the
                  most significant levels of violence. The Department intends to prioritize the installation of cameras [in
                  waves as described in i to iv]
           d.     Beginning February 28, 2018, if the Department or the Monitor determines that a Use of Force Incident
                  was not substantially captured on video due to the absence of a wall-mounted surveillance camera in an
                  isolated blind spot, such information shall be documented and provided to the Monitor and, to the extent
                  feasible, a wall-mounted surveillance camera shall be installed to cover that area within a reasonable
                  period of time.
           e.     The Monitor and Plaintiffs’ Counsel will be invited to participate in meetings of the Department’s internal
                  camera working group, which determines the prioritization and timeline for the installation of additional
                  cameras in the Facilities.

§ XV. Safety and Supervision of Inmates Under the Age of 19

¶ 10. Within 90 days of the Effective Date, the Department shall install additional stationary, wall-mounted surveillance
cameras in RNDC to ensure Complete Camera Coverage of all areas that are accessible to Inmates under the age of 18.
Within 120 days of the Effective Date, the Monitor shall tour RNDC to verify that this requirement has been met.

¶ 11. By July 1, 2016, the Department shall install additional stationary, wall-mounted surveillance cameras in Facilities that
house 18-year olds to ensure Complete Camera Coverage of all housing areas that are accessible to 18-year olds. By August
1, 2016, the Monitor shall tour these areas to verify that this requirement has been met.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
       •   The Department has installed approximately 10,400 since the Department began the installation
           of cameras in 2015, including installing approximately 140 cameras in the Ninth Monitoring
           Period.
       •   The Department maintains a comprehensive list of recommendations for additional wall-
           mounted stationary cameras, compiling recommendations from the Monitoring Team, Chief of
           Department, and other divisions within the Department.
ANALYSIS OF COMPLIANCE



                                                              134
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 139 of 338



Installation of stationary, wall-mounted cameras (¶ 1(a))
       The Department installed 7,800 cameras by February 28, 2018 as required by the Consent
Judgment. The Department has therefore achieved and maintained Substantial Compliance with the
requirement of ¶ 1(a) since the Sixth Monitoring Period, for a total of 24 months. 143 As a result, ¶ 1(a) is
no longer necessary and will not be subject to active monitoring. The Monitoring Team therefore
recommends these provisions are terminated as described in the Efforts to Advance Reforms & Address
Areas of Concern section of this report.
Complete Camera Coverage (¶ 1(c))
        The Department achieved “Complete Camera Coverage” of all Facilities by February 28, 2018.
Given that cameras have been installed across multiple Monitoring Periods, the chart below illustrates
the status of wall-mounted camera installation at each Facility. Further evidence of the Department’s
vast camera coverage within the Facilities is that Rapid Reviews were conducted for 3,684 (98%) of the
3,770 actual incidents that occurred between July 1, 2019 to December 31, 2019. 144 The Department has
therefore achieved and maintained Substantial Compliance with the requirement of “Complete Camera
Coverage” as required by ¶ 1(c) since the Sixth Monitoring Period, for a total of 24 months. 145 The
Department’s sustained compliance has abated prior deficiencies, so active monitoring of this provision
is no longer necessary. The Monitoring Team therefore does not intend to actively monitor this
provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance Reforms &
Address Areas of Concern section of this report.




   143
      See, Second Monitor’s Report at pgs. 68 to 69 (dkt. 291), Third Monitor’s Report at pgs. 104 to 107
   (dkt. 295), Fourth Monitor’s Report at pgs. 100 to 103 (dkt. 305), Fifth Monitor’s Report at pgs. 81 to 84
   (dkt. 311), Sixth Monitor’s Report at pgs. 83 to 85 (dkt. 317), Seventh Monitor’s Report at pgs. 94 to 95
   (dkt. 327), and Eighth Monitor’s Report at pgs. 116 to 118 (dkt. 332).
   144
      It should be noted that it is not expected that all Use of Force incidents will be captured on camera as
   the Consent Judgment explicitly excludes certain areas from camera coverage. See ¶ 8 of Definitions.
   145
      See, Second Monitor’s Report at pgs. 68 to 69 (dkt. 291), Third Monitor’s Report at pgs. 104 to 107
   (dkt. 295), Fourth Monitor’s Report at pgs. 100 to 103 (dkt. 305), Fifth Monitor’s Report at pgs. 81 to 84
   (dkt. 311), Sixth Monitor’s Report at pgs. 83 to 85 (dkt. 317), Seventh Monitor’s Report at pgs. 94 to 95
   (dkt. 327), and Eighth Monitor’s Report at pgs. 116 to 118 (dkt. 332).




                                                       135
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 140 of 338



                                  Installation    Housing for       Status of Monitoring   Reference to Prior
               Installation in
Facility 146                      in Ancillary    Adolescents or    Team                   Monitor’s Report
               Housing Areas
                                  Areas           18-Year-Olds?     Recommendations 147    Findings
                                                                                           First Report (pg. 58),
               Substantially      Substantially                     Substantially
GRVC                                              Yes (Secure)                             Second Report (pg. 66),
               Complete           Complete                          addressed
                                                                                           Third Report (pg. 105-106)
                                                                                           First Report (pg. 58),
               Substantially      Substantially                     Substantially
RNDC                                              Yes                                      Second Report (pg. 66),
               Complete           Complete                          addressed
                                                                                           Third Report (pg. 105-106)
                                                  Yes (CAPS and
                                                                                           Second Report (pg. 66)
               Substantially      Substantially   PACE 148 units    Substantially
AMKC                                                                                       Fourth Report (pg. 102)
               Complete           Complete        may house 18-     addressed
                                                                                           Sixth Report (pg. 83)
                                                  year-olds)
               Substantially      Substantially   Yes (sentenced    Substantially          Second Report (pg. 66)
EMTC
               Complete           Complete        18-year-olds)     addressed              Fourth Report (pg. 102)
               Substantially      Substantially   Yes (ESH YA
OBCC                                                                In progress            Third Report (pg. 106)
               Complete           Complete        only)
               Substantially      Substantially
VCBC                                              No                To be addressed        Fourth Report (pg. 102)
               Complete           Complete
               Substantially      Substantially
MDC                                               No                In progress            Fourth Report (pg. 102)
               Complete           Complete
               Substantially      Substantially                     Substantially          Second Report (pg. 66)
RMSC                                              Yes
               Complete           Complete                          addressed              Fourth Report (pg. 102)
               Substantially      Substantially                     Substantially          Third Report (pg. 107)
WF                                                No
               Complete           Complete                          addressed              Sixth Report (p.83)
               Substantially      Substantially                                            Second Report (pg. 66)
NIC                                               No                In progress
               Complete           Complete                                                 Sixth Report (pg. 83)
               Substantially      Substantially
HOJC                                              Yes               To be addressed        Seventh Report (pg. 94)
               Complete           Complete
               N/A – no           Substantially
DJCJC                                             No                To be addressed        Sixth Report (pg. 83)
               housing units      Complete
                                  N/A – not
               N/A – no
QDC                               currently in    No                N/A                    N/A
               housing units
                                  use
                                                    Closed Facilities
                                                                                           First Report (pg. 58),
               Substantially      Substantially
GMDC 149                                          N/A               N/A 150                Second Report (pg. 66),
               Complete           Complete
                                                                                           Third Report (pg. 105-106)



   146
         The Facilities are organized and highlighted by installation wave as identified in ¶ 1 (c).
   147
      The Department and the Monitoring Team routinely check-in regarding the assessment and progress of
   recommendations for installation of additional cameras.
   148
      Clinical Alternatives to Punitive Segregation (“CAPS”) and Program for Accelerated Clinical
   Effectiveness (“PACE”).
   149
         As of the end of June 2018 the Department no longer houses inmates at GMDC.
     Given that GMDC has now closed, the need to address recommendations for camera installation is
   150

   moot.




                                                          136
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 141 of 338



               Substantially   Substantially
 BKDC                                          N/A             N/A 151                Sixth Report (pg. 83)
               Complete        Complete


Surveillance cameras in all housing areas that house Adolescents and 18-year-olds (¶ 1(b))
        Provision ¶ 1(b) requires compliance with two separate requirements under Consent Judgment §
XV (Safety and Supervision of Inmates Under the Age of 19), ¶¶ 10 and 11. With respect to § XV
(Safety and Supervision of Inmates Under the Age of 19), ¶ 10, the Department achieved Complete
Camera Coverage at RNDC 152 within the required 90 days of the Effective Date and has been in
Substantial Compliance since the First Monitoring Period, for a total of 50 months. 153 With respect to §
XV (Safety and Supervision of Inmates Under the Age of 19), ¶ 11, the Department achieved Complete
Camera Coverage of all housing areas that are accessible to 18-year-olds by July 1, 2016 as required
and has sustained Substantial Compliance since the First Monitoring Period, for a total of 50 months. 154
As a result, § IX. (Video Surveillance) ¶ 1(b), § XV (Safety and Supervision of Inmates Under the Age
of 19), ¶¶ 10 and 11 are no longer necessary and will not be subject to active monitoring. The
Monitoring Team therefore recommends these three provisions are terminated as described in the
Efforts to Advance Reforms & Address Areas of Concern section of this report.
Use of Force incidents not captured on video and subsequent identification of blind spots (¶ 1(d))
        The Monitoring Team has recommended a relatively small number of additional cameras are
installed in certain areas of the Facilities to minimize potential blind spots. The Monitoring Team
continues to receive regular updates from the Radio Shop as the Department installs additional cameras
to address the Monitoring Team’s recommendations. Cameras are being installed based on the order in
which the recommendation was received.
        To date, neither the Department nor the Monitoring Team has identified a use of force incident
that was not substantially captured on video due to the absence of a wall-mounted surveillance camera
in an isolated blind spot. Accordingly, the Department maintains Substantial Compliance with this


     BKDC closed shortly after the close of the 9th Monitoring Period and these recommendations are now
   151

   moot.
     The Monitoring Team Confirmed that the Department achieved Complete Camera Coverage at HOJC,
   152

   which now houses 16- and 17-year-old residents, before the Facility was opened in October 2018.
   153
      See, First Monitor’s Report at pgs. 61 to 62, 95 (dkt. 269), Second Monitor’s Report at pgs. 69 to 71,
   135 to 136 (dkt. 291), Third Monitor’s Report at pgs. 107 to 108, 215 (dkt. 295), Fourth Monitor’s Report
   at pg. 103, 226 (dkt. 305), Fifth Monitor’s Report at pg. 84, 162 (dkt. 311), Sixth Monitor’s Report at pg.
   85, 178 (dkt. 317), Seventh Monitor’s Report at pg. 96, 222 (dkt. 327), and Eighth Monitor’s Report at
   pg. 118, 236 to 237, 267 to 268 (dkt. 332).
   154
         See above.




                                                      137
             Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 142 of 338



provision, which the Department has sustained since the Sixth Monitoring Period (for a total of 18
months). 155
Internal camera working group meeting (¶ 1(e))
        The Department invited the Monitoring Team and Plaintiffs’ Counsel to participate in meetings
of the Department’s internal camera working group between the First and Fourth Monitoring Period. 156
As described in more detail in the Fifth Monitor’s Report (at pg. 84), the internal camera working group
does not convene because the Department has achieved Complete Camera Coverage in the Facilities. As
a result, ¶ 1(e) is longer necessary and will not be subject to active monitoring. The Monitoring Team
therefore recommends this provision is terminated as described in the Efforts to Advance Reforms &
Address Areas of Concern section of this report.
                                              ¶ 1(a). Substantial Compliance
                                              ¶ 1(b). Substantial Compliance
COMPLIANCE RATING                             ¶ 1(c). Substantial Compliance
                                              ¶ 1(d). Substantial Compliance
                                              ¶ 1(e). Substantial Compliance (per Fifth Monitor’s Report)

IX. VIDEO SURVEILLANCE ¶ 2 (a) (b) & (C) (BODY-WORN CAMERAS)
¶ 2.         Body-worn Cameras
             a.     Within one (1) year of the Effective Date, the Department shall institute a pilot project in which 100 body-
                    worn cameras will be worn by Staff Members over all shifts. They shall be worn by Staff Members assigned
                    to the following areas: (i) intake; (ii) mental health observation; (iii) Punitive Segregation units; (iv) Young
                    Inmate Housing Areas; and (v) other areas with a high level of violence or staff-inmate contact, as
                    determined by the Department in consultation with the Monitor.
             b.     The 100 body-worn cameras shall be distributed among Officers and first-line Supervisors in a manner to be
                    developed by the Department in consultation with the Monitor.
             c.     The Department, in consultation with the Monitor, shall evaluate the effectiveness and feasibility of the use
                    of body-worn cameras during the first year they are in use and, also in consultation with the Monitor,
                    determine whether the use of such cameras shall be discontinued or expanded, and if expanded, where such
                    cameras shall be used.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
       •     The Project Management Office (“PMO”) has been assigned to manage the BWC pilot and its
             expansion.


       155
          See, Sixth Monitor’s Report at pg. 85 (dkt. 317), Seventh Monitor’s Report at pg. 96 (dkt. 327), and
       Eighth Monitor’s Report at pg. 118 (dkt. 332).
         See, First Monitor’s Report at pgs. 62 to 63 (dkt. 269), Second Monitor’s Report at pgs. 71 to 72 (dkt.
       156

       291), Third Monitor’s Report at pg. 109 (dkt. 295), Fourth Monitor’s Report at pg. 104 (dkt. 305), Fifth
       Monitor’s Report at pg. 84 (dkt. 311), Sixth Monitor’s Report at pg. 85 (dkt. 317), Seventh Monitor’s
       Report at pg. 96 (dkt. 327), and Eighth Monitor’s Report at pg. 118 (dkt. 332).


                                                                138
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 143 of 338



   •   The Department re-initiated a body-worn camera (“BWC”) pilot at GRVC in June 2019, which
       was originally initiated in the fall of 2017. The PMO worked to re-train Staff at GRVC, raise
       awareness on the use of BWCs and develop a plan to increase accountability by tracking whether
       Staff were activating their BWCs.
           o 90% of staff at GRVC received training on the BWC in the Ninth Monitoring Period.
           o The Department reports 185 BWC were assigned to inmate facing posts at GRVC and an
             additional 43 have been requested.
   •   There are two policies governing the use of the BWC. There is one Operations Order which
       governs the use of BWC at DOC managed Facilities. The Department maintains a separate BWC
       policy for Horizon.
           o Both policies require Staff to activate the body-worn cameras in specified situations (e.g.,
             use of force incidents, witnessing or responding to an inmate-on-inmate fight, or escorting
             inmates).
   •   The BWCs were activated in response to 128 use of force incidents during the Ninth Monitoring
       Period, 101 of these incidents occurred at GRVC and the rest were at HOJC.
   •   The PMO developed a plan to expand the use of BWC department wide in 2020.
ANALYSIS OF COMPLIANCE
        The video captured by BWC continues to be a valuable source of audio and video that stationary
and handheld cameras cannot provide. The video produced by BWC provides a helpful perspective on
what occurred to determine the facts and events preceding, during and after a use of force incident.
Accordingly, the Monitoring Team has recommended that the Department continue to utilize BWC and
roll out the use of the cameras throughout the Department.
        The BWC pilot began in 2017 at GRVC. While the Department has acknowledged the value and
benefit of the BWC, the use of BWC at GRVC has been sporadic and inconsistent. As noted in the
previous Monitor’s report, the pilot’s inconsistency was due to a lack of oversight and numerous changes
in Facility leadership without a proper transition plan. The Department reinvigorated the use of the BWC
at the end of the Eighth Monitoring Period under the management of the PMO to provide more structure
and accountability on the use of BWCs at GRVC. In this Monitoring Period, PMO supported re-training
for Staff at GRVC and increased awareness on the use of BWC. While there was an increase in Staff
trained and the number of posts assigned to wear BWCs, the number of incidents caught on BWCs at
GRVC did not match the number of incidents occurring at the Facility. PMO reported that the lower
number of videos caught on BWCs was a result of Staff not activating their BWCs. As a result, PMO
developed a communication plan to increase Staff awareness of the requirements of when to activate the
BWC. PMO reports posters will be placed in commands and displayed on DOC TV and the Intranet.
Additionally, to increase accountability, on a daily basis PMO began to track and monitor the number of



                                                  139
           Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 144 of 338



Use of Force incidents and the incidents caught on BWC to determine whether staff are activating
BWCs. The Monitoring Team will continue to scrutinize the use of BWC at GRVC and the overall
expansion across the Department.
        BWC is particularly helpful in incidents where large numbers of Staff respond or incidents
occurring in an area without stationary cameras (e.g., inmate cells). The Emergency Services Unit
responses usually fall into both of these categories and generally only include one handheld camera.
Additional footage of these responses would be helpful to capture the salient parts of use of force
incidents. In particular, the Monitoring Team recommends that ESU Staff utilize BWCs. As the
Department works to expand the BWC pilot, the Monitoring Team has recommended that the
Department prioritize the assignment of BWC to the ESU team. The Department reports that the current
BWC mounting mechanism is not compatible with the ESU vest. The magnetic component is not stable
or sustainable for use by ESU staff. The Monitoring Team has recommended that the Department
prioritize a solution to this issue to ensure ESU staff can utilize BWC as soon as possible. The
Department reports that it is considering a few different options to identify the solution that will allow
for ESU to utilize BWC as soon as possible.
COMPLIANCE RATING                      ¶ 2(a)-(c). Partial Compliance



IX. VIDEO SURVEILLANCE ¶ 2 (d) & (f) (USE & AVAILABILITY OF HANDHELD CAMERAS)
¶ 2.       Handheld Cameras
           d.     Within 120 days of the Effective Date, the Department, in consultation with the Monitor, shall develop,
                  adopt, and implement written policies and procedures regarding the use of handheld video cameras. These
                  policies and procedures shall [. . . include the information enumerated in provisions ¶¶ (i) to (vi).]
           f.     When there is a Use of Force Incident, copies or digital recordings of videotape(s) from handheld or body-
                  worn video cameras that were used to capture the Use of Force Incident will be maintained and the ID
                  Investigator or the Facility Investigator will have full access to such recordings. If, upon review by the
                  Department of a handheld video camera recording made during a Use of Force Incident, such videotape
                  does not reasonably and accurately capture the incident between the Staff Members and Inmates involved,
                  and the failure was not due to equipment failure, the Staff Member who operated the handheld camera shall
                  be sent for re-training. If a Staff Member repeatedly fails to capture key portions of incidents due to a failure
                  to follow DOC policies and protocols, or if the Department determines the Staff Member’s failure to capture
                  the video was intentional, the Staff Member shall be made the subject of a referral to the Trials Division for
                  discipline and the Monitor will be notified.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
       •   The Directive 4523, “Handheld Video Recording Equipment and Electronic Evidence,”
           developed in consultation with the Monitoring Team addresses the requirement of ¶ 2(d) and
           remains in effect.
       •   Staff are required by Department Policy to bring and record handheld video in response to all
           alarm calls. The Facilities continued to maintain an excel spreadsheet of all alarms that also




                                                                140
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 145 of 338



          includes a reference to the file name of the corresponding handheld video that was uploaded to a
          shared drive.
   •      NCU continued its quality assurance (“QA”) program of handheld camera footage across all
          Facilities to monitor the Facilities success in uploading all required handheld video to the
          Department’s shared drive. 157 NCU’s audit also reviewed the conclusory statement at the end of
          each handheld video for approximately 100 videos a month to confirm the correct video was
          uploaded to the system. The results of this audit are examined and discussed by leadership during
          weekly Nunez meetings.
   •      The Facilities reported that the handheld video requirement for 6,987 (99.4%) of the 7,028 alarm
          responses were uploaded as required during the Ninth Monitoring Period.
   •      From July to November 2019, the Department reported that more than 20 Facility Referrals were
          generated for violations of the handheld video directive. Facility responses to these referrals
          focused on individual corrective action (e.g., counseling or re-training).
   •      ID issued four Memorandum of Complaints (“MOC”) to one Captain and three Officers for
          failing to properly operate the handheld camera and one MOC to an ADW for failing to ensure
          all electronic evidence was uploaded to the network drive as soon as possible, but no later than
          the completion of the tour of occurrence. The Department did not issue any discipline to Staff for
          intentionally failing to capture incidents or to Staff who repeatedly failed to capture key portions
          of incidents due to failure to follow DOC policies during this Monitoring Period.
ANALYSIS OF COMPLIANCE
Policy (¶ 2 (d))
       The Department continues to maintain an adequate policy regarding the use of Handheld Cameras
and the requirements of ¶ 2 (d).
Availability of Handheld Video (¶ 2(d))
         The Department continues to demonstrate that handheld video is largely captured in situations
where required and that the footage is subsequently uploaded and available in a timely manner. NCU
maintains its QA program to ensure handheld video is uploaded as required, which confirmed over 99%
of all required videos have been uploaded.




    157
       NCU includes both level A and B alarm responses because the Department’s policy requires both level
    A and B alarms to be captured on handheld video. Generally a level A alarm will be called first, and if the
    incident cannot be resolved by the level A response, a level B alarm is triggered which is when the Probe
    team will respond. The Consent Judgment requirement for handheld camera footage is limited to a level B
    alarm response.


                                                       141
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 146 of 338



        To review NCU’s audit the Monitoring Team tested a sample of incidents to confirm the
handheld video was uploaded as required. The Monitoring Team verified these videos had been uploaded
as referenced in the Preliminary Review. NCU’s audit methodology is sound and the documentation
continues to be well organized. As such, the Department maintains Substantial Compliance with this
provision.
        The quality of handheld video is addressed through the Preliminary Review or investigation (e.g.,
if the camera appears to be intentionally turned off or pointed away at any point of the incident, it is
noted by the reviewer or investigator). In this Monitoring Period, the Monitoring Team evaluated the
quality of the handheld video through its routine assessment of use of force investigations. The quality of
handheld video is mixed, partially due to the nature of handheld video that can make it difficult to obtain
a clear and unobstructed view while also ensuring Staff can effectively manage a situation (especially in
close quarters). However, there are certainly at least some circumstances where it appears that Staff do
not appear to make best efforts to capture all of the incident. The Monitoring Team will continue to
scrutinize this issue through its review of use of force incidents.
Investigator Access to Handheld Video (¶ 2(f))
       The Facilities’ sustained and prompt uploading of UOF-related handheld video has continued to
support ID’s access to the footage for the corresponding investigation of the incident. Preliminary
Reviews of UOF incidents reflect that handheld video is generally available. ID reports that in the event
that handheld video footage cannot be located, the investigator contacts NCU which can usually assist
the investigator in locating the appropriate video by referencing their log of alarm responses and the
associated handheld video. ID’s inability to locate the video is often an inadvertent filing error, which is
then remedied.
       During the Monitoring Team’s review of preserved handheld video, almost all handheld video
referenced by the Preliminary Review could be located. The handheld videos are filed systematically and
were easy to locate on site. The Monitoring Team has not identified any systemic issues preventing
investigators from accessing handheld footage when completing their Preliminary Reviews or Full ID
Investigations.
       Accordingly, the Department maintains Substantial Compliance with this provision as
investigators have consistent and reliable access to the handheld video.
Discipline for Intentional or Repeated Failure to Capture Handheld Footage (¶ 2(f))
        The Facilities and ID are identifying and recommending discipline for some Staff for failing to
ensure handheld video was adequately recorded and uploaded through corrective interviews, verbal
counseling, Facility Referrals, Command Disciplines, and MOCs. The Preliminary Reviewers continue
to find a small number of missing or poor-quality handheld videos. Facilities and ID appear to be
addressing issues with handheld cameras more consistently than in prior Monitoring Periods. That said,
neither the Department or the Monitoring Team have identified a pattern or practice of a specific Staff


                                                    142
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 147 of 338



Member or Facility failing to adequately capture incidents. Of the handheld video issues that have been
identified, most do not suggest that the failure to capture the incident was anything more than human
error.
                                   ¶ 2(d). Substantial Compliance
COMPLIANCE RATING
                                   ¶ 2(f). Substantial Compliance

IX. VIDEO SURVEILLANCE ¶ 3 (MAINTENANCE OF STATIONARY CAMERAS POLICY)
¶ 3. Maintenance of Stationary Cameras
         a.      The Department shall designate a Supervisor at each Facility who shall be responsible for confirming that
                 all cameras and monitors within the Facility function properly.
         b.      Each Facility shall conduct a daily assessment (e.g., every 24 hours), of all stationary, wall-mounted
                 surveillance cameras to confirm that the video monitors show a visible camera image.
         c.      The Department shall implement a quality assurance program, in consultation with the Monitor, to ensure
                 each Facility is accurately identifying and reporting stationary, wall-mounted surveillance cameras that
                 are not recording properly, which at a minimum shall include periodic reviews of video captured by the
                 wall-mounted surveillance cameras and a process to ensure each Facility’s compliance with ¶ 3(b) of this
                 section. 158
         d.      Within 120 days of the Effective Date, DOC, in consultation with the Monitor, shall develop, adopt, and
                 implement written procedures relating to the replacement or repair of non-working wall-mounted
                 surveillance cameras. All replacements or repairs must be made as quickly as possible, but in no event
                 later than two weeks after DOC learns that the camera has stopped functioning properly, barring
                 exceptional circumstances which shall be documented. Such documentation shall be provided to the
                 Warden and the Monitor. The date upon which the camera has been replaced or repaired must also be
                 documented.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Facility Identification of Inoperable Cameras
            o The Department continues to maintain Operations Order 12/18 “Command Level
                 Assessment and Maintenance of Stationary Surveillance Cameras,” which was
                 developed in consultation with the Monitoring Team to address the requirement that
                 Staff and supervisors assess stationary wall mounted cameras and that the Department
                 develop a quality assurance program pursuant to the Court’s August 10, 2018 order that
                 modified Consent Judgment § IX, ¶ 3(c).
            o Assigned Staff and supervisors in each Facility continue to assess stationary cameras
                 and record their findings on daily MSS-1 forms, which are then entered into the
                 Enterprise Asset Management (“EAM”) system as work orders to trigger repair.
    •    Quality Assurance Program
            o The Department continues to assess the maintenance of cameras in a few ways:




     This language reflects the revised requirement so ordered by the Court on August 10, 2018 (see Dkt.
   158

   Entry 316).


                                                           143
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 148 of 338



                      (1) NCU audit for Completion of Daily forms MSS1/worker orders – NCU
                       audits each Facility on five random days a month to confirm the Facility
                       completed the daily forms and submitted corresponding work orders.
                      (2) Facility Self Audit – NCU piloted a quality assurance program within each
                       Facility in which the Facility conducts a self-audit of their completion of forms
                       and corresponding work orders on four random days a month to confirm that the
                       MSS-1 forms and corresponding work orders were completed and submitted as
                       required.
                      (3) NCU Spot-Check of Down Cameras – This audit is conducted by NCU on
                       one of the same days that the Facility conducts conduct their self-audit to
                       compare NCU findings with the Facility findings. This audit reviews Genetec
                       video across Facilities to determine whether all inoperable cameras were
                       included on the Daily forms.
•   Repairs of Inoperable Cameras
         o The Department’s Radio Shop is responsible for repairing stationary cameras in the
           Facilities.
         o The Department uses EAM to electronically track the number of cameras reported as
           inoperable, the amount of time the camera is out, and the date the camera was repaired.
           The system also has the ability to track why the camera repair is on hold.
         o On a monthly basis, the Department provides the Monitoring Team the EAM reports
           that document all open work orders and work orders completed within the month.
         o Below is a chart of the reported inoperable cameras and the time to complete the repairs
           from January 2017 through December 2019.

                                     Time to Repair Inoperable Cameras
                              Jan. to      July to      Jan. to   July to Dec.   Jan to June     July to
                            June 2017     Dec. 2017    June 2018      2018          2019        Dec. 2019
     Total Repaired            3934         5378         6195         5867          7903          8339
       0-14 days            3678 (93%) 4877 (91%) 5540 (89%) 4789 (82%)          6480 (82%)    4027 (48%)
        15-30 days           143 (4%)    256 (5%)     423 (7%)     758 (13%)     779 (10%)     1955 (23%)
        31-60 days           78 (2%)     144 (3%)     110 (2%)      193 (3%)      397 (5%)     1424 (17%)
       61-99 days            17 (<1%)     64 (1%)      48 (1%)      68 (1%)       132 (2%)      605 (7%)
    100 days or more         18 (<1%)     37 (1%)      74 (1%)      59 (1%)       115 (1%)      328 (4%)


    •    621 camera repairs remain pending as of the end of the Monitoring Period for the time
         periods outlined below.
                                 15-30 days                103 (17%)
                                 31-60 days                144 (23%)




                                                    144
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 149 of 338



                                    61-99 days                  109 (18%)
                                    100 days or more            265 (43%)


ANALYSIS OF COMPLIANCE
        In this Monitoring Period, the Department maintained its reasonable process to identify and
track inoperable cameras. Given natural wear and tear, and the ageing of cameras, on-going
maintenance of stationary cameras is expected. However, as explained below, the number of down
cameras and the timing to repair inoperable cameras increased. Despite the increased delay in repairing
inoperable cameras, the Monitoring Team has not identified any corresponding impact on the
Department’s ability to capture use of force incidents on video.
Daily Assessment of Inoperable Cameras (¶ 3(a)-(b)) & NCU and Facility QA Program (¶ 3(c))
        The process for identifying and reporting inoperable cameras remained the same in the Ninth
Monitoring Period (as described in detail in the Eighth Monitor’s report at pgs. 123 to 126).
   •     Completion of Daily Forms: In this Monitoring Period, NCU found that 539 of 540 forms
         were completed and submitted by the Facilities on the days audited. 159
   •     Workorders for Inoperable Cameras: On the 539 submitted forms, NCU identified 17,772
         aggregate inoperable cameras. 160 NCU confirmed that 17,771 (99.9%) of the 17,772 reported
         inoperable cameras had corresponding work orders in the system.
   •    Accuracy of MSS-1 Forms: In this Monitoring Period, NCU’s spot-check found 2,303 of the
        2,383 (96.6%) inoperable cameras were reported on the daily forms. 22 of the 80 cameras that
        were not included on the MSS-1 forms did have a corresponding work order despite not being
        listed on the daily form. Meaning 2,325 (97.6%) of the 2,383 inoperable cameras had been
        identified on the MSS-1 form and/or had a corresponding work order in EAM for repair.
        The NCU audit confirms that the majority of inoperable cameras are identified and entered in
the system. The Monitoring Team evaluated NCU’s audit process and confirmed that the quality
assurance program is organized, includes a reliable tracking process, and is accurate. NCU’s QA
program is reasonable and supports the Department’s efforts to ensure each Facility is accurately
identifying and reporting stationary, wall-mounted surveillance cameras that are not recording
properly. NCU has piloted a quality assurance program in the Facilities. Although this audit function is
not expected to identify many errors given the Facility’s high rate of accurately identifying and
reporting inoperable cameras, the Monitoring Team’s assessment of the internal Facility audit does not



   159
      This includes all forms that were expected to be completed for five random days selected by facilities
   in July to December of 2019.
   160
      It is important to note that the 17,772 cameras that were identified as inoperable is an aggregate total
   and does not mean there were 17,772 individual cameras that were inoperable (many cameras were
   reported as inoperable on multiple days in a row).


                                                       145
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 150 of 338



appear as dependable as the NCU audit. Notwithstanding the dependability of the Facility Audit, the
NCU audit has proven to be a sufficient QA program. The Monitoring Team recommended that NCU
consider in the next Monitoring Period whether the Facility audit should be bolstered and/or to
maintain the audit function exclusively at NCU. NCU reported it intends to consider the appropriate
approach in the next Monitoring Period.
         Overall, the Department continues to demonstrate that the daily MSS-1 forms are completed as
required. Further, the NCU audit results demonstrate that the forms are generally reliable and identify
the vast majority of inoperable cameras. Most importantly, the data demonstrates that the Department
is generally submitting work orders to fix any identified inoperable cameras.
Maintenance of Inoperable Cameras (¶ 3(d))
        The Monitoring Team has not found that inoperable cameras have impacted the Department’s
ability to capture use of force incidents as the majority of incidents continue to be captured on camera.
In fact, 3,684 (98%) of the 3,770 actual incidents that occurred between July 1, 2019 to December 31,
2019 were captured on camera. Given the vast number of cameras in the Agency, most incidents are
captured on multiple angles such that one down camera does not preclude the incident from being
captured on video by other cameras. Given the extraordinary number of cameras in the Department, the
number of reported inoperable cameras is consistent with what the Monitoring Team would expect.
The Department’s process for identifying and electronically tracking inoperable cameras and the
corresponding maintenance of those cameras affords the Department (and the Monitoring Team) the
ability to reliably track cameras that require repairs, those where the repairs are languishing, and those
cameras that have been fixed.
        In this Monitoring Period, the Department repaired more inoperable cameras than any
preceding Monitoring Period. Since January of 2017, the Department has demonstrated that it was
capable of generally repairing cameras within the required timeframes. However, in this Monitoring
Period, only 48% percent of the 8,339 total cameras repaired were repaired within two weeks
compared with 82% of the 7,903 total cameras repaired within two weeks in the last Monitoring
Period. While there was a decrease in the Department’s ability to repair cameras within two weeks, it is
worth nothing that 72% of all repairs occurred within four weeks.
        The Department reported the majority of the delays in repairing cameras was due to limited
Staffing (e.g. retirement of certain Staff and mandatory overtime restrictions) to address the number of
inoperable cameras in the required timeframes. Following the close of the Ninth Monitoring Period, the
Department reported that it has evaluated its staffing needs to maintain adequate camera repairs and
has instituted some changes including lifting the overtime restrictions. The Radio Shop also assigned a
Staff member to each Facility to review and respond to inoperable cameras on a daily basis. Cameras
that are merely obstructed will be repaired by Facility maintenance so that the Radio Shop can focus on
repairing more complicated camera issues related to technological issues. The Radio Shop Captain will




                                                   146
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 151 of 338



review the list of all inoperable cameras at each Facility on a daily basis to prioritize the repair of
cameras accordingly.
        The Monitoring Team evaluated the repair of cameras that occurred beyond thirty days in order
to assess the scope of the issues. First, the Monitoring Team evaluated the number of unique cameras
that were repaired. While 2,357 cameras were repaired (28%) beyond thirty days, the repairs reflected
1,988 unique cameras. This suggests that some of the more protracted repairs related to faulty cameras
that continued to malfunction on multiple occasions versus unique cameras malfunctioning. Second,
the Monitoring Team evaluated the repairs by Facility to determine if there were any patterns. 1,662
(71%) of the 2,357 repairs beyond 30 days occurred at five Facilities: BKDC (405), 161 MDC (395),
OBCC (325), RNDC (308), and RSMC (229). It is worth noting at these Facilities that many repairs
occurred within two weeks. The rest of the outstanding repairs beyond 30 days occurred in small
numbers in the other Facilities. Finally, the Monitoring also evaluated the 328 cameras that took over
100 days to repair, which reflects 4% of the repairs completed within the Monitoring Period. A third of
these cameras were repaired at RNDC, which has been undergoing various construction projects and
most of the cameras were located in areas that were closed. Another 20% of the 328 cameras repaired
beyond 100 days were at BKDC (n =~30) or HOJC (n=~30). The other 50% of the cameras repaired
over 100 days were spread out in small numbers in various different parts of the Department.
        Although repairs that remain outstanding for long periods of time are frustrating, the
Department’s efforts to triage repair requests to identify those that require maintenance versus cleaning
for obstructions and addressing adequate staffing needs should alleviate the majority of the issues. For
those cameras that remain inoperable for longer periods of time they either require additional time to
complete due to technological issues and/or are in locations that are currently not in use. The
Monitoring Team will continue to routinely scrutinize the repair of inoperable cameras and the
Department’s efforts to improve repair times.
                                        ¶ 3 (a)-(c) Substantial Compliance
COMPLIANCE RATING
                                        ¶ 3 (d). Partial Compliance

IX. VIDEO SURVEILLANCE ¶ 4 (VIDEO PRESERVATION)
¶ 4. Video Preservation
         The Department shall preserve all video, including video from stationary, handheld, and body-worn cameras, for
         90 days. When the Department is notified of a Use of Force Incident or incident involving inmate-on-inmate
         violence within 90 days of the date of the incident, the Department will preserve any video capturing the incident
         until the later of: (i) four years after the incident, or (ii) six months following the conclusion of an investigation
         into the Use of Force Incident, or any disciplinary, civil, or criminal proceedings related to the Use of Force
         Incident, provided the Department was on notice of any of the foregoing prior to four years after the incident.




   161
      Given the upcoming closure of BKDC, it is not surprising that repairs at this Facility were not
   prioritized for completion in this Monitoring Period.


                                                              147
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 152 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •   The Directive 4523, “Handheld Video Recording Equipment and Electronic Evidence,”
       remains in effect which incorporates the requirements of this provision.
   •   The Department’s computerized system automatically preserves all video for 90 days.
   •   The Department’s Operation Order 02/19, “Video Monitoring Unit (VMU) and Video Review
       Unit (VRU)” governs the review of video managed by the Chief of Department’s office. The
       Video Review Unit continues to preserve Genetec video beyond the 90-day period for UOF
       incidents subject to Facility investigations and at the request of Department leadership.
   •   The ID Video Unit has two dedicated Officers who preserve the Genetec video required for all
       UOF incidents. ID investigators submit requests for date/time/angles and the video is uploaded
       to a shared folder only ID, the Legal Division, and Trials and Litigation can access.
           o Starting in October 2018, ID saves all Genetec and handheld video footage in the one
             centralized ID folder.
   •   Preservation of video at HOJC for UOF Incidents involving ACS Staff
           o DOC maintained control of video surveillance cameras and preservation of video at
             HOJC during this Monitoring Period. For incidents that only involve ACS Staff, ACS
             advises DOC when the incident occurs and requests that DOC preserve the relevant
             video.
           o ACS currently has access to view video within 90 days of the incident occurring via on-
             site and off-site logins to the Genetec system.
           o ACS is currently in the process of selecting a vendor to upgrade the equipment to
             include built-in video preservation and support for the Horizon Genetec system, before
             ACS assumes total control of video surveillance in the Spring of 2020 at HOJC.
ANALYSIS OF COMPLIANCE
        The Department continued to adequately preserve video as required. The Monitoring Team
tested the Department’s system for preserving video for 90 days with a sample of Facilities, times and
dates and viewed footage from 89 days prior. Footage from multiple camera angles were viewed
without issues. The Monitoring Team assessed the Department’s ability to preserve the relevant videos
for use of force incidents beyond the 90-day period by: (1) reviewing the wall-mounted video footage,
handheld, and body-worn camera video footage included in the use of force investigation files
produced to the Monitoring Team, and (2) randomly assessing a sample of stationary and handheld
video of incidents investigated by ID. A very small number of the investigation videos produced to the
Monitoring Team were missing certain angles and all of the videos in the sample assessed were
adequately preserved.




                                                 148
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 153 of 338



        The Department’s current preservation policies, procedures, and automated processes require all
video to be preserved for 90 days, or longer when the Department is notified of an incident involving
use of force or inmate-on-inmate violence, consistent with the requirements set forth in Consent
Judgment § IX, ¶ 4. Accordingly, the Department has sustained Substantial Compliance with this
provision since the First Monitoring Period, for a total of 50 months. 162 The Department’s sustained
compliance has abated prior deficiencies, so active monitoring of this provision is no longer necessary.
The Monitoring Team therefore does not intend to actively monitor this provision beginning in the
Tenth Monitoring Period as described in the Efforts to Advance Reforms & Address Areas of Concern
section of this report.
        In terms of the preservation of video at HOJC, the Monitoring Team worked closely with ACS
and DOC during the transition at HOJC to make sure that video continued to be preserved as required.
As discussed above, ACS and DOC co-managed the preservation of video as ACS assumed control at
HOJC. The Monitoring Team evaluated a sample of video capturing ACS staff exclusively involved in
UOF and DOC was able to confirm that all video was preserved except in one case where the wrong
date and time had been preserved. The Monitoring Team intends to work with ACS in the next
Monitoring Period to ensure that video preserved as required as ACS assumes total control of video
surveillance in the Spring of 2020 at HOJC. Therefore, the Monitoring Team will actively monitor this
provision going forward for Pre-Raise the Age Youth at HOJC and recommends that this provision is
applied to the management of AOs going forward.
COMPLIANCE RATING                  ¶ 4. Substantial Compliance


   17. USE OF FORCE INVESTIGATIONS (CONSENT JUDGMENT § VII)

           The Use of Force Investigations section of the Consent Judgment covers a range of

   policies, procedures, and reforms relating to the Department’s methods for investigating

   potential use of force-related misconduct. 163 The overall goal of this section is for the

   Department to produce thorough, objective, and timely investigations to assess Staff’s use of



     See, First Monitor’s Report at pg. 65 (dkt. 269), Second Monitor’s Report at pgs. 75 to 76 (dkt. 291),
   162

   Third Monitor’s Report at pgs. 116 to 117 (dkt. 295), Fourth Monitor’s Report at pgs. 111 to 113 (dkt.
   305), Fifth Monitor’s Report at pgs. 90 to 91 (dkt. 311), Sixth Monitor’s Report at pgs. 91 to 92 (dkt.
   317), Seventh Monitor’s Report at pgs. 102 to 104 (dkt. 327), and Eighth Monitor’s Report at pgs. 127 to
   128 (dkt. 332).
   163
      The Department’s efforts to achieve compliance with ¶ 5 is addressed in the Use of Force Reporting
   section of this report.


                                                     149
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 154 of 338



force so that any potential violations can be identified, and corrective action can be imposed in a

timely fashion. Investigations that reliably and consistently identify misconduct are essential to

stemming the tide of unnecessary and excessive force that is so prevalent in the Department.

       Significant work was done in this Monitoring Period to lay the foundation for the Intake

Squad and clear the investigations backlogs as described in detail in the Identifying and

Addressing Misconduct section of this report. The ID Leadership team continues to address the

issues identified by the Monitoring Team by attending to concerns, developing creative solutions

and propelling the development and implementation of the Intake Squad. Further, they continue

to collaborate closely with the Monitoring Team on different initiatives, including managing the

backlog. The entire ID Team’s dedication is critical during this time and their commitment to

achieving better results is recognized.

Addressing Investigation Backlogs

       During the Monitoring Period, the Department, in consultation with the Monitoring

Team, worked to address the significant backlog of cases at all phases of investigation. In

particular, the Monitoring Team closely scrutinized the backlog of pending Preliminary Reviews

and Full ID cases and consulted with the Department about how to evaluate these cases and close

them more efficiently. Separately, the Monitoring Team evaluated the backlog of Facility

Investigations and collaborated with NCU to devise a plan for efficient closure. Both of these

plans are discussed below.

   -   Triage of Pending Preliminary Reviews

       The large volume of cases under investigation has resulted in a delay in documenting the

Preliminary Review. ID reports that an initial assessment of an incident generally occurs close in

time to when the incident first occurred but may not be documented immediately because



                                                150
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 155 of 338



investigators are simultaneously completing other Preliminary Reviews and Full ID

Investigations. The Monitoring Team has encouraged ID to triage cases to ensure that those

meriting increased scrutiny are prioritized. As a result, ID initiated two triage measures. First, ID

prioritizes certain pending Preliminary Reviews based on recommendations from the Monitoring

Team flowing from routine assessment of Central Operations Desk (“COD”) reports, the ID

Quickstats weekly reports, and other ad hoc reviews. Second, beginning in December 2019,

investigators were instructed to draft more succinct Preliminary Reviews for straightforward

incidents without identified misconduct. These more succinct Preliminary Reviews (“Paragraph

Preliminary Reviews”) are intended to avoid the recitation of unnecessary facts and details (e.g.

transcription of UOF reports) and should reduce the time required to complete them. The

Monitoring Team has reviewed many Paragraph Preliminary Reviews and has provided feedback

to ID to ensure sufficient information is included, as some of the initial drafts were too brief and

failed to adequately describe the nature of the force used. These initial brief drafts were

ultimately revised and included a reasonable assessment of the incident. Overall, the Monitoring

Team has found the Paragraph Preliminary Reviews to be both streamlined and reasonable and

that this initiative helps to preserve investigator resources for more important investigative work.

This strategy also supports the ID Backlog Plan, described in more detail below.

   -   Closure of Preliminary Reviews and Full ID Cases

       The strategy to address the Preliminary Review and Full ID backlog was developed in

consultation with the Monitoring Team and is intended to both close out these pending cases and

provide the foundation for an improved process to conduct investigations going forward (the “ID

Backlog Plan”). Toward this end, the Monitoring Team consulted extensively with ID and

conducted interviews and sitework within ID to evaluate current practices. This included an




                                                151
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 156 of 338



evaluation of three investigators’ Full ID caseload to determine why cases were pending so long,

and if further investigative steps were warranted.

       In most cases, investigators had already investigated most aspects of the incidents during

the Preliminary Review (e.g., inmates had been interviewed, evidence had been gathered and

analyzed) and, based on that evidence, a decision could be made about whether charges were

appropriate, but simply had not been done. It appeared many cases were referred for further

investigation, even when the available objective evidence was sufficient, because investigators

and/or Supervisors were hesitant to take this step. Instead, they deferred making the final

determination to some later point in time. Some investigators/Supervisors appeared to believe

that the case could not be closed on the Preliminary Review because the case was required to be

referred for a Full ID Investigation (including corresponding workflows built into CMS that

impede the ability to close cases that fall into certain categories after the completion of the

Preliminary Review). Discussions with investigators also revealed that the majority of pending

Preliminary Reviews were in similar stages to the pending Full ID Investigations. Little

distinction was evident in the investigators’ work product between pending Preliminary Reviews

and Full ID cases. This is why the ID Backlog Plan addresses both pending Preliminary Reviews

and pending Full ID cases. The Monitoring Team recommended that investigators utilize the

same rubric to evaluate both pending Preliminary Review and Full ID cases for closure.

       Using this insight, the Monitoring Team and ID finalized the ID Backlog Plan. First,

investigators categorize all of their pending Preliminary Reviews and Full ID cases into three

groups: Type 1 cases can be closed without further investigation because either (a) the incident

did not violate policy or (b) misconduct has already been addressed (e.g. charges served or there

is a confirmed response by the Rapid Review that sufficiently addresses the misconduct); Type 2




                                                 152
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 157 of 338



cases can be fast-tracked for discipline or prepared for closure with formal charges or other

administrative action; and Type 3 cases require further investigation or analysis (e.g., additional

interviews) in order to determine whether charges are necessary and/or can be supported. These

categorizations are then reviewed by their Supervisors and shared with the Monitoring Team.

The Monitoring Team reviews a sample of each investigator’s categorizations. Based on this

assessment, members of the Monitoring Team will meet with the investigators and conduct

workshops 164 on specific cases to check that there is alignment in proposed next steps and proper

application/interpretation of use of force-related policies to the Staff’s conduct. Upon agreement

on the categorizations, the cases are closed. Importantly, for most Type 1 and Type 2 cases, a

more streamlined closure process in CMS is used to bypasses the very time-consuming required

fields in the system. Further, instead of overly-detailed closing memos and analysis, a more

concise narrative is employed.

        The ID Backlog Plan was implemented during the Ninth Monitoring Period and will be

rolled out in waves. The 20 investigators slated for the “Intake Squad” addressed their backlogs

first, in order to create a clean slate prior to beginning their new assignments. Collectively, these

investigators were handling approximately 1,600 cases. Through the ID Backlog Plan,

approximately 1,300 cases were closed as of the end of January. 165 The remaining 300 cases

were Type 3 and were re-assigned to non-Intake Squad Investigators in order to complete the

investigations. As described above, part of the ID Backlog Plan includes consultation with the



164
   These workshops are intended to provide a learning opportunity for ID Staff by leveraging the
expertise and oversight of the Monitoring Team to support improved quality of investigations and
embolden investigators to manage their cases more efficiently.
165
   The majority of these cases were closed before January 15, 2020, however, some cases were closed in
the last two weeks of January (before the Intake Squad was opened) and so the closure of these cases are
not reflected in the Ninth Monitoring Period data.


                                                  153
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 158 of 338



Monitoring Team on the proposed bucketing of cases. The Monitoring Team reviewed a sample

of the proposed bucketing of cases for these investigators before they were closed and found the

proposed approach (e.g. whether to close with or without charges, or need for continued

investigation) to most of these cases was reasonable. The Monitoring Team met with and

reviewed cases with investigators in which the proposed approach did not seem reasonable, and

for the most part additional information or facts shared by the investigator, or through review of

video and other evidence on site with the investigator, the Monitoring Team concluded the

proposed approach to those cases were in fact reasonable. There were only a handful of cases

where feedback from the Monitoring Team may have altered the approach to how to proceed

with a case. Generally, these were recommendations that a case could be closed and that further

investigation was not needed as originally proposed.

       During the next Monitoring Period, the Department will continue the ID Backlog Plan

with multiple waves of investigators.

           •   Facility Investigations Backlog Plan

       Given the Monitoring Team’s recommendation that the Facilities no longer conduct UOF

investigations, the goal for this Monitoring Period was to close out any pending Facility

Investigations. The Monitoring Team recommended that the Department devise a plan to address

the backlog of approximately 550 Facility Investigations pending as of August 2019. The Chief

of Facility Operations and representatives from CLU and NCU set a series of deadlines for

closing pending Facility Investigations, depending on their status (e.g. pending with investigator

versus pending with Warden for approval). About half of the cases were closed in Fall 2019.

NCU assisted in the closure of the final set of cases in this group, and also assisted with the

closure of any new cases that were referred for Facility Investigation after August of 2019. NCU,




                                                154
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 159 of 338



in consultation with the Monitoring Team, devised a truncated process to close out the remaining

investigations (less than 200). This process leveraged any assessment of the incident that

occurred as part of the Rapid Reviews and the ID Quickstats Weekly Reports (e.g. had Staff been

re-trained or counseled and/or a Command Discipline been issued through those forums), which

was incorporated into a truncated closing memo. The cases were closed administratively within

CMS. As of mid-March 2020, all Facility Investigations pending as of the end of the Monitoring

Period were closed.

Statute of Limitations -- Full ID Investigations

       Because the Backlog Plan for Full ID investigations has not yet eliminated the backlog,

ID must still ensure that the statute of limitations does not expire before charges are brought, if

they are merited, using the SOLStat program. The Monitoring Team has previously reported on

the loss of a significant number of cases to the Statute of Limitations. SOLStat is a collaborative

effort between ID and Trials. On a bi-monthly basis, ID identifies the cases nearing their SOL.

Investigators for these cases conduct an initial assessment to determine whether misconduct

occurred and whether charges are merited. ID Supervisors review the results of this assessment,

and then cases are discussed in weekly meetings between ID and Trials to determine whether

charges are warranted. If ID/Trials determine that Staff engaged in misconduct, charges are

issued before the SOL expires. ID reported that all 1,385 cases approaching their SOL between

late April and December 2019 were assessed and evaluated for potential misconduct, and

hundreds of charges were served to preserve the SOL as a result.

       It is worth noting that a significant portion of cases were not administratively processed

(i.e., closed in the Department’s records) before the SOL expired. In other words, although ID

had determined whether or not to bring charges on the case and charges had been served as




                                                   155
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 160 of 338



   applicable, the closing paperwork was not yet complete. These cases were not technically “lost”

   to the SOL because the final decision had been made; they simply lack administrative closure.

   This is an example of the type of case that should be categorized as “Type 1” in the ID Backlog

   Project described above: the case has been evaluated and determined not to warrant charges, and

   needs to be closed in CMS, via the new truncated process. This more efficient process was not

   utilized in SOLstat, though the Monitoring Team recommended ID do so in the future.

            The Monitoring Team’s assessment of compliance is below.

VII. USE OF FORCE INVESTIGATIONS ¶ 1 (THOROUGH, TIMELY, OBJECTIVE INVESTIGATIONS)
¶ 1. As set forth below, the Department shall conduct thorough, timely, and objective investigations of all Use of Force
Incidents to determine whether Staff engaged in the excessive or unnecessary Use of Force or otherwise failed to comply
with the New Use of Force Directive. At the conclusion of the investigation, the Department shall prepare complete and
detailed reports summarizing the findings of the investigation, the basis for these findings, and any recommended
disciplinary actions or other remedial measures. All investigative steps shall be documented.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    ID conducts a Preliminary Review of every use of force incident.
    •    ID and the Facilities investigate use of force incidents that are referred from the completed
         Preliminary Reviews.
ANALYSIS OF COMPLIANCE
        Investigations at all levels are not conducted in a reasonable timeframe, impacting the ability of
the Department to evaluate the use of force within the agency and discipline Staff when necessary. As
described in the Identifying and Addressing Misconduct section of this report, there is a significant
backlog in the completion of Preliminary Reviews, which has resulted in a corresponding backlog of
Facility and Full ID investigations. As of the end of the Monitoring Period, 8,656 investigations of use
of force incidents from January 2018 to December 2019 remain pending (6,552 pending Preliminary
Reviews, 183 166 pending Facility Investigations, and 1,921 pending Full ID Investigations). Almost all
of these investigations are pending beyond the prescribed deadline for completion.
       As for the quality of those investigations that are completed, the Monitoring Team’s continued
evaluation of Preliminary Reviews and completed Facility and ID investigations in this Monitoring



     All of these 183 cases closed in the beginning of the Tenth Monitoring Period as part of NCU’s
   166

   Facility Investigation backlog closure project as described in the introduction to this section of the report.




                                                           156
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 161 of 338



Period demonstrate that these investigations have remained relatively the same in terms of the overall
quality and that the outcomes are generally inconsistent as described in prior Monitor Reports. 167 The
Preliminary Reviews and Full ID investigations completed by ID investigators remain better quality
than Facility Investigations (which continue to be unreliable, with pro forma analysis, as described in
prior reports 168). The Preliminary Review is generally the most consistent and reliable description of
what occurred during the use of force incidents, but, like with Full ID investigations, the investigations
do not consistently and reliably assess whether Staff conduct was within guidelines. Facility
investigations are generally unreliable and cases with objective evidence of misconduct go
unaddressed.
        Given these findings, along with those described in the narrative of this section and the
Identifying & Addressing Use of Force Misconduct section above, the Department is not in compliance
with this provision. The Intake Squad Plan, and the Monitoring Team’s corresponding
recommendations for modifications to Consent Judgment §VII. (Use of Force Investigations), ¶¶ 7, 8,
and 13, are designed to create a framework to support thorough, timely, and objective investigations of
all use of force incidents going forward.
COMPLIANCE RATING                        ¶ 1. Non-Compliance

XIII. TRAINING ¶ 2(c)(i) & (ii) (ID AND FACILITY INVESTIGATOR TRAINING)
¶ 2. Within 120 days 169 of the Effective Date, the Department shall work with the Monitor to strengthen and improve the
effectiveness of the existing training programs [to] include fully developed lesson plans and teaching outlines,
examinations, and written materials, including written scenarios and exercises, to be distributed to students.
     c.     Investigator Training: There shall be two types of Investigator Training: ID Investigator Training and the
             Facility Investigator Training. ID Investigator Training shall cover investigative procedures, skills, and
             techniques consistent with best practices and the terms of this Agreement. The Facility Investigator Training
             shall be based on relevant aspects of ID Investigator Training, and shall focus on those investigative
             procedures, skills, and techniques that are necessary to conduct effective Facility Investigations that are
             consistent with the terms of this Agreement.
             i.      ID Investigator Training, including any revisions, shall be a minimum of 40 hours, and shall be
                      provided to any new ID investigators assigned to ID after the Effective Date before they begin
                      conducting investigations.
             ii.     The Facility Investigator Training shall be a minimum of 24 hours. Within 9 months of the Effective
                      Date, the Department shall provide such training to all Staff Members who serve as Facility
                      Investigators. Staff Members who begin to serve as Facility Investigators more than nine months after
                      the Effective Date shall complete the Facility Investigator Training prior to conducting Facility
                      Investigations.




     See Fifth Monitor’s Report at pgs. 91-92; Sixth Monitor’s Report at pgs. 94-5; Seventh Monitor’s
   167

   Report at pgs. 106-107.
     See Fifth Monitor’s Report at pgs. 91-92 and 106-108; Sixth Monitor’s Report at pgs. 94-5 and 108-
   168

   110; Seventh Monitor’s Report at pgs. 106-107 and 128-129.
   169
         This date includes extension that was granted by the Court on January 6, 2016 (see Dkt. Entry 266).


                                                            157
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 162 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •     See Appendix C for information on the deployment of ID Investigator training.
   •     All new investigators must complete ID’s 40-hour training before they may be assigned cases.
   •     All uniformed investigators received S.T.A.R.T. training and most civilian investigators
         received abbreviated S.T.A.R.T. training.
ANALYSIS OF COMPLIANCE
        This provision is addressed in this section versus the Training section of the report because the
training of investigators is intertwined with the other work described in this section.
ID Investigator Training (¶ 2(c)(i))
        By providing over 40 hours of training which covers investigative procedures, skills, and
techniques consistent with best practices and the Consent Judgment to Investigators before they begin
investigating incidents, the Department maintains Substantial Compliance with this provision, which
the Department has sustained since the First Monitoring Period, for a total of 50 months. 170 The
Department’s sustained compliance has abated prior deficiencies, so active monitoring of this
provision is no longer necessary. The Monitoring Team therefore does not intend to actively monitor
this provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.
        ID has also provided opportunities for investigators to receive specialized training for certain
subject matter areas (e.g., Prison Rape Elimination Act (“PREA”) or SCM training). As a foundation
for the Intake Squad, ID also provided specific training to investigators slated to go to the Intake Squad
to assist in navigating CMS under the new Intake Investigation framework.
Facility Investigator Training (¶ 2(c)(ii))
        The Department has not provided any Facility investigator training with the exception of
training on CMS, and a limited targeted training in the Seventh Monitoring Period for Facility
investigators at GRVC, OBCC, and RNDC, leveraging the ID Quickstats Weekly Reports. While the
Department has not provided Facility Investigator training, it is also no longer necessary given the
Monitoring Team’s recommendation to eliminate the use of Facility Investigations in light of the
creation of the Intake Squad. The Monitoring Team has therefore recommended that this provision
should be eliminated as part of the overall effort to modify certain provisions of the Consent Judgment




     See, First Monitor’s Report at pgs. 49-50 (dkt. 269), Second Monitor’s Report at pgs. 59-60 (dkt. 291),
   170

   Third Monitor’s Report at pgs. 85-86 (dkt. 295), Fourth Monitor’s Report at pgs. 81-82 (dkt. 305), Fifth
   Monitor’s Report at pgs. 68-69 (dkt. 311), Sixth Monitor’s Report at pgs. 70-71 (dkt. 317), Seventh
   Monitor’s Report at pgs. 107-108 (dkt. 327), and Eighth Monitor’s Report at pgs. 137-138 (dkt. 332).


                                                     158
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 163 of 338



described in the Efforts to Advance Reforms & Address Areas of Concern section of this report. Given
this recommendation, this provision was not rated in this Monitoring Period.
                                          ¶ 2(c)(i). Substantial Compliance
COMPLIANCE RATING
                                          ¶ 2(c)(ii). Not Rated

VII. USE OF FORCE INVESTIGATIONS ¶ 2 (INMATE INTERVIEWS)
¶ 2. Inmate Interviews. The Department shall make reasonable efforts to obtain each involved Inmate’s account of a Use of
Force Incident, including Inmates who were the subject of the Use of Force and Inmates who witnessed the Use of Force
Incident. The Department shall not discredit Inmates’ accounts without specifying a basis for doing so.
     a. After an Inmate has been taken for a medical assessment and treatment following a Use of Force Incident, an
         Assistant Deputy Warden shall give the Inmate an opportunity to provide an audio recorded statement describing
         the events that transpired, which shall be reviewed as part of the investigation of the incident.
     b. When requesting an Inmate’s statement or interview, the Department shall assure the Inmate that the Inmate will
         not be subject to any form of retaliation for providing information in connection with the investigation. Requests
         for statements or interviews shall be made off the living unit and shall not be made within sight or hearing of other
         Inmates or Staff involved in the Use of Force Incident. Inmate interviews shall be conducted in a private and
         confidential setting.
     c. All efforts to obtain Inmate statements shall be documented in the investigation file, and refusals to provide such
         statements shall be documented as well.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    All of the requirements of this provision are addressed in the New Use of Force Directive.
    •    Facility Staff consistently attempt to interview inmates following their involvement in a use of
         force, and document either the inmate’s statements, or refusal to provide a statement, in the
         Facility package that is provided to the Preliminary Reviewer.
    •    The Inmate Voluntary Statement forms used to obtain inmate statements at the Facility-level
         informs the inmates and codifies the requirement of ¶ 2(b) that “the Inmate will not be subject
         to any form of retaliation for providing information in connection with the investigation.”
ANALYSIS OF COMPLIANCE
       The inmate interview requirements of ¶ 2 have a number of practical elements: (1) attempts
must be made and recorded to get an inmate’s statement following a use of force incident; (2) the
Department shall assure inmates they will not be subject to retaliation for providing information in
connection with an investigation; (3) investigators shall not unreasonably discredit inmate statements.
This last consideration is most appropriately addressed as part of the overall assessment of the quality
of investigations and is therefore not considered as part of the compliance assessment for this
requirement.
       Attempts are consistently made to get an inmate’s statement following a use of force and those
attempts are recorded. The Monitoring Team consistently identified documentation in all Preliminary
Review, Facility and Full ID investigation files reviewed that the Facility makes attempts to obtain
inmate statements following use of force incidents. The inmate voluntary statement form is



                                                             159
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 164 of 338



consistently available, and contains either the inmate’s initial statement to the Facility or recorded
inmate refusal to provide such statement. The Department has also codified and informs all inmate’s
through the Inmate Voluntary Statement form that they will not be retaliated against for any
information provided in connection with the investigation. Accordingly, the Department is in
Substantial Compliance with this requirement.
COMPLIANCE RATING                     ¶ 2. Substantial Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 3 (PROMPT REFERRAL TO DOI)
¶ 3. The Department shall promptly refer any Use of Force Incident to DOI for further investigation when the conduct of
Staff appears to be criminal in nature.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   ID refers use of force cases to DOI for further investigation when the Staff’s conduct appears to
        be criminal in nature.
    •   The Department continued to coordinate monthly with DOI, and other relevant law
        enforcement offices on cases pending with those offices (as described in the Second Monitor’s
        Report at pgs. 84-85).
    •   The Department maintains a tracking chart to ensure cases are tracked from the time they are
        referred to law enforcement to the case’s ultimate closure within the Department. The tracking
        chart is updated each month to identify who is currently evaluating the cases (DOI, law
        enforcement or returned to ID) as well as the status of that evaluation. To the extent the case
        has been returned back to the Department, they also track the status of the investigation and any
        pending discipline (to the extent necessary).
    •   Two use of force cases were referred to or taken over by DOI during this Monitoring Period.
    •   Eight use of force cases were pending with law enforcement/DOI as of the end of the
        Monitoring Period: four use of force cases were pending before DOI, four use of force cases
        were pending before law enforcement (one with the Bronx District Attorney (“DA”), two use of
        force cases were pending with the U.S. Attorney’s Office for the Southern District of New
        York “SDNY”, and one case was pending with the U.S. Attorney’s Office for the Eastern
        District of New York “EDNY”).
ANALYSIS OF COMPLIANCE
       The number of UOF incidents that may be potentially criminal in nature remain small, but are
the most concerning. Staff UOF-related conduct that appears to be criminal in nature continues to be
referred to DOI promptly and/or assumed by DOI. Since the Effective Date, DOI has taken over or
been referred a total of 76 cases. Only a small portion (n=4) of this already limited group of cases has
resulted in criminal charges.



                                                           160
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 165 of 338



                                    Jan.   July   Jan.    July   Jan.   July   Jan.   July
                             2014
                                     to     to     to      to     to     to     to     to
       Date of Incident       &                                                                  Total
                                    June   Dec.   June    Dec.   June   Dec.   June   Dec.
                             2015
                                    2016   2016   2017    2017   2018   2018   2019   2019
             Total            9      11      5      8      19      6     12      4      2         76
    Criminal Charges
    Brought/Trial Underway    0      2      0      0       0      0      2      0      0     4         5%
    or Complete
    Pending Consideration
                              0      1      1      0       1      1      1      1      2     8         11%
    with Law Enforcement
    Returned to ID            9      8      4      8       18     5      9      3      0     64        84%

Tracking & Coordination of Cases
        The Department has maintained its improved tracking process for cases referred and/or taken
over by DOI and subsequently City and Federal prosecutors’ offices. The tracking is particularly
crucial because these cases go through various layers of review across and within various agencies in
order to determine whether to bring a criminal prosecution. Ultimately, this process helps ensure these
cases are processed as expeditiously as possible, which is important since they represent some of the
most troubling use of force incidents.
        Monthly meetings between the Department and all outside agencies (DOI, Bronx DA,
Manhattan DA, Kings County DA, and SDNY) continue to occur regularly and provide an adequate
forum for coordinating cases. This includes ensuring the Department places its own investigations on
hold while the criminal investigation is ongoing, while also ensuring that cases do not languish once
referred to law enforcement. The Monitoring Team continues to participate in these meetings in order
to stay apprised of the status of these cases.
Length of Time to Evaluate Cases
        The improved tracking and communication appears to have resulted in a decreased time for
review by outside agencies. In particular, DOI has been assessing cases more timely and either
elevating them to prosecutors or clearing them back to the Department.
       However, the total time required for outside agencies to consider cases for prosecution is still
too long—and very few cases actually result in criminal prosecution. Since the Effective Date, 76
cases have been considered by outside law enforcement agencies, of which only four have resulted in
criminal prosecution. Of the eight cases pending with outside law enforcement at the close of the
Monitoring Period, five of them occurred in 2017 and 2018, which have been with DOI, the Bronx DA
and SDNY/EDNY or passing from one agency to the next for years.
       The Monitoring Team remains quite concerned about the overall length of time to complete the
criminal evaluation process as the vast majority of cases reviewed by law enforcement do not result in
a criminal proceeding and are ultimately referred back to the Department for administrative processing
and discipline. Any necessary administrative response and discipline for these matters are then very
protracted, which decreases the meaningfulness of the response and some of the most troubling


                                                    161
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 166 of 338



incidents are then most likely to languish. It is therefore imperative that law enforcement
representatives make every effort to ensure cases are prosecuted, or returned to the Department, as
expeditiously as possible.
Department’s Assessment of Cases Returned from Law Enforcement
        As noted above, law enforcement agencies decline to prosecute the vast majority of cases
reviewed. When that occurs, the cases are referred back to the Department for administrative
processing and discipline, as appropriate. Because ID investigations take so long to close, the
Monitoring Team recommended that ID prioritize cases returned from law enforcement given the
likelihood that they involve serious misconduct and a disciplinary response is likely warranted. To
date, these serious cases, like most others, have languished in ID, despite tracking of these cases
designed to encourage prioritization of these investigations.
        Overall, the Department is promptly referring use of force incidents to DOI and other law
enforcement agencies for further investigation when the conduct of Staff appears to be criminal in
nature. While the length of time these cases are considered by law enforcement is concerning as
described above, the Department is adequately referring the cases timely and is therefore in Substantial
Compliance with this provision.
COMPLIANCE RATING                     ¶ 3. Substantial Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 4 (BIASED, INCOMPLETE, OR INADEQUATE INVESTIGATIONS)
¶ 4. Any Staff Member found to have conducted a biased, incomplete, or inadequate investigation of a Use of Force
Incident, and any Supervisor or manager who reviewed and approved such an investigation, shall be subject to appropriate
discipline, instruction, or counseling.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department can discipline, instruct, or counsel those who conduct or sign-off on a biased,
        incomplete or inadequate investigation.
ANALYSIS OF COMPLIANCE
        The Department’s investigators, particularly Facility investigators, often produce inadequate
investigations which would warrant appropriate instruction, counseling, and/or discipline, but the
Department rarely identifies this issue or employs these responses. To the extent that instruction or
counseling occur, it is done so informally so it is difficult for the Monitoring Team to track.
Anecdotally, the Monitoring Team is aware that some instruction and counseling does occur (more
frequently with ID investigators versus Facility investigators). The Monitoring Team has only
identified a handful of cases where Facility investigators who conducted inadequate, incomplete, or
biased investigations were disciplined, and charges were served for one Staff Member this Monitoring
Period for failing to conduct a Facility Investigation as assigned.




                                                          162
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 167 of 338



        Given the current state of affairs and the significant investigation backlog, it is not surprising
that the Department is not able to consistently and reliably guide and/or discipline both investigators
who conduct deficient investigations and supervisors who approve the subpar work-product. In an
effort to support the Department’s efforts to instruct investigators, the Monitoring Team has shared
feedback and/or recommendations with the leadership of ID to evaluate certain investigations and
consider addressing certain investigators and their supervisors, as appropriate, to address investigations
that appeared to be biased, incomplete, or inadequate.
COMPLIANCE RATING                      ¶ 4. Non-Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 6 (VIDEO PILOT PROJECT)
¶ 6. Within 60 days of the Effective Date, the Department, in consultation with the Monitor, shall institute a six-month pilot
program to video record interviews conducted in connection with investigations of Use of Force Incidents (“Interview
Video Recording Pilot”). Within 60 days of the completion of the Interview Video Recording Pilot, the Deputy
Commissioner of ID (“DCID”) shall prepare and provide to the Commissioner and the Monitor a report evaluating the
results of the Interview Video Recording Pilot, including whether video recording interviews enhanced the quality of
investigations, any logistical challenges that were identified, and any other benefits or weaknesses associated with the use
of video to record the interviews. The Department, in consultation with the Monitor, shall then determine whether the
Department shall require the video recording of interviews conducted in connection with investigations of Use of Force
Incidents, instead of the audio recording of such interviews.
ANALYSIS OF COMPLIANCE
        The Department has achieved Substantial Compliance (as discussed in greater detail in the Fifth
Monitor’s Report as pgs. 96-97) by completing the requirements of this provision as the Department:
(1) completed a year-long pilot program to video record interviews conducted in connection with
investigations; (2) analyzed the results at pilot; and (3) concluded that videotaped inmate interviews
enhanced the quality of investigations and would be implemented throughout the division. As a result,
this provision is no longer necessary and will not be subject to active monitoring. The Monitoring
Team therefore recommends this provision be terminated as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.
COMPLIANCE RATING                      ¶ 6. Substantial Compliance (per Fifth Monitor’s Report)

VII. USE OF FORCE INVESTIGATIONS ¶ 7 (PRELIMINARY REVIEWS)
¶ 7. Preliminary Reviews: Within two Business Days of any Use of Force Incident, a member of ID shall conduct a
preliminary review into the incident (“Preliminary Review”) to determine: (i) whether the incident falls within the
categories set forth in Paragraph 8 below and thus requires a Full ID Investigation (as defined in Paragraph 8 below);
(ii) whether other circumstances exist that warrant a Full ID Investigation of the incident; (iii) whether any involved Staff
Member(s) should be re-assigned to positions with no inmate contact or placed on administrative leave with pay pending
the outcome of a full investigation based on the nature of the Staff’s conduct; (iv) whether the matter should be immediately
referred to DOI due to the potential criminal nature of the Staff’s conduct; (v) whether the matter should be immediately
referred to DOI due to the potential criminal nature of the Inmate’s conduct; and (vi) whether it is not necessary for the
Facility to take any additional investigative steps because the incident meets criteria set forth in subparagraph (e) below.
[During the course of the Preliminary Review, the ID investigator shall consider the items in (a) to (e)]




                                                             163
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 168 of 338




DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •     ID uses CMS to conduct Preliminary Reviews of all use of force incidents.
   •     As of mid-January 2020, of the 3,938 incidents that occurred during the Ninth Monitoring
         Period, Preliminary Reviews were officially completed in CMS (meaning all sign-offs were
         complete) for only 406 (10%). Of the 3,532 incidents (90%) with pending Preliminary Reviews,
         1,791 (51%) are pending some level of supervisory approval, and 1,741 (49%) are pending with
         the investigator.
ANALYSIS OF COMPLIANCE
        The Monitoring Team continues to review all Preliminary Reviews 171 as they remain the most
reliable source of information about use of force incidents. The Department dedicates significant time
and effort to completing quality Preliminary Reviews. The Preliminary Review includes most of the
core components of the investigation, including a summary of what occurred based on an assessment of
available video footage as well as Staff and witness reports and inmate interviews. The number of
Preliminary Reviews completed in this Monitoring Period, a breakdown of the status of those that are
pending, and the general state of affairs regarding Preliminary Reviews is discussed in the Identifying
& Addressing Misconduct section of the report.
         Preliminary Reviews generally address the requirements of this provision and provide an
accurate assessment of what occurred during an incident, even if the analysis of whether Staff engaged
in misconduct is not as reliably identified. Accordingly, the Department is in Partial Compliance with
the overall requirement to conduct Preliminary Reviews. However, the Department is in Non-
Compliance with the timing requirement to complete Preliminary Reviews given the significant delays
in completing the Preliminary Reviews.
         The Intake Squad Plan, and corresponding recommendations for modifications to Consent
Judgment §VII. (Use of Force Investigations), ¶¶ 7, 8, and 13, are intended to leverage and improve the
work previously done as Preliminary Reviews.
                          ¶ 7. (timing) Non-Compliance
COMPLIANCE RATING
                          ¶ 7. (all other provisions) Partial Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 8 (CLASSIFICATION AS FULL ID INVESTIGATIONS)




   171
      Given the backlog of completing Preliminary Reviews, the Monitoring Team’s evaluation of
   Preliminary Reviews is a mixture of Preliminary Reviews fully completed in the system and draft
   versions in order to provide the Monitoring Team the ability to review incidents as contemporaneously as
   possible.


                                                     164
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 169 of 338



¶ 8. ID shall conduct a full investigation (“Full ID Investigation”) into any Use of Force Incident that involves: (a) conduct
that is classified as a Class A Use of Force, and any complaint or allegation that, if substantiated, would be classified as a
Class A Use of Force; (b) a strike or blow to the head of an Inmate, or an allegation of a strike or blow to the head of an
Inmate; (c) kicking, or an allegation of kicking, an Inmate; (d) the use, or alleged use, of instruments of force, other than the
use of OC spray; (e) a Staff Member who has entered into a negotiated plea agreement or been found guilty before OATH
for a violation of the Use of Force Policy within 18 months of the date of the Use of Force Incident, where the incident at
issue involves a Class A or Class B Use of Force or otherwise warrants a Full ID Investigation; (f) the Use of Force against
an Inmate in restraints; (g) the use of a prohibited restraint hold; (h) an instance where the incident occurred in an area
subject to video surveillance but the video camera allegedly malfunctioned; (i) any unexplained facts that are not consistent
with the materials available to the Preliminary Reviewer; or (j) a referral to ID by a Facility for another reason that similarly
warrants a Full ID Investigation. Such Use of Force Incidents shall be referred to ID within two Business Days of the
incident. In the event that information is obtained later establishing that a Use of Force Incident falls within the
aforementioned categories, the Use of Force Incident shall be referred to ID within two days after such information is
obtained. ID shall promptly notify the Facility if it is going to conduct a Full ID Investigation of a Use of Force Incident, at
which time the Facility shall document the date and time of this notification and forward any relevant information regarding
the incident to ID.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Preliminary Reviewers refer cases for Full ID Investigations when they meet any of the criteria
         in Consent Judgment § VII, ¶ 8.
    •    Use of force incidents (actual and alleged) that occurred during the Sixth through Ninth
         Monitoring Periods and had closed Preliminary Reviews as of January 2020 were referred as
         shown in the chart below:
                                6th Monitoring         7th Monitoring         8th Monitoring          9th Monitoring
        Investigation          Period Incidents       Period Incidents       Period Incidents        Period Incidents
        Type                   with Closed PR         with Closed PR         with Closed PR          with Closed PR
                                   (n=2,818)              (n=2,706)              (n=1,335)                (n=406)
        Pending or
                                 1,864 (66 %)            1,837 (68%)            1,093 (82%)             365 (90%)
        Closed Full or
                                -- 773 Pending         -- 756 Pending         -- 311 Pending          -- 81 Pending
        PIC/Expedited
                                -- 1,091 Closed        -- 1,081 Closed         -- 782 Closed          -- 284 Closed
        ID Investigations
        Pending or                 954 (34%)              868 (32%)              241 (18%)               41 (10%)
        Closed Facility          -- 12 Pending         -- 118 Pending          -- 49 Pending           -- 4 Pending
        Investigations           -- 942 Closed          -- 750 Closed          -- 192 Closed           -- 37 Closed
        Note: The table utilizes the case status as of mid-January 2020. At that time, the Preliminary Review was
        still pending for 6,552 incidents occurring during the Sixth through Ninth Monitoring Periods.


ANALYSIS OF COMPLIANCE
       The chart above demonstrates the significant burden on ID compared with the Facilities—ID
investigates a larger percentage of incidents compared with the Facilities and is responsible for all
Preliminary Reviews. The chart above also demonstrates the dwindling utilization of Facility
Investigations as they became a smaller and smaller percentage of all referrals over the Monitoring
Periods depicted above.
        In prior Monitoring Periods, the Monitoring Team reviewed a sample of cases referred for
Facility Investigations to check that they did not qualify for Full ID Investigation as per ¶ 8 criteria,


                                                              165
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 170 of 338



and has consistently found the Department to be in Substantial Compliance with this provision as ID
consistently refers cases for Full ID Investigations pursuant to the requirements of the provision (see
Second Monitor’s Report at pg. 97, Third Monitor’s Report at pg. 144, Fourth Monitor’s Report at pgs.
131-132, and Eighth Monitor’s Report at pg. 148). That said, as discussed throughout this report, this
requirement has created a perverse incentive to conduct further investigation even if further
investigation is unnecessary—particularly because there is extensive video evidence available and
significant investigation that occurs at the Preliminary Review stage. As discussed throughout this
report, the line between Preliminary Reviews and Full ID investigations is arbitrary and blurry under
the current framework for investigations. Accordingly, the Intake Squad Plan, and corresponding
recommendations for modifications to Consent Judgment §VII. (Use of Force Investigations), ¶ 8 are
expected to reflect a more reasonable list of cases subject to referral for Full ID Investigations.
COMPLIANCE RATING                        ¶ 8. Substantial Compliance



V. USE OF FORCE REPORTING AND TRACKING ¶ 7 (IDENTIFICATION AND RESPONSE TO COLLUSION
IN STAFF REPORTS)
¶ 7. Use of Force Reports shall be reviewed by the individual assigned to investigate the Use of Force Incident to ensure
that they comply with the requirements of Paragraphs 3 - 6 above, and that there is no evidence of collusion in report
writing, such as identical or substantially similar wording or phrasing. In the event that there is evidence of such collusion,
the assigned investigator shall document this evidence and shall undertake appropriate investigative or disciplinary
measures, which shall also be documented.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Investigators review all UOF reports and UOF witness reports as part of Preliminary Reviews,
         ID investigations, or Facility investigations.
ANALYSIS OF COMPLIANCE
        This provision is addressed in this section versus the Use of Force Reporting section of the
report because this requirement relates to the work of investigators.
        Investigators access to UOF reports has significantly improved and the investigation paperwork
demonstrates that ID investigators, in particular, closely review Staff reports. In fact, most Preliminary
Reviews include transcriptions of these reports. However, the Monitoring Team has found
investigations rarely cite Staff collusion in findings of their investigations. The most telling examples
of collusion involve Staff Reports that are not only conspicuously similar, but also inconsistent with
video evidence—demonstrating collusion in representing the incident in the same inaccurate way.
While these telling examples are not prevalent, they are not always identified or pursued by
investigators. As described in regard to Use of Force Reporting and Tracking, ¶ 8, while charges were
occasionally brought for use of force reporting-related violations (including collusion) during this




                                                              166
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 171 of 338



Monitoring Period, the frequency of such charges is not compatible with what the Monitoring Team
would expect, based on the findings of its review of Staff Reports.
COMPLIANCE RATING                        ¶ 7. Partial Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 9 (FULL ID INVESTIGATIONS)
¶ 9. All Full ID Investigations shall satisfy the following criteria [. . . as enumerated in the following provisions]:
          a.    Timeliness [. . .]
         b.     Video Review [. . .]
         c.     Witness Interviews [. . .]
         d.     Review of Medical Evidence [. . .]
         e.     Report [. . .]
         f.     Supervisory Review [. . .]
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    ID continues to conduct investigations as described in the Fourth Monitor’s Report (at pgs.
         132-133). ID investigators are assigned to Facility-specific teams and are responsible for
         conducting the Preliminary Reviews for all incidents and any cases subsequently referred for
         Full ID Investigation. Generally, the investigator who conducts the Preliminary Review is also
         responsible for the Full ID Investigation.
    •    All ID investigations of UOF incidents occurring during this Monitoring Period were conducted
         within CMS.
    •    ID closed 1,703 UOF investigations during this Monitoring Period.
    •    Facility Referrals:
              o ID continued using Facility Referrals during this Monitoring Period, wherein ID refers a
                specific issue identified in a Preliminary Review or Full ID Investigation to Facility
                leadership with instructions for the Facility to take appropriate action.
              o This Monitoring Period, ID tracked each Facility Referral and subsequent proof of
                remediation. Of the 171 Facility Referrals issued this Monitoring Period, the Facility
                provided a response to 52 as of mid-January 2020. Facility responses to these referrals
                ranged from individual corrective action (e.g. counseling) to Facility-wide initiatives
                (e.g. addressing a repeated failure during roll call).
    •    Inmate Interviews:
              o The Preliminary Review Division Order 06-16RA requires the investigator conducting
                the Preliminary Review to attempt to interview inmates involved in a use of force
                incident and those who witness the incident.




                                                               167
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 172 of 338



             o Assigned ID investigators or Facility investigators may also interview or make
               subsequent attempts to interview inmates as part of their investigations of use of force
               incidents.
             o Videotaped Inmate Interviews: Following the success of the video interview pilot, ID
               began utilizing body-worn camera technology in October of 2018 to offer the option to
               videotape all inmate interviews. 172
ANALYSIS OF COMPLIANCE
       The sheer volume of UOF incidents that require investigation is daunting and overwhelming.
Additionally, as discussed throughout this report, it is unclear whether additional investigation, beyond
the Preliminary Review, is even necessary for most of these cases. The ID investigators simply have
more work than can reasonably be completed in a timely manner. Their workload is only increasing
over time as the number of uses of force has continued to increase. The investigators’ high workloads
will cause the quality of the investigations to suffer as evidence gets stale and may further lead to staff
burnout, which is why the Intake Squad Plan is so critical going forward. In the meantime, the cases in
the backlog must be prioritized using efficient and creative strategies to ensure serious cases are dealt
with appropriately and conserving resources when cases do not require additional scrutiny.
Quality of the Investigations
        ID investigations are generally inconsistent in quality, which has remained unchanged from
prior Monitoring Periods. Given the current backlog, a marked improvement in the overall quality of
investigations is unlikely to occur in the short-term as the system is simply over-whelmed. One short-
term measure to address those cases that merit greater scrutiny has continued this Monitoring Period.
The Use of Force Priority Squad is designed to address the most problematic cases by a team of
qualified investigators in a timely manner.
         •   Use of Force Priority Squad
       The Use of Force Priority Squad (“UPS”) was established in the Eighth Monitoring Period to
investigate serious and egregious uses of force and/or misconduct by Staff with concerning histories of
misconduct in a timely fashion. UPS includes four investigators, one supervising investigator, and one
Deputy Director, all of whom were chosen based on their skill set and experience. A fact-based
assessment is used to assign cases to UPS. Cases are assigned to UPS based on their severity, whether
they were considered by the Immediate Action Committee, and incidents involving certain Staff that
have engaged in a pattern of concerning misconduct. The Monitoring Team also makes
recommendations to ID to consider cases for investigation by UPS. Finally, the number of cases



   172
      If an inmate elects not to provide a statement on video, then the inmate is afforded the opportunity to
   provide a written or audiotaped statement.


                                                       168
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 173 of 338



assigned to UPS must be appropriately balanced as it is important that the division maintain a
manageable caseload to ensure the group is not overwhelmed as it is critical that these cases are
managed in a timely manner. UPS is a sound concept and the Monitoring Team is encouraged that ID
implemented this triage initiative to address this more discrete group of cases, and that misconduct is
addressed with disciplinary charges when warranted.
                                         All UPS Cases as of January 1, 2020
             Total Closed Cases                                                                 40
                    -      Closed with Charges                                                  32
                    -      Closed without Charges                                               8
             Total Pending Cases                                                                48
                    -      Pending with Investigator                                            37
                    -      Pending Supervisor Review (Supervisor, DDI or Deputy Commissioner)   9
                    -      Pending with Law Enforcement                                         2
             Total Cases                                                                        88


       •   Inmate Interviews
        The locations to conduct inmate interviews is limited and there are inherent challenges in
identifying private or confidential locations. The assessment of inmate statements by investigators
continues to be of mixed quality as described in prior reports (see Eighth Monitor’s Report at pgs. 139
to 140). However, overall, the quality of inmate interviews has improved since the Effective Date,
particularly related to the privacy of the setting which has an inherent positive effect on the quality of
the interview. A review of recorded inmate statements revealed that interviews are being conducted
with more privacy when possible and the recordings themselves (sometimes including video) are of
good quality.
Timeliness of ID Investigations
       ID is not completing investigations timely under any standard. The delay in completion of the
Preliminary Reviews are part of the overall protracted timeline – making timely closure at any stage an
impossibility—for example, 3,480 incidents from 2018 and 2019 have Preliminary Reviews pending
beyond 120 days—meaning any subsequent ID Investigation will be closed beyond the 120-day
deadline to complete Full ID investigations.
        ID continues to close more cases each Monitoring Period than in prior Monitoring Periods
(1,703 cases closed in this Monitoring Period, compared with 888 cases closed in the Eighth
Monitoring Period, and 583 in the Seventh Monitoring Period). However, the closure rate has not kept
pace with the volume of cases that are referred for Full ID investigations. The overwhelming majority
of investigations have not closed within the Consent Judgment’s original 180-day timeline, nor the new
120-day timeline that went into effect on October 1, 2018, and most pending cases are already pending
past these deadlines. ID has 6,552 pending Preliminary Reviews, many of which are already past the


                                                        169
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 174 of 338



120-day deadline for Full ID cases. ID has an additional 2,010 pending Full ID cases, 76% (n=1,529)
of which are 2018 incidents.
Conclusion
        ID & Trials’ leadership and their staff have been working tirelessly and demonstrated
significant commitment to achieving compliance with the Consent Judgment requirements and
attempting to build an effective foundation for compliance. However, the fact remains that ID is failing
to close cases timely. Accordingly, the Department is in Non-Compliance with the requirement to close
Full ID investigations within 120 days. As for the cases that are closed, the quality of Full ID
Investigations is inconsistent and so therefore is in Partial Compliance with the other provisions in this
section.
                                          ¶ 9 (a). Non-Compliance
COMPLIANCE RATING
                                          ¶ 9. (b) to (f) Partial Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 10 (USE OF FORCE INVESTIGATIONS BACKLOG)
¶ 10. The Department shall consult with the Monitor to develop a plan to effectively and efficiently complete all ID Use of
Force investigations and reviews that are outstanding as of the Effective Date. [. . .]
ANALYSIS OF COMPLIANCE
        The Department has achieved Substantial Compliance (as discussed in greater detail in the
Fourth Monitor’s Report at pg. 138) by completing the requirements of this provision as the
Department: (1) developed a plan to effectively and efficiently complete all Full ID investigations
outstanding as of the Effective Date; and (2) executed that plan and closed all of the ID cases that were
open as of the Effective Date of the Consent Judgment. As a result, this provision is no longer
necessary and will not be subject to active monitoring. The Monitoring Team therefore recommends
this provision be terminated as described in the Efforts to Advance Reforms & Address Areas of
Concern section of this report.
COMPLIANCE RATING                         ¶ 10. Substantial Compliance (per Fourth Monitor’s Report)



VII. USE OF FORCE INVESTIGATIONS ¶ 11 (ID STAFFING)
¶ 11. The Department, if necessary, shall hire a sufficient number of additional qualified ID Investigators to maintain ID
Investigator caseloads at reasonable levels so that they can complete Full ID Investigations in a manner that is consistent
with this Agreement, including by seeking funding to hire additional staff as necessary.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    In mid-June 2019, the City granted a request for additional staffing for the Investigation and
         Trials Division as part of the fiscal year 2020 budget cycle and awarded the Department an




                                                             170
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 175 of 338



       additional 62 staffing lines. The Department has continued to actively hire both civilian and
       uniformed Staff as investigators and supervisors to fill the allocated personnel lines.
           o HR continues to recruit specifically for ID staffing positions.
           o ID interviewed almost 200 investigator, supervisor and agency attorney candidates
             during this Monitoring Period, and extended offers to 38 candidates—of these 38 offers,
             34 individuals were onboarded, two were still pending OMB approval/background
             investigations, and only two individuals declined the offers. This includes the promotion
             of 12 investigators to investigating supervisors.
•      As of the end of this Monitoring Period, ID had the following staff working in the division:
                                               ID Staffing Levels
                                              As of January 15, 2020
         Position                                  June 2018     Dec. 2018         June 2019     Dec. 2019
         Deputy Commissioner                          1                1               1              1
         Assistant Commissioner                       1                1               1              1
         Director/Acting Director                    N/A               4               4              6
         Deputy Director Investigator (DDI)           6                6               6              8
         Administrative Manager                       0                1               1              1
         Supervising Investigator                     9                13             17             25
         Supervisor ADW                               3                0               0              0
         Investigator Captain                         16               16             14             15
         Investigator Civilian                        58               77             87             89
         Investigator Correction Officer              77               71             67             89
         Support Staff                                12               12             12             10
         Total                                       183             201             210             245



•      The chart below demonstrates the breakdown of staffing within ID, reflecting the staffing
       changes made to accommodate the implementation of the Intake Squad:


                                     Facility Team Staffing & Case Breakdown
                                                As of February 4, 2020
                                    Team/Unit                    Supervisors 173     Investigators
                                    Intake Squad                           9               30




173
      Eight DDIs oversee these teams which are not included in the Supervisor totals in this column.


                                                           171
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 176 of 338




                               AMKC (3 Teams)                    2              16
                               BKDC (2 Teams)                    2               9
                                  EMTC/NIC                       1               4
                            GRVC/OBCC (2 Teams)                  4              14
                                    Horizon                      1               6
                                MDC (2 Teams)                    2              14
                             RMSC/WF (1 Team)                    1               6
                               RNDC (2 Teams)                    2              14
                                      UPS                        1               4
                     VCBC, Cts. Hosp., CJB, Trans (1 Team)       0               4
                               PREA (7 Teams)                    9              29
                             Intel, Arrests, Training            3              12
                                      K-9                        1               8
                          Administration and Tracking            2              16



ANALYSIS OF COMPLIANCE
        This provision requires the City to ensure that the Department has appropriate resources to
conduct timely and quality investigations. The City has provided funding to increase ID’s staffing and
the Department made significant efforts this Monitoring Period to recruit, interview, and hire additional
investigators, supervisors, and leadership for ID. As part of this effort, the Department has dedicated
reasonable resources to recruit staff to the division through social media campaigns, job fairs and other
strategies to attract candidates.
        34 individuals who received offers in this Monitoring Period began working—20 investigators,
one confidential investigator, 12 promoted supervising investigators, and one Executive Agency
Counsel, in addition to four investigator and one supervising investigator who received offers in prior
Monitoring Periods. This additional staffing resulted in a significant net gain in division staff this
Monitoring Period, as the Division gained a total of 35 staff this Monitoring Period. The new
investigators hired are a mixture of civilian and uniform Staff. In terms of staffing, the Monitoring
Team has not identified a notable distinction in the quality of work between civilian investigators and
uniform Staff investigators. Many new staff for the Division are from the uniform Staff ranks, and the
Monitoring Team has seen that the experience and knowledge of these Staff can be an asset to the
division.
        Adequate staffing to conduct investigations is critical, and the Department made significant
strides this Monitoring Period to hire additional staff. This was particularly critical in order to support
the creation of the Intake Squad to be implemented in the next Monitoring Period.



                                                        172
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 177 of 338



        This is a time of significant transition within ID as the process to conduct investigations is
evolving and so the staffing needs of the Division are in flux. In particular, there are certain short-term
efforts that must be made to address the significant backlog of Preliminary Reviews and Full ID cases,
while simultaneously implementing the Intake Squad in order to conduct more streamlined initial
investigations of all incidents as well as any referrals for Full ID investigations. Therefore, in the short
term, the staffing needs must meet the demand of both of these types of caseloads. However, once the
backlog is closed and the Intake Squad is up and running the staffing needs will likely change again
and many of the staff currently working on the backlog can be re-deployed. The goal of the Intake
Squad is to complete most investigations (except the limited type to be referred to Full ID) within 25
business days, so the larger caseload in ID will be that of the Intake Squad, while less staff will be
needed to handle Full ID Investigations. Therefore, while the Department continues to recruit and
onboard new investigators, there will also likely be the opportunity (and need) to move staff around
within the Division to meet the changing nature of the caseloads going forward. The Monitoring Team
intends to work with the Department to devise a standard for adequate caseloads for investigators once
reasonable progress has been made to close out the backlog of cases and the Intake Squad has been in
place for a reasonable period of time. It is simply pre-mature to devise a standard for adequate
caseloads at this juncture as any standards set would be arbitrary.
         That said, it is clear that ID will continue to need adequate resources and so the Monitoring
Team continues to strongly encourage all divisions in the agency to work collaboratively to recruit,
interview, and on-board the necessary staff, as it is imperative that ID has the resources it needs, and
fills the lines made available.
COMPLIANCE RATING                        ¶ 11. Partial Compliance



VII. USE OF FORCE INVESTIGATIONS ¶ 12 (QUALITY CONTROL)
¶ 12. Within 90 days of the Effective Date, in consultation with the Monitor, the Department shall develop and implement
quality control systems and procedures to ensure the quality of ID investigations and reviews. These systems and
procedures shall be subject to the approval of the Monitor.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   CMS includes several mandatory fields to ensure Facility and ID investigators collect and
        analyze evidence systematically.
    •   Preliminary Reviews and investigations must be evaluated by supervisors before being
        finalized.
    •   A number of initiatives are being managed within ID to triage the current caseload.
ANALYSIS OF COMPLIANCE




                                                          173
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 178 of 338



          The significant backlog and increasing caseload of investigations impedes ID’s ability to
implement quality control systems and procedures to ensure the quality of ID investigations and
reviews because the division is so overwhelmed. That said, ID has mechanisms in place to ensure
supervisory review of Preliminary Reviews and Full ID investigations, which are critical components
to assessing and addressing the quality of investigations. There is certainly significant back and forth
between supervisors and investigators. In particular, the comparison of draft Preliminary Reviews with
those ultimately closed demonstrate that feedback and guidance is provided to investigators in order to
improve the quality of the Preliminary Reviews. ID’s SOLStat initiative also helps to ensure those
investigations that are languishing are appropriately evaluated and not ultimately lost to the SOL. The
UPS division was also implemented to ensure that priority cases are managed by seasoned
investigators. Additionally, supervisors at all levels are heavily involved in the ID Backlog Plan.
         While the current practices demonstrate Partial Compliance, further work is certainly needed
to ensure ID conducts consistent and reliable investigations, and quality control measures will be
incorporated into the new Intake Investigation process, and audit plans will be developed to ensure ID
leadership sample certain types of cases (e.g. those without charges).
COMPLIANCE RATING                        ¶ 12. Partial Compliance

VII. USE OF FORCE INVESTIGATIONS ¶ 13 (FACILITY INVESTIGATIONS)
Facility Investigations
¶ 13.      All Use of Force Incidents not subject to a Full ID Investigation shall be investigated by the Facility where the
incident is alleged to have occurred or where the Inmate(s) subject to the Use of Force is housed. All investigations
conducted by the Facility (“Facility Investigations”) shall satisfy the following criteria, provided that the Facility may close
its investigation if the Preliminary Reviewer determines based on the Preliminary Review that it is not necessary for the
Facility to take any additional investigative steps because all of the criteria set forth in Paragraph 7(e) above are satisfied, in
which case the Preliminary Reviewer’s documented determination would serve as a substitute for the Facility Report
referenced in subparagraph (f) below.
          a.        Objectivity [. . .]
          b.        Timeliness [. . .]
          c.        Video Review [. . .]
          d.        Witness Statements [. . .]
          e.        Collection and Review of Medical Evidence [. . .]
          f.        Report [. . .]
          g.        Supervisory Review [. . .]
          h.        Recommended Disciplinary Action [. . .]
          i.        Referral to ID [. . .]
          j.        Role of Integrity Control Officer [. . .]
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department maintains a standalone Facility Investigations Policy.




                                                               174
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 179 of 338



   •   CMS is used to conduct all aspects of Facility-level investigations for incidents that occurred
       since December 13, 2017.
ANALYSIS OF COMPLIANCE
       The Identifying and Addressing Misconduct section of the report provides an overview of the
current status of Facility Investigations.
Timeliness of Facility Investigations ((¶ 13, (b))
       Facility Investigations are required to be completed in 25 business days from the incident date.
Due to the backlog in Preliminary Reviews, Facilities do not even begin their investigations until well
beyond the 25-business day deadline, and therefore none were closed within that deadline. The time to
complete Facility investigations (¶ 13(b)) is beyond both the 25 Business Days of the date the incident
occurred and/or when the case is referred by the Preliminary Review. 583 Facility Investigations
closed this Monitoring Period as part of the backlog project described above, and 64% (n=373) were
2018 incidents, demonstrating the very protracted timeline for completion of Facility investigations.
Purpose and Quality of Facility Investigations (¶ 13(a), (c), (f), (g), (h))
        The Monitoring Team’s assessment of Facility investigations has not changed. Overall, the
Monitoring Team has consistently found that Facility Investigations fail to demonstrate: objectivity in
assessing the evidence (¶ 13(a)); review relevant video (¶ 13(c)); closing reports that are supported by
the evidence (¶ 13(f)); supervisory review ensuring compliance with relevant policies and procedures
(¶ 13(g)); or appropriate disciplinary action in light of the evidence (¶ 13(h)) and provide no greater
insight or analysis than the Preliminary Reviews. Therefore, the Department is in Non-Compliance
with these requirements. This is not particularly surprising given the Monitoring Team’s findings that
uniform Staff at all levels continue to struggle with how to adequately implement the Use of Force
policy. It is worth noting that Facility leadership will at least sometimes identify misconduct as part of
the Rapid Review assessment, but that same misconduct will then go unaddressed in the Facility
Investigation. Given these findings, the Monitoring Team has recommended that investigations of all
incidents are conducted by ID. In anticipation of the implementation of the Intake Squad the
Department’s reliance on Facility Investigations has dwindled.
Procedural Requirements (¶ 13 (d), (e))
       For the most part, Facility investigations adhere to the procedural requirements of this
provision. The investigators generally, gather witness statement (¶ 13(d)) and collect and review
medical evidence (¶ 13(e)) as required. Therefore, the Department is in Partial Compliance with these
requirements.
Additional Requirements (¶ 13 (i), (j))
       The Monitoring Team has not rated these provisions, ¶ 13(i)—referral to ID within two
business days when information gathered during the course of the Facility Investigation establishing



                                                     175
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 180 of 338



that a Full ID Investigation in required, and ¶ 13(j)—role of the integrity control officer. These
requirements have not been assessed and will no longer be necessary under the Intake Squad Plan.
                                      ¶ 13 (a)-(c), (f)-(h). Non-Compliance
COMPLIANCE RATING                     ¶ 13 (d)-(e). Partial Compliance
                                      ¶ 13 (i)-(j). Not Yet Rated

VII. USE OF FORCE INVESTIGATIONS ¶ 14 (INVESTIGATION OF USE OF FORCE INCIDENTS INVOLVING
INMATES UNDER THE AGE OF 18)
¶ 14. The Department shall maintain a designated ID team (“Youth ID Team”) to investigate or review all Use of Force
Incidents involving Inmates who are under the age of 18 at the time of the incident. The Youth ID Team shall be staffed
with one Supervisor, and an appropriate number of qualified and experienced investigators.
    a. The Youth ID Team shall conduct Full ID Investigations of all Use of Force Incidents involving Inmates under the
         age of 18 that fall within the categories specified in Paragraph 8 above.
    b. The Youth ID Team shall review all Facility Investigations of any other Use of Force Incidents involving Inmates
         under the age of 18 to ensure that they were conducted in a manner consistent with the requirements of Paragraph
         13 above.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   ID created a “Horizon Youth ID Team” when Horizon opened consisting of a DDI, a
        Supervisor, five civilian investigators and a correction Officer investigator to investigate HOJC
        incidents.
             o This team conducts all use of force investigations that meet the “Full ID” criteria (as
               outlined in Consent Judgment § VII (Use of Force Investigations), ¶ 8) involving
               adolescents (both male and female, pretrial detainees and sentenced youth, age 16 or
               17).
             o The Supervisor and all six investigators received the same Safe Crisis Management
               training as Horizon uniform Staff to provide the proper context for their UOF
               investigations.
             o The Department reported that the Horizon team coordinates with the New York State
               Justice Center when necessary to elevate incidents that may be considered abuse and/or
               neglect cases which the Justice Center is statutorily mandated to investigate.
ANALYSIS OF COMPLIANCE
Youth ID Team & Full ID Investigations (¶ 14, (a))
       The Youth ID Team has evolved. Originally, when the 16- and 17-year old youth were housed
on Rikers, ID had a dedicated team of investigators at RNDC that conducted all investigations related
to UOF incidents involving all 16 and 17-year old youth (most of whom were housed at RNDC, but
some at RMSC and a few at other facilities). Given the current backlog, there are still a small number




                                                          176
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 181 of 338



of cases pending with the RNDC Team that involve 16- and 17-year old youth at RNDC before they
were transferred to Horizon.
        With the move to Horizon, ID has now assigned a group of dedicated investigators to
investigate incidents at that Facility, including conducting Preliminary Reviews. The Horizon Youth
ID Team conducts all Full ID Investigations for any incidents involving adolescents since they were
transferred to Horizon. The number of use of force incidents involving DOC Staff (and thus needing to
be investigated by this Team) declined in the Ninth Monitoring Period (only ~150 investigations
compared with 448 in the Eighth Monitoring Period) as ACS began taking over responsibilities at
Horizon (as discussed in more detail in the Current Status of 16- and 17-Year-Old Youth section of this
report). If an incident does not involve any DOC Staff then it is not investigated by ID, and instead is
reviewed by ACS and referred to the Justice Center when necessary if it is considered abuse and/or
neglect which the Justice Center is statutorily mandated to investigate.
        The Horizon Youth ID Team includes dedicated staff as required by ¶ 14 and conducts all Full
ID Investigations of UOF incidents involving 16- and 17-year-old youth pursuant to ¶ 14 (a). The
quality of the Full ID investigations is as discussed in ¶ 9 above and assessed holistically with other
Facility teams as the process for investigation is the same.
      The chart below shows the current status of all 600 UOF incidents that have occurred since
Horizon opened in October 2018, only ~150 of which occurred in the Ninth Monitoring Period.
                                                               Total as of January 15,
                                  Case Status                           2020
                   Closed                                     205
                          - Closed – Expedited/PIC/Full ID        - 147
                          - Closed - Facility Investigation       - 58
                   Pending                                    395
                          - Pending Facility Investigations       - 17
                          - Pending Full ID Investigations        - 76
                          - Pending Preliminary Reviews           - 302
                   Grand Total                                600


Youth ID Team Review of Closed Facility Investigations Involving Youth (¶ 14(b))
       Prior to the 16- and 17-year-olds moving to Horizon, the Youth ID Team investigators at
RNDC also reviewed all closed Facility investigations involving 16- or 17-year-old male and female
inmates using the Investigation Review Team (“IRT”) assignment process. ID investigators were
assigned to assess the quality of completed Facility investigations through IRT once they were closed.
Upon recommendation from the Monitoring Team, the Department suspended the IRT process at
RNDC in the last Monitoring Period so as to conserve limited resources now that the 16- and 17-year-
old youth are no longer housed there.




                                                   177
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 182 of 338



         The Monitoring Team recommended that the Horizon Youth ID Team focus on conducting
 Preliminary Reviews and Full ID investigations and not expand the use of IRTs at Horizon. The
 expansion of IRTs at Horizon was not worth the expenditure of resources (and possibly diversion of
 resources from Preliminary Reviews and Full ID Investigations) given the small number of Facility
 investigations combined with the upcoming transfer of operational control of Horizon from DOC to
 ACS.
 Next Steps
         The Monitoring Team has recommended that the Department prioritize closing out the pending
 395 HOJC investigations in advance of the complete transfer of operational control of Horizon from
 DOC to ACS (see the Current Status of 16- and 17-Year-Old Youth section of this report). In terms of
 the applicability of this specific provision to the management of AOs going forward, the Monitoring
 Team recommends that this provision is not applied to the management of AOs going forward (see a
 more fulsome discussion on this issue in the Current Status of 16- and 17-Year-Old Youth section of
 this report).
                                        ¶ 14. Substantial Compliance
 COMPLIANCE RATING                      ¶ 14(a). Partial Compliance
                                        ¶ 14(b). Not Rated


XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 9
(ALLEGATIONS OF SEXUAL ASSAULT)
¶ 9. All allegations of sexual assault involving Young Inmates shall be promptly and timely reported and thoroughly
investigated.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     The Department continues to maintain Policy 5011 “Elimination of Sexual Abuse and Sexual
          Harassment,” which establishes procedures for preventing, detecting, reporting and responding to
          incidents of sexual abuse and sexual harassment against inmates. The specific policy requirements
          are detailed in the Third Monitor’s Report (at pgs. 212-213).
    •     ID has a dedicated PREA Team that is responsible for investigating all PREA-related allegations.
          While all incidents even remotely sexual in nature are referred to ID by the facilities and 311 as
          “PREA allegations,” the PREA Team identifies which of these actually meet the definitions of
          sexual abuse and sexual harassment as defined by the PREA standards (“PREA reportable”). 174




    174
       See https://www.prearesourcecenter.org/ec-item/1291/1156-definitions-related-to-sexual-abuse for the
    definitions in PREA standard 115.6.


                                                            178
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 183 of 338



         Those that do not meet the definition are still investigated by the PREA Team but are identified as
         “non-PREA reportable.”
    •    The PREA Team continued to include a Director, Deputy Director, eight Supervisors, 27
         investigators and two administrative staff.
    •    ID completely erased the backlog of pending cases for this age cohort. At the end of the current
         Monitoring Period, three PREA reportable cases were pending, all of which were within the 120
         business-day timeline for closure. All of these had a preliminary finding of unsubstantiated.
ANALYSIS OF COMPLIANCE
        Although this provision pertains only to Young Inmates, it is included in this section of the
Monitor’s Report to consolidate discussions about ID in one place. The Department routinely provides
data to the Monitoring Team about allegations that are sexual in nature involving Young Inmates. Given
that this provision targets “sexual assault,” the Monitoring Team has used the PREA rubric as the best
representation of the intended scope, although PREA cases also include sexual harassment in addition to
sexual abuse. The Monitoring Team continues to review all closed investigations to check that the
PREA/Non-PREA designation is reasonable and consults with ID whenever a difference of opinion is
identified.
Allegations
       As shown in the table below, of the 148 allegations involving Young Inmates since January 1,
2016, a total of 107 (72%) met the definition of sexual abuse or sexual harassment and were deemed
“PREA reportable,” while 41 (28%) did not meet the definition and were deemed “non-PREA
reportable.”
                                  Number of Allegations Involving Young Inmates, by Date of Report
                       Jan-Jun      Jul-Dec      Jan-Jun       Jul-Dec      Jan-Jun       Jul-Dec       Jan-Jun      Jul-Dec
                                                                                                                                    Total
                        2016         2016         2017          2017         2018          2018          2019         2019
 Total Cases          13           21            16           10           4             29            37            18           148
   PREA               10 (77%)     12 (57%)      7 (44%)      9 (90%)      2 (50%)       23 (79%)      34 (92%)      10 (56%)     107 (72%)
   Non-PREA           3 (33%)      9 (43%)       9 (56%)      1 (10%)      2 (50%)       6 (21%)       3 (8%)        8 (44%)      41 (28%)
 Note: PREA = allegation meets the definition of sexual harassment or sexual abuse from PREA Standard 115.6; Non-PREA =
 allegations of a sexual nature that do not meet the definition of sexual harassment or sexual abuse (e.g., consensual relationships, single
 occurrences of sexualized comments or remarks, etc.)



       During the current Monitoring Period, 18 cases were referred, 10 of which (56%) were determined
to be PREA-reportable and 8 of which (44%) did not meet the PREA definition of sexual abuse or
harassment. Nearly all of the PREA allegations (n=9 of 10, 90%) were from HOJC, with the remaining
one from RNDC. The table below presents the number of allegations flowing from each facility for the
past eight Monitoring Periods.
                                          Number of PREA Allegations by Young Inmates, by Facility




                                                                    179
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 184 of 338



                                                                                                       Total
             Jan-Jun    Jul-Dec   Jan-Jun    Jul-Dec    Jan-Jun     Jul-Dec   Jan-Jun    Jul-Dec
                                                                                                     (% PREA
              2016       2016      2017       2017       2018        2018      2019       2019
                                                                                                    Allegations)
  BXCT          ~          ~          ~          ~           ~         1          ~          ~         1 (1%)
  EMTC          ~          ~          ~          ~           ~         ~          ~          ~           ~
  GMDC          4          4          2          2           1         ~          ~          ~        13 (12%)
  GRVC          ~          ~          1          ~           ~         ~          ~          ~         1 (1%)
  HOJC          ~          ~          ~          ~           ~        17         25          9        51 (48%)
  OBCC          1          ~          ~          ~           ~         ~          ~          ~         1 (1%)
  RNDC          3          6          3          7           1         3          4          1        28 (26%)
  RMSC          2          2          1          ~           ~         2          5          ~        12 (11%)
  TOTAL         10         12         7          9           2        23         34         10       107 (100%)


        Even though HOJC has been operational for only 15 months, it accounts for 48% of the
allegations received for this age group over the past four years. In the Monitoring Team’s experience, a
high rate of allegations is typical in Facilities with high levels of disorder and that undergo significant
transitions, such as those occurring at HOJC. As in the past, upon investigation, most of the allegations
from HOJC were found to have been false reports, called in by an anonymous third-party or someone
impersonating the alleged victim in an effort to have other youth removed from the housing unit.
       Of the 10 PREA allegations made during this Monitoring Period, 3 alleged youth-on-youth abuse
(30%), 2 alleged youth-on-youth harassment (20%), 4 alleged staff-on-youth abuse (40%) and 1 alleged
staff-on-youth harassment (10%).
Closed Investigations
       The following outcome analysis includes only those cases meeting the PREA definitions of abuse
or harassment. The Monitoring Team recognized an error in its previous interpretation of the
Department’s PREA Policy regarding the timeline for case closure. The policy does not actually impose
a deadline for closure. 175 Further, neither the Consent Judgment nor Federal PREA regulations impose a
specific deadline for closing investigations. Department policy and all relevant regulations do expect that
investigations will be completed timely. To create consistency with the Consent Judgment’s
requirements for other types of ID investigations, the Monitoring Team will assess the closure of PREA
cases using a 120-business day timeframe. Accordingly, the Monitoring Team has adjusted its analysis of
the closure of PREA cases across Monitoring Periods in the data and tables below.
       As shown in the table below, the Department has significantly improved its performance in
closing cases over time. Of the 20 PREA cases closed during the current Monitoring Period, 90% (n=18)


    175
       The only timeline enumerated in the policy is a requirement that the Investigator submit the closing
    report to a Supervisor within 60 business days.


                                                       180
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 185 of 338



were closed within the 120-business day timeline and 10% were closed beyond it (n=2). The previous
Monitoring Period also witnessed high rates of compliance with the 120-business day timeline (97%). Of
the three PREA cases that remained pending at the end of the Monitoring Period, all were within were
within the 120-business day timeline. The table below clearly shows the continued improvement in
timeliness across the last eight Monitoring Periods.
                                   Closed PREA Investigations, by Date Closed
                          Jan-      Jul-       Jan-     Jul-      Jan-     Jul-       Jan-     Jul-
                          Jun       Dec        Jun      Dec       Jun      Dec        Jun      Dec      TOTAL
                          2016      2016       2017     2017      2018     2018       2019     2019
 Total PREA Cases          0          7         1         4        25        15        35       20        107
                                             Timing of Investigation
 Within 120 business                 2                    1         1        9         34        18        65
                           ~                    ~
 days                              (29%)                (25%)     (4%)     (60%)     (97%)     (90%)     (61%)
                                     5          1         3        24        6          1        2         42
 121+ business days        ~
                                   (71%)     (100%)     (75%)    (96%)     (40%)      (3%)     (10%)     (39%)
                                            Outcome of Investigation
                                     3          1         1        7         9         25        12        58
 Unfounded                 ~
                                   (43%)     (100%)     (25%)    (28%)     (60%)     (71%)     (60%)     (54%)
                                     1                    3        16        6         10        6         42
 Unsubstantiated           ~                    ~
                                   (14%)                (75%)    (64%)     (40%)     (29%)     (30%)     (39%)
                                                                    1                                       1
 Substantiated             ~         ~          ~         ~                  ~         ~
                                                                  (4%)                                    (1%)
 Referred to the                                                                                 2          2
                           ~         ~          ~         ~        ~         ~         ~
 Justice Center                                                                                (10%)      (2%)
                           ~        3 176       ~         ~         1        ~         ~                    4
 Missing/Unknown
                                   (43%)                          (4%)                                    (4%)


        As shown in the table above, in nearly all of the cases referred and closed to date, the PREA
allegation was unsubstantiated or unfounded (n=100 of 107; 93%). In a few of these, staff were cited for
other, non-PREA related policy violations. In the Monitoring Team’s experience, it is not unusual for
large proportions of cases to be unfounded or unsubstantiated, particularly in situations like HOJC where
a large portion were determined to be false reports, though the quality of the investigation must certainly
be adequate in order to feel confident about a low prevalence rate. For this reason, the Monitoring Team
also assesses the quality of the investigations to ascertain whether all available evidence was collected
and whether the investigators’ findings were reasonable based on that evidence.


    176
       Three of the cases closed during this Monitoring Period had outcomes that could not be easily
    discerned (e.g., merged with another case that closed during a different monitoring period, marked closed
    with no specific finding).




                                                      181
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 186 of 338



         The Monitoring Team reviewed 75% of the cases closed during this Monitoring Period (n=15 of
20). 177 The Monitoring Team prioritized cases for review where the allegation was reported and the
investigation was closed during this Monitoring Period in order to obtain the most accurate view of
investigators’ skill, which can be difficult to assess in cases with longer closure times.
        Many of the cases reviewed were false allegations, called in by an anonymous third-party or
someone impersonating the alleged victim in an effort to have other youth removed from the housing unit
(n=10 of the 15 reviewed). The Monitoring Team found that investigators’ findings in these cases were
reasonable based on the evidence. Investigators had a timely response to the scene (the same or next
business day); interviewed the alleged victims and alleged perpetrators (making multiple attempts if the
youth first refused) and canvassed the units for other youth witnesses, all of whom denied the substance
of the allegation. Investigators asked relevant questions and followed leads as appropriate. When
available, Genetec footage was consistently mined to determine whether the circumstances reported
actually occurred. The need for staff interviews in order for the investigator to make a reasonable finding
was present in only a very small portion of PREA allegations investigated to date. In those cases,
interviews with accused staff did not generally occur until the tail end of that time period, and specific
practices for interviewing accused staff and staff witnesses were difficult to discern and/or DOC was not
permitted to conduct the interview (e.g. DOC cannot compel interviews of ACS staff). Good practice
requires accused staff and staff witnesses to be interviewed and for all interviews to occur within a
reasonable timeframe to promote accurate recall. The Department reports that scheduling staff interviews
can pose a challenge as there are an inadequate number of attorneys available to represent staff during
the interview with ID investigators. The Monitoring Team continues to encourage the Department to
utilize all tactics available to conduct interviews as timely as possible. The Monitoring Team will
continue to closely monitor the staff interview issue to check that delays interviewing the accused and/or
the failure to interview staff witnesses do not compromise the quality of completed PREA investigations.
       The ID Division has made significant strides in investigating PREA cases since the Effective Date
and erased the backlog of cases related to this age group. ID has appointed dedicated and highly qualified
leadership to oversee the PREA Team, which has brought an increased focus on tracking cases and
conducting more efficient, higher quality investigations. The Team has also been provided additional
resources and staffing. In the vast majority of cases reviewed during this Monitoring Period, the
investigators’ practices were sound, the findings were reasonable, and cases were closed in a reasonable
time period. For these reasons, the Department is in Substantial Compliance with this provision.
COMPLIANCE RATING                       ¶ 9. Substantial Compliance




    177
       The Monitoring Team also reviewed cases classified as not meeting PREA definitions in order to
    assesses the veracity of those classifications.


                                                     182
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 187 of 338




VII. USE OF FORCE INVESTIGATIONS ¶¶ 15, 16 (POLICIES & PROCEDURES)
¶ 15. Within 60 days of the Effective Date, the Department, in consultation with the Monitor, shall review and revise any
policies relating to the investigation of Use of Force Incidents to ensure that they are consistent with the terms of this
Agreement.
¶ 16. The Department shall develop and implement a standardized system and format for organizing the contents of
investigation files. Each investigation file shall include at least the following: (a) all Use of Force Reports and witness
statements; (b) written summaries, transcripts, and recordings of any witness interviews; (c) copies of any video footage and
a written summary of video footage; (d) the Injury-to-Inmate Report; (e) relevant medical records (if applicable); (f) color
photographs of any Inmate or Staff injuries; (g) the report summarizing the findings of the investigation, the basis for these
findings, and any recommended disciplinary or other remedial measures, as well as documentation reflecting supervisory
review and approval of this report; (h) records reflecting any disciplinary action taken with respect to any Staff Member or
Inmate in connection with the incident; and (i) records of any other investigative steps taken.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    ID maintained the Preliminary Review Operations Order issued on November 30, 2016.
    •    The Department maintained the standalone Facility Investigations Policy issued during the
         Fifth Monitoring Period.
    •    ID maintains a series of policies and procedures in various directives, memorandum, and
         internal communications. In the Seventh Monitoring Period, the ID Initiatives Manager did
         considerable work to facilitate the collection, organization, culling, and revising of these
         policies and procedures, including:
             o Identifying and collecting over 70 individual memos, policies, procedures, directives or
               communications to investigators that have been governing the work of ID;
             o Rescinding over 50 of these, and maintaining, revising or replacing all others;
             o Drafting new policies or procedures.
    •    ID drafted an Intake Investigations Policy in the Ninth Monitoring Period.
ANALYSIS OF COMPLIANCE
ID Investigations
       With support and input from the Monitoring Team, the Department promulgated an Intake
Investigation Policy in support of the Intake Squad Plan early in the Tenth Monitoring Period. The
Monitoring Team will work with the Department going forward to establish that there is adequate
written guidance for investigators in order to implement the revised investigation process to the extent
additional policies are needed.
Facility Investigations
        The Facility Investigation Policy promulgated during the Fifth Monitoring Period addresses all
of the requirements of Consent Judgment §VIII, ¶ 13. That said, this policy will no longer be necessary
once the Intake Squad is implemented.




                                                            183
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 188 of 338



Standardized system and format for organizing the contents of investigation files (¶ 16)
        The Monitoring Team has generally found that ID files are well-organized. CMS has brought
even greater structure to the investigation files, standardizing the system and format for organizing the
contents of investigation files, and requiring each investigation file to include the relevant documents.
Accordingly, the Department maintains Substantial Compliance with this provision, which the
Department has sustained since the Sixth Monitoring Period, for a total of 24 months. 178 The
Department’s sustained compliance has abated prior deficiencies, so active monitoring of this
provision is no longer necessary. The Monitoring Team therefore does not intend to actively monitor
this provision beginning in the Tenth Monitoring Period as described in the Efforts to Advance
Reforms & Address Areas of Concern section of this report.
                                   ¶ 15. Partial Compliance
COMPLIANCE RATING
                                   ¶ 16. Substantial Compliance


   18. RISK MANAGEMENT (CONSENT JUDGMENT § X)

           The Risk Management section of the Consent Judgment requires the Department to create

   systems to identify, assess, and mitigate the risk of excessive and unnecessary use of force. The

   varied risks facing the Department require flexible, comprehensive, and timely responses. These

   measures include developing and implementing an Early Warning System (¶ 1); conducting

   counseling meetings between Facility leadership and any Staff Member who engages in a

   concerning and/or repeated use of force incidents (¶ 2); identifying systemic patterns and trends

   related to the use of force (¶ 3); creating a reporting and tracking system for litigation and claims

   related to the use of force (¶ 4); requiring the Office of the Corporation Counsel to notify the

   Department of all allegations of excessive force that have not yet been investigated by ID (¶ 5);

   and creating CMS to systematically track investigation and disciplinary data throughout the




   178
      See, Sixth Monitor’s Report at pg. 114 (dkt. 317), Seventh Monitor’s Report at pg. 137 (dkt. 327), and
   Eighth Monitor’s Report at pgs. 164 to 165 (dkt. 332).


                                                     184
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 189 of 338



Department (¶ 6). Each of these is described in more detail below along with the Monitoring

Team’s assessment of compliance.

Monitoring Team Recommendations to Modify Certain Provisions

       As part of the Monitoring Team’s overall consideration of the effectiveness of certain

provisions, the Monitoring Team concluded that the requirements for ¶ 2 (Counseling Sessions)

and ¶ 3 (UOF Auditor) of this section of the Consent Judgment were not effectively advancing

reforms and creating safer facilities for Staff and inmates. Consequently, the Monitoring Team

recommends modifications to these provisions, as described below.

   -   Improving and Streamlining Staff Counseling Sessions (¶ 2)

       The Monitoring Team previously reported that the current requirements for the 5003

counseling sessions as enumerated in ¶ 2 are unlikely to help the Department achieve the

overarching goal of counseling sessions—to provide guidance and support to Staff to reduce

unnecessary or excessive uses of force. The Department’s continued high use of force rate also

suggests that the thousands of 5003 counseling sessions that have been conducted to date are

having minimal impact on Staff behavior, despite the significant amount of effort expended to

implement this requirement.

       5003 counseling meetings should be an opportunity to provide feedback and guidance on

using force appropriately and to reinforce non-physical methods for resolving conflicts.

Counseling is most effective when it is provided close in time to the event so Staff Members can




                                               185
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 190 of 338



better incorporate the feedback and learn from the incident or change their behavior. 179 This is

stifled under the current requirements. The triggers to identify Staff for counseling enumerated in

this provision are not appropriately targeted 180 and require significant administration to identify

those Staff, which is onerous and time-consuming and ironically impedes the overall objective of

providing close-in-time counseling following Staff’s use of force (see Eighth Monitor’s Report at

pgs. 172 to 176).

        In this Monitoring Period, the Monitoring Team recommended the Department modify

this process to require Facility leadership to consider whether Staff require counseling as part of

their contemporaneous assessment of use of force incidents within the Facility through Rapid

Reviews, the ID Quickstats Weekly Reports, and the work of the Immediate Action Committee.

Intake Investigations will also be an effective tool for identifying Staff for counseling as they

will occur closer in time to the incident. This revised process will hopefully facilitate the

development of a sustainable management process that will become a natural part of the

responsibilities of Facility Leadership as they assess Staff’s conduct in order to provide

necessary intervention, guidance and/or mentorship close in time to the incident.




179
   While a review of incidents that a Staff member has been involved in over a specific period of time
may have the ability to capture patterns or trends in behavior, the arbitrary time periods and standards set
of the incidents to review does not achieve that goal. Further, the requirements for an Early Warning
System pursuant to § X (Risk Management), ¶ 1 is designed to identify potential patterns or trends in
behavior that must be addressed.
180
    Under the current requirements of the Consent Judgment, Staff must be counseled if the Staff Member
engages in three or more times during a six-month period and one of those incidents resulted in a Class A
Injury to an Inmate. Further Staff qualify for consideration for counseling if the Staff Member is involved
in three incidents in six months and one or more of those incidents results in an injury to a Staff Member
or Inmate. Facilities then must determine whether a counseling session is appropriate. Unfortunately, the
accumulation of incidents means that the counseling sessions may occur several months after some of the
incidents actually occurred. This affects the Staff’s ability to recall the specifics of the event and the
reasons they made certain decisions, and thus limits the benefit of the counseling session.


                                                    186
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 191 of 338



      -   UOF Auditor (¶ 3)

          The overall goal of this provision is to identify, address, and ultimately reduce the misuse

of force. This provision was conceived and developed by the Monitor in his prior capacity as

Plaintiffs’ expert on the Nunez litigation to support the development and implementation of an

internal capacity for data analysis and interpretation, beyond information flowing from

investigations of individual UOF incidents, to understand and address the UOF issues that plague

the agency. The Department has worked since the Effective Date to develop a variety of tools

and strategies to produce reliable information on the frequency of force, the types of misconduct

that are prevalent and within each Facility, the tours, locations, and people involved in these

events. Thousands of stationary cameras, live-video monitoring (i.e., CASC) and other structures

to identify poor practice (e.g., Rapid Reviews, Preliminary Reviews) have created sufficient

venues for identifying both the misuse of force and the operational failures that underlie it, as

they occur.

          Over the four years of the life of the Consent Judgment, it has become clear that two

components of this provision have imposed unnecessary requirements. First, the requirement that

the function for analysis rests solely with a single individual is unnecessary and cumbersome. 181

Of course, the Department must have the internal capacity for data analysis and interpretation,

but this responsibility does not need to rest solely with one individual. In fact, during the past

four years, it has become clear that the volume of work is simply untenable for a single person.

Further, the quality of analysis would likely benefit more from a collective effort rather than




181
   At various points during the Consent Judgment, the Department has appointed different individuals to
serve as the UOF Auditor.


                                                  187
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 192 of 338



   being limited to a single person’s interpretation and ideas. Second, the requirement for “quarterly

   reports” is unnecessarily specific, as a variety of report types (e.g., statistical, analytical,

   problem-specific, etc.) produced at different intervals (e.g., monthly, annually, ad hoc) will be

   necessary for the Department to adequately assess its use of force practices. The Department

   needs greater flexibility in how it codifies the analysis so that solutions can be developed and

   implemented contemporaneously. For this reason, the Monitoring Team does not believe the

   specific reporting time frame needs to be mandated by the Consent Judgment. Accordingly, the

   Monitoring Team has proposed Consent Judgment modifications to address these two issues.


X. RISK MANAGEMENT ¶ 1 (EARLY WARNING SYSTEM)
¶ 1. Within 150 days of the Effective Date, in consultation with the Monitor, the Department shall develop and implement
an early warning system (“EWS”) designed to effectively identify as soon as possible Staff Members whose conduct
warrants corrective action as well as systemic policy or training deficiencies. The Department shall use the EWS as a tool
for correcting inappropriate staff conduct before it escalates to more serious misconduct. The EWS shall be subject to the
approval of the Monitor.
         a.        The EWS shall track performance data on each Staff Member that may serve as predictors of possible
                   future misconduct.
         b.       ICOs and Supervisors of the rank of Assistant Deputy Warden or higher shall have access to the
                  information on the EWS. ICOs shall review this information on a regular basis with senior Department
                  management to evaluate staff conduct and the need for any changes to policies or training. The
                  Department, in consultation with the Monitor, shall develop and implement appropriate interventions and
                  services that will be provided to Staff Members identified through the EWS.
         c.        On an annual basis, the Department shall review the EWS to assess its effectiveness and to implement any
                   necessary enhancements.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Early Intervention, Support, and Supervision Unit (“E.I.S.S.”) remains in the Department’s
        Administration Division. The E.I.S.S. unit is led by an Assistant Commissioner, and supported
        by civilian and uniformed Staff. As of the end of the Monitoring Period, two uniform Staff and
        one civilian were assigned to E.I.S.S. The Division actively recruited a Deputy Director during
        this Monitoring Period and also recruited for additional uniform Staff to support E.I.S.S.’s
        work.




                                                           188
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 193 of 338



•     The work of E.I.S.S. remains codified in Directive 5003R-C “Monitoring Uses of Force.” 182
      The Directive includes specific triggers for E.I.S.S. to identify Staff who are then screened to
      determine whether they should be placed on monitoring.
•     Triggers to Identify Staff for Screening for Potential Monitoring:
         o The triggers to identify Staff for screening include an assessment of Rapid Reviews,
           imposition of formal discipline and PDRs, 5003 counseling history, consideration by the
           Immediate Action Committee, UOF litigation settled for amounts over $50,000, and
           imposition of Command Disciplines. These sources are analyzed at regular intervals
           depending on the criteria (e.g., bi-weekly, bi-monthly, or monthly). 183
         o E.I.S.S. also receives referrals from Facility leadership, the Chiefs, Department
           executives, and the Monitoring Team for Staff to be considered for screening.
•     Screening Staff to Determine Whether to Place on Monitoring:
         o Once Staff are identified, they are considered for E.I.S.S. monitoring via a review of
           their history with the Department, including, but not limited to, their assigned Facility,
           assigned post, disciplinary history, training history, 5003 counseling history, and an
           assessment of recent use of force incidents. The purpose of the screening is to determine
           whether the E.I.S.S. monitoring program could improve a Staff Member’s performance.
•     Staff Placed on Monitoring:
         o Monitoring a Staff Member is a collaborative effort between E.I.S.S. and the Facility
           leadership of the Staff Member’s command.
         o E.I.S.S. maintained a standardized notification process to advise Staff of their placement
           on monitoring. The Staff Member’s command provides Staff with the E.I.S.S.
           notification letter. The Staff Member then meets with the Assistant Commissioner of
           E.I.S.S. and E.I.S.S. staff to discuss the reason for their placement on monitoring, an
           overview of the monitoring program, and expectations of the Staff Member during the
           monitoring period. The Staff Member’s use of force history (including videos of recent




182
   This policy was revised and this updated version was promulgated at the end of the Ninth Monitoring
Period. The policy changes primarily addressed modifications to identifying staff for counseling
meetings, as described further in the box for ¶ 2 below, but also included the addition that PDRs will
serve as a trigger to screen Staff for E.I.S.S.
183
   Preliminary Reviews are no longer utilized as a trigger to identify candidates for screening because
reviewing the Preliminary Review for every incident involving a potential candidate is time consuming
and unduly burdensome. However, if a Staff Member is ultimately screened for Monitoring, E.I.S.S. staff
review the Preliminary Reviews of all UOF incidents involving that Staff Member.


                                                 189
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 194 of 338



               uses of force) and the Use of Force and Chemical Agents directives are also reviewed
               during this meeting.
           o The Facility Leadership are expected to meet with Staff on monitoring on a monthly
             basis and must also provide monthly written progress reports to E.I.S.S. The Facility
             leadership is also responsible for reviewing any incident in which the Staff on
             monitoring uses force and discuss those incidents during the monthly meetings.
                       E.I.S.S. staff also routinely meet with Wardens and other uniform leadership to
                        outline their responsibilities in supporting the Staff in E.I.S.S. monitoring in
                        their Facilities. E.I.S.S. staff share information on the Staff Member’s use of
                        force history with the Facility command.
           o E.I.S.S. staff meet every other month with all Staff Members in monitoring in small
             groups to review example use of force incidents and discuss best practices in order to
             provide additional guidance to Staff.
•      The table below depicts the work of E.I.S.S. during this Monitoring Period and the overall
       progress of the program since its inception in August 2017: 184
                                 Overview of EISS Work – July 2017 to December 2019
                                                 8th Monitoring    9th Monitoring     Program to
                                                     Period            Period            Date
                                                     Screening
            Staff Screened 185                        92                229              566
            Staff Selected for
                                                    27 (29%)          83 (36%)        199 (35%)
            Monitoring 186
                                                    Monitoring




184
      E.I.S.S. began in July 2017, but the more systematic work of E.I.S.S. began in Summer 2018.
  Screening numbers for each Monitoring Period include some Staff who were screened in prior
185

Monitoring Periods and were re-screened in this Monitoring Period. The totals number reflects the total
number of individual Staff screened. Staff who have been re-screened are only counted once.
186
    Not all Staff selected for monitoring have been enrolled in the program. Certain Staff have
subsequently left the Department before monitoring began. Other Staff have not yet been placed on
monitoring because they are extended leaves of absence (e.g. sick or military leave). A few Staff were not
placed on monitoring in this Monitoring Period because they had not yet returned from a suspension, but
will be placed in the program upon their return. Finally, E.I.S.S. does not begin a Staff’s monitoring term
if the Staff Member has subsequently been placed on a no inmate contact post because there are limited
opportunities for mentorship and guidance.




                                                        190
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 195 of 338




                Staff Began Monitoring Term            12 187               29
                                                                                              132
                Staff Actively Monitored 188            91                  96
                Staff Completed Monitoring             22 189               45                80



ANALYSIS OF COMPLIANCE
Overview
        The goal of E.I.S.S. is to identify and support Staff whose pattern and/or practice in engaging in
UOF would benefit from additional guidance or mentorship in order to improve practice and minimize
the possibility that Staff’s behavior escalates to more serious misconduct. E.I.S.S. uses a variety of
triggers to identify Staff with concerning practices and/or problematic behaviors, and the screening
process is designed to determine whether a pattern or trend in the Staff’s behavior exists such that the
monitoring program could best address this concerning behavior.
        In addition to appropriately identifying Staff for monitoring, the success of E.I.S.S.’s
monitoring program relies on the quality of mentorship and leadership at the Facility-level to counsel,
guide, and reinforce best practices with Staff who need extra support. E.I.S.S. staff have worked
diligently to provide the Facilities with a foundation to support appropriate monitoring. However, as
described throughout this report, the Department’s lack of consistent and appropriate Staff supervision
at the Facility-level negatively impacts the effectiveness of this program. It appears that Facility
Leadership are aware of the program as they recommend Staff to be considered for monitoring, 190 and
are required to participate in monitoring of Staff within their command. However, the quality of their
participation varies significantly across Facilities. The monitoring program can only be effective in
shaping Staff’s behavior with adequate, consistent Facility mentorship. The quality of the Facilities’
mentorship and guidance must improve, this is particularly important as more Staff are enrolled in
E.I.S.S. monitoring over time (twice as many Staff were screened during this Monitoring Period as
compared to the Eighth Monitoring Period, which led to more Staff identified for enrollment in the
program).




   187
         This includes two Staff Members who resigned in the Eighth Monitoring Period.
   188
       The total number of Actively Monitored Staff for each Monitoring Period include all Staff who
   initiated monitoring in this period, remained in monitoring throughout the Monitoring Period, completed
   monitoring, or had been enrolled in monitoring (but not yet started) during the entire period.
   189
      This includes three Staff Members who either resigned or were dismissed while actively engaged in
   the E.I.S.S. Monitoring program in the Eighth Monitoring Period.
   190
         In this Monitoring Period, leadership from four Facilities referred 32 Staff for consideration for EISS.


                                                          191
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 196 of 338



        Improving the quality of monitoring remained a priority for E.I.S.S. during this Monitoring
Period. E.I.S.S. continued the initiatives designed in the Eighth Monitoring Period to supplement
Facility-level responsibility by: (1) holding initial introductory meetings with all Staff placed into
Monitoring and providing them with the expectations of the monitoring program at an in-person
meeting; (2) conducting bi-monthly meetings with Staff in monitoring to assess Staff Members’
performance, discern where deficiencies continue to exist, and identify what assistance is needed, such
as training or improved supervision; and (3) identifying additional training opportunities that may be
available for Staff. These efforts by E.I.S.S. are necessary, but this process cannot be fully outsourced
by the Facilities.
Identification of Staff for Screening & Screening Staff
       The source triggers are the first step in identifying Staff who may benefit from E.I.S.S.
monitoring, while screening Staff who meet the triggers is the second step. The goal of utilizing this
two-step process is to ensure that the resources utilized for screening individual Staff are focused on
Staff more likely to benefit from monitoring in order to best conserve resources. E.I.S.S. improved the
process for identifying Staff who meet the triggers, and ensuring those Staff are screened accordingly.
More specifically, E.I.S.S. staff began to consistently evaluate Staff with completed PDRs and those
involved with settled UOF litigation.
       E.I.S.S.’s evaluation of the triggers resulted in the identification of 229 Staff who were then
screened in this Monitoring Period. 83 (36%) of the 229 Staff that were screened were ultimately
selected for the monitoring program. As shown in the table below, the two newly utilized categories—
PDRs and settled UOF litigation—made up a significant portion of those Staff screened in this
Monitoring Period.
                                                                             Screened in             Selected in
    Source Trigger
                                                                        9th Monitoring Period   9th Monitoring Period
    Command Requests                                                             32                   5 (16%)
    Recommendations from Immediate Action Committee                              24                   11 (46%)
    Settled UOF Litigation   191
                                                                                 51                    3 (6%)
    PDRs (extension/demotion)                                                    53                   48 (91%)
    Other (finalized formal discipline, disciplinary probation, etc.)            69                   16 (23%)
    Total                                                                       229                   83 (36%)


        The Monitoring Team reviewed a sample of Staff screened in the Monitoring Period and were
not selected for monitoring, and found the determination by E.I.S.S. not to place the Staff Member in
monitoring were generally reasonable. These findings, as well as the data identified above, suggest that



   191
         The trigger criteria for this source is Staff whose claims against them settled for over $50,000.


                                                             192
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 197 of 338



some source triggers are better at identifying Staff with a potential pattern of misconduct than others.
Certain triggers appear to identify certain misconduct that either was isolated or occurred in the past
and no subsequent (and more contemptuous misconduct) was identified. For instance, Staff with
finalized formal discipline are screened, but most of the finalized discipline is for incidents that
occurred more than a year ago. The screening forms reviewed for Staff that fall in this category suggest
that Staff with single finalized disciplinary action, without any additional triggers, may not be the best
indicator of a pattern of misconduct that would benefit from E.I.S.S. monitoring. An evaluation of the
trigger for Staff involved in litigation that settled over $50,000 with no other triggers also does not
appear to be a fruitful trigger on its own. 192 The Monitoring Team recommends that E.I.S.S. consider
refinements to its evaluation of triggers to ensure that the resources deployed for screening will better
identify and capture Staff that could benefit from monitoring. Another area that requires careful
consideration are how to address Command Requests for consideration to E.I.S.S. Only five of the 32
Staff referred to E.I.S.S. through Command Requests were placed on monitoring. The Department
reports that many of these Command Requests appear to be motivated by a finding that Staff simply
have engaged in a large number of UOF. While the number of incidents a Staff Member has been
involved in may be one consideration for E.I.S.S., it is important to consider the nature of these
incidents, the appropriateness of those incidents and other issues to determine whether monitoring is
needed.
         The Monitoring Team will work with E.I.S.S. going forward to improve this process.
E.I.S.S. Monitoring
       During this Monitoring Period, 96 Staff were engaged in the monitoring program, 29 of whom
were enrolled during this Monitoring Period. Of these 96, 45 Staff (47%) completed monitoring during
this Monitoring Period. The monitoring program is a joint effort between E.I.S.S. and the Facilities, as
described above.
   -     Monthly Warden Forms
       The Monitoring Team reviewed the Monthly progress reports completed by the Warden for
July, August, September, and October 2019 for 19 Staff Members on EISS Monitoring during the
Ninth Monitoring Period. The first page of the progress report includes general information about the
Staff Member as well as areas to describe progress or issues for each Staff Member followed by pages




   192
      The underlying cases for the settled litigation are often many years old, and many Staff who were
   involved in a UOF with settled litigation have subsequently had no recent use of force history.
   Additionally, the complaints related to incidents resulting in settled litigation may name multiple Staff
   Members, all of whom are screened for E.I.S.S., but some of these Staff Members may not all have been
   the primary actor in the incident which was the basis for the claim.


                                                      193
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 198 of 338



which include information about any incidents the Staff Member were involved in. The Staff Member
and the Warden are also required to sign the form and confirm that a monthly meeting took place.
        The progress reports were inconsistently submitted by the respective Wardens. Only one of the
19 Staff Members reviewed had completed progress reports for all four months. In most cases, the
progress reports were submitted every other month. In terms of the description of the UOF incidents,
they generally appear to repeat the findings from the Rapid Review or they do not appear to be fully
completed. The signature line for the Staff Member is not consistently utilized—sometimes the Staff’s
name is just written in without an actual signature, raising a question as to whether monthly meetings
occur as required. That said, for many forms reviewed, the Staff Member was not involved in any use
of force incidents, so limited analysis on the forms is understandable. Overall, these forms are often
pro-forma and it is simply difficult to ascertain based on their content whether any real substantive
guidance is provided during these sessions. While the progress reports do provide some insight into the
overall quality of the monitoring program, it does not provide the full picture, especially when the
progress reports are not completed as thoroughly as they could be. Although improved progress reports
certainly will certainly support a better record of these touch points, it is equally important to consider
the Staff’s overall conduct. As discussed in more detail below, a review of certain Staff that have
completed the Monitoring Program suggest that they have obtained and implemented improved
practices related to the use of force.
   -     Completion of Monitoring
       45 Staff completed monitoring during the Ninth Monitoring Period. The Monitoring Team
reviewed a sample of the completion of monitoring memorandums created by E.I.S.S. 193 The memos
describe the Staff’s behavior and progress while on E.I.S.S (“Completion of Monitoring Forms”). Of
those Staff who completed monitoring during the Ninth Monitoring Period, there are examples of Staff
who appear to have successfully improved their approach and adherence to the Use of Force Directive
as well as a few examples of Captains whose overall supervisory skills appeared to have improved.
This improvement will not only impact the individual Staff Member, but will support improvement in
management and conduct of their subordinates going forward.
       The Monitoring Team reviewed the Completion of Monitoring Forms for 13 Staff who
completed monitoring in the Ninth Monitoring Period. These forms are designed to explain how the
Staff member successfully completed monitoring. These forms provide a qualitative assessment of the
incidents the Staff was involved in, an overall assessment and analysis of how the Staff Member did
while on monitoring, and identifies any specific actions that were taken to address the issues which



   193
      E.I.S.S. staff have reported to the Monitoring Team that one Staff on monitoring requested voluntary
   extension of their monitoring program because they felt very supported during the program and was not
   yet ready to cut off that extra support and attention.


                                                     194
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 199 of 338



precipitated the Staff Member’s placement on monitoring (e.g. identifying if a Staff Member’s post
was changed, and/or if the Staff Member received specific re-trainings).
        Overall, these Completion of Monitoring Forms demonstrated thoughtful assessment of the
Staff’s conduct during the monitoring term. In some cases, Staff Members were still involved in
multiple uses of force while on monitoring, but those uses of force were found to be necessary and
appropriate and often demonstrated that the Staff Members had improved in their approach to using
force. These findings are a positive indication of the effectiveness of the monitoring program.
Ultimately, most Staff will need to utilize force as part of their duties so obtaining a better
understanding on when and how to use force appropriately is a key element to reforming Staff
behavior. In other cases, the forms for certain Staff Members had less substantive information because
the Staff Members had simply not been involved in many or any use of force during the course of their
monitoring term. In these cases, Staff’s attitude is a telling indicator of their willingness to modify their
behavior, and so the assessment focused on whether the Staff Member had been generally receptive to
the mentorship and counseling provided through EISS and from their Facility Leadership.
Staffing for E.I.S.S. Unit
        Obtaining the necessary staffing E.I.S.S. has proceeded slowly and the Division is still not fully
staffed. During this Monitoring Period, a Deputy Director was hired and the candidate will begin
working in March 2020. The Deputy Director is expected to help coordinate and support Facility
leadership in monitoring Staff as well as support the management of identifying Staff for monitoring.
E.I.S.S. suffered a few staffing losses this Monitoring Period when a Temporary Duty Captain returned
to their parent command and one Officer retiring. This reduced the unit’s uniformed Staff level from
four (two Captains and two Correction Officers) to two (a Captain and a Correction Officer). The
Department is working to fill these positions.
COMPLIANCE RATING                      ¶ 1. Partial Compliance



X. RISK MANAGEMENT ¶ 2 (COUNSELING MEETINGS)
¶ 2. Whenever a Staff Member engages in the Use of Force three or more times during a six-month period and one or more
of these Uses of Force results in an injury to a Staff Member or Inmate, the Facility Warden shall review the Staff
Member’s involvement in the Use of Force Incidents to determine whether it would be appropriate to meet with the Staff
Member to provide guidance concerning the Use of Force (“Counseling Meeting”). When making this determination, the
Facility Warden also shall review records relating to the Staff Member’s Use of Force history over the past five years,
including the number of Use of Force Incidents the Staff Member has been involved in, the severity of injuries sustained by
Inmates in connection with those Use of Force Incidents, and any disciplinary action that has been imposed on the Staff
Member. If the Facility Warden decides not to conduct a Counseling Meeting, he or she shall document the basis for that
decision in the Staff Member’s personnel file. Counseling Meetings shall be required if any of the Use of Force Incidents
during the six-month period involved an instance where the Staff Member used force that resulted in a Class A Injury to an
Inmate. Counseling Meetings shall include guidance on how to utilize non-forceful methods to resolve conflicts and
confrontations when circumstances do not require immediate physical intervention. A summary of the Counseling Meeting
and any recommended corrective actions shall be documented and included in the Staff Member’s personnel file. The
Facility Warden’s review and the Counseling Meeting shall be separate from any disciplinary actions taken. The EWS shall



                                                           195
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 200 of 338



track whether Staff Members participated in Counseling Meetings, and, if so: (a) the name of the individual who provided
such counseling, and (b) the date on which such counseling occurred.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     The 5003 counseling process remained as described in the Fourth Monitor’s Report (at pg. 154)
          until August 2019.
    •     The Directive 5003R-C “Monitoring Uses of Force” was revised and promulgated at the end of
          the Ninth Monitoring Period to incorporate the recommendations from the Monitoring Team
          (discussed in the introduction to this section).
              o The policy continues to require mandatory counseling for Staff who have been involved
                in three of more UOF incidents in the preceding six months when one of the incidents
                resulted in a Class A injury to an inmate as a result of force by a Staff member).
              o Under the revised directive, Commanding Officers now consider whether a Staff
                member should be counseled when evaluating every UOF incident (as part of the Rapid
                Review process) instead of considering Staff for counseling only if they were involved
                in three or more Class B or C uses of force within six months (i.e., discretionary 5003
                counseling meetings).
    •     NCU is responsible for identifying the Staff who require mandatory counseling on a bi-monthly
          basis and compiling the 5003 data, as described in the Eighth Report (at pgs. 172-173).
              o In October 2019, NCU streamlined its reporting to only include the number of Staff
                who met the mandatory criteria for counseling and the number of Staff who received a
                counseling session. NCU continued to analyze the Class A incidents and only consider
                in its reporting the Class A incidents that meet the specific criteria of ¶ 2 (Staff member
                was involved in a use of force resulting in a Class A injury to inmate).
              o NCU also continued to track and follow-up with Facility Leadership regarding the use
                of counseling meetings recommended through Rapid Reviews.
    •     During this Monitoring Period, Facilities delivered mandatory counseling to 58 Staff who met
          criteria for a Class A session. Facilities also chose to deliver discretionary counseling to 436
          Staff who met criteria for 5003 counseling.
                                               Ninth Monitoring Period 5003 Counseling Data
                                            Mandatory Counseling                 Discretionary Counseling
        Month of Evaluation      Number of Staff who       Number of Staff
                                                                                 Number of Staff counseled
                                     qualified                counseled
            August 2019                 20                    19 (95%)                      426
           October 2019                    14                      12 (86%)                          194




     The Department ceased the discretionary counseling sessions after August 2019 in response to the
   194

   Monitoring Team’s recommendations.


                                                          196
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 201 of 338



       December 2019                30                   27 (90%)
           TOTAL                    64                   58 (95%)                     426


ANALYSIS OF COMPLIANCE
        Counseling sessions required by the Consent Judgment are termed “5003 counseling sessions”
in reference to the Directive that codifies the requirements. As discussed in the Eighth Report (at pg.
173), counseling sessions are not disciplinary, but rather an opportunity to provide feedback and
guidance on using force appropriately and to reinforce non-physical methods for resolving conflicts.
The Department continued to conduct the mandatory counseling sessions required by this provision.
However, given the Monitoring Team’s findings that the current requirements for the 5003 counseling
sessions were not achieving the desired effect and recommendations to revise the counseling meeting
process going forward, the Department transitioned away from identifying Staff for consideration of
5003 discretionary counseling sessions part way through the Monitoring Period. Instead, the
Department focused only on mandatory counseling sessions and counseling meetings that were
recommended through Rapid Reviews, Facility Referrals or other referral sources. The Monitoring
Team supported this approach as expending effort on a process that was clearly not working was
simply an ineffective use of resources. Accordingly, The Monitoring Team analyzed a sample of
mandatory counseling sessions (described below) and considered counseling as a Staff management
tool through its routine assessment of all UOF incidents and the Department’s responses to identified
misconduct.
Identifying Staff who Require Counseling
       •   Mandatory Counseling Sessions
        Counseling sessions are required if, at any time during a six-month period, Staff was involved
in three or more UOF incidents and one resulted in a Class A Injury to an inmate. The Department
reports that 58 Staff met the mandatory counseling criteria and were counseled in this Monitoring
Period. The Monitoring Team defers to the Department’s assessment of which Staff met the criteria for
mandatory counseling, based on audits completed in previous Monitoring Periods.
       •   Discretionary Counseling Sessions
       In total, 744 Staff were counseled in this Monitoring Period either through the 5003 assessment
or identified through Rapid Reviews. In August 2019, 426 Staff received discretionary 5003
counseling, determined via the original requirement for discretionary meetings. An additional 318 Staff
were identified for counseling via Rapid Reviews of incidents occurring between August and




                                                  197
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 202 of 338



December 2019, either through a counseling session or corrective interview. 195. Also, a handful of
Staff were counseled in response to Facility Referrals from ID and the Immediate Action Committee
Evaluating the effectiveness of counseling sessions
        This provision is extremely difficult to assess. The overall quality of 5003 counseling sessions
is very difficult to measure, and the Monitoring Team has struggled to identify an appropriate
methodology. A Staff Member’s use of egregious force after a counseling meeting is not necessarily an
indicator of a poor counseling meeting. The Staff member may simply require more intensive
management or scrutiny. Similarly, any improvement in a Staff Member’s conduct post-counseling
may not have been due to the counseling meeting. In addition to this, observation of a counseling
session by the Monitoring Team will inevitably have a chilling effect on the counseling meeting and
will impact the ability to have an open and honest dialogue and thus negating the value of the
counseling meeting.
        In this Monitoring Period, the Monitoring Team reviewed the 20 Staff who had a mandatory
counseling meeting in August 2019 to get a general sense of their conduct following the counseling
meeting. All 20 Staff that were counseled were subsequently involved in UOF between September and
December 2019, three were involved in 10 or more UOF following the counseling session. Of these
three Staff Members, one Staff member was involved in a UOF incident that appeared somewhat
concerning, this finding, along with other factors, resulted in a recommendation by the Monitoring
Team to screen this Staff member for E.I.S.S. Out of the remaining 17 Staff who had been involved in
less than 10 UOF incidents in the intervening period, the Monitoring Team identified three of these
Staff who had each been involved in at least one concerning incident. Two of the Staff had engaged in
potentially concerning behavior and one Staff Member was involved in a concerning incident that
resulted in a Corrective Interview from the Facility and was recommended for retraining by ID.
Overall, these findings are more descriptive than explanatory. Beyond ascertaining what these Staff
Members were involved in post counseling, the Monitoring Team has limited ability to draw
conclusions about patterns, trends or the effectiveness of counseling meetings more broadly, without
intimately tracking the behavior of the Staff Members on a day to day basis, both before and after the
counseling meeting.


COMPLIANCE RATING           ¶ 2. Partial Compliance


X. RISK MANAGEMENT ¶ 3 (UOF AUDITOR)


   195
      Corrective Interviews are considered part of the disciplinary continuum and become part of a Staff
   Member’s personnel file for a specified period of time. Counseling sessions (including 5003 counseling
   sessions) are not considered disciplinary in nature and are not included in a member’s personnel file.


                                                     198
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 203 of 338



V. USE OF FORCE REPORTING AND TRACKING ¶ 20 (USE OF AGGREGATE REPORTS TO ENHANCE
OVERSIGHT)
¶ 3. The Department shall designate a UOF Auditor (“UOF Auditor”) who shall report directly to the Commissioner, or a
designated Deputy Commissioner.
          a.      The UOF Auditor shall be responsible for analyzing all data relating to Use of Force Incidents, and
                  identifying trends and patterns in Use of Force Incidents, including but not limited to with respect to their
                  prevalence, locations, severity, and concentration in certain Facilities and/or among certain Staff
                  Members, including Supervisors.
          b.      The UOF Auditor shall have access to all records relating to Use of Force Incidents, except that: (i) the
                  UOF Auditor shall have access to records created in the course of a Full ID Investigation only after such
                  Full ID Investigation has closed; and (ii) the UOF Auditor shall have access to records created by the
                  Trials Division only after the Trials Division’s review and, where applicable, prosecution of a case has
                  been completed.
          c.      The UOF Auditor shall prepare quarterly reports which shall: (i) detail the UOF Auditor’s findings based
                  on his or her review of data and records relating to Use of Force Incidents; and (ii) provide
                  recommendations to the Commissioner on ways to reduce the frequency of Use of Force Incidents and the
                  severity of injuries resulting from Use of Force Incidents.
¶ 20. Any computerized system used to track the information set forth in Paragraphs 14 – 19 above, including IRS and
CMS, shall have the capability to generate aggregate reports. The Department shall utilize these computerized systems and
their aggregate reports to determine whether there are ways to enhance the quality of inmate supervision or oversight of
Staff Members, and to identify any systemic patterns associated with Use of Force Incidents or inmate-on-inmate fights or
assaults, which the Department shall take appropriate steps to address in consultation with the Monitor.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     ID continues to assess UOF incidents on a weekly basis at AMKC, GRVC, MDC, NIC/WF 196,
          OBCC and RNDC. The ID Quickstats Weekly Reports include the following:
              o General Metrics: (1) total use of force incidents, (2) head strikes, (3) use of force when
                an inmate is already in restraints, (4) OC spray, (5) reason for force, (6) Staff repeatedly
                involved in force, and (7) inmates repeatedly involved in force;
              o Incident Characteristics and Trends: time of incident (including tour), location of
                incident, reason for force and primary use of force type;
              o Qualitative Assessment by ID: ID prepares a summary of the majority of incidents that
                occurred during the week with a focus on problematic incidents and/or incidents where
                ID and the Facility (based on the Rapid Review) have differing conclusions about the
                incident. The summary includes a description of both the Facility’s and ID’s findings
                and any misconduct identified. These summaries also identify any operational
                deficiencies that may have led to the need for force. To the extent that the Facility’s and
                ID’s assessments differ, ID provides an explanation of the differences and the basis for
                ID’s conclusion.




   196
         ID combines the assessment of any UOF incidents at NIC and West Facility into one report.


                                                             199
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 204 of 338



                     A select number of these cases are discussed at weekly Nunez meetings, and in
                      other forums such as TEAMs and Operational Leadership meetings.
   •   Facility Leadership conducts “Rapid Reviews” of all UOF incidents captured on video within
       each Facility. Each incident is assessed for the following: (1) whether the incident was
       avoidable, and if so, how; (2) whether the force used was necessary; (3) whether Staff
       committed any procedural errors; and (4) whether the incident involved painful escort
       techniques; and (5) for each Staff Member involved in the incident, whether any corrective
       action is necessary, and if so, for what reason and of what type.
   •   Towards the end of the Monitoring Period, the Department began to construct a Facility-Risk
       Dashboard with the goal to support data-driven decision-making processes in the Department.
       This dashboard offers snapshots of key use of force information across all facilities to provide
       high-level analysis of hotspots and use of force trends in each command.
   •   The Department began to pilot the development of UOF action plans for each Facility. The
       UOF action plans are created by Facility leadership, in conjunction with analysts from the
       Strategic Planning Unit and are reviewed and approved by the Chief of Staff and Commissioner
       before implementing. The action plans outline initiatives to address UOF-related concerns.
       Each Facility is assigned an analyst from the Strategic Planning Unit to support the roll-out of
       the plan.
ANALYSIS OF COMPLIANCE
       These two provisions (§ X., ¶ 3, § V., ¶ 20) are addressed together because maintaining
consistent and reliable data combined with the qualitative assessment of this data form the foundation
upon which the Department can design and enact problem-specific solutions to its UOF issues.
Use of Aggregate Reports to Enhance Oversight (§ V., ¶ 20)
        As demonstrated throughout this report, the Department has the capacity to generate aggregate
data as required by ¶ 20. The Department utilizes data from IRS, ID Investigations, Trials, and Inmate-
on-Inmate Fight Tracker to identify opportunities to enhance the quality of inmate supervision or
oversight of Staff Members, and to identify any systemic patterns associated with UOF or inmate-on-
inmate fights or assaults. As such, the Department is in Substantial Compliance with this provision.
UOF Auditor (§ X., ¶ 3)
        The Monitoring Team has recommended changes to this provision to address certain structural
limitations of the original language that had imposed unnecessary requirements and detracted from the
intended goal of this provision, as described in the Efforts to Advance Reforms & Address Areas of
Concern section and introduction to this section of the report.
      The Department has achieved the first stage of reform, with sufficient data to understand the
dimensions of the problems it is facing. The Department can now produce reliable information on the



                                                  200
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 205 of 338



frequency of force, the types of misconduct that are prevalent in the Facility, and the shifts, locations,
and people involved in these events. However—a lack of Staff skill and a failure to effectively
supervise and coach these Staff—has stymied the Department’s ability to effectively use the resources
and information that is available to produce the necessary change in practice. Not only must the misuse
of force be identified, but an effective response to the poor practice must occur so that Staff handle a
similar situation appropriately in the future (i.e., a situation identified as avoidable after the fact should
then be avoided in the future).
        The Department has several good sources of information to identify UOF trends (e.g., NCU, ID
Quickstats Weekly Reports, Facility Risk Dashboards). The Monitoring Team evaluated all of ID’s
Quickstats Weekly Reports from the current Monitoring Period and they remain a valuable tool for
reviewing use of force incidents close in time to when they occurred, particularly in light of the ID
backlog. However, the ultimate value of these reports lies in how Facility leadership utilizes the
information produced and addresses the issues that are raised. A gap remains between the Facilities’
conception of “problematic uses of force” and that of ID and Trials (as described in detail in the
Identifying and Addressing Misconduct section of this report), which suggests greater emphasis is
needed within the Facilities to address the issues identified in these reports. As described in the
Identifying and Addressing misconduct section of this report, the Rapid Review process provides
Facility leadership an opportunity to conduct a close in time assessment of use of force incidents and
whether an immediate response is necessary, but improvement is needed by the Facility leadership in
routinely and consistently identifying all unnecessary and/or avoidable force.
       There is significant potential for both the Facility-Risk Dashboard and UOF action plans to
highlight Facility-specific contributors to problematic uses of force and to provide the Facilities with
the necessary Departmental support to develop problem-specific initiatives to address each issue.
Although this initiative only began at the end of the Monitoring Period, the Monitoring Team is
encouraged by the initial information shared thus far.
                                        ¶ 20. Substantial Compliance
COMPLIANCE RATING
                                        ¶ 3. Partial Compliance

X. RISK MANAGEMENT ¶ 4 (TRACKING LITIGATION)
¶ 4. Within 120 days of the Effective Date, the Department, in consultation with the Monitor, shall develop and implement
a method of tracking the filing and disposition of litigation relating to Use of Force Incidents. The Office of the Corporation
Counsel shall provide to the Legal Division of the Department, quarterly, new and updated information with respect to the
filing, and the resolution, if any, of such litigation. The Department shall seek information regarding the payment of claims
related to Use of Force Incidents from the Office of the Comptroller, quarterly.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Office of the Corporation Counsel continues to provide the Department with quarterly
         reports of lawsuits filed and settled. During this Monitoring Period, the report from July to



                                                             201
           Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 206 of 338



           December 2019 was shared with the Department. The reports include case filing and
           disposition, names and shield numbers (if appropriate) of the defendants, incident details, dollar
           amount in controversy, forum of the lawsuit and description of the lawsuit.
    •      The Office of the Comptroller continues to provide the Department with reports regarding the
           payment of claims related to UOF incidents. During this Monitoring Period, the report covering
           July to December 2019 was shared with the Department.
    •      E.I.S.S. staff consolidated the information from the Office of the Corporation Counsel report
           listed above and identified all UOF-related cases from the July to December 2019. For UOF
           cases, E.I.S.S. obtained relevant information (e.g., UOF incident numbers, Facility, Staff
           names, Staff shield number and classification of all injuries), and as described in ¶ 1 above,
           began screening Staff this Monitoring Period for placement into E.I.S.S. monitoring if their
           claims were settled for an amount greater than $50,000.
    •      The City has settled a total of 245 lawsuits with Use of Force related claims between January 1,
           2016 and December 31, 2019 for a total of $15,854,180. These claims cover incidents that
           occurred between 2008 and 2018.
                                                                   UOF Settlement Cases
                                               Cases Settled between January 1, 2016 and December 31, 2019
                                                        (Incident occurred between 2008 and 2018)

  Date of      Jan. to June    July to Dec.    Jan. to June    July to Dec.    Jan. to June       July to Dec.    Jan. to June    July to Dec.
                                                                                                                                                       Total
 Settlement       2016            2016            2017            2017            2018               2018            2019            2019


   Total            25              25              34              33                 36              43              25              24              245

 0 to $9,999    8        32%    5        20%    7        21%   19        58%      13        36%   15        35%   15        60%    8        33%   85         35%
  $10,000 to
               13        52%   15        60%   22        65%   10        30%      17        47%   18        42%    6        24%   12        50%   98         40%
   $49,999
  $50,000 to
                1        4%     4        16%    3        9%     4        12%      2         6%     7        16%    3        12%    1        4%    21         9%
   $99,999
 $100,000 or
                3        12%    1        4%     2        6%     0        0%       4         11%    3        7%     1        4%     3        13%   16         7%
    more


   Total
  Amount       $ 1,976,500      $ 827,500      $ 1,906,500      $ 584,250      $ 5,529,480        $ 1,586,000     $ 2,042,300     $ 1,401,650     $ 15,854,180
  Settled




ANALYSIS OF COMPLIANCE
       The required information continues to be shared with Department on a routine basis, E.I.S.S.
analyzed the July to December 2019 data and has developed a process to review this information
routinely. By implementing a routine process for receiving and reviewing litigation information related
to Use of Force incidents, the Department maintains Substantial Compliance with this provision.
COMPLIANCE RATING                              ¶ 4. Substantial Compliance



X. RISK MANAGEMENT ¶ 5 (ID INVESTIGATIONS OF LAWSUITS)


                                                                            202
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 207 of 338



¶ 5. The Office of the Corporation Counsel shall bring to the Department’s attention allegations of excessive use of force in
a lawsuit that have not been subject to a Full ID Investigation. ID shall review such allegations and determine whether a
Full ID Investigation is warranted.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Office of the Corporation Counsel reports that it continues to provide the Department with
         a list of all complaints relating to the excessive use of force and requests all investigation files
         and associated evidence.
    •    The assigned DOC Legal Division attorney evaluates each use of force allegation received to
         confirm whether an investigation has already been conducted. If a previous investigation cannot
         be confirmed, the DOC Legal Division attorney notifies a designated Assistant General
         Counsel who then shares the information with ID to consider whether a Full ID Investigation is
         warranted.
    •    During this Monitoring Period, the Department was notified of three lawsuits involving alleged
         excessive force that had not already been subject to an ID investigation. All three had passed
         the SOL and as such, ID declined to open investigations into these incidents.
ANALYSIS OF COMPLIANCE
        The Monitoring Team confirmed the above processes are still in place. The Department’s
process to identify a potential unreported UOF allegation that was not previously investigated via
allegations made in a lawsuit is reasonable and adequate. The Office of the Corporation Counsel brings
to the Department’s attention allegations of excessive use of force in a lawsuit that have not been
subject to a Full ID Investigation, and ID considers those allegations to determine if a Full ID
investigation is warranted. Since the pendency of the Consent Judgment, the Law Department has
alerted the Department of nine allegations of excessive force through lawsuits which had not
previously been investigated. Five of the nine allegations had passed the statute of limitations. Out of
the four allegations where the SOL had not passed, ID opened an investigation into one of these
allegations. Accordingly, the Department maintains Substantial Compliance with this provision, which
the Department has sustained since the Second Monitoring Period, for a total of 46 months. 197 The
Department’s sustained compliance has abated prior deficiencies, so this requirement is no longer
necessary and will not be subject to active monitoring. The Monitoring Team therefore recommends
this provision be terminated as described in the Efforts to Advance Reforms & Address Areas of
Concern section of this report.



   197
      See, Second Monitor’s Report at pgs. 121 to 122 (dkt. 291), Third Monitor’s Report at pgs. 171 to 172
   (dkt. 295), Fourth Monitor’s Report at pg. 159 (dkt. 305), Fifth Monitor’s Report at pg. 117 (dkt. 311),
   Sixth Monitor’s Report at pgs. 121 to 122 (dkt. 317), Seventh Monitor’s Report at pgs. 149 to 150 (dkt.
   327), and Eighth Monitor’s Report at pg. 180 (dkt. 332).


                                                            203
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 208 of 338




COMPLIANCE RATING                       ¶ 5. Substantial Compliance



X. RISK MANAGEMENT ¶ 6 (CASE MANAGEMENT SYSTEM)
V. USE OF FORCE REPORTING AND TRACKING ¶ 18 (COMPONENTS OF CASE MANAGEMENT SYSTEM)
¶ 6. By August 31, 2017, 198 the Department, in consultation with the Monitor, shall develop CMS, which will track data
relating to incidents involving Staff Members. The Monitor shall make recommendations concerning data fields to be
included in CMS and how CMS may be used to better supervise and train Staff Members. The Department shall, in
consultation with the Monitor, consider certain modifications to the EWS as it develops CMS. Such modifications shall
incorporate additional performance data maintained by CMS in order to enhance the effectiveness of the EWS. CMS shall
be integrated with the EWS, and CMS shall have the capacity to access data maintained by the EWS.

¶ 18. All of the information concerning Facility Investigations, Full ID Investigations, and disciplinary actions set forth in
Paragraphs 15, 16, and 17 above shall be tracked in CMS, which shall be developed and implemented by December 1,
2016, in accordance with Paragraph 6 of Section X (Risk Management). CMS shall be integrated with IRS or any other
computerized system used to track the Use of Force Incident information set forth in Paragraph 14 above, and CMS shall
have the capacity to access data maintained by that system. In addition, the Department shall track in CMS whether any
litigation was filed against the Department or the City in connection with a Use of Force Incident and the results of such
litigation, as well as whether any claim related to a Use of Force Incident was settled without the filing of a lawsuit.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department maintains a Case Management System that has functionality for tracking use
         of force incidents and use of force investigations.
    •    The Department has conducted all Preliminary Reviews, Facility Investigations, and ID
         investigations in CMS for incidents that occurred on December 13, 2017 or later. The
         Department also uses CMS to generate and track Command Disciplines.
ANALYSIS OF COMPLIANCE
       The development and implementation of the Case Management System was an enormous
undertaking by the Department. It required significant coordination across various divisions within the
agency and across the Facilities. This system has changed the way the Department conducts
investigations and maintains relevant paperwork.
        The Department achieved and has maintained Substantial Compliance with these provisions
since the Seventh Monitoring Period. They successfully developed a computerized system to conduct
use of force investigations and to impose related discipline (the system is described in the Sixth
Monitor’s Report at pgs. 123-124)). Further, CMS created the ability to review and aggregate incident-
and investigation-specific information as required by § V. ¶ 18. As described in detail in the Eighth
Monitor’s Report at pgs. 181-182, the system’s implementation does have challenges and requires



   198
      This date includes the extension that was granted by the Court on April 4, 2017, which also included
   that the Department implement CMS by December 31, 2017 (see Dkt. Entry 297).


                                                              204
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 209 of 338



some modification. The long-term sustainability of CMS requires sufficient elasticity so it can be
modified to improve efficiency when conducting investigations (e.g. particularly regarding the new
Intake Squad). Unfortunately, the Department does not have the internal capability to make changes
within CMS which must be made through the vendor either as change orders for items previously
approved (which carries an additional expense) or to correct deficiencies within the system. Either
way, contracting issues with the vendor have halted the Department’s ability to make any changes to
the system.
       In the interim, the Department created workarounds to address some of these issues, which
supported the implementation of the Intake Squad early in the Tenth Monitoring Period. These interim
solutions are adequate to capture most of the investigative work, but impact the ability to adequately
track data that needs to be captured (for which the Department is instead relying on manually updated
spreadsheets). The Department and Monitoring Team will continue to discuss modifications needed
within CMS to implement the Intake Squad going forward, and work to develop a path forward to
enable those modifications within the framework of CMS.
                                 ¶ 6. Substantial Compliance
COMPLIANCE RATING
                                 ¶ 18. Substantial Compliance


   19. STAFF DISCIPLINE AND ACCOUNTABILITY (CONSENT JUDGMENT § VIII)

          Meaningful, consistent, and timely accountability is critical to deterring Staff from using

   excessive and unnecessary force and is a key component to ensuring Staff at all levels are

   fulfilling their duties. Active management and supervision are required to ensure Staff

   adequately complete their work, which includes guidance, training, counseling, and imposing

   discipline (when appropriate). The Identifying & Addressing Misconduct section of this report

   provides an overview of the various ways the Department ensures Staff are held accountable,

   including discipline. This section focuses on the Department’s efforts to impose discipline

   (including PDRs, NPAs, and OATH Trials) after the misconduct has been identified and the

   investigation has been completed.

          The overall imposition of discipline is hindered by the significant delays and missteps

   between the incident itself and the various precursors to the disciplinary action. Nearly all (99%)



                                                  205
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 210 of 338



of the formal discipline imposed as of January 15, 2020 for tenured Staff is for misconduct in

incidents that occurred prior to January 2019, as discussed in detail in the Identifying and

Addressing Misconduct section of this report. Further, formal discipline has only been imposed

on three tenured Staff for incidents that occurred in this Monitoring Period. While the

Department has improved its systems for imposing and tracking Staff discipline, in many cases,

the process remains quite protracted, particularly for formal discipline. The failure to dependably

identify misconduct and the backlog at the investigations stage mean that the Department’s

efforts to impose both informal and formal discipline are often unreliable and delayed, both of

which undermine the ability to impose meaningful discipline.

      •   Formal Discipline & OATH

          The Trials Division prosecutes cases for formal discipline of UOF violations committed

by tenured Staff 199 by evaluating investigations that sustained UOF violations and drafting and

serving charges as appropriate. The Trials attorney prepares discovery and seeks a disciplinary

outcome either through a settlement or at Trial. The adjudication of discipline for tenured Staff

has been delegated by the Department to the Office of Administrative Trials and Hearings

(“OATH”), an administrative law court that conducts adjudication hearings pursuant to New

York State Civil Service Laws § 75. The Administrative Law Judge (“ALJ”) adjudicates any

contested discipline the Department seeks to impose for tenured Staff. As an initial matter, the

ALJ conducts a pre-trial conference in an attempt to facilitate a settlement. If a settlement cannot

be reached, then a trial is scheduled in which an ALJ (and a different ALJ from the one that




199
   Tenured Staff are staff that have successfully completed their probationary period. The probationary
period for Correction Officers is 2 years and the probationary period for Captains and Assistant Deputy
Wardens is one year.


                                                  206
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 211 of 338



conducted the pre-trial conference) will assess the evidence to evaluate whether or not the Staff

member has violated policy. The ALJ will issue a written decision. If the ALJ determines that a

violation occurred, then the decision will also include a proposed penalty. The range of penalties

that the ALJ may recommend are set by law and include a reprimand, a fine of up to $100, a

suspension without pay of up to (but no more than) 60 days, demotion in title, or termination. 200

Accordingly, most of the discipline imposed by DOC (either through settlement or following a

trial) is within this range of penalties. The Commissioner has the authority to accept the factual

findings and penalty recommendation of the ALJ or to modify them, as appropriate, in order to

resolve the case. The Commissioner’s determination (and imposition of discipline as warranted)

is subject to appeal to the Civil Service Commission or as an Article 78 proceeding.

           Although only a very small proportion of cases are ultimately adjudicated at a trial, a

large number of UOF-related disciplinary cases have an initial conference with an ALJ to discuss

the matter in an attempt to settle the case. Trials staff report that the proportion of Staff who

request a pre-trial conference, versus settling the matter before the case is reviewed by an ALJ,

continues to increase. At these pre-Trial conferences, the ALJ opines on the matter, the evidence,

and the impact of precedent on how these cases should be resolved. Conferences generally occur

one day each week and thus a limited number of slots are available (generally 12 or less). 201

Therefore, it can sometimes take months before the initial conference is scheduled. Following a

conference, nearly all cases settle via NPA, but those that do not incur extensive delays to

schedule the trial.



200
      New York State Civil Service Laws § 75 (removal and other disciplinary action), ¶ 3.
201
   It is important to note that these OATH proceedings are utilized for any discipline the Department is
seeking. This includes UOF and non-UOF related misconduct so these conferences do not exclusively
address UOF related discipline matters.


                                                     207
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 212 of 338



            The Monitoring Team remains concerned about the application of OATH precedent and

   the interplay with the New Use of Force Directive and Disciplinary Guidelines. These cases were

   decided under an entirely different framework and are simply not applicable to the evaluation of

   recent incidents which are subject to the current Use of Force Directive and the new Disciplinary

   Guidelines. A review of some recent OATH decisions and as well as guidance provided by

   ALJ’s during pre-trial conferences suggest that the application of precedent on current cases has

   resulted in disciplinary outcomes that are not always proportionate to Staff misconduct and are

   not consistent with the New Use of Force Directive or the Disciplinary Guidelines. This impacts

   the Department’s ability to impose meaningful discipline (via NPAs or after a trial) as required

   by the Consent Judgment (see Seventh Monitor’s Report at pgs. 151 to 159).

            The Monitoring Team’s September Recommendations (as described in the Introduction

   of this report) recommended that the City ensure that OATH decisions are aligned with the

   requirements of the Consent Judgment and do not undermine the City and the Department’s

   efforts to impose proportionate and meaningful discipline. Further, and equally important, the

   Monitoring Team recommended that the City ensure the OATH process is more efficient – long

   delays to schedule pre-trial conferences and trials only serve to undermine the overall goals of

   the Consent Judgment and therefore must be addressed. This includes, but is not limited to,

   increasing the number of slots available for pre-trial conferences, developing mechanisms to

   ensure pre-trial conferences can occur more timely, and identifying a process to prioritize certain

   cases on the OATH calendar.

            The Monitoring Team’s assessment of compliance is below.

VIII. STAFF DISCIPLINE AND ACCOUNTABILITY ¶¶ 1, 2(e)
(TIMELY, APPROPRIATE AND MEANINGFUL ACCOUNTABILITY)
¶ 1. The Department shall take all necessary steps to impose appropriate and meaningful discipline, up to and including
termination, for any Staff Member who violates Department policies, procedures, rules, and directives relating to the Use of



                                                           208
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 213 of 338



Force, including but not limited to the New Use of Force Directive and any policies, procedures, rules, and directives
relating to the reporting and investigation of Use of Force Incidents and video retention (“UOF Violations”).
¶ 2.
     e. If the Preliminary Review set forth in Paragraph 7 of Section VII (Use of Force Investigations) results in a
          determination that a Staff Member has more likely than not engaged in the categories of misconduct set forth in
          subparagraphs (d)(i) –(iii) above, the Department will effectuate the immediate suspension of such Staff Member,
          and, if appropriate, modify the Staff Member’s assignment so that he or she has minimal inmate contact, pending
          the outcome of a complete investigation. Such suspension and modification of assignment shall not be required if
          the Commissioner, after personally reviewing the matter, makes a determination that exceptional circumstances
          exist that would make suspension and the modification of assignment unjust, which determination shall be
          documented and provided to the Monitor.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department has various structures to identify misconduct:
           o Close-in-time to the incident via Rapid Reviews, Preliminary Reviews (and
              corresponding Facility Referrals), and the Immediate Action Committee.
           o Through Facility investigations and ID investigations.
    •   The Department has various structures to respond to misconduct including:
           o Corrective interviews, counseling, re-training, Command Discipline, and suspension.
           o Formal Discipline through Trials via NPAs and Office of Administrative Trials and
              Hearings (“OATH”) proceedings for tenured Staff, and PDRs for probationary Staff.
    •    The Department convenes the Immediate Action Committee to evaluate cases that meet the
         criteria of ¶ 2(e), as well as other concerning cases, close in time to when they occur. The
         committee considers whether immediate action should be taken (e.g., suspension, modified
         duty) as well as whether the case should be expedited for investigation.
ANALYSIS OF COMPLIANCE
         ¶¶ 1 and 2(e) are addressed collectively because when read together, they require timely,
adequate, and meaningful discipline. The Identifying and Addressing Misconduct section of this report
provides an in-depth assessment of the Department’s accountability measures and the current state of
affairs. The Department does not impose appropriate or meaningful discipline timely enough to
achieve compliance with ¶ 1. The issues discussed in the Identifying & Addressing Misconduct section
of this report expands on the ways the Department has not been able to successfully identify or address
misconduct.
         With respect to the imposition of formal discipline for tenured Staff, only 211 NPAs were
imposed during 2019. This number represents less than half of the 483 NPAs imposed in 2018. This
significant reduction in the number of NPAs is particularly alarming given that no reduction in the
level of misconduct has occurred. Not only is the reduction in the amount of formal discipline
alarming, it is further compounded by the fact that 85% of the 211 NPAs were imposed in response to
misconduct that occurred at least a year before the NPA was issued. This, along with the findings
discussed throughout this report, demonstrates that the mechanisms to identify and address misconduct
are deficient and must be corrected to better identify misconduct and ensure more efficient and timely



                                                           209
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 214 of 338



imposition of appropriate sanctions. This is absolutely essential in establishing accountability in the
system, which is sorely lacking.
        As for addressing certain misconduct in a more immediate fashion (per ¶ 2(e)), the Department
has sustained the progress it made in the Eighth Monitoring Period in the imposition of corrective
action from Rapid Reviews and the Immediate Action Committee, including suspensions and
modifications of duty. While the Department is more consistently imposing immediate responses to
identified misconduct, this process still does not consistently identify all cases that would merit an
immediate response. Improving identification of cases that merit an immediate response, and therefore
addressing more cases through the Immediate Action Committee review, is critical because it helps
ensure more meaningful discipline and avoids the delay of discipline caused by the investigation
backlog.
        A multi-faceted response is needed to address these findings. The upcoming implementation of
the Intake Squad is expected to support improved and timely identification of misconduct. Depending
on the misconduct, and the available evidence, cases can then be closed with charges and sent to the
Trials Division. Further, the Monitoring Team has recommended that the Department shore up its
practices to identify misconduct through improvements to the Rapid Reviews, more concerted reviews
by Intake Investigators, and an increase focus by leadership to identify these types of cases. This will
allow the Department to address misconduct in a more timely manner and ensure appropriate discipline
is imposed. In order to improve the processes related to formal discipline for tenured Staff, as
discussed above, the Monitoring Team has also recommended improvements to the OATH process to
ensure that decisions are consistent with the requirements of the Consent Judgment and that there is
sufficient availability of ALJ’s.
                                       ¶ 1. Non-Compliance
COMPLIANCE RATING
                                       ¶ 2(e). Partial Compliance

VIII. STAFF DISCIPLINE AND ACCOUNTABILITY ¶ 2 (NEW DISCIPLINARY GUIDELINES)
¶ 2. Within 60 days of the Effective Date, the Department shall work with the Monitor to develop and implement
functional, comprehensive, and standardized Disciplinary Guidelines designed to impose appropriate and meaningful
discipline for Use of Force Violations (the “Disciplinary Guidelines”). The Disciplinary Guidelines shall set forth the range
of penalties that the Department will seek to impose for different categories of UOF Violations, and shall include
progressive disciplinary sanctions. The Disciplinary Guidelines shall not alter the burden of proof in employee disciplinary
proceedings or under applicable laws and regulations. The Department shall act in accordance with the Disciplinary
Guidelines [. . . specific requirements for the Guidelines are enumerated in (a) to (d)].
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department promulgated the New Disciplinary Guidelines on October 27, 2017 after
         consulting with the Monitoring Team. The New Disciplinary Guidelines address all of the
         requirements outlined in ¶ 2(a) to (d) of the Consent Judgment (see pgs. 25-26 of the Consent
         Judgment for the full text).
    •    The range of disciplinary responses available for:


                                                            210
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 215 of 338



         o Tenured Staff are the use of a Command Discipline (which may result in a Corrective
           Interview, Verbal Reprimand, or up to 5 compensatory days), the loss of compensatory
           days via an NPA or OATH decision, 202 placement on disciplinary probationary, 203
           demotion, or termination.
         o Probationary Staff are the use of a Command Discipline (which may result in a
           Corrective Interview, Verbal Reprimand, or up to 5 compensatory days), and formal
           discipline is generally determined through the PDR process which allows for the
           probationary period to be extended either for 3 or 6 months, 204 demotion (if a Captain or
           ADW) 205 or summary termination for a Correction Officer. Probationary staff can also
           be referred for formal discipline (as noted in the bullet above) via the Trials Division
           instead of imposing discipline through the PDR process.
•     Tenured Staff: As of the end of the Monitoring Period, at least 1,625 cases were submitted to
      Trials for incidents involving tenured Staff that occurred since the Effective Date. 206 As of the
      end of the Monitoring Period, the Trials Division had received about 618 cases related to
      incidents that occurred after October 27, 2017 207 (at least 100 of these cases were received
      during the current Monitoring Period) and therefore the imposition of discipline for this
      misconduct is governed by the Disciplinary Guidelines. Of these 618 cases, 479 (78%) remain
      pending. Of the 139 (22%) cases that had been closed as of December 31, 2019, 84 were closed



  The number of days that may be forfeited is generally capped at 60 days which is the maximum
202

number of days that can be imposed via the OATH process pursuant to New York State Civil Service
Laws § 75 (removal and other disciplinary action), ¶ 3. However, Staff may agree to settle a disciplinary
matter (outside of the OATH process) for more than 60 days.
203
   A Staff member may agree to settle for a term of disciplinary probation. However, pursuant to New
York State Civil Service Laws § 75 (removal and other disciplinary action), ¶ 3, a term of disciplinary
probation may not be imposed via the OATH process.
204
   The probationary period may also be extended for any period of time the probationary Staff is absent
or does not perform the duties of the position during the probationary period.
205
   Probationary Correction Officers may be terminated via PDR. However, probationary Captains and
ADWs may only be demoted via PDR, if termination is sought then this must be completed through
formal discipline process.
206
   The Monitoring Team notes that the Department’s record keeping of formal discipline was not
recorded reliably during the first year and a half of the Consent Judgment. Accordingly, this data does not
accurately reflect all cases closed by Trials during the pendency of the Consent Judgment. That said, the
Monitoring Team believes that this data reflects the vast majority of formal discipline imposed for
incidents that occurred since November 2015.
  As of the end of the Monitoring Period, the most recent incident pending with Trials occurred on
207

October 27, 2019.




                                                   211
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 216 of 338



         during this Monitoring Period (60% of all cases closed). Of the 139 closed cases, 122 (88%)
         were resolved with an NPA and 17 (12%) were administratively filed or deferred prosecution.
   •    Probationary Staff: At least 203 PDRs 208 were submitted for incidents involving probationary
        Staff that occurred since the Effective Date through the end of the Monitoring Period (27 of
        these cases (13%) occurred during this current Monitoring Period). Of these 203 cases, 174
        (86%) resulted in a determination, 14 (7%) Staff resigned, and 15 (7%) Staff tenured. 209 This
        includes the 60 PDRs submitted in the current Monitoring Period.
ANALYSIS OF COMPLIANCE
        The Department is required to “act in accordance with the Disciplinary Guidelines.” As the
disciplinary process is different for probationary and tenured Staff, the Monitoring Team addresses
them separately below.
Probationary Staff
        As discussed in the Identifying & Addressing Misconduct section of this report, the Department
has maintained its improved processing of PDRs, which is now a more consistent and reliable
mechanism for imposing discipline for probationary Staff. The enhancements to this process and
additional layers of oversight have resulted in more reasonable outcomes that are consistent with the
requirements of the Consent Judgment.
        During this Monitoring Period, 60 PDRs were submitted (the largest number of PDRs
submitted in a single Monitoring Period), 23 by a Facility and 37 by ID. PDRs submitted by ID include
a recommendation for either extension of probation for a period of three or six months, demotion or
termination. PDRs submitted by the Facility simply identify the misconduct and the determination is
made by the First Deputy Commissioner (after consultation with the Deputy Commissioner of ID &
Trials). All PDRs submitted during the Ninth Monitoring Period were decided by January 15, 2020 as
outlined in the chart below.
                                            Submission of PDRs and Outcome
                                                  As of January 15, 2020
                              Nov. 2015-     Jan. to       July to      Jan. to     July to     Jan. to     July to
    Date PDR Submitted
                              Dec. 2016    June 2017     Dec. 2017    June 2018   Dec. 2018   June 2019   Dec. 2019
            Total                 7            17            19           38          27          35          60
          Demotion            0     0%     0      0%     2    11%     1      3%   3     11%   0      0%   4      7%
   Extension of Probation -
                              0     0%     0     0%     0     0%     5    13%     4    15%    4    11%    10   17%
          3 Months
   Extension of Probation -
                              2    29%     9    53%     5    26%    21    55%     12   44%    10   29%    30   50%
          6 Months
        Termination           2    29%     3    18%     4    21%     8    21%     5    19%    15   43%    5    8%
     Deferred Decision        0    0%      0    0%      0    0%      0    0%      0    0%     0    0%     3    5%



   208
      The tracking of PDRs vastly improved beginning in January 2017. However, the historical issues in
   tracking this information may mean that additional PDRs were submitted prior to January 2017 and were
   not tracked appropriately.
     See Sixth Monitor’s Report at pgs. 37 and 38, Seventh Monitor’s Report at 49 to 50, Eighth Monitor’s
   209

   Report at 59 to 60.


                                                            212
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 217 of 338



           MOC             0     0%     0   0%     0    0%     0    0%     1    4%     2    6%     0    0%
         No Action         1    14%     0   0%     1    5%     0    0%     0    0%     0    0%     2    3%
         Resignation       0     0%     1   6%     1    5%     1    3%     2    7%     4    11%    5    8%
          Tenured          2    29%     4   24%    6    32%    2    5%     0    0%     0    0%     1    2%



        Over 80% of the 60 PDRs submitted in this Monitoring Period resulted in some form of
discipline. The Monitoring Team found that the majority of the disciplinary recommendations from ID
were reasonable and were ratified by the First Deputy Commissioner. The First Deputy Commissioner
deviated from ID’s recommendations in four cases: in two cases, more significant discipline was
imposed than what ID recommended and in the other two, the Department elected not to impose the
recommended discipline (termination in one case, and demotion in the other). In the case of the
recommended termination, the circumstances were convoluted and the Department ultimately elected
to proceed with an MOC. In the case of demotion, the Commissioner personally evaluated the case and
determined that demotion was not appropriate. Overall, the PDR outcomes are appropriate and
reasonable and deviations from recommendations are generally reasonable and isolated.
        Eleven of the 60 PDRs submitted during this Monitoring Period did not have a final outcome,
due either to a deferred decision (n=3; 5%), 210 a decision for “no action” (n=2; 3%), Staff tenuring
(n=1; 2%) or resigning (n=5; 8%).
        Five Staff resigned before the PDR could be imposed, an issue the Monitoring Team has begun
to monitor more closely. 211 ID recommended termination in one case, the extension of probation in
another case, and three cases were referred by the Facility. 212 Staff Members certainly have the right to
resign from their position at any time for any reason, and the Department advised the Monitoring Team
that the Department does not offer probationary Staff Members the opportunity to resign rather than be
subjected to termination. Resignation during a probationary period is not necessarily surprising given
that the Staff Member may decide the position is not a good fit, especially in cases where Staff may
have displayed problematic behavior. The Department reported that when any Staff resigns with a
pending PDR, a copy of the PDR is placed in their personnel file and the resignation will be coded as
“resigned with charges”. However, the Monitoring Team found that such coding does not always occur


   210
      All three of these PDRs related to one Staff Member. ID submitted a fourth, and final, PDR regarding
   this Staff Member in the Tenth Monitoring Period.
   211
      In total 14 Staff Members have resigned before the PDR could be imposed since the Monitoring Team
   has started to monitor this issue. Of those 14 Staff Members, the PDR had recommended termination in
   five of those cases.
   212
      PDRs referred by the Facility do not include a recommendation on how to proceed. In these cases, the
   First Deputy Commissioner consults with the Deputy Commissioner of ID & Trials on the appropriate
   outcome.




                                                       213
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 218 of 338



as required. The Monitoring Team intends to closely scrutinize HR’s coding of personnel resignations
going forward.
        One Staff Member tenured before the PDR could be processed and therefore any discipline
must now go through the formal disciplinary process. In this case, the PDR was submitted very close in
time to the Staff Member’s tenure date. The Department made efforts to process this case
expeditiously, but the short timeframe allowed the Staff Member to tenure before the discipline was
finalized. While the Monitoring Team has expressed great concern in prior Monitor’s Reports about
situations where Staff Members tenure before PDRs can be imposed, 213 this case appears to be an
anomaly and does not suggest that further refinements are needed to the system. It is worth noting that
the backlog of cases pending with ID has resulted in at least a few cases where a Staff Member tenured
before a PDR memo could even be submitted by ID for processing. In these cases, an MOC will need
to be drafted to address the identified misconduct.
        The probationary period is a critical juncture in a Staff Member’s career. During this time, Staff
learn the responsibilities and expectations of their position and are evaluated for their fitness for the
role. The Department now routinely processes the PDRs, which is an important first step. However,
one final issue that must be addressed is ensuring that Staff Members are advised about any use of
force related misconduct that results in a determination for the extension of probation. Staff Members
are told that their probation has been extended, but often are not advised of the specific issues and
concerns that resulted in the extension. The Department reports it intends to work on a solution during
the next Monitoring Period.
Tenured Staff
        The Monitoring Team assesses the Department’s efforts to “act in accordance with the
Disciplinary Guidelines” (the last sentence of ¶ 2) and to “negotiate plea dispositions and make
recommendations to OATH judges consistent with the Disciplinary Guidelines” (the first sentence of ¶
5) together. The ultimate imposition of discipline is not siloed within the Department and is also
impacted by the OATH process. The Monitoring Team remains concerned that the OATH process
impacts the Department’s ability to impose timely and meaningful discipline as discussed in the
narrative above and in the last two reports (see Seventh Monitor’s Report at pgs. 151 to 159 and Eighth
Monitor’s Report at pgs. 62, 184, 187).
   •    Imposition of Discipline for Tenured Staff
       The number of cases resulting in NPAs increased to 127 during this Monitoring Period from 73
during the last Monitoring Period, a 74% increase. However, the number of cases closed is less than
the number closed in most of the previous Monitoring Periods. As for NPA dispositions, as
demonstrated below, Trials has eliminated the use of an NPA with a Command Discipline that requires



   213
         See Sixth Monitor’s Report at pgs. 36 to 39.


                                                        214
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 219 of 338



a hearing at the Facility, in response to a number of concerns outlined in prior Monitor Reports. Any
NPA for a Command Discipline now includes a specified number of days up to five days.

                              Penalty Imposed by NPA by Date of Trials Closing Memo
                      4  th
                                       5th           6th              7th                           9th
                                                                                8th Monitoring
                   Monitoring     Monitoring      Monitoring     Monitoring                      Monitoring
                                                                                    Period
                    Period           Period        Period           Period                        Period
    Total            170               216           279             202              73           127
  Refer for
 Command            23        14%   44     20%      35     13%      30     15%   2       3%      0      0%
  Discipline
 Retirement
      or            8         5%    4       2%       2      1%       3      1%   4       5%      3      2%
 Resignation
  1-5 days          7         4%    24     11%      69     25%      80     40%   13     18%      35    28%
  6-10 days         6         4%    25     12%      38     14%      29     14%   6       8%      18    14%
  11-20 days        37        22%   48     22%      53     19%      24     12%   19     26%      33    26%
  21-30 days        30        18%   36     17%      34     12%      22     11%   8      11%      14    11%
  31-40 days        8         5%    6       3%      15      5%       3      1%   6       8%      12     9%
  41-50 days        16        9%    9       4%      20      7%      11      5%   2       3%      0      0%
  51+ days          35        21%   20      9%      13      5%       0      0%   13     18%      12     9%


Disciplinary Continuum
        The Department must impose disciplinary sanctions that are proportional to the severity of Staff
misconduct, and thus a continuum of options is required. The volume and type of cases pending before
Trials has evolved given the expansion of cases investigated by ID. Trials used to generally only
receive referrals for discipline in the cases with more significant misconduct as these were the majority
of cases investigated by ID. The types of misconduct referred to Trials now reflects a broader spectrum
of violations as the types of cases investigated by ID has broadened.
        Certain incidents will require the imposition of significant discipline, including demotion,
resignation or termination. While the Monitoring Team has continued to only identify a few cases that
may meet the criteria of the mandatory termination provisions (¶ 2(d)(i) to (iv)), the Department is not
limited to seeking termination on the cases that meet the standards enumerated in ¶ 2(d)(i) to (iii).
There certainly are additional cases where a significant penalty of demotion or termination could
appropriately be sought given the level and/or pattern of misconduct and for the Department to meet its
commitment of a zero-tolerance policy for excessive and unnecessary force. 214




   214
         See § IV. (Use of Force Policy), ¶3(a)(iii) of the Consent Judgment.


                                                         215
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 220 of 338



        Formal discipline has been imposed in at least 851 instances (involving approximately 660
individual Staff Members) on tenured Staff for misconduct related to incidents that occurred between
the Effective Date and January 15, 2020. Of these 851 cases, 173 cases (20%) involved the imposition
of significant discipline for 30 compensatory days or more, 215 or resulted in an NPA for irrevocable
retirement/resignation, or termination as demonstrated in the chart below.
                                     Significant Discipline Imposed for Misconduct
                            Related to UOF Incidents that Occurred Post November 1, 2015
         Date Discipline    Jan. to     July to     Jan. to      July to     Jan. to     July to
                                                                                                    Total
             Imposed       June 2017   Dec. 2017   June 2018    Dec. 2018   June 2019   Dec. 2019
          30 to 39 Days        3           8          23           15           7          13        69
          40 to 49 Days        3           8          10           10           3           0        34
          50 to 59 Days        0           4           4            0          11           6        25
             60 Days           3           8           6            0           5           6        28
            61 days or
                              3           0           0            0           0           0         3
              more
           Irrevocable
                              2           3           1            1           2           1         10
           Retirement
           Irrevocable
                              0           0           0            0           1           2         3
           Resignation
          Termination         0            0           1            0           0           0        1
                              14          31          45           26          29          28       173


        The Department cannot unilaterally terminate a tenured Staff Member as Staff Members are
entitled to due process. The Department may seek termination at OATH, which can then be granted
either through the OATH trial (and accepted by the Commissioner) or through an Action of the
Commissioner following the completion of the OATH trial. 216 The Department reports that Staff facing
significant discipline and/or the likelihood of termination sometimes choose to resign or retire rather
than risk being terminated. In these cases, the Department may elect to settle the case with the Staff
member for irrevocable retirement or resignation. The Monitoring Team considers these cases as
essentially the same as those resulting in termination because they have the same effect of separating
the Staff member from the Department.
        Finally, some Staff may choose to leave the Department with charges pending and no
resolution. In these cases, the Department defers prosecution. Since January 1, 2017, the Department
deferred prosecution for a total of 25 cases related to incidents occurring since November 1, 2015. Of
these 25 cases, in at least 7 cases, the Department identified serious misconduct. In all cases the Staff




     The maximum penalty that can be imposed by law via the OATH process is 60 days. Accordingly, the
   215

   Monitoring Team considers imposition of discipline for 30 days or more to be a “significant penalty.”
   216
         The Staff member can appeal a decision of termination.


                                                          216
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 221 of 338



had resigned from the Department, but the Monitoring Team intends to closely scrutinize this process
further going forward.
        In terms of discipline for probationary Staff via PDR determinations, the Department has
limited options. The table below shows the outcome of the 203 completed PDRs over the life of the
Consent Judgment (separated between the 174 PDRs with substantive decisions and the 29 PDRs that
were not decided due to external factors). In the majority of cases (112 of 180; 62%) the probationary
period of the Staff member was extended.
                      PDR Determinations between January 1, 2017 and January 15, 2020
                                      Grand Total                                203
                                       Demotion                            10          6%
                            Extension of Probation - 3 Months              23          13%
                            Extension of Probation - 6 Months              89          51%
                                      Termination                          42          24%
                                         MOC                               3           2%
                                   Deferred Decision                       3           2%
                                       No Action                           4           2%
                                         Total                                   174


                                      Resignation                          14          48%
                                        Tenured                            15          52%
                                         Total                                    29


        In terms of significant discipline imposed, the Department has imposed 159 NPAs with
compensatory days of 30 days or more, 14 tenured Staff have separated from the Department as a
result of UOF related misconduct (either via termination or irrevocable resignation/retirement), 10
probationary Supervisors have been demoted and 41 probationary Correction Officers have been
terminated as a result of UOF-related misconduct. Given the backlog of investigations, certain cases
remain pending that appear to involve serious misconduct that will likely merit the imposition of
significant discipline, but discipline has not yet been imposed. 217 In other cases, the inconsistent
identification of misconduct means there are at least some cases involving serious misconduct that may
not be identified as such and therefore the disciplinary outcome may not be proportional to the
violation.




   217
      The Monitoring Team has identified certain cases that may meet this criteria and recommended that
   they are considered on a priority basis by the Department to resolve these matters.




                                                       217
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 222 of 338



        An assessment of whether the Department has acted in accordance with the Disciplinary
Guidelines is complex. It is further complicated by the backlog of pending cases, which impacts the
ability to identify whether the Department is consistently acting in accordance with the guidelines and
the meaningfulness of the discipline given the delays in concluding the case. In this Monitoring Period,
the Department resolved 70 (55%) of the 127 NPAs for incidents that took place on or after October
27, 2017, the date the Disciplinary Guidelines came into effect. 218 The Monitoring Team assessed a
sample of these cases in which the Monitoring Team had identified objective evidence of wrongdoing.
In the majority of cases reviewed, the outcomes appeared consistent with the Disciplinary Guidelines.
However, in at least some of these cases, the outcomes did not appear consistent with the Disciplinary
Guidelines, despite objective evidence that suggested a more significant penalty should have been
sought. Further, while many disciplinary outcomes are reasonable, the Monitoring Team has found that
some examples (generally those cases with mid-range misconduct) result in discipline on the lower
level of the spectrum of severity, when higher disciplinary responses would have been expected for the
identified misconduct. This suggests that while the Department has made strides in acting in
accordance with the Disciplinary Guidelines, additional work is needed in order to achieve Substantial
Compliance.
Conclusion
        The Department has a system in place to discipline both probationary and tenured Staff that
addresses identified misconduct on a continuum depending on the severity of the violation. While
discipline is imposed, the Department still struggles to consistently apply discipline that is proportional
to the misconduct and therefore is in Partial compliance with this requirement. The Monitoring Team
continues to encourage the Department to employ the full spectrum of disciplinary sanctions, including
termination, when merited by the level and/or pattern of misconduct.
                              ¶ 2. (a) to (d) (Develop Guidelines) – Substantial Compliance
                              ¶ 2. (a) to (d) (Act in Accordance with the Guidelines)
COMPLIANCE RATING
                                  • Probationary Staff – Partial Compliance
                                  • Tenured Staff – Partial Compliance

VIII. STAFF DISCIPLINE AND ACCOUNTABILITY ¶ 3 (USE OF FORCE VIOLATIONS)
¶ 3. In the event an investigation related to the Use of Force finds that a Staff Member committed a UOF Violation:
          a.       If the investigation was conducted by the ID, the DCID or a designated Assistant Commissioner shall
                   promptly review the ID Closing Memorandum and any recommended disciplinary charges and decide
                   whether to approve or to decline to approve any recommended discipline within 30 days of receiving the
                   ID Closing Memorandum. If the DCID or a designated Assistant Commissioner ratifies the investigative



   218
      The Monitoring Team also assessed the discipline imposed for incidents that occurred prior to October
   27, 2017 and thus the new Disciplinary Guidelines did not apply. Generally, the outcome of those cases
   were reasonable with the exception of a small number of cases.


                                                           218
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 223 of 338



                findings and approves the recommended disciplinary charges, or recommends the filing of lesser charges,
                he or she shall promptly forward the file to the Trials Division for prosecution. If the DCID or a
                designated Assistant Commissioner declines to approve the recommended disciplinary charges, and
                recommends no other disciplinary charges, he or she shall document the reasons for doing so, and forward
                the declination to the Commissioner or a designated Deputy Commissioner for review, as well as to the
                Monitor.
        b.      If the investigation was not conducted by ID, the matter shall be referred directly to the Trials Division.
        c.      The Trials Division shall prepare and serve charges that the Trials Division determines are supported by
                the evidence within a reasonable period of the date on which it receives a recommendation from the
                DCID (or a designated Assistant Commissioner) or a Facility, and shall make best efforts to prepare and
                serve such charges within 30 days of receiving such recommendation. The Trials Division shall bring
                charges unless the Assistant Commissioner of the Trials Division determines that the evidence does not
                support the findings of the investigation and no discipline is warranted, or determines that command
                discipline or other alternative remedial measures are appropriate instead. If the Assistant Commissioner of
                the Trials Division declines to bring charges, he or she shall document the basis for this decision in the
                Trials Division file and forward the declination to the Commissioner or designated Deputy Commissioner
                for review, as well as to the Monitor. The Trials Division shall prosecute disciplinary cases as
                expeditiously as possible, under the circumstances.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
        •    Referral for Discipline
                o Tenured Staff: The majority of cases referred for discipline come from ID once the
                    investigation is closed. ID and Trials coordinate on certain cases where formal
                    discipline is to be imposed in an effort to either fast track certain cases or to ensure
                    that charges are served before the Statute of Limitations expires. In some cases,
                    Trials will draft and serve charges before receiving the official MOC in order to
                    ensure timely service. The Facility serves almost of the charges and ID staff serve
                    the balance of any charges.
                o Probationary Staff: Discipline for probationary Staff is conducted through a PDR.
                    Either the Facility or ID may submit a memo to HR seeking a PDR determination.
                    The PDR is then evaluated and approved by the First Deputy Commissioner and/or
                    the Commissioner. 219
                o The Facilities can also refer MOCs to Trials if the Facility found that the case merits
                    charges.
        •    Formal Disciplinary Process
                o Trials drafted and served 398 charges, as described on pgs. 176-177 of the Fourth
                   Monitor’s Report, in this Monitoring Period.
                o Trials leadership reported it continues to emphasize timely service of discovery.



    In certain cases, the First Deputy Commissioner must consult with ID before making a determination.
  219

  There are also cases in which the Commissioner must review and approve the PDR.




                                                          219
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 224 of 338



                o Trials reported that it continued to settle cases through Fast Track, Off-Calendar
                    Dispositions, and settlements after pre-trial conferences between OATH.
                o Trials completed 185 closing memos during this Monitoring Period.
                         The Off-Calendar Disposition (“OCD”) process 220 remains in place and all
                            cases are evaluated for a possible NPA without appearing before OATH.
                         Trials closed 15 cases via Fast Track in this Monitoring Period.
                o A total of 663 use of force cases were pending at the end of the Monitoring Period
                    (30 are pending final approvals and 17 are on hold pending law enforcement
                    conducting an investigation on whether to bring criminal charges).
ANALYSIS OF COMPLIANCE
ID Referrals (¶ 3(a))
        The Consent Judgment requires the Deputy Commissioner or Assistant Commissioner to
approve any investigations that recommend charges or PDRs within 30 days of the investigation’s
completion date. As discussed in the Eighth Report, the Monitoring Team has found that the final
approval of charges or PDRs does occur, with occasional delays. Given the overall delays in
completing the investigation, the final approval of the investigation is often significantly later than the
incident date.
Facility Referral of MOC to Trials (¶ 3(b))
        The Facilities can refer cases for PDR directly to HR for probationary Staff and formal
discipline or tenured Staff directly to Trials as the result of a completed Facility Investigation, although
they rarely do so. The Monitoring Team has not assessed compliance with this provision given that the
types of cases referred for Facility Investigation are lower level misconduct and therefore rarely
warrant formal charges, and because Facility Investigations are being phased out.
Trials (¶ 3(c))
        The Monitoring Team’s assessment of the Department’s ability to impose appropriate and
meaningful discipline is evaluated in ¶ 2 above. This assessment focuses on the work within the Trials
division.
        • Deferred Prosecution
       The Department defers prosecution when a Staff Member retires or resigns while charges are
pending. In this case, a letter is placed in the Staff Member’s file that charges are pending, but could
not be adjudicated because the Staff Member has left the Department. The case will be re-opened and
prosecuted if the Staff Member does return to work at the Department. The Monitoring Team has



   220
      This process was developed in the Fifth Monitoring Period as a strategy to address Trials’ backlog and
   to address cases with charges drafted and served, that are assigned to a Trials attorney, but are not cases
   where the Department is seeking severe penalties or termination. Trials’ attorneys and respondents
   negotiate cases meeting OCD criteria, circumventing the need to appear at OATH.


                                                      220
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 225 of 338



previously reviewed deferred prosecution cases and found the deferrals occurred because the Staff
Member had retired or resigned with charges pending. In this Monitoring Period, five cases resulted in
deferred prosecutions.
        • Administratively Filed Cases
        Cases are administratively filed when the Trials division determines that the charges cannot be
substantiated (e.g., when the potential misconduct could not be proven by a preponderance of the
evidence). All such cases are reviewed and approved by the Deputy General Counsel of Trials and then
by the Deputy Commissioner of ID & Trials.
        The Monitoring Team reviews all such cases. The number of cases administratively closed
increased in this Monitoring Period from eight during the Eighth Monitoring Period to 23 during the
Ninth Monitoring Period. Of the 23 cases administratively closed in this Monitoring Period, the reason
that 19 were administratively filed was reasonable—for example, in some cases the evidence provided
at the OATH conference exonerated the respondent, in another example the MOC was filed
erroneously and duplicative of another case. Seven of these 19 cases related to two use of force
incidents. In one incident, charges for three Staff were administratively filed because the ADW on the
scene pled guilty to the issue at hand (failure to properly restrain the inmate). In the other incident,
charges for four Staff were administratively filed because it was determined that the reporting error
was due to an administrative issue. In a few cases, the charges were drafted and brought to preserve the
statute of limitations but then further examination of the facts, or additional information learned in
subsequent MEO-16’s brought ID to a different conclusion so charges were no longer recommended
by ID.
        In four cases the Monitoring Team found that administratively filing the case and not pursuing
charges was questionable. In two cases, experts from the Training Academy were consulted by the
Trials Division and concluded the conduct was permissible under the Use of Force Directive so
charges were not pursued. It was arguably reasonable that Trials dismissed these cases given the expert
findings, but the expert’s determination about the conduct was unreasonable and not consistent with
the Use of Force Directive—an issue discussed further below. In two other cases, both related to the
same incident, the Trials Division determination not to pursue charges did not appear reasonable as the
evidence suggested that OC spray was utilized on a passive inmate and Staff made false reports.
        Overall, the determination to administratively file cases does appear reasonable and so the
Department remains in Substantial Compliance with this requirement. The small number of cases that
have raised questions does not suggest that the Department has deviated significantly from the relevant
requirements. The Monitoring Team shared the findings of this assessment with the leadership of the
Trials Division and intends to discuss these cases in the next Monitoring Period to minimize these
deviations in the future.
       •   Expert Witnesses and Consultation




                                                  221
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 226 of 338



        The Trials Division’s development of the disciplinary case may involve consultation and/or
findings of expert testimony to establish whether the Staff Member’s conduct violated the relevant
policy. These experts include staff from the Training Academy and ESU leadership who develop and
teach Staff on the relevant policy requirements (e.g., Use of Force Policy, Chemical Agents). The
experts may evaluate the Staff Member’s conduct and opine on whether there is a violation. The
Monitoring Team has identified circumstances in which the expert finding is not consistent with the
conclusion of the ID investigation. The Monitoring Team intends to evaluate these cases more closely
to assess the reasonableness of these determinations. Further, the Monitoring Team will assess the
selection and qualifications of these experts to determine whether they can reasonably provide a neutral
and independent assessment of the Staff conduct and have an appropriate understanding of the policies
and procedures they are tasked with interpreting. This is clearly key to success in prosecuting charges.
       •   Expeditious Prosecution of Disciplinary Cases
        Assessing the expediency of prosecution requires a review of several processes. This includes
timely service of charges and discovery, and that Trials has options (beyond conducting a trial) to
resolve cases timely. The prosecution of disciplinary cases involves a number of stakeholders,
including the respondent, their counsel, and OATH. Therefore, significant coordination and various
scheduling issues must be addressed in order to prosecute a case. The limited number of days that
OATH operates impacts the ability to timely address cases that require the involvement of an ALJ for a
Pre-Trial conference and/or Trial. All of this reinforces the need for Trials to have the ability to assess
the individual circumstances of each case and have multiple options to move a case forward, so that the
Department can expeditiously prosecute cases.
       In this Monitoring Period, Trials has had to balance the evaluation and drafting of charges for a
large number of case referrals (many identified through SOLStat and closing out the backlog) as well
as the managing these new cases with the cases currently on their docket, while also ensuring that
proportional penalties for misconduct are imposed. The influx of cases from the ID backlog and
SOLstat project is going to create additional burden in the Trials Division. This corresponding increase
of older cases in Trials is an inevitable outcome of the backlog closing and will need to be addressed
through triage initiatives to ensure a corresponding backlog within Trials is mitigated.
        Trials drafted and served hundreds of charges (more than in any other Monitoring Period) and
closed more cases in this Monitoring Period than the last (127 compared to 73), which is encouraging.
The influx of cases in which charges were served of course has resulted in an increase in the number of
pending cases as of the end of the Monitoring Period. As of the end of the Monitoring Period, there
were 663 cases pending as of December 31, 2019 compared with 407 cases pending as of June 30,
2019 and 172 cases pending as of December 31, 2018. The increase in the number of cases referred to
Trials reflects ID’s progress in identifying cases through SOLStat and closing out the backlog.
       •   Service of Charges



                                                   222
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 227 of 338



        The Trials Division has maintained a consistent, reliable, and sustainable process to timely
serve charges since January 2017. Charges are drafted by the Trials attorney after they have completed
a thorough review and assessment of the investigation and identify the specific policy violations that
have been substantiated. This is a critical component in bringing the case and is important contextual
information for understanding the number of pending cases. The Trials Division served 398 charges in
this Monitoring Period, the largest number of charges served in any Monitoring Period (301 were
served in the 8th Monitoring Period, 489 were served in all of 2018 and 381 were served in all of
2017). In total, 96% of charges were served within 30 days of either receipt of the MOC or when the
Trials attorney drafted the charge. 221 Accordingly, Trials has maintained Substantial Compliance with
this requirement.
         •   Service of Discovery
        The Trials division reports that it attempts to serve discovery close in time to the service of
charges. In this Monitoring Period, discovery was served in at least 279 cases. Discovery involves
receiving and collecting all relevant paperwork and evidence from ID once they close the case,
reviewing all evidence, copying all evidence, making appropriate redactions and sending the case
materials to opposing counsel. In an attempt to settle certain cases more quickly through the Fast Track
process, where misconduct is generally clear on the video, the Trials Division will send the video and
relevant paperwork to opposing counsel (as opposed to the complete discovery file). Some, but not all
cases, may resolve the matter at this stage, which minimizes the administrative burdens of collecting
all the materials. The Monitoring Team is closely examining the discovery process and will provide a
more detailed assessment in the 10th Monitor’s Report.
         •   Status of Closed Cases
        The majority of cases closed in Trials continue to be resolved via NPA (82%) as demonstrated
in the chart below and discussed in more detail in box ¶ 2 above. In this Monitoring Period, several
Trials were scheduled, but adjourned for a variety of reasons, and two Trials were conducted but the
decisions by the Administrative Law Judge were pending as of the end of the Monitoring Period.
                                           Cases Closed by Trials
                        Fourth          Fifth         Sixth        Seventh         Eighth         Ninth
                       Monitoring     Monitoring   Monitoring     Monitoring      Monitoring    Monitoring
                        Period         Period         Period        Period         Period        Period
    Type of Case
  Closure by date of
                             230            256           301            219           84             155
    Trials Closing
        Memo
        NPA            170     74%    216     84%   279     93%    202     92%    73    87%     127     82%


   221
      78 charges were served within 30 days of receipt of the MOC. 303 charges were served within 30 days
   of the charges being drafted. In these cases, generally the MOC was received after the charges were
   served, but the charges were served before the MOC was received to preserve the statute of limitations.


                                                    223
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 228 of 338



   Administratively
                        47   20%     29    11%     17    6%      9     4%      5     6%      23    15%
        Filed
 Deferred Prosecution   12   5%      8     3%      2     1%      5     2%      6     7%       5     3%
    Guilty Verdict       1   0%      3     1%      1     0%      2     1%      0     0%       0     0%
  Not Guilty Verdict     0   0%      0     0%      2     1%      1     0%      0     0%       0     0%
       •    Time Cases are Pending & Time to Close Cases
        The Consent Judgment requires that Trials prosecute cases as expeditiously as possible, under
the circumstances, but does not require cases to be closed within a specific period of time. An
evaluation of the Trials workflow requires an assessment of both the time cases have been pending and
the time it takes to resolve cases. The processing of cases certainly requires Trials to ensure it has
processes to manage cases efficiently. That said, the Trials Division does not have exclusive control in
managing its caseload. For instance, if a case requires and/or a Staff Member requests an initial (or
subsequent) conference before OATH then this must be scheduled with OATH which can protract the
process because OATH generally only provides conference time slots once a week for about 10 cases.
Further, certain cases may be on hold while they are being evaluated by law enforcement, which can
often be a protracted process as described in ¶ 3 of the Use of Force Investigations section of this
report.
        Trials’ caseload has continued to grow across Monitoring Periods. As outlined in the chart
below, a total of 663 cases were pending (a 63% increase from the number of cases pending as of the
end of the last Monitoring Period (n=407)). The length of time or reason the cases are pending as of
December 31, 2019 are outlined in the chart below.
                            Cases Pending with Trials as of December 31, 2019
              Pending Service of Charges                                    37        6%
              Pending 120 days or less since service of charges            186       28%
              Pending 121 to 180 days since service of charges             111       17%
              Pending 181 to 365 days since service of charges             202       30%
              Pending 365 days or more since service of charges             80       12%
              Pending Final Approvals by DC of ID and/or Commissioner       30        5%
              Pending with Law Enforcement                                  17        3%
                                          Total                                663


        The Monitoring Team analyzed the cases pending for more than one year and found there are
many factors at play. First, some cases are still pending with ID, either they remain open investigations
in ID or have only recently closed. Their delay is a consequence of the backlog, these cases generally
cannot be brought to fruition because the investigation is ongoing even though charges have been
brought to preserve the SOL. This will continue to have an impact on the length of time cases take to
close in Trials, until the backlog is resolved. Additional cases are pending with or recently released by
Law Enforcement. Trials does not proceed with case while Law Enforcement is considering whether to
bring criminal charges. Other cases are pending within Trials for a variety of reasons or due to


                                                  224
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 229 of 338



interrelated matters. These include cases awaiting scheduling -- either an OATH trial or date to
conference with opposing counsel to settle the matter. Other cases were pending because the Staff
member was involved in multiple incidents and some of the other incidents have pending cases. There
were at least a few pending cases that may have just gotten lost in the shuffle. Finally, some cases were
in fact closed and not pending, but due to record keeping errors were recorded as such.
         Some of the reasons these cases are pending are within the control of Trials and some are not.
None of the reasons these cases are pending are inherently unreasonable and generally reflect both the
impact of the backlog and the large volume of cases that must be addressed. However these reasons do
not adequately explain why they have been pending for over a year and the length of time these cases
have been pending remains concerning. The Monitoring Team is working on a variety of initiatives
with the Department to develop triage measures 222 as well as larger structural changes including, as
described in the Identifying and Addressing Misconduct section of the report, streamlining
investigations through the Intake Squad or adding more days at OATH. The Monitoring Team also
recommends that the Trials Division routinely evaluate the docket of pending cases to identify cases
that may be lagging and whether anything can be done to expedite them. This is particularly important
at this juncture given the growing number of older cases coming through Trials as ID works through
the backlog.
        As for those cases that Trials completed in this Monitoring Period, it is worth noting that within
Trials, the division completed about 100 more closing memos than in the prior Monitoring Period.
About half of closing memos were completed within six months and 82% of cases were closed within a
year of the service of charges. At the conclusion of the case once a disposition has been reached, a
closing memo is drafted which is subsequently approved by the Deputy General Counsel of Trials, the
Deputy Commissioner of ID & Trials and the Commissioner.
                                  Cases Closed by Trials by Monitoring Period
                       (Time between Service of Charges and Signed Closing Memo Date)
             Closing Memos completed             Eighth Monitoring Period       Ninth Monitoring Period
                         Total                             84                            185
                    0 to 3 months                   21           25%               42           23%
                    3 to 6 months                   20           24%               49           26%
                   6 to 12 months                   26           31%               61           33%
                     1 to 2 years                   10           12%               21           11%
                     2 to 3 years                    0            0%                4            2%
                       3+ Years                      5            6%                0            0%



   222
      For example, the Monitoring Team identified pending Trials cases where Staff had more than one
   pending case and at least one case involved serious misconduct, as well as certain cases where there was
   objective evidence of serious misconduct or were possible Fast Track cases for Trials to prioritize for
   closure.


                                                     225
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 230 of 338



                         Unknown                              2              2%                 8               4%


         •    Fast Track and Off Calendar Disposition (“OCD”) Cases
        The Fast Track and OCD process have demonstrated that cases can and should be resolved
more expeditiously. Most importantly, as with the Eighth Monitoring Period, approximately half of the
cases closed in this Monitoring Period were closed via Fast Track or OCD. As the volume of cases
pending before Trials continues to grow, the Monitoring Team continues to encourage the use of these
strategies given their efficacy in closing cases more quickly and the volume of pending cases Trials is
now facing.
         •    Approval of Trials Closing Memos
        A closing memo must be completed for each case at Trials. The Monitoring Team evaluated the
time required to draft, edit, finalize and approve the memo to determine if the time frame is reasonable.
During this Monitoring Period, 74% of all NPA closing memos were drafted and finalized by the
Trials’ attorney and approved by the Deputy General Counsel within one month of the NPA being
executed (an increase of 14% from the Eighth Monitoring Period). The Department has improved on
the time required for closing memos which is encouraging. The Monitoring Team encourages Trials to
maintain this success going forward.
         •    Conclusion
        In this Monitoring Period, Trials served more charges and closed more cases than in the prior
Monitoring Period. That said, the overall volume of UOF incidents, as well as the movement of cases
via SOLStat and the ID backlog has continued to place an increasing volume of work in the Trials
Division. The forthcoming Intake Squad is expected to improve the timeliness of dispositions from the
incident date since cases with clear misconduct that do not require length investigation will move
directly from the Intake Squad to the Trials Division. Further, the Monitoring Team continues to
recommend the use of strategies that prioritize addressing cases via settlement conferences outside of
OATH.
                                        ¶ 3(a). Partial Compliance
                                        ¶ 3(b). Not Yet Rated
                                        ¶ 3(c).
COMPLIANCE RATING
                                            • Substantial Compliance (Charges)
                                            • Substantial Compliance (Administratively Filed)
                                            • Partial Compliance (Expeditiously Prosecuting Cases)

VIII. STAFF DISCIPLINE AND ACCOUNTABILITY ¶ 4 (TRIALS DIVISION STAFFING)
¶ 4. The Department shall staff the Trials Division sufficiently to allow for the prosecution of all disciplinary cases as
expeditiously as possible and shall seek funding to hire additional staff if necessary.




                                                              226
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 231 of 338



DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   As of the end of the Monitoring Period, Trials’ staffing complement included one Deputy
        General Counsel, one Executive Director, three Directors, 20 attorneys, and 13 support staff.
    •   During this Monitoring Period, a Confidential Agency Investigator was hired and joined the
        Division. A Director offer was accepted and pending pre-employment processing as of the end
        of the Monitoring Period.
    •    As of the end of the Monitoring Period, the Department is continuing to recruit for three
         Agency Attorney positions.
ANALYSIS OF COMPLIANCE
        The Trials division’s staffing size remained essentially the same in the Ninth Monitoring
Period. Given the increasing flow of cases, the Monitoring Team recommends the Department increase
its recruiting efforts and employ additional staff to avoid creating a backlog of cases meriting
discipline.
COMPLIANCE RATING                     ¶ 4. Partial Compliance

VIII. STAFF DISCIPLINE AND ACCOUNTABILITY ¶ 5 (NPAS)
¶ 5. The Trials Division shall negotiate plea dispositions and make recommendations to OATH judges consistent with the
Disciplinary Guidelines. Negotiated pleas shall not be finalized until they have been approved by the DOC General
Counsel, or the General Counsel’s designee, and the Commissioner.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   All NPAs continue to be reviewed and approved by the Deputy General Counsel of Trials. The
        NPAs are then forwarded to the Deputy Commissioner of ID & Trials (designated by the DOC
        General Counsel). The Deputy Commissioner of ID & Trials then sends all approved NPAs to
        the Commissioner for final approval. Once approved, the Commissioner returns the NPA to
        Trials for processing.
    •   127 NPAs were approved by the Commissioner during this Monitoring Period. All but one
        were approved by both the Deputy Commissioner of ID & Trials and Commissioner within one
        month (84 were completed within 2 weeks and 42 were completed within one month).
ANALYSIS OF COMPLIANCE
       This assessment of compliance is limited to the second sentence of this provision that requires
all NPAs to be approved by the DOC General Counsel (or their designee) and the Commissioner. The
Monitoring Team assesses the Department’s efforts to “negotiate plea dispositions and make
recommendations to OATH judges consistent with the Disciplinary Guidelines” (the first sentence of ¶
5) and to “act in accordance with the Disciplinary Guidelines” (the last sentence of ¶ 2 of this section)
together in the ¶ 2 box above.
       The Department maintained a process in which all negotiated pleas are approved as required.
Overall, the review process by the DC of ID and the Commissioner took an average of 12 days after



                                                          227
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 232 of 338



the closing memo by Trials was completed. Despite the significant responsibilities of the Deputy
Commissioner of ID & Trials and the Commissioner, the timeliness of review and approval is
reasonable. The Department remains in Substantial Compliance with this provision.
                                 ¶ 5. Disposition of NPAs and Recommendations to OATH Judges:
COMPLIANCE RATING                Partial Compliance
                                 ¶ 5. Approval of NPAs: Substantial Compliance


   20. SCREENING & ASSIGNMENT OF STAFF (CONSENT JUDGMENT § XII)

          This section of the Consent Judgment addresses requirements for screening Staff prior to

   promotion (¶¶ 1 to 3) or assignment to Special Units (¶¶ 4, 5). This section also requires the

   Department to consider a Staff Member’s assignment on a Special Unit after being disciplined (¶

   6) and more generally whether a Staff Member should be re-assigned or placed on non-inmate

   contact after a Staff Member has been disciplined multiple times (¶ 7).

   Monitor Recommendations Regarding Screening Provisions ¶¶ 4 to 7

          In this Monitoring Period, the Monitoring Team has given considerable thought to

   whether the screening requirements and the corresponding effort to implement ¶¶ 4 to 7 are

   necessary to support the overall goal of advancing reforms and creating safer facilities for Staff

   and inmates. As a result of this consideration, the Monitoring Team has recommended

   modifications to these provisions, as described below.

      •   Consideration of Re-Assignment or Referral for E.I.S.S. following Discipline for
          Staff with UOF Violations (¶¶ 6 & 7)

          In considering the effectiveness of this set of provisions, the Monitoring Team first began

   by considering more broadly how the Department can address Staff who have been found guilty

   or pled guilty to UOF violations to ensure they are in the appropriate post and/or receive the

   necessary support. The Monitoring Team’s findings to date support the requirement that certain

   Staff—based on sustained UOF violations—should be evaluated for the suitability of their post



                                                   228
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 233 of 338



and considered for (1) re-assignment (including placement in a different post and/or placement

on limited inmate contact), and/or (2) support by EISS (either in their current post or a different

post).

         The two relevant provisions (¶¶ 6, 7) related to this assessment do not adequately address

this issue and/or are unnecessary because they are conducted through E.I.S.S. assessments. Thus,

the Monitoring Team proposes broadening the requirements which will also simplify the

screening process and improve internal consistency of the Consent Judgment. The current

requirements of ¶ 6 are limited to assessing a Staff Member who has been disciplined and

assigned to a Special Unit to determine whether they should remain on the Special Unit. The

close-in-time assessment is clearly valuable, but the Monitoring Team believes this consideration

should not be limited to Staff who are consistently assigned to Special Units—this is an

important consideration for any post. As for ¶ 7, this provision requires the Department to

evaluate a Staff Member’s post if the Staff twice in five years engaged in specific UOF

violations related to Class A or B UOF incidents. This requirement has an inordinately long

timeline (especially given the protracted timing to investigate and finalize formal discipline), and

risks excluding Staff with concerning UOF histories. Further, the specification of particular

incident classifications (A and B) risks excluding misconduct that was unnecessary or excessive

that did not result in injury. 223 Finally, the process for identifying Staff who meet the complex

timeline/incident characteristic requirements has proven to be unduly cumbersome to implement

and has only identified a very small number of Staff for evaluation. To the extent that one of the




223
   As described in almost all Monitor’s Reports to date, Staff misconduct (and resulting discipline) and/or
involvement in unnecessary and excessive force is not limited to incidents that result in actual injury.
There are examples of Staff who have engaged in conduct that may warrant a different post and/or limited
inmate contact, but for which the precipitating force/violation would not have triggered this provision.


                                                   229
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 234 of 338



intended goals of ¶ 7 was to identify Staff with a pattern or practice of misconduct that may

warrant re-assignment or additional support, E.I.S.S. is best suited to conduct this assessment,

using a more holistic assessment of criteria (beyond the limited group of violations and time

period identified by this provision), as is already required by § X (Risk Management), ¶ 1.

       To achieve the goal of reasonably and timely identifying Staff who may require re-

assignment and/or more support through E.I.S.S., the Monitoring Team recommends combining

and modifying the requirements of ¶¶ 6 and 7. This hybrid provision would require the

Department to consider whether a Staff Member should be re-assigned (including to a different

post and/or placement on limited or no inmate contact) and/or referred for screening by E.I.S.S.

after a Staff Member has pled guilty or been found guilty of a UOF violation. This

recommendation embraces the more timely assessment of Staff assignment following the

imposition of discipline (already present in ¶ 6) and removes the requirement for two violations

to occur within five years (the standard in ¶ 7). Further, it removes the limitation that these

timely assessments occur only for Staff steadily assigned to Special Units (currently required by

¶ 6) and to only certain violations related to Class A or B UOF incidents (currently required by ¶

7). The Monitoring Team’s recommendations for ¶¶ 6 and 7 will expand the scope and will

likely result in a larger volume of Staff being considered, but is expected to more effectively

identify the Staff who require consideration, remove unnecessary bureaucratic processes, and to

better support the overall goal of reducing violence in the Facilities and unnecessary and

excessive use of force.

   •   Screening of Staff for Assignment on Special Units (¶¶ 4 & 5)

       In evaluating the screening requirements for Staff steadily assigned to Special Units

under ¶¶ 4 and 5, the Monitoring Team has found the process to be cumbersome and time




                                                 230
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 235 of 338



consuming and, in practice, has not meaningfully contributed to the overall goals of the Consent

Judgment. The Department only recently began to screen Special Unit Staff and has limited the

screening to those who are steadily assigned. Staff are assigned to work on Special Units in

different ways. Some Staff are steadily assigned to work on a Special Unit (either informally on

a consistent basis or through an official process of awarding Staff the post), while other Staff are

assigned to work on a post in a Special Unit as needed for scheduling purposes. The Consent

Judgment does not require the Department to consistently assign Staff to Special Units.

Accordingly, the Monitoring Team’s compliance assessment has focused on assessing the

Department’s efforts to screen those Staff who are steadily assigned to a Special Unit.

       More importantly, given the broad discretion for this screening, the Department’s

screening process (though in its infancy) has only identified a small number of Staff who should

not be steadily assigned to a Special Unit (either formally or informally) based on the screening.

Furthermore, during the pendency of the Nunez monitoring, the Monitoring Team has not

observed that Special Units have discernably higher rates of unnecessary or excessive force, nor

that violence is any more prevalent on these units compared to general population units. Further,

the Monitoring Team has not identified any specific issue of inappropriate assignment of Staff to

Special Units.

       Screening requirements and/or assignment decisions may be appropriate before

placement on certain posts to mitigate an inappropriate Staff member for a specific post, but the

findings to date simply do not support the continued implementation of the screening

requirements as drafted. The current screening process is laborious and time consuming, and

does not effectively contribute to the goals of the Consent Judgment. Therefore, the Monitoring

Team recommends eliminating these two provisions because the effort required to conduct these




                                                231
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 236 of 338



   reviews saps resources from other priority initiatives that have a more meaningful impact on

   overall goals of the Consent Judgment.

            The Monitoring Team’s compliance assessment is outlined below.

XII. SCREENING & ASSIGNMENT OF STAFF ¶¶ 1-3 (PROMOTIONS)
¶ 1. Prior to promoting any Staff Member to a position of Captain or higher, a Deputy Commissioner shall review that Staff
Member’s history of involvement in Use of Force Incidents, including a review of the
          (a) [Use of Force history for the last 5 years]
          (b) [Disciplinary history for the last 5 years]
          (c) [ID Closing memos for incidents in the last 2 years]
          (d) [Results of the review are documented]
¶ 2. DOC shall not promote any Staff Member to a position of Captain or higher if he or she has been found guilty or
pleaded guilty to any violation in satisfaction of the following charges on two or more occasions in the five-year period
immediately preceding consideration for such promotion: (a) excessive, impermissible, or unnecessary Use of Force that
resulted in a Class A or B Use of Force; (b) failure to supervise in connection with a Class A or B Use of Force; (c) false
reporting or false statements in connection with a Class A or B Use of Force; (d) failure to report a Class A or Class B Use
of Force; or (e) conduct unbecoming an Officer in connection with a Class A or Class B Use of Force, subject to the
following exception: the Commissioner or a designated Deputy Commissioner, after reviewing the matter, determines that
exceptional circumstances exist that make such promotion appropriate, and documents the basis for this decision in the
Staff Member’s personnel file, a copy of which shall be sent to the Monitor.
¶ 3. No Staff Member shall be promoted to a position of Captain or higher while he or she is the subject of pending
Department disciplinary charges (whether or not he or she has been suspended) related to the Staff Member’s Use of Force
that resulted in injury to a Staff Member, Inmate, or any other person. In the event disciplinary charges are not ultimately
imposed against the Staff Member, the Staff Member shall be considered for the promotion at that time.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
     •   Directive 2230, Pre-Promotional Assignment Procedures, addresses the requirements of ¶¶ 1 to
         3 and remains in effect.
     •   The Department screened and promoted the following Staff between January 2017 and
         December 2019 224:
                                             Overview of Staff Promotions
                            Jan. to         July to     Jan. to      July to           Jan. to       July to
                           June 2017       Dec. 2017  June 2018    Dec. 2018          June 2019     Dec. 2019
              Captains        79             102           0           97                 0             0
               ADWs            0               4          13            0                 3             0
              Deputy                                                                                    0
                                0              5              1             2              8
              Wardens
              Wardens           2              0              3             4              1            0
               Chiefs           2              1              1             1              2            1
ANALYSIS OF COMPLIANCE



   224
      This does not include the Staff the Department screened but decided not to promote or have not
   promoted yet.


                                                            232
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 237 of 338



       The screening requirements of the Consent Judgment were developed to support the
Department’s efforts to identify Supervisors with the proper attributes. In particular, the Consent
Judgment requires the Department to consider a Staff Member’s use of force and disciplinary history (¶
1(a)-(d)). Further, the Consent Judgment mandates that Staff Members may not be promoted if they
have guilty findings on certain violations (¶ 2) or pending UOF disciplinary charges (¶ 3). The
promotion process is guided by multiple factors, including the screening requirements of this section of
the Consent Judgment, and is depicted in Appendix D: Flowchart of Promotions Process.
Assessment & Selection of Staff for Promotion
        As discussed in the Eighth Monitor’s Report (at pgs. 199-201), the Department’s limited ability
to identify misconduct and impose appropriate discipline restricts the Department’s ability to
accurately assess the candidate’s fitness for a position. Of course, improvements in the Department’s
ability to identify misconduct and impose timely discipline will mitigate this concern. The Monitoring
Team had previously identified at least 12 promotions of Staff that cause concern. Of these 12
promotions, only a small number actually contravened the requirements of the Consent Judgment, but
in others, the Monitoring Team had concerns about the candidate’s suitability for promotion. The
Monitoring Team continues to closely scrutinize the UOF incidents these Staff are involved in. 225
        During this Monitoring Period, the Monitoring Team analyzed 29 UOF incidents from June to
October 2019, involving eight of the 12 Staff Members whose promotion concerned the Monitoring
Team (the other four promoted Staff were not involved in a UOF during this time). 226 Most of the UOF
(25 of the 29, or 86%) did not raise concerns about the Staff Members’ use of force. However, four
incidents—involving 2 of the 12 Staff Members—were concerning as there was some evidence that
their actions may have violated the UOF policy 227. The persistence of potentially concerning force
among this group of Staff continues to be a concern to the Monitoring Team and further reiterates the
importance of the Department conducting a similar assessment.
Assessment of Screening Materials
       The Department only promoted one Staff Member, an Assistant Chief, in this Monitoring
Period. To verify the Department screened and promoted Staff in accordance with required criteria, the
Monitoring Team reviewed the screening documentation for the Assistant Chief promotion, as
discussed below.



     See the Fourth Monitors’ Report at pgs. 187-188, Fifth Monitor’s Report at pgs. 130-131 and Seventh
   225

   Monitor’s Report at pgs. 174-175.
   226
      These 12 Staff reflect the concerning promotions the Monitoring Team identified and are a subset of
   the much larger group of Staff who were promoted between the Fourth and the Ninth Monitoring Periods.
   227
      The Monitoring Team has subsequently recommended the Department closely review one of these
   Staff Member’s for EISS screening.


                                                    233
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 238 of 338



Review of Candidates (¶ 1)
       The Department’s assessment for the Assistant Chief promotion satisfied the requirements of
the “Review” as defined by ¶ 1.
Disciplinary History (¶ 2)
       The Staff who was promoted had not been found guilty or pled guilty to the specified violations
two or more times in the past five-years.
Pending Disciplinary Matters (¶ 3)
       The Staff who was promoted did not have any pending disciplinary charges at the time of
promotion.
                                       ¶ 1. Substantial Compliance
COMPLIANCE RATING                      ¶ 2. Substantial Compliance
                                       ¶ 3. Substantial Compliance

XII. SCREENING & ASSIGNMENT OF STAFF ¶¶ 4-6 (ASSIGNMENTS TO SPECIAL UNITS)
¶ 4. Prior to assigning any Staff Member to any Special Unit, the Department shall conduct the Review described in
Paragraph 1 above. The results of the Review shall be documented in a report that explains whether the Review raises
concerns about the qualification of the Staff Member for the assignment, which shall become part of the Staff Member’s
personnel file.
¶ 5. No Staff Member shall be assigned to any Special Unit while he or she is the subject of pending Department
disciplinary charges (whether or not he or she has been suspended) related to the Staff Member’s Use of Force that resulted
in injury to a Staff Member, Inmate, or any other person. In the event disciplinary charges are not ultimately imposed
against the Staff Member, the Staff Member shall be considered for the assignment at that time.
¶ 6. If a Staff Member assigned to a Special Unit is disciplined for misconduct arising from a Use of Force Incident, the
Warden, or a person of higher rank, shall promptly conduct an assessment to determine whether the Staff Member should
be reassigned to a non-Special Unit. The Department shall reassign Staff Members when it determines that the conduct
resulting in the discipline suggests that the Staff Member cannot effectively and safely perform the duties associated with
the assignment. If a determination is made not to re-assign the Staff Member after the discipline, the basis for the
determination shall be documented in a report, which shall become part of the Staff Member’s personnel file.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
     •   Operations Order 10/17 “Awarding Job Assignments within a Command,” remains in effect
         and addresses the requirements of ¶¶ 4 to 6.
     •   The Chief’s Office, with support from NCU, administered the monthly screening for Staff for
         Special Unit posts. The Chief’s Office and NCU identified the Staff to be screened each month
         by identifying the Staff steadily assigned to a Special Unit for the Facilities, which then
         screened Staff using the Staff’s 22R form.
     •   The Department completed screening for approximately 610 Staff for placement on Special
         Units during this Monitoring Period.




                                                           234
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 239 of 338



   •   NCU identified Staff on Special Units for whom UOF-related discipline had been finalized and
       provided these names to the Facilities, which then assessed whether the Staff member should be
       reassigned or not.
   •   The Department conducted the post disciplinary action reassignment screening (required by ¶
       6) twice during the Ninth Monitoring Period, covering relevant discipline imposed between
       July and November 2019.
           o NCU runs a report of all UOF related finalized discipline for all Staff on Special Units
              and shares this with the Facilities to screen the Staff for potential reassignment.
   •   In October 2019, a total of 30 Staff on Special Units were identified as having finalized UOF-
       related discipline and of these 30, only one was reassigned. In November 2019, 12 Staff were
       identified as having finalized UOF related discipline and of these 12, none were reassigned.
ANALYSIS OF COMPLIANCE
       Staff must be screened before they are assigned to a Special Unit and are precluded from
assignment if they have any pending disciplinary charges for a use of force that resulted in an injury to
an inmate or other person (¶¶ 4,5). If Staff assigned to Special Units are disciplined for use of force
misconduct, their Special Unit assignment must be formally reconsidered (¶ 6).
Facility Assessment of Screening for Assignment to Special Units (¶¶ 4, 5)
        The Department has struggled to implement a reliable and efficient process for screening Staff
before they are assigned to Special Units. Several factors have contributed to this, from the lack of a
centralized Division responsible for the screening to the often amorphous nature of Staff assignments
within the Facilities (as described in the Seventh Report at pgs. 176-178 and the Eighth Report at pgs.
203-205, and also discussed in the introduction to this section).
        During the current Monitoring Period, the Department implemented a screening process by
conducting monthly screening for Staff for Special Unit posts. The Monitoring Team selected a sample
of the July to October 2019 screenings (70 Staff), selecting a mixture of Staff with pending or finalized
discipline and a random sample of Staff ultimately assigned and those who were not assigned. For the
Staff who were not ultimately assigned (total of 8), these decisions appeared to be appropriate. For the
Staff who had not provided a final determination on the screening outcome (total of 4), the Department
confirmed these staff were no longer assigned to Special Units. For the Staff who were assigned to a
Special Unit (total of 58):
           •   31 appeared to be appropriately assigned;
           •   16 had administrative issues (e.g. the Warden had referred to pending discipline that was
               not on any of the paperwork provided). These were resolved by reminding the Facilities
               of the requirements, or were resolved in later rounds of screening;




                                                   235
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 240 of 338



           •   7 had potential issues because they had more recent finalized discipline. While they
               were not precluded from being assigned, they did warrant some consideration of the
               appropriateness of their post;
           •   2 had pending CDs on their 22Rs but were assigned anyway; and
           •   2 were assigned with formal discipline pending with Trials. The Department’s position
               was that since these Staff were already assigned (this was the first round of Special Unit
               screening), the pending discipline did not require them to be removed but only a review
               of their assignment was required.
        The streamlined screening process developed during the Eighth Monitoring Period was
implemented and completed on a monthly basis in the Ninth Monitoring Period. As this was the first
time this screening was completed, there were some inherent administrative issues that occurred as this
process was rolled out. These issues were all relatively minor. Overall, the outcome of the screening
process was generally reasonable, with a small number of the decisions to assign being questionable.
As such the Department has achieved Partial Compliance with these provisions. It is expected that the
Department would likely achieve Substantial Compliance in future Monitoring Periods as this process
is rolled out, however, for the reasons described in the introduction to this section, the Monitoring
Team is recommending these provisions are eliminated.
Post Disciplinary Action Reassignment Screening (¶ 6)
        In addition to routinely screening Staff prior to their assignment to Special Units, the
Department screened Staff who were already assigned to Special Units and who were found guilty of
UOF-related misconduct between July and November 2019. Naturally, the Department needed to first
reliably screen Staff before their assignment before they could begin the post-disciplinary action
reassignment screening. Therefore, the Department first conducted the post disciplinary action
reassignment screening in this Monitoring Period.
        The Monitoring Team assessed both of the Department’s post-discipline reassignment screening
that took place in October and November 2019. As an initial matter, the Monitoring Team assessed a
sample of the Department’s process for identifying Staff to check that all necessary information had
been captured for consideration. More specifically, the Monitoring Team: (1) assessed a sample of the
Staff on Special Units identified with recent UOF-related discipline to check that all associated UOF-
related discipline was included, and (2) assessed all recent UOF-related formal discipline to check that
any Staff steadily assigned to a Special Unit with UOF-related discipline was identified for
reassignment screening. The Monitoring Team found that the sample of Staff identified with
misconduct was consistent with their finalized disciplinary records. The majority of Staff on a Special
Unit with formal discipline were identified for screening, although a few staff were missed. 36 of the




                                                  236
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 241 of 338



42 228 Staff only had minor UOF-related discipline imposed and three Staff had closed Trials cases. Of
the 42 staff screened, the Facilities only elected to reassign one Staff member. Given the low-level
Discipline imposed for the majority of these Staff, the fact that only one was reassigned is not
surprising. Overall, the Department reliably screened Staff on Special Units for reassignment for
discipline that was imposed between July and November 2019 and the outcomes were reasonable. As
such, the Department is in Partial Compliance with this provision and is likely to achieve Substantial
Compliance in future Monitoring Periods as this process is routinely and consistently implemented.
However, for the reasons described in the introduction to this section, the Monitoring Team is
recommending this provision is modified in conjunction with ¶ 7 below.
                                       ¶ 4. Partial Compliance
COMPLIANCE RATING                      ¶ 5. Partial Compliance
                                       ¶ 6. Partial Compliance

XII. SCREENING & ASSIGNMENT OF STAFF ¶ 7 (REVIEW OF ASSIGNMENTS OF STAFF DISCIPLINED
MULTIPLE TIMES)
¶ 7. The Department shall promptly review the assignment of any Staff Member who has been found guilty or pleaded
guilty to any violation in satisfaction of the following charges on two or more occasions within a five-year period: (a)
excessive, impermissible, or unnecessary Use of Force that resulted in a Class A or B Use of Force; (b) failure to supervise
in connection with a Class A or B Use of Force; (c) false reporting or false statements in connection with a Class A or B
Use of Force; (d) failure to report a Class A or Class B Use of Force; or (e) conduct unbecoming an Officer in connection
with a Class A or Class B Use of Force. The review shall include an assessment to determine whether the Staff Member
should be reassigned to a position with more limited inmate contact. The Department shall reassign Staff Members when it
determines that the conduct resulting in the discipline suggests that the Staff Member should have reduced inmate contact.
The results of the review shall be documented and become part of the Staff Member’s personnel file and a copy shall be
sent to the Monitor.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
     •    The Department screened Staff who met the 2-in-5 threshold (outlined in ¶ 7) during the Ninth
          Monitoring Period using the revised process described in the Eighth Report (at pgs. 205-206).
     •    The outcomes of the Staff who met the threshold and were screened are outlined below.
                                               Staff Evaluated for 2 in 5 Screening
                                                                                            Staff already     Staff were
                                                   Total number of       Staff placed on
                                  Screening                                                  on limited        deemed
         Disciplinary Time                          Staff who were       limited inmate
                                  Evaluation                                               inmate contact    suitable for
         Period Evaluated                            identified as        contact based
                                  Completed                                                   prior to      their current
                                                   meeting the 2 in 5    on assessment
                                                                                             assessment          post




   228
      Three of the 42 Staff had pending Trials cases at the time of screening, in addition to closed CDs.
   Presumably, the Staff assignment would be considered if discipline is imposed for those three cases.




                                                              237
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 242 of 338



                                                 criteria & post
                                                was evaluated 229
      Through January 2018         July 2018           35           5 (14%)    19 (54%)          11 (31%)
       Through May 2018            July 2018          37 230        12 (32%)   12 (32%)          13 (35%)
      Through August 2018    November 2018            15 231        3 (20%)    8 (53%)           4 (27%)
                             7th Monitoring
        Total Evaluated                                87           20 (23%)   39 (45%)          28 (32%)
                                 Period
      Through October 2018    March 2019              32 232         1 (3%)    9 (28%)          22 233 (69%)
      Through January 2019     April 2019            19 234          0 (0%)    5 (26%)           14 (74%)
      Through March 2019       April 2019             2 235         1 (50%)     0 (0%)           1 (50%)
                             8th   Monitoring
        Total Evaluated                                53            2 (4%)    14 (26%)          37 (70%)
                                   Period
       Through May 2019            July 2019          9 236          0 (0%)    5 (56%)           4 (44%)
       Through July 2019     September 2019           3 237          0 (0%)    2 (67%)           1 (33%)
 Through September 2019      November 2019            3 238          0 (0%)    2 (67%)           1 (33%)




229
   As of the October 2018 screening, there were 14 Staff who met the 2-in-5 threshold but were not
screened for their assignment because they were no longer with the Department, on medical leave or
temporarily assigned to the Correction Academy.
230
      The number of Staff the Department identified was overinclusive than what was required.
231
      See id.
232
      See id.
233
   These numbers were the results of a qualitative assessment by the Monitoring Team and may not
capture reassignments that occurred in earlier rounds of screening.
234
   14 of these Staff were erroneously screened by the Department (they had either already been screened
in prior months or did not qualify for 2 in 5 screening) as a result of the inefficient and unnecessarily
burdensome screening process previously used by the Department.
235
   1 of these Staff were erroneously screened by the Department (they had either already been screened in
prior months or did not qualify for 2 in 5 screening) as a result of the inefficient and unnecessarily
burdensome screening process previously used by the Department.
236
   6 of these Staff were erroneously screened by the Department (they had either already been screened in
prior months or did not qualify for 2 in 5 screening) as a result of the inefficient and unnecessarily
burdensome screening process previously used by the Department.
237
   2 of these Staff were erroneously screened by the Department (they had either already been screened in
prior months or did not qualify for 2 in 5 screening) as a result of the inefficient and unnecessarily
burdensome screening process previously used by the Department.
238
   1 of these Staff were erroneously screened by the Department (they had either already been screened in
prior months or did not qualify for 2 in 5 screening) as a result of the inefficient and unnecessarily
burdensome screening process previously used by the Department.




                                                            238
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 243 of 338



                           9th Monitoring
         Total Evaluated                         15            0 (0%)         9 (60%)        6 (40%)
                               Period

ANALYSIS OF COMPLIANCE
        The 2-in-5 screening process continues to be complex and time consuming, with minimal
benefit realized in the operation of the Facilities. Although the streamlined screening process
developed in the Eighth Monitoring Period is more efficient, the screening did not result in any staff
being identified for reassignment to limited inmate contact posts in the Ninth Reporting Period, and
thus has limited utility toward the overall goals of the Consent Judgment.
Identification of Staff who met the 2-in-5 threshold
        All Staff who met the 2-in-5 threshold between April and November 2019 were correctly
identified. As described in the Eighth Report (at pgs. 207-208), given the complexity of identifying
Staff who meet the threshold, the Department has often identified and screened Staff beyond what is
required by this provision. The streamlined screening process did result in a decrease in the number of
Staff identified for screening who did not actually meet the threshold.
Review of Assignments for Staff who met the 2-in-5 threshold
       The Monitoring Team reviewed the Facilities’ assessments of post assignments for the 15 Staff
who met the 2-in-5 threshold and were reviewed between July and November 2019. The outcome of
the Facilities’ assessments appeared generally reasonable. All Staff had either previously been
reassigned through other avenues to limited inmate contact or they were deemed suitable for their
current post. No Staff Members were reassigned to limited inmate contact as a result of this screening.
Conclusion
        The 2-in-5 screening process is complex and time consuming. A total of 155 239 Staff have met
the 2-in-5 threshold since this process began in early 2018. Facility leadership elected to keep 71 of the
155 Staff (46%) in their current posts. Another 62 Staff (40%) had already been placed on modified
duty or re-assigned before the assessment occurred. Only 22 Staff (14%) were placed on modified duty
or re-assigned as a result of this assessment. 240 In other words, the Department is expending significant
resources on a process that results in only a few modifications to the assignment and deployment of
Staff. In the main, these assessments are reasonable. To ensure the Department’s resources are
deployed efficiently, and to ensure the Department is addressing the assignment of Staff in a
reasonable period of time following misconduct, the Monitoring Team has recommended certain




   239
      Due to the complex and cumbersome nature of the Department’s 2 in 5 screening process, many of
   these Staff were identified multiple times for screening unnecessarily.
     An additional 28 Staff (15%) were not evaluated because they were no longer with the Department,
   240

   were on extended medical leave, or temporarily assigned to the Correction Academy.


                                                      239
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 244 of 338



modifications of this provision to the Parties (along with those of ¶¶ 4 to 6) that are more efficient and
more directly related to the goals of the Consent Judgment.
COMPLIANCE RATING                ¶ 7. Substantial Compliance


   21. STAFF RECRUITMENT AND SELECTION (CONSENT JUDGMENT § XI)

          The provisions in the Staff Recruitment and Selection section of the Consent Judgment

   focus on developing and maintaining a robust program to recruit new Staff to the Department

   (¶ 1) and the subsequent criteria to ensure that new Staff are appropriately screened and vetted

   during the hiring process and the two-year probationary period after hiring (¶¶ 2 and 3).

          Over the last four years, the Department’s Correction Officer Recruitment Unit

   (“Recruitment Unit”) and Applicant Investigation Unit (“AIU”) worked in a coordinated effort to

   identify and select qualified Staff to meet the Department’s staffing needs, ultimately recruiting

   and hiring over 6,000 new Officers since 2015. The number of Officers that have graduated from

   the Academy over the last ten years are outlined in the graph and table below. Given the

   declining inmate population, the Department reports that they are not planning to recruit

   additional Correction Officers in the foreseeable future. Therefore, the Department has

   disbanded their uniform recruitment unit and reduced the staff in AIU.




                                                   240
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 245 of 338




                                                    Number of Officers Graduating from
                                                           Training Academy
                              2500
                                                                                                                2,044
                              2000

                              1500                                                                      1,329
                                                                                                                         1,213
                                                                                                1,099
                                                                    863
                              1000
                                                                            645
                                                             398                      485
                                                                                                                                    382
                              500        212
                                                   0
                                0
                                        2009      2010    2011     2012     2013     2014       2015     2016   2017       2018     2019
                                                                   Academy Class Graduation Year




                      Number of Officers Graduated from Training Academy Broken Down by Graduation Month
 Academy
  Class
              2009      2010           2011            2012          2013            2014              2015       2016            2017       2018       2019
Graduation
   Date
  Total       212         0            398             863            645             485            1,099        1,329           2,044      1,213      382
                                                   260 (Apr.)                                      144 (Feb.)                      900
Breakdown                            198 (Apr.)                                                                 618 (May)                  815 (June)
                                                                   306 (Apr.)      342 (Jan.)                                     (May)
              212                                                                                                                                        382
 by Class    (Dec.)
                          0                        309 (Aug.)                                      363 (June)
                                                                                                                   711                        398       (July)
  Month                              200 (Sep.)                    339 (Aug.)      143 (Aug.)                                      1,144
                                                                                                                  (Nov.)                     (Dec.)
                                                   294 (Dec.)                                     592 (Dec.)                      (Nov.)



              The Monitoring Team’s assessment of compliance is outlined below.

  XI. STAFF RECRUITMENT AND SELECTION ¶ 1 (RECRUITMENT OF STAFF)
  ¶ 1. The Department, in consultation with the Monitor, shall develop and maintain a comprehensive staff recruitment
  program designed to attract well-qualified applicants and keep the Department competitive with surrounding law
  enforcement and correctional agencies. The program shall provide clear guidance and objectives for recruiting Staff
  Members.
  ANALYSIS OF COMPLIANCE
         The Department’s uniform recruitment unit was disbanded in the Ninth Monitoring Period as
  the Department reported uniform Staff will not be recruited for the foreseeable future. However, the
  Department maintained a comprehensive staff recruitment program designed to attract well-qualified
  applicants through the end of the Eighth Monitoring Period. Accordingly, the Department maintained
  Substantial Compliance with the requirements of this provision from the Effective Date of the Consent


                                                                            241
           Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 246 of 338



Judgment through the Eighth Monitoring Period, for a total of 44 months. 241 The Department’s
sustained compliance has abated prior deficiencies, so this requirement is no longer necessary and will
not be subject to active monitoring. The Monitoring Team therefore recommends this provision be
terminated as described in the Efforts to Advance Reforms & Address Areas of Concern section of this
report.
COMPLIANCE RATING                       ¶ 1. Substantial Compliance (as per Eighth Monitor’s Report)


XI. STAFF RECRUITMENT AND SELECTION ¶¶ 2-3 (SELECTION OF STAFF)
¶ 2. The Department, in consultation with the Monitor, shall develop and maintain an objective process for selection and
hiring that adheres to clearly identified standards, criteria, and other selection parameters established by laws and
regulations. The process shall include certain factors that will automatically disqualify an applicant for employment as a
Staff Member.
¶ 3. The Department shall conduct appropriate background investigations before hiring any individual, which shall include
assessment of an applicant’s criminal history, employment history, relationships or affiliation with gangs, relationships with
current Inmates, and frequency of appearance in the Inmate visitor database. The background investigation shall also include
medical screening (including drug tests), reviews of state and local child abuse registries accessible to the Department,
reference checks, and financial records/credit checks. Staff responsible for conducting these background investigations shall
receive appropriate training. The submission of materially false information on a candidate’s application may be grounds for
the Department’s seeking termination of the Staff Member’s employment at any future date.
ANALYSIS OF COMPLIANCE
        AIU has been pared down, as the Department is not currently preparing for another recruit class
(as described in the Eighth Monitor’s Report at pg. 212). AIU staff were offered opportunities to work
in other areas within the Department. The Monitoring Team has previously audited a sample of AIU’s
background investigations of candidates who were selected for hire and found that the files
demonstrated that appropriate investigatory tools were employed. 242 The Monitoring Team found that
from the Effective Date through the end of the Eighth Monitoring Period that the Department
maintained an objective process for selecting and hiring Staff as required by ¶ 2. The Monitoring Team
also found that from the Third Monitoring Period through the end of the Eighth Monitoring Period that
the Department maintained extensive background investigations of potential candidates by trained
investigators, and developed a comprehensive investigator manual to support this objective framework
as required by ¶ 3. Accordingly, the Department maintained Substantial Compliance with ¶ 2 for a total


    241
       See, First Monitor’s Report at pgs. 112 to 113 (dkt. 269), Second Monitor’s Report at pgs. 156 to 157
    (dkt. 291), Third Monitor’s Report at pgs. 241 to 242 (dkt. 295), Fourth Monitor’s Report at pgs. 190 to
    191 (dkt. 305), Fifth Monitor’s Report at pg. 132 (dkt. 311), Sixth Monitor’s Report at pg. 141 (dkt. 317),
    Seventh Monitor’s Report at pg. 181 (dkt. 327), and Eighth Monitor’s Report at pgs. 209 to 210 (dkt.
    332).
    242
          See Sixth Monitor’s Report at pages 143 to 144 and Seventh Monitor’s Report at pages 183 to 184.




                                                             242
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 247 of 338



of 44 months, 243 and with ¶ 3 since for a total of 35 months. 244 The Department’s sustained compliance
in these areas has abated prior deficiencies, so these requirements are no longer necessary and will not
be subject to active monitoring. The Monitoring Team therefore recommends these provisions be
terminated as described in the Efforts to Advance Reforms & Address Areas of Concern section of this
report.
                                      ¶ 2. Substantial Compliance (as per Eighth Monitor’s Report)
COMPLIANCE RATING
                                      ¶ 3. Substantial Compliance (as per Eighth Monitor’s Report)


   22. ARRESTS OF INMATES (CONSENT JUDGMENT § XIV)

            This section of the Consent Judgment requires the Department to consult with ID before

   recommending an inmate arrest for conduct that was also connected with a use of force incident.

   The larger purpose of this section is to ensure that inmate arrests are based on probable cause,

   and not for retaliatory purposes. The Monitoring Team’s assessment of compliance is outlined

   below.

 XIV. ARREST OF INMATES (¶ 1)
 ¶ 1. The Department shall recommend the arrest of an Inmate in connection with a Use of Force Incident only after an
 investigator with the Correction Intelligence Bureau or ID, with input from the Preliminary Reviewer, has reviewed the
 circumstances warranting the potential arrest and has determined that the recommendation is based on probable cause.

 DEPARTMENT’S STEPS TOWARDS COMPLIANCE

     •    The Department’s Criminal Investigation Bureau (“CIB”) is responsible for arresting inmates
          as well for tracking and maintaining evidence, arrest packages, and arrest data. A new Senior
          Correctional Administrator was appointed to lead CIB during this Monitoring Period.




   243
      See, First Monitor’s Report at pgs. 114 to 117 (dkt. 269), Second Monitor’s Report at pgs. 157 to 160
   (dkt. 291), Third Monitor’s Report at pgs. 242 to 246 (dkt. 295), Fourth Monitor’s Report at pgs. 192 to
   197 (dkt. 305), Fifth Monitor’s Report at pgs. 133 to 135 (dkt. 311), Sixth Monitor’s Report at pgs. 141 to
   144 (dkt. 317), Seventh Monitor’s Report at pgs. 181 to 184 (dkt. 327), and Eighth Monitor’s Report at
   pgs. 210 to 213 (dkt. 332).
   244
      See, Second Monitor’s Report at pgs. 157 to 160 (dkt. 291), Third Monitor’s Report at pgs. 242 to 246
   (dkt. 295), Fourth Monitor’s Report at pgs. 192 to 197 (dkt. 305), Fifth Monitor’s Report at pgs. 133 to
   135 (dkt. 311), Sixth Monitor’s Report at pgs. 141 to 144 (dkt. 317), Seventh Monitor’s Report at pgs.
   181 to 184 (dkt. 327), and Eighth Monitor’s Report at pgs. 210 to 213 (dkt. 332).


                                                           243
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 248 of 338



•    During this Monitoring Period, the Department, in consultation with the Monitoring Team,
     revised its arrest procedures and developed a new Command Level Order to govern the arrest
     of inmates. CLO 01/20 “Arrest of Incarcerated Individuals” was promulgated right after the
     close of the Monitoring Period. Additionally, the Department promulgated two new
     Command Level Orders to govern the arrest of visitors and arrest of Juveniles, CLO 02/20
     “Adult Visitor or Live Arrest” and CLO 03/20 “Juvenile Arrest Procedures”.

•    The Department arrested 214 inmates during the current Monitoring Period. Out of the 214
     total inmates arrested, 84 were arrested in connection to 79 unique UOF incidents.
                              Total Arrests & Arrests Associated with a UOF
                                            Jan. to June    July to Dec. Jan. to June      July to Dec.
                                               2018            2018           2019            2019
    UOF Incidents Associated with Arrests        88              68             71              79
          Number of Arrests with
                                             109 (38%)       79 (30%)       77 (34%)        84 (39%)
         Associated UOF Number
         Total Number of Arrests                284             262            228             214

•    The reasons for all inmate arrests from January 2018 to December 2019 are presented in the
     table below.
                                 Arrest of Inmates by Reason for Arrest
                                     Jan. to June       July to Dec.       Jan. to June        July to Dec.
                                         2018              2018               2019                2019
     Aggravated Harassment          33        12%      18        7%       17        7%        11        5%
              Arson                 0          0%       0        0%       0         0%         0        0%
         Assault on Staff           98        35%      87       33%       79       35%        99       46%
          Assault Other             6          2%       0        0%       0         0%         1        0%
        Contraband Drugs            14         5%      18        7%       12        5%        16        7%
        Contraband Other            10         4%       5        2%       7         3%         4        2%
       Contraband Weapon            10         4%       8        3%       11        5%         5        2%
          Criminal Act              3          1%      13        5%       6         3%         2        1%
     Destruction of Property        5          2%       2        1%       0         0%         1        0%
              Escape                0          0%       1        0%       1         0%         0        0%
            Extortion               0          0%       0        0%       0         0%         0        0%
    Inmate Disturbance/ Riot        0          0%       0        0%       0         0%         6        3%
    Obstruction Government
                                     0         0%          0       0%     0          0%       0           0%
         Administration
             Robbery                0           0%          0       0%    1           0%       0         0%
     Serious Injury to Inmate       2           1%         12       5%    9           4%      12         6%
      Serious Injury to staff       5           2%          4       2%    2           1%       0         0%
     Serious Verified Threat        0           0%          1       0%    0           0%       0         0%
      Sexual Assault/Abuse          5           2%          2       1%    9           4%       6         3%
        Slashing/Stabbing           17          6%         23       9%    7           3%      13         6%
            Splashing               76         27%         68      26%    67         29%      38        18%
       Witness Tampering            0           0%          0       0%    0           0%       0         0%
              Other                 0           0%          0       0%    0           0%       0         0%
              Total                      284                    262            228                   214




                                                     244
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 249 of 338



ANALYSIS OF COMPLIANCE
        The Department, in consultation with the Monitoring Team, finalized three new Command
Level Orders this Monitoring Period that govern the arrest of inmates, juveniles, and visitors. These
policies replace an outdated Operations Order (from 1989) and a Command Level Order (from 2015)
and now comport with the Department’s current practice and procedures regarding arrests. The new
CLO regarding inmate arrests also requires CIB to consult with ID regarding any conduct that is
related to a use of force incident. The Department reports that, generally, CIB consults with ID before
arresting an inmate to ensure mutual agreement that sufficient probable cause exists to make the
arrest. The Monitoring Team intends to assess and report on the coordination between CIB and ID
going forward.
        During this Monitoring Period, the Monitoring Team reviewed a sample of over 50 inmate
arrests with a corresponding use of force incident to determine whether the arrests were supported by
probable cause. These arrests occurred between July 2018 and December 2019. The Monitoring
Team’s assessment of the related UOF incidents supported CIB/ID’s conclusion that there was
probable cause for the arrest. 245 It is also worth noting that the number of inmate arrests have dropped
every Monitoring Period from 284 inmate arrests in the Sixth Monitoring Period to 214 inmate arrests
in the Ninth Monitoring Period.
       The Department is in Partial Compliance with this provision as the new Command Level
Orders were implemented after the end of the Ninth Monitoring Period and further assessment is
needed to determine whether inmate arrests are made in consultation with ID, as required by this
provision. It is expected that the Department will achieve Substantial Compliance during the next
Monitoring Period given the Monitoring Team’s finding that, to date, inmate arrests have been
supported by probable cause.
Compliance Rating                  ¶ 1. Partial Compliance

  23. IMPLEMENTATION (CONSENT JUDGMENT § XVIII)

          This section focuses on the overall implementation of the reforms encompassed by the

  Consent Judgment. Significant involvement and buy-in from all Divisions of the Department is

  needed to successfully implement the enumerated reforms of the Consent Judgment. As reported




  245
     It is worth noting that in many cases, the Monitoring Team found that Staff response to an inmate’s
  potentially criminal behavior was not proportional and was at times excessive, unnecessary, and/or
  retaliatory.


                                                    245
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 250 of 338



previously, one barrier that has been identified in the Department’s efforts to implementing

reforms has been a lack of ownership and focus by uniform Staff in advancing the Nunez

requirements. The Monitoring Team recommended that the Department designate a high-ranking

uniform official to help manage the Nunez requirements in order to support the overall goal of

increased ownership by the uniform Staff of the reforms, because the Complex Litigation Unit

(“CLU”) and the Nunez Compliance Unit (“NCU”) alone cannot operationalize the many

reforms that are needed, as they are neither responsible for nor have control of the Divisions that

must actually implement the core use of force-related initiatives.

        In the beginning of January 2020, the Department restructured the assignment of

Assistant Chiefs and designated an Assistant Chief as the uniform liaison to the Nunez

Monitoring Team. As part of this restructuring, NCU and the Division of Strategic Initiatives,

who help support a number of UOF-related initiatives, were also assigned to report to this

Assistant Chief. This creates a significant foundation for Nunez compliance work going forward,

particularly as it relates to needing to coordinate among other uniform leaders and in addressing

and implementing operational initiatives related to Nunez. The Monitoring Team has already

observed the positive impact of this re-organization in the management and focus on operational

initiatives.

        In the Ninth Monitoring Period, the day-to-day management of compliance with the

Nunez Consent Judgment continued to be a joint effort between CLU and NCU. CLU and NCU

continue to work directly with a broad range of staff on a daily basis and spearhead many of the

problem-solving initiatives when there are obstacles to compliance. Given the enormity of the

task of shaping practice, measuring performance, and demonstrating compliance, a significant

number of staff are necessary to audit and improve practice as only a portion of the provisions




                                                246
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 251 of 338



   from the Consent Judgment are internally monitored on a routine basis. The Monitoring Team

   continues to recommend the City provide the Department with the necessary resources, to the

   extent they are required.

            CLU manages the Monitoring Team’s document and data requests and drives various

   policy initiatives to address the findings of, and recommendations from, the Monitoring Team.

   CLU regularly consults the Monitoring Team to check that Department practice is consistent

   with the Consent Judgment and best practice. CLU has provided a foundation upon which the

   Department can implement essential changes to practice and the staff in the unit remain

   hardworking, smart, conscientious, dependable and provide invaluable assistance to the

   Department and the Monitoring Team

            NCU manages most of the quality assurance programs and problem-solving efforts. NCU

   has continued to devise and maintain solid QA programs and reporting mechanisms to illuminate

   Department practices that need to be maintained or improved so that the Department can achieve

   compliance with several requirements of the Consent Judgment. In many cases, NCU staff

   provide technical assistance to the Facilities to support improved practice. As demonstrated

   throughout this report, NCU has supported many of the initiatives where the Department has

   demonstrated progress (e.g. timely submission of UOF reports, improved medical wait times,

   and consistent processing of command disciplines). The unit frequently collaborates with the

   Monitoring Team and is a valuable resource to both the Monitoring Team and the Department.

            The Monitoring Team’s assessment of compliance is outlined below.

XVIII. IMPLEMENTATION ¶¶ 1 & 2 (REVIEW OF RELEVANT POLICIES)
¶ 1. To the extent necessary and not otherwise explicitly required by this Agreement, within 6 months of the Effective Date,
the Department shall review and revise its existing policies, procedures, protocols, training curricula, and practices to
ensure that they are consistent with, incorporate, and address all provisions of this Agreement. The Department shall advise
the Monitor of any material revisions that are made. The Department also shall notify Staff Members of such material




                                                           247
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 252 of 338



revisions, and, where necessary, train Staff Members on the changes. The 6-month deadline may be extended for a
reasonable period of time with the Monitor’s approval. 246
¶ 2. The Department shall revise and/or develop, as necessary, other written documents, such as logs, handbooks, manuals,
and forms, to effectuate the terms of this Agreement.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     The Department, in consultation with the Monitoring Team, completed an extensive Excel chart
          cross-referencing each provision of the Consent Judgment with the relevant policies addressing
          those requirements.
    •     Since the Effective Date, the Department revised a number of policies and procedures to
          conform to Nunez requirements.
              o The Department reviewed over 200 Directives and corresponding procedures and over
                300 Operations Orders to identify the subset that is related to the Consent Judgment and
                to determine whether any revisions are necessary or whether new policies need to be
                developed.
              o The Department has completed most of the necessary revisions to Directives and
                Operations Orders and has developed all new Directives and Operations Orders
                identified by the review.
              o NCU and the Chief of Department’s office identified and reviewed over 800 Command
                Level Orders (“CLO”) to ensure they were still relevant and conformed to Nunez
                requirements, and updated or rescinded them accordingly.
    •     The Department developed and implemented two policies to address the overall management of
          policies and procedures within the Agency.
              o Directive 0000R-A, “Implementing Departmental Policy,” which provides procedures
                for the promulgation, revision, maintenance, and routine review of Department policies.
              o Operations Order 05/19, “Facility Information System (“FIS”) was promulgated.
                Pursuant to Operations Order 05/19, each Facility has a designated FIS Officer and staff
                who are responsible for reviewing and updating CLOs on a routine basis.
                         A network drive folder is maintained, where all Facility CLOs are scanned and
                          uploaded digitally to make maintenance and tracking more efficient.
ANALYSIS
        There are two phases of implementation for the Department to achieve compliance with ¶ 1 of
this section of the Consent Judgment. First, the Department had to conduct an initial review and revise
(as appropriate) any existing policies, procedures, protocols, training curricula, and practices to ensure



   246
         The Monitor approved an extension of this deadline to January 31, 2018.


                                                           248
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 253 of 338



conformity with Nunez. Second, the Department had to develop a reliable process in place to ensure
ongoing assessments of these items as they necessarily may evolve to ensure continued conformity and
relevance.
        The Department has successfully implemented the first phase, and has evaluated and revised
policies, procedures, and trainings to ensure they are consistent with the requirements in the Consent
Judgment and with each other. This process included evaluating hundreds of Directives and Operation
Orders and over 800 old CLOs—this latter review was conducted during the Eighth Monitoring Period,
and FIS staff found most CLOs to be outdated and the FIS Officers subsequently updated each
Facility’s CLOs to ensure consistency with existing Department Directives and Operations Orders.
        Regarding the second phase, the Department has taken steps to achieve compliance, but some
work remains to achieve Substantial Compliance. First, the Department ensures that the Monitoring
Team is provided an opportunity to review and comment on any proposed revisions to any Nunez-
related policies before promulgating. While the Department has developed a process for ongoing
assessments of policies on a routine basis (enumerated in Directive 0000R-A, “Implementing
Departmental Policy”)—including an annual review of a sample of policies and Operations Orders—
this process has not yet been implemented. Further, while Ops Order 05/19 (Facility Information
System) requires FIS Officers evaluate new policies/procedures on a monthly basis to determine
whether CLOs are necessary (to ensure CLOs are then promulgated when appropriate), the Department
has not devised a process to demonstrate that this process has been routinely implemented. The
Department will achieve Substantial Compliance with ¶ 1 when these procedures for ongoing review
and maintenance of policies and CLOs are reliably implemented.
       As for the Department’s compliance with ¶ 2, the Department has revised and developed
written documents, such as logs, handbooks, manuals, and forms necessary to effectuate the terms of
Nunez.
                               ¶ 1. Partial Compliance
COMPLIANCE RATING
                               ¶ 2. Substantial Compliance

XVIII. IMPLEMENTATION ¶ 3 (COMPLIANCE COORDINATOR)
¶ 3. The Department shall designate a Department employee whose primary responsibility is to serve as Compliance
Coordinator. The Compliance Coordinator shall report directly to the Commissioner, a designated Deputy Commissioner,
or a Chief. The Compliance Coordinator shall be responsible for coordinating compliance with this Agreement and shall
serve as the Department’s point of contact for the Monitor and Plaintiffs’ Counsel.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Assistant Commissioner of Quality Assurance and Deputy General Counsel share the
        responsibilities of the Compliance Coordinator.
    •   The CLU and NCU provided the Monitoring Team with responses to over 200 requests for
        information and handled over 50 memos containing recommendations from the Monitoring


                                                         249
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 254 of 338



       Team. Many of these were complex requests and required significant collaboration between the
       Department and the Monitoring Team to address. The CLU also produced over 600 use of force
       files (such as Preliminary Reviews, Facility investigations, and Full ID Investigations), PREA
       files, and Trials closing memos. The CLU and NCU also produced over 80 routine data reports
       on a bi-weekly, monthly, bi-monthly, or quarterly basis to the Monitoring Team.
   •   During the Monitoring Period, the CLU scheduled and/or facilitated frequent meetings or calls
       between the Monitoring Team and the Commissioner, her executive staff, and other DOC Staff
       Members and also facilitated site visits.
ANALYSIS OF COMPLIANCE
        The role of Compliance Coordinator cannot reasonably be filled by one individual given the
significant work needed to address the requirements of the Consent Judgment, to manage and respond
to the various requests from the Monitoring Team, and work with the Monitoring Team to address the
feedback and initiatives recommended by the Monitoring Team. That said, the Department continues
to maintain Substantial Compliance with the assignment of the Compliance Coordinator as the
Department has assigned appropriate leadership and dedicated significant resources to ensuring there is
adequate coordination with the Monitoring Team. The Monitoring Team continues to maintain a
collaborative relationship with members of the CLU and NCU teams, as well as other members of the
Department and communicates daily (and often multiple times a day) with members of the
Department. The Department’s staff in CLU and NCU are critical to supporting the Department’s
efforts to advance reforms in the agency and are hardworking, smart, conscientious, responsive and
provide tremendous assistance to the Monitoring Team. The Department’s approach to managing
compliance with the Consent Judgment and maintaining an active and engaged relationship with the
Monitoring Team continues to demonstrate the Department’s commitment to achieving and sustaining
reform.
COMPLIANCE RATING          ¶ 3. Substantial Compliance




                                                 250
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 255 of 338




CURRENT STATUS OF 16- AND 17-YEAR-OLD YOUTH

        The implementation of the State’s Raise the Age (“RTA”) law has continued to transform

the City’s management of incarcerated 16- and 17-year-old youth. Since Fall 2018, all 16- and

17-year-old youth previously incarcerated on Rikers Island and who remain detained have been

housed at Horizon Juvenile Center (“HOJC”), which is jointly operated by the Department and

ACS. Further, any 17-year-old youth arrested and detained between October 1, 2018 and

September 30, 2019 are also housed at HOJC (collectively, “Pre-Raise the Age Youth”). The

housing of Pre-Raise the Age Youth off of Rikers Island not only satisfies RTA, but also satisfies

the Department’s obligations under Nunez to seek an alternative housing site for these youth. 247

Once HOJC is stabilized, housing youth in a facility that operates in accordance with generally

accepted practice in juvenile justice will certainly be in the best interest of the youth.

        HOJC has been in a state of continuous transition since it opened, which has had a

negative impact on facility safety. First, the physical location changed, responsibilities for

managing the facility changed, the DOC staff assigned to this population changed, and a new set

of regulations were promulgated by the State. These things did not happen just at once, but rather

evolved continuously throughout the 15 months since HOJC opened its doors. During the first

year of HOJC’s operation (October 2018 to October 2019), the Department was primarily

responsible for youth supervision and movement and facility safety and security, while ACS was

responsible for providing programming, case management and other types of support (e.g., food

services, barbershop, building maintenance, laundry, etc.).



247
   “The Department and the Mayor’s Office of Criminal Justice shall make best efforts to search for and
identify an alternative site not located on Rikers Island for the placement of Inmates under the age of 18
(“Alternative Housing Site”)”, § XVII., ¶ 1.


                                                   251
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 256 of 338



          Beginning in October 2019 (halfway through the current Monitoring Period), ACS

accelerated its transition toward full operational control of the facility. By the end of the

Monitoring Period, in addition to its original responsibilities, ACS became solely responsible for

supervising youth on the housing units with DOC Staff operating in a much more limited scope:

on tactical response teams, some security control of hallways, as well as administrative positions.

By the end of the Monitoring Period, the number of DOC Staff assigned to HOJC decreased

from approximately 300 Staff when the facility opened in October 2018 to about 50 Staff as of

the end of December 2019. The population of Pre-Raise the Age Youth continued to decline as

youth either aged out 248 or were released—from about 90 youth when the facility opened, to

about 55 youth at the end of the previous Monitoring Period, to about 20 at the end of the current

Monitoring Period. The City projects that the number of Pre-Raise the Age Youth will continue

to decrease, with the last youth slated to leave the facility in Summer 2020.

          The constant state of transition has resulted in ongoing uncertainty, stress, and disruption

for both youth and staff. Since HOJC opened, the Monitoring Team has issued several reports to

the Court, detailing concerns about the transition and the prevalent threats to youth and staff

safety. 249 The Monitoring Team remains concerned. As ACS began supervising housing units

independently, the Monitoring Team also communicated directly with ACS leadership about

continued concerns. 250 In addition to the high rates of violence and UOF, the Monitoring Team

has been troubled by the faltering classification system that has not yet translated into




248
      Youth who remain detained when they turn 18 years old are transferred to Rikers/DOC custody.
  The Monitoring Team submitted three letters to the Court on the status of HOJC on October 31, 2018
249

(Dkt. 318), December 4, 2018 (Dkt. 320), and February 19, 2019 (Dkt. 325).
250
   The Monitoring Team held teleconferences with ACS leadership to discuss the high rates of disorder
in October, November and December 2019.


                                                    252
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 257 of 338



meaningful differences in the way high-risk youth are supervised; the behavior management

program that has not yet identified effective interventions to curb the frequency of aggressive

behaviors among some youth; ACS staff’s use of force and incident reporting; and the constant

changes in staffing which, while necessary for the ultimate transition to ACS control, continue to

disrupt staff-youth relationships that would otherwise be the key to stabilizing the facility.

       ACS leadership has been responsive to the Monitoring Team’s requests for information,

has shared in the concern for the welfare of staff and youth and has identified several strategies

to address the problems discussed above. The Monitoring Team has also provided technical

assistance on issues most related to safety (e.g., behavior management, addressing youth with

frequent aggressive behaviors, classification, the appropriate use of room confinement, and

programming).

       This period of transition has also brought increasing complexity to the task of monitoring

compliance with Nunez. During the first half of the Monitoring Period, most of the data used to

monitor performance was submitted by DOC, as they were primarily responsible for supervising

the housing units. During the second half of the Monitoring Period, the responsibility for

providing this data shifted to ACS. There were inevitable issues in collecting data from two

different agencies and reconciling their different reporting structures. Suffice to say, there have

been some difficulties in merging data and information covering an ever-shifting landscape of

housing units/portions of the building. Transitioning management from DOC to ACS also meant

that some of the monitoring strategies that were relatively stable in previous Monitoring Periods

had to evolve as ACS became solely responsible for additional practices (e.g., ACS took over the

classification function; ACS staff are now responsible for completing the youth’s STRIVE+

point sheets and for properly documenting the use of room confinement). In some cases, this




                                                253
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 258 of 338



report identifies the practices and data structures that will be the subject of monitoring going

forward, but it does not go as far as assessing ACS’ performance, given the fragmented nature of

the facility’s operation over the past six months.

Rates of Use of Force and Violence

          Throughout the Monitoring Period, HOJC continued to be plagued by disorder, despite its

declining population. In the graph below, a rate per 100 youth is used in order to neutralize the

impact of the decreasing facility population so that different time periods can be compared. 251

Compared to the previous Monitoring Period, the average rate of youth-on-youth violence (i.e.,

fights and assaults) decreased about 15% (from 40.7 in the previous Monitoring Period to 34.6).

However, the average use of force rate skyrocketed 54%, from 74.7 in the Eighth Monitoring

Period to 114.7 in the current Monitoring Period. 252 Large increases in the UOF rate were

witnessed during the second half of the Monitoring Period, as ACS began to assume full control

of the housing units, youth began to test limits and ACS staff began to adjust to their duties. In

summary, the period of transition from DOC to ACS has been a rocky road for both youth and

Staff and has had significant negative consequences for facility safety.




251
      Rate per 100 youth = (# of incidents/ADP)*100
252
   This data tallies unique incidents that involved force used by DOC Staff, ACS Staff or both. Note that
ACS’ definition of a UOF differs from DOC’s in that ACS does not report escorts. Accordingly, certain
incidents that would have been reported by DOC as a UOF under the definition used by the Consent
Judgment are not reported as such by ACS for incidents exclusively involving ACS staff. Therefore, the
rate of UOF in the Ninth Monitoring Period could be even higher than what is reported depending on the
number of ACS-only escorts.


                                                      254
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 259 of 338




                HOJC Rate of Youth-on-Youth Violence and Uses of Force
                                                       July to December 2019
 160
                                                                                                                                 138.5
 140                                                                                                           131.5 131.3                130.4

 120                                                                               105.2
       97.7                                                               100
                                                                                            94.9
 100
                                   79.1
                          72.2                                   73.5
  80                                                   64.5                                           61.4
       51.2      53.2
  60                      41.7     41.8                          44.9     42.3     44.8     45.8
                                                                                                                        39.6
  40                                         25.9                                                              24.1                       26.1
                                                          53.2                                       54.4                        17.9
                44.3
  20
                                                      17.2
   0
       Oct 18




                                             Feb 19




                                                                                                                        Oct 19
                                                                 Apr 19

                                                                          May 19




                                                                                            Jul 19




                                                                                                               Sep 19
                          Dec 18




                                                                                                                                          Dec 19
                                   Jan 19




                                                       Mar 19
                 Nov 18




                                                                                   Jun 19




                                                                                                      Aug 19




                                                                                                                                 Nov 19
                   Fights                   Use of Force                    Linear (Fights)                    Linear (Use of Force)




       Given the increasing responsibility ACS has for supervising youth, the Monitoring Team

began to conduct video reviews of UOF incidents involving ACS staff, including a number of

incidents that occurred in December 2019 and January 2020. While ACS staff are plentiful,

present, patient and observant or engaged, the incident review also revealed a pattern of poor

situational awareness, the failure to take reasonable steps to prevent incidents from occurring,

and subpar incident reporting that leaves out essential facts and details, which inhibits the ability

of administrative reviewers to detect problems. A variety of dangerous practices—including poor

staff arm placement near/around youth’s necks, entering youth’s rooms without proper staff

backup, opening doors when youth are poised to push past staff, and hyper-confrontational

conduct from staff—all suggest that youth have been exposed to unnecessary and/or excessive

force and that there is risk of harm that must be addressed.

       The Monitoring Team’s ongoing review of UOF incidents and sanctions for youth

misconduct clearly revealed that a segment of the HOJC population contributes a



                                                                             255
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 260 of 338



disproportionate share of violence and other types of disorder. In the previous Monitoring

Period, this segment constituted about 15% of the total facility population. During the current

Monitoring Period, the segment of the population frequently involved in serious misconduct

expanded to include at least 30% of HOJC’s Pre-Raise the Age population in any given month.

As noted in previous reports, addressing youth with frequent serious misconduct demands a

targeted strategy to provide greater support, structure, and supervision to this select group of

youth. Some of these youth persisted in committing frequent, blatant assaults on staff, with few

apparent consequences or interventions designed to decrease their aggressive behavior. During

the last half of the Monitoring Period, there were 51 assaults-on-staff, 16 of which involved

injury (31%).

        While several of the facility’s practices have shortcomings that contributed to the level of

disorder (described above), the structural upheaval caused by the transition between agencies is a

major factor that also cannot be understated. This transition has impacted every facet of the

youth’s and staff’s daily lives and has seriously disrupted the interpersonal relationships between

youth and staff that are so critical to facility safety.

        The Department’s efforts to achieve compliance with Consent Judgment § XV (Safety

and Supervision of Inmates Under the Age of 19), § XVI (Inmate Discipline), and § XVII

(Housing Plan for Inmates Under the Age of 18) related to 16- and 17-year-old youth is

addressed below. When applicable, ACS’ new role in certain practices is reviewed, along with a

summary of plans to monitor ACS’ compliance with Nunez in subsequent Monitoring Periods.

Management of Pre-Raise the Age Youth & Adolescent Offenders

        The Tenth Monitoring Period will be yet another period of transition. The number of Pre-

Raise the Age Youth will continue to decrease (as of April 2020, the ADP was 3) and ACS will




                                                   256
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 261 of 338



assume more and more control of the facility. Department staff are expected to conclude their

role in the facility’s management by Summer 2020. At the latest (though potentially sooner), by

September 30, 2020, the last 16- or 17-year-old Pre-Raise the Age Youth will have exited the

facility. In other words, none of the 16- and 17-year-old youth at HOJC will have been

incarcerated as an adult, under previous law.

           RTA created a new legal status, Adolescent Offenders (“AO”), for 16- and 17-years-olds

who are arrested for a felony-level crime. 253 AOs’ cases are heard in the Youth Part of Criminal

Court. If an AO is detained, he/she must be housed in a specialized secure juvenile detention

facility for older youth (rather than at Rikers). 254 Since October 1, 2018, all AOs have been

housed at Crossroads Juvenile Center in Brownsville, Brooklyn, which is administered by ACS.

           On January 9, 2020, HOJC became dually certified as a Specialized Juvenile Detention

facility for Pre-Raise the Age Youth and as a Specialized Secure Juvenile Detention facility to

house AOs. Subsequently, the City began slowly moving AOs to Horizon, with approval to

move 15 youth during the first six weeks following certification. Pre-Raise the Age Youth and

AOs must be housed separately and may not co-mingle within HOJC. 255 Accordingly, Pre-Raise

the Age Youth are housed on the second floor of HOJC and AOs are housed on the first floor of

HOJC. The City also reports that AOs will be managed exclusively by ACS staff. The

Monitoring Team is not currently monitoring the City’s management of AOs at Crossroads

Juvenile Center or HOJC.




253
   The implementation of this law was staggered and so this new category of offenders was applied to 16-
year-old youth beginning on October 1, 2018 and 17-year-old youth on October 1, 2019.
254
      See, https://www.ny.gov/raise-age/raise-age-implementation#adolescent-offender.
255
      The current certification allows the City to house only 38 AOs at HOJC.


                                                     257
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 262 of 338



Looking Ahead

       All Parties to the Nunez litigation agreed that the requirements of the Nunez Consent

Judgment applied to Pre-Raise the Age Youth. However, the applicability of the requirements

enumerated in Nunez, including on-going monitoring, to the AOs has not yet been determined.

As an initial matter, the transfer to a new, more modern facility, off Rikers Island, with a

different approach for managing youth has ameliorated some of the issues that were present at

Rikers (discussed in more detail below). This move resulted in Substantial Compliance with the

requirement to move the youth off of Rikers Island pursuant to § XVII. (Housing Plan for

Inmates Under the Age of 18). As the goal of this section has now been achieved, the Monitoring

Team recommends terminating this section of the Consent Judgment, as discussed in the Efforts

to Advance Reforms & Address Areas of Concern section of this report.

       The Monitoring Team continues to have several concerns about the operation and current

conditions of confinement at HOJC (as discussed above). The Monitoring Team has considered

how to approach potential on-going monitoring of the AOs for over a year and has strongly

encouraged the Parties to reach an agreement about how to proceed (subject to Court approval).

To that end, the Monitoring Team took a critical eye to each of the provisions in the Nunez

Consent Judgment, with a particular focus on the two sections of the Consent Judgment

regarding Adolescents (§ XV. (Safety and Supervision of Inmates Under the Age of 19) and §

XVI. (Inmate Discipline) (collectively “Adolescent Provisions”). The Monitoring Team

identified certain provisions that were well-suited to the operation at RNDC and/or when the

Department maintained operational control. However, they have lost their relevance or context

with ACS operating HOJC, and the Monitoring Team therefore recommends that they are no

longer necessary. Other provisions remain relevant, are meaningful within the context of a




                                                258
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 263 of 338



juvenile facility and are at the center of the Monitoring Team’s concerns about facility safety.

Therefore, the Monitoring Team recommends that these provisions remain in effect (some

possibly with modifications). Further, the Monitoring Team also considered the applicability of

more general requirements to address § IV Use of Force Policy, § VII. Use of Force

Investigations, and § VIII. Staff Discipline and Accountability. 256 Finally, the Monitoring Team

also considered the applicability of § VII. Use of Force Investigations ¶ 14 (Investigation of Use

of Force Incidents Involving Inmates Under the Age of 18) and § IX. Video Surveillance ¶ 4

(Video Preservation). 257

        To facilitate agreement among the Parties, in October 2019, the Monitoring Team shared

these potential options for continued oversight. In November 2019, the Monitoring Team

convened a meeting with representatives from the City, the Department, ACS, Counsel for the

Plaintiffs’ class and SDNY to discuss the matter further. Since then, the Parties and the

Monitoring Team have had ongoing discussions, including the exchange of various written

proposals, about how to proceed and intend to advise the Court in due course. Resolution on this

matter must be prioritized and so the assessment of compliance, discussed below, incorporates

the Monitoring Team’s considerations and recommendations for potential ongoing oversight of

this age group.

24. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19
    (CONSENT JUDGMENT § XV)




256
   The Monitoring Team’s recommendations to the Parties included three provisions to address more
generally the requirements of these three sections.
257
   The Monitoring Team’s recommendations regarding the applicability of § VII. Use of Force
Investigations ¶ 14 (Investigation of Use of Force Incidents Involving Inmates Under the Age of 18) and
§ IX. Video Surveillance ¶ 4 (Video Preservation) to the AOs is discussed in the respective boxes in those
sections with the assessment of compliance.


                                                   259
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 264 of 338




XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 1 (PREVENT FIGHT/ASSAULT)
¶ 1. Young Inmates shall be supervised at all times in a manner that protects them from an unreasonable risk of harm. Staff
shall intervene in a manner to prevent Inmate-on-Inmate fights and assaults, and to de-escalate Inmate-on-Inmate
confrontations, as soon as it is practicable and reasonably safe to do so.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department and ACS continue to confront a high level of violence at the facility (see
        narrative above).
    •   The Department and ACS have jointly operated HOJC in order to provide programming, access
        to education and other structured activities throughout the day. ACS has also committed
        additional resources for consultation to improve the quality of youth supervision, to implement
        multi-disciplinary teams on each housing unit and to fortify the implementation of the behavior
        management program.
ANALYSIS OF COMPLIANCE
      This provision applies to Young Inmates (16-, 17- and 18-year-olds), but the analysis and rating
presented below apply only to the Department’s efforts to achieve compliance with this provision with
respect to 16- and 17-year-old youth at HOJC.
       Although both agencies have committed significant resources to HOJC, the facility continues to
be plagued by disorder, with UOF rates significantly increasing during the current Monitoring Period.
The rate of youth-on-youth violence decreased somewhat compared to the previous Monitoring Period
(-15%) but, taken together with the high number of youth-on-staff assaults, still creates considerable
concern. The Monitoring Team is also concerned about the prevalence of unnecessary, excessive or
poorly executed uses of force among ACS staff, based on the incidents reviewed toward the end of the
Monitoring Period. Together, these create a culture of disorder that must be transformed by
incentivizing positive behavior, responding appropriately to negative behavior, and ensuring that staff
develop constructive relationships with youth and are properly equipped with the knowledge, skills,
and support needed to create a safe facility. Hopefully, HOJC’s environment will stabilize during the
Tenth Monitoring Period as the magnitude of changes in operational control is set to decrease. Toward
the end of the Monitoring Period, ACS enacted several strategies designed to improve facility safety
including embedding a consultant within the facility to assist with developing and implementing multi-
disciplinary unit teams designed to improve the quality of staff-youth relationships and to better
support youth’s behavior. The Monitoring Team will actively monitor this provision for Pre-Raise the
Age Youth at HOJC and recommends that this provision is applied to the management of AOs going
forward.
COMPLIANCE RATING                      ¶ 1. (16- and 17-year-olds) Non-Compliance




                                                           260
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 265 of 338




XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 2 (DAILY INSPECTIONS)
¶ 2. Staff shall conduct daily inspections of all Young Inmate Housing Areas to ensure the conditions are reasonably safe
and secure. The Department shall take reasonable steps to ensure that the locking mechanisms of all cells function properly,
are adequate for security purposes, and cannot be easily manipulated by Inmates. In the event that a locking mechanism of a
cell does not meet these criteria, the Department shall stop using the cell until the locking mechanism is repaired.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department’s policies and NCU audit practices continued to be in effect through October
        2019. These are described in the Eighth Monitor’s Report at pgs. 227-228.
    •   ACS utilizes a “Secure Detention Hall Inspection/Search Report” to ensure that the physical
        plant on each living unit—including cell locks—is in good working order. YDS staff on each
        tour are required to complete the form each day.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year-old youth at HOJC.
       Just prior to opening, HOJC was refurbished and all cell doors and locking mechanisms were
upgraded. Not surprisingly, during staff’s daily inspections and NCUs audits, cells were generally
found to be in working order. The NCU’s monthly audits did not identify any problems in this area.
NCU discontinued its HOJC audits when ACS assumed operational control of the living units in
November 2019. Going forward, ACS plans to implement its existing process where staff inspect the
physical plant of each housing unit on every tour to ensure the operability of cell locks. Regular
inspection and on-going audits are encouraged as facility hardware inevitably deteriorates over time.
       The Monitoring Team has not found inoperable locks to underlie problematic youth behavior or
to drive uses of force since HOJC opened. The Department has been in Substantial Compliance with
this provision for the two consecutive Monitoring Periods that this provision has been rated at HOJC.
Given the newly refurbished setting, these findings, the transition of operational control to ACS, and
the small number of Pre-Raise the Age Youth at HOJC, the Monitoring Team does not intend to
actively monitor this provision during the next Monitoring Period. Further, the Monitoring Team
recommends that this provision is not applied to the management of AOs going forward.
COMPLIANCE RATING                      ¶ 2. (16- and 17-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 3 (DAILY ROUNDS)
¶ 3. A Warden or Deputy Warden shall tour:




                                                           261
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 266 of 338



   b.     all Housing Areas with 16- and 17-year-old inmates at least twice per week, making himself or herself available to
          respond to questions and concerns from Inmates. The tours shall be documented, and any general deficiencies shall
          be noted. 258

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
   •      The DOC’s draft policy “Supervision of Youth in Specialized Juvenile Detention” addresses
          the requirements of this provision and remained in effect throughout most of the Monitoring
          Period. The Department’s responsibility for this function ended when ACS assumed operational
          control of the housing units in November 2019.
   •      ACS reported that it expects either the Assistant Commissioner and/or the Executive Director
          for Operations (HOJC leadership analogous to the Warden/Deputy Warden) to visit each
          housing unit, to observe operations and to make themselves available to youth and staff at least
          four times per week. Responsibility for documenting these rounds was originally given to unit
          staff, though recently, the administrators were made responsible for entering their tours in the
          unit logbook.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year-old youth at HOJC (i.e., part b).
        The Monitoring Team’s frequent conversations with the facility’s DOC and ACS leadership
demonstrate that facility leaders have extensive contact with youth. However, a protocol to assess
compliance with this provision was not developed nor prioritized by the Department or the Monitoring
Team given the focus on other matters more likely to impact facility safety. ACS reportedly has an
expectation that exceeds the requirement of this provision and has a process for documenting proof of
practice, although the Monitoring Team did not evaluate the extent to which these expectations
translated to dependable practice. Given the overall change in management structure for this age group,
the Monitoring Team’s observations that facility Leaders have routine contact with youth, ACS’
standing policy that requires four tours per week, and the very small number of Pre-Raise the Age
Youth at HOJC, the Monitoring Team does not intend to actively monitor this provision during the
next Monitoring Period. Further, the Monitoring Team recommends that this provision is not applied to
the management of AOs going forward as the current state of affairs does not indicate it is necessary.
COMPLIANCE RATING                      ¶ 3. (16- and 17-year-olds) Not Yet Rated




   258
         This language reflects the revision ordered by the Court on August 10, 2018 (see Dkt. Entry 316).


                                                            262
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 267 of 338




XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 4 (CLASSIFICATION) AND ¶ 8
(SEPARATION OF HIGH AND LOW CLASSIFICATION YOUNG INMATES)
¶ 4. Within 90 days of the Effective Date, the Department, in consultation with the Monitor, shall develop and implement
an age-appropriate classification system for 16- and 17-year-olds that is sufficient to protect these Inmates from an
unreasonable risk of harm. The classification system shall incorporate factors that are particularly relevant to assessing the
needs of the adolescents and the security risks they pose.
¶ 8. With the exception of the Clinical Alternatives to Punitive Segregation (“CAPS”), Restricted Housing Units (“RHUs”),
Punitive Segregation units, protective custody, Mental Observation Units, Transitional Restorative Units (“TRU”), and
Program for Accelerated Clinical Effectiveness (“PACE”) units, the Department shall continue to house high classification
Young Inmates separately from low classification Young Inmates.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department contracted with a well-respected consultant to design and validate an initial
         and reclassification instrument, which was completed shortly after HOJC opened.
    •    The DOC’s draft policy for the use of the Classification tool at HOJC remained in effect
         throughout the Monitoring Period. The draft policy reflects generally accepted practices for
         classifying adolescents based on their risk of institutional misconduct.
    •    The Department and ACS trained the relevant staff to implement the policy, held a refresher
         training, and received on-going technical assistance from the consultant who developed the
         tool.
    •    While the Department was responsible for the classification function throughout the current
         Monitoring Period, ACS assumed responsibility for it in January 2020.
ANALYSIS OF COMPLIANCE
        The classification instrument is valid for the target population, reflects a sound methodology,
and engages the DOC, ACS, and mental health staff who need to provide input into scoring the variety
of risk factors. Since HOJC opened, the Department has coordinated several conference calls among
the Monitoring Team, ACS staff and their consultant to refine the instrument and process based on the
Monitoring Team’s ongoing feedback.
        Many of the problems noted in the previous Monitoring Period persisted during the current
Monitoring Period (e.g., inability to produce a housing roster that includes the youth’s classification
level; failure to update and reclassify youth at required intervals). Classification data submitted in
November 2019 confirmed that while clarity in the process’s requirements may have been achieved,
the practice was still not dependable. Progress toward compliance was further compromised by the
reduction in DOC staff, with the classification specialist deployed to HOJC only one day per week.
       The Department reported prior to the transition to ACS that it took an initial step to house youth
according to custody level, by designating a few housing units for maximum custody youth and
notifying staff that minimum and maximum custody youth must be housed separately. However, given




                                                             263
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 268 of 338



that youth’s classification levels were often incorrect because they were not updated as required, this
structural change had little impact.
        In summary, while the Department succeeded in developing the tool required by this provision,
its implementation lacked the integrity to contribute to the safe operation of the facility, and thus ¶ 4
remains in Partial Compliance. While housing units for maximum custody youth were identified, the
youth were not housed according to their classification level, which meant that this initial step had little
significance. As a result, the Department remains in Non-Compliance with ¶ 8.
        As ACS takes over this function beginning in the Tenth Monitoring Period, they are encouraged
to consider whether any of the risk factors need to be reformulated to align with how delinquent history
will be categorized post-RTA (i.e., several items refer to DOC), finalize the user’s manual with these
clarifications, develop a process for routinely tracking youth’s initial/update/reclassification, and
ensure that maximum and minimum custody youth are housed separately. Furthermore, the main
purpose of classification is to ensure that a youth’s supervision level is commensurate with his/her
level of risk. Simply completing a classification form does not create safety. Differential supervision
strategies for youth with high versus low risks of misconduct need to be created and implemented.
     The Monitoring Team will actively monitor these provisions for Pre-Raise the Age Youth at
HOJC and recommends that these provisions are applied to the management of AOs going forward.
                                      ¶ 4. (16- and 17-year-olds) Partial Compliance
COMPLIANCE RATING
                                      ¶ 8. (16- and 17-year-olds) Non-Compliance



XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 5 (PROGRAMMING)
¶ 5. Consistent with best practices in United States correctional systems, the Department shall develop and maintain a
sufficient level of programming for Young Inmates, especially in the evenings, on weekends, and in the summer months, to
minimize idleness and the potential for altercations that result in Inmate harm.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   ACS is responsible for providing and coordinating structured programming to youth at HOJC.
        This is accomplished via Program Counselors and an array of community partners.
    •   ACS endeavors to provide 5.5 hours of educational services each weekday and 3 hours of
        structured programming, 7-days per week.
    •   Both Program Counselors and community partners record the amount and type of programming
        that is delivered to each housing unit on a daily basis.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year old youth at HOJC.


                                                          264
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 269 of 338



        ACS has set ambitious targets for programming, which reflect best practice in juvenile facilities
as they not only reduce idle time but also expose youth to a variety of activities and supportive adults
who may assist them upon returning to the community. The Monitoring Team reviewed programming
records and school attendance records for October and November 2019 to assess ACS’ efforts in
providing these services. As observed in previous Monitoring Periods, the volume of services delivered
fell short of the targets.
       Educational services continued to be hampered by chronic tardiness. In November 2019, on
average, students were 57.5 minutes late to school each day. In December 2019, some slight
improvements were noted, with 5 of the 8 housing units that were populated in both months showing a
decrease in the average number of minutes tardy. That said, across all units, students were an average
of 50 minutes late to school each day. In November 2019, DOE staff reported plans to improve
attendance tracking so that specific operational problems—and potential solutions—could be identified
more easily. DOC/ACS reported efforts to ensure that youth do not receive points in the behavior
management program if they do not attend school, along with “morning rounds” by supervisory staff to
encourage/persuade youth to go to school. That said, the shift from DOC to ACS staff on the housing
units at the end of the Monitoring Period likely impeded progress. 259
       In terms of programming, a broad range of structured activities is provided, including
cards/games, circuit training and other large muscle activity, movies, discussion groups about current
issues (e.g., domestic violence, breast cancer awareness, gang tensions), cooking, art projects, and
peer- and staff-mediation. However, continued problems in meeting the identified 3-hour daily target
were observed. To its credit, at the recommendation of the Monitoring Team, ACS audited its own
programming records and identified problems with meeting targets, incomplete entries, a lack of
standardization and a failure to submit forms as required. ACS then crafted several strategies to
improve both program delivery and tracking to be implemented during the next Monitoring Period.
These include the development of an electronic tracking system for both attendance and participation,
which will prevent the loss of paper records that have stymied audits in the past. Daily oversight of
these electronic records should improve both completion and accuracy. Further, program facilitators
are also required to describe how the program went, if and why it did not occur or began late, and
details about any other issues impacting delivery. ACS also reports plans to enhance the quality of
programming by requiring strict adherence to approved activity plans, and by peer-coaching to expand
counselors’ skills. Finally, ACS reports it will conduct monthly meetings with its community partner




   259
      The Monitoring Team believes the continued problems with school attendance are yet another side
   effect of the continuous changes at the facility—youth’s tendency to test limits, and staff’s inability to
   establish dependable, constructive relationships in the midst of it all.


                                                        265
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 270 of 338



(Center for Community Alternatives) to ensure that any problems with program delivery, engagement
and documentation are addressed timely.
       The Monitoring Team will actively monitor this provision for Pre-Raise the Age Youth at HOJC
and recommends that this provision is applied to the management of AOs going forward.
COMPLIANCE RATING                      ¶ 5. (16- and 17-year-olds) Partial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 6 (VULNERABLE INMATES)
AND ¶ 7 (PROTECTIVE CUSTODY)
¶ 6. The Department shall transfer any Young Inmate deemed to be particularly vulnerable or to be otherwise at risk of
harm to an alternative housing unit or take other appropriate action to ensure the Inmate’ safety, and shall document such
action.
¶ 7. The Department shall promptly place Young Inmates who express concern for their personal safety in secure alternative
housing, pending investigation and evaluation of the risk to the Inmate’s safety and a final determination as to whether the
Inmate should remain in such secure alternative housing, whether the Inmate should be transferred to another housing unit,
or whether other precautions should be taken. The Department shall follow the same protocol when a Young Inmate’s
family member, lawyer, or other individual expresses credible concerns on behalf of the Inmate. The Department shall
maintain records sufficient to show the date and time on which any Young Inmate expressed concern for his personal safety
(or on which a family member, lawyer, or other individual expressed such concern), the date and time the Inmate was
transferred to secure alternative housing, and the final determination that was made regarding whether the Inmate should
remain in protective custody or whether other necessary precautions should be taken, including the name of the Staff
Member making the final determination.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department designed a process to ensure that youth who request Protective Custody, have
        safety concerns, experience trouble cohabitating with peers, or who are otherwise at risk of
        harm are placed on a Safety Plan, supervised one-on-one by a Safety Watch Officer and/or
        promptly transferred to a different housing unit. The Tour Commander is responsible for
        recording the implementation of the plan on a “Safety Plan Report Form,” including how youth
        on Safety Plans were included in facility events.
    •   ACS reported its intention to assume responsibility for this process—utilizing the same
        protocol—during the subsequent Monitoring Period.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year-old youth at HOJC.
          In the previous Monitoring Period, the Department designed a procedure to meet its
obligations under these provisions. Unlike the practice on Rikers Island, where inmates with safety
concerns are housed in a specific unit and have no contact with the general population, juvenile justice
facilities generally do not use segregated housing for this purpose. Instead, most juvenile facilities alter




                                                           266
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 271 of 338



the way in which a youth with safety concerns is housed and/or supervised in order to mitigate the risk
of harm from other youth. The design of DOC’s procedure for HOJC mirrors this standard.
         In the previous Monitoring Period, the documents were very disorganized and incomplete,
which made it difficult to discern whether the stated procedure was properly implemented. The
Department was unable to produce proof of practice for the period between July and October 2019
(when they maintained control of the Facility) and thus was never able to demonstrate any level of
compliance with this provision. That said, the Monitoring Team is unaware of any evidence that a
significant number of HOJC youth have concerns for their safety. The population of Pre-RTA Youth at
HOJC is so low that this provision has become impractical to operationalize and to actively monitor.
Accordingly, the Monitoring Team does not intend to actively monitor this provision going forward for
Pre-Raise the Age Youth at HOJC. Further, the Monitoring Team does not recommend that these
specific provisions are applied to the management of AOs, although modified versions of these
provisions may be appropriate.
                                      ¶ 6. (16- and 17-year-olds) Partial Compliance
COMPLIANCE RATING
                                      ¶ 7. (16- and 17-year-olds) Partial Compliance


XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 9
(ALLEGATIONS OF SEXUAL ASSAULT)
¶ 9. All allegations of sexual assault involving Young Inmates shall be promptly and timely reported and thoroughly
investigated.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   ID maintains a dedicated PREA team to investigate all PREA allegations, which is discussed in
        more detail in the Use of Force Investigations section of this report.
    •   As ACS began to assume full control of the housing units, the process for demonstrating
        compliance with this provision evolved. ID referred allegations that involved only ACS staff
        (i.e., no DOC staff) to the New York State Justice Center for investigation.
ANALYSIS OF COMPLIANCE
        PREA allegations and investigations involving HOJC staff are discussed in the Use of Force
Investigations section of this report.
       During the current Monitoring Period, the Monitoring Team worked with ACS to define the
process for reporting allegations and the outcome of investigations conducted by the Justice Center
involving ACS staff to the Monitoring Team. In the subsequent Monitoring Period, PREA allegations
and investigations involving youth and/or ACS staff will be reported here. If any allegations are made
against DOC staff prior to their exit from the facility, these will continue to be reported in the PREA
discussion in the Use of Force Investigations section of this report.



                                                           267
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 272 of 338



     The Monitoring Team will actively monitor this provision for Pre-Raise the Age Youth at
HOJC and recommends that this provision is applied to the management of AOs going forward.
COMPLIANCE RATING                     ¶ 9. Not Yet Reviewed

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 12 (DIRECT SUPERVISION)
¶ 12. The Department shall adopt and implement the Direct Supervision Model in all Young Inmate Housing Areas.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   HOJC’s intended practices for youth orientation, consistent staffing, de-escalation, and
        behavior management mirror the tenets of Direct Supervision.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
        This provision was drafted to address the way in which Young Inmates were managed in an
adult jail. One of the benefits of transferring youth to a juvenile facility is that a new model—one in
keeping with best practice in juvenile facilities—would be applied. The Department and ACS utilize
Safe Crisis Management in the operation of HOJC, which is a widely accepted model for managing
incarcerated youth. As a result, this provision is not applicable. Further, the Monitoring Team
recommends that this provision is not applied to the management of AOs going forward.
COMPLIANCE RATING                     ¶ 12. (16- and 17-year-olds) Not Applicable

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶¶ 13 & 14
(APPROPRIATELY QUALIFIED AND EXPERIENCED STAFF; PROBATIONARY STAFF)
¶ 13. Young Inmate Housing Areas shall be staffed in a manner sufficient to fulfill the terms of the Agreement, and allow
for the safe operation of the housing areas. Staff assigned to Young Inmate Housing Areas shall be appropriately qualified
and experienced. To the extent that the Department assigns recently hired correction Officers or probationary Staff
Members to the Young Inmate Housing Areas, the Department shall use its best efforts to select individuals who have either
identified a particular interest in or have relevant experience working with youth.
¶ 14. The Department shall make best efforts to ensure that no Young Inmate Housing Area on any tour shall be Staffed
exclusively by probationary Staff Members.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   OCFS granted a waiver that allowed the Department to assign some Staff to HOJC who had
        only one year of experience instead of the two years required by the OCFS regulations. OCFS
        also granted a waiver to ACS which permits a combination of educational achievement and
        experience to satisfy the OCFS requirement.




                                                          268
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 273 of 338



   •   By the end of the Monitoring Period, only 55 DOC staff remained at HOJC. These included a
       Deputy Warden, 10 Captains and 44 officers.
           o When DOC Staff were responsible for managing the housing units, DOC Scheduling
             Officers reportedly took care to distribute probationary Staff across housing units to
             ensure they were paired with veteran Staff and to ensure that required staff ratios were
             met.
           o NCU’s monthly audits (July-November 2019, at which point DOC no longer staffed the
             housing units) showed compliance with requirements for probationary staff distribution
             at or near 100%.
   •   ACS increased its assignment of managers, supervisors, YDS, and other staff throughout the
       current Monitoring Period in preparation for assuming full operational control of the facility. At
       the end of the current Monitoring Period, 20 Associate Youth Development Specialists (AYDS;
       Supervisors) and 168 Youth Development Specialists (YDS) were assigned to HOJC.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year-old youth at HOJC.
Appropriately Qualified and Experienced Staff (¶ 13)
       In the previous Monitor’s Report, the Monitoring Team voiced its concern about the
Department’s record-keeping practices regarding the selection of Staff assigned to HOJC. During the
current Monitoring Period, the Department submitted information that alleviated this concern. HOJC
opened in October 2018, so DOC Staff now have at least one-year of experience working with
adolescents and prior to that, the majority worked with youth at RNDC. Throughout the Monitoring
Period, most DOC staff were transferred back to facilities on Rikers, leaving only 55 DOC staff at
HOJC by the end of the current Monitoring Period. Ultimately, any concerns the Monitoring Team had
were resolved by improved record keeping.
         ACS’ job requirements ensure that YDSs enter their position with significant experience
working with youth and/or relevant education, thus eliminating a need to pair new staff with veteran
staff, other than the orientation that occurs during on-the-job training. YDSs possess a combination of
education and experience working with youth (e.g., a high school diploma/equivalent plus two years
working with youth; an associate degree plus one year and 3 months’ experience with youth or
additional coursework/credits; a baccalaureate degree plus coursework in counseling/social
services/etc.). Given that YDSs apply for employment in one of two juvenile facilities, the requirement
for “a particular interest in working with youth” is satisfied. Accordingly, the Monitoring Team does
not intend to actively monitor this provision during the next Monitoring Period. Further, the



                                                  269
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 274 of 338



Monitoring Team recommends that this provision is not applied to the management of AOs going
forward.
Probationary Staff (¶ 14)
        The Department continued to meet the “best effort” standard for ensuring that housing units are
staffed with a mix of probationary and veteran staff. NCU’s audits found 100% compliance throughout
July-October 2019, when DOC was responsible for staffing the housing units. It is worth noting that
ACS certified that all YDS/AYDS staff had been subject to multiple layers of screening and all meet
these minimum qualifications and experience listed above. At the end of the Monitoring Period, when
ACS began to supervise all housing units, ACS reported that new staff were routinely paired with
veteran ACS staff as they began working at HOJC.
       The Department maintained Substantial Compliance with this provision, which the Department
has sustained since the Fifth Monitoring Period, for a total of 30 months. 260 Given the transition of
operational control to ACS and the background requirements for YDS/AYDS staff, the Monitoring
Team does not intend to actively monitor this provision during the next Monitoring Period. Further, the
Monitoring Team recommends that this provision is not applied to the management of AOs going
forward.
                                      ¶ 13. (16- and 17-year-olds) Substantial Compliance
COMPLIANCE RATING
                                      ¶ 14. (16- and 17-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 16 (STAFFING) 261
¶ 16. Staffing Levels.
          a.      The ratio between Inmates and Direct Supervision floor Officers shall be no more than 15:1 in Young
                  Inmate Housing Areas used for Inmates under the age of 18, except during the overnight shift when the
                  ratio may be up to 30:1. The maximum living unit size shall be 15 Inmates.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     DOC consistently met both OCFS Standards and PREA Standards for staffing on housing units
          (1:6 and 1:12 for OCFS and 1:8 and 1:16 for PREA).
               o NCU’s monthly audits (July-November 2019, at which point DOC no longer staffed the
                 housing units) showed compliance with requirements for staff ratio at or near 100%.
    •     HOJC has 10 housing units; six units have 15 beds and four units have eight beds or fewer.



   260
      See, Fifth Monitor’s Report at pgs. 164 to 166 (dkt. 311), Sixth Monitor’s Report at pgs. 180 to 182
   (dkt. 317), Seventh Monitor’s Report at pgs. 224 to 225 (dkt. 327), and Eighth Monitor’s Report at pgs.
   239 to 240 (dkt. 332).
   261
         The Consent Judgment does not include a ¶ 15 for this Section.


                                                          270
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 275 of 338



ANALYSIS OF COMPLIANCE
       These provisions apply to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with these
provisions with respect to 16- and 17-year-old youth at HOJC.
       The state and Federal regulations regarding the staffing on housing units at HOJC (1:6 and 1:12
required by OCFS and 1:8 and 1:16 required by PREA) promote compliance as they are far richer than
what is required by this provision. The facility’s physical plant also promotes compliance with this
provision as the maximum housing unit size is 15. The Department has consistently met the staff ratio
requirements of this provision and has maintained Substantial Compliance with this provision since
HOJC opened, and prior to that, while this population was housed at RNDC. During the current
monitoring period, the Monitoring Team identified reliable sources of information to assess ACS’
performance with these requirements. ACS also easily met the staff ratio requirements of this provision
because it is aligned with the more rigorous PREA and OCFS standards. Given the Department’s
sustained compliance with this provision since the Fifth Monitoring Period (for a total of 30
months), 262 staffing regulations, the physical layout of HOJC, and the very small number of Pre-Raise
the Age Youth at HOJC, the Monitoring Team does not intend to actively monitor this provision in the
next Monitoring Period. Further, the Monitoring Team recommends that this provision is not applied to
the management of AOs going forward.
COMPLIANCE RATING                     ¶ 16(a). (16- and 17-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 17
(CONSISTENT ASSIGNMENT OF STAFF)
¶ 17. The Department shall adopt and implement a staff assignment system under which a team of Officers and a Supervisor
are consistently assigned to the same Young Inmate Housing Area unit and the same tour, to the extent feasible given leave
schedules and personnel changes.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    DOC’s Scheduling Officer takes care to ensure that staff are consistently assigned to the same
         housing unit.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year-old youth at HOJC.



   262
      See, Fifth Monitor’s Report at pgs. 164 to 166 (dkt. 311), Sixth Monitor’s Report at pgs. 180 to 182
   (dkt. 317), Seventh Monitor’s Report at pgs. 224 to 225 (dkt. 327), and Eighth Monitor’s Report at pgs.
   239 to 240 (dkt. 332).


                                                          271
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 276 of 338



        The struggle to consistently assign staff to the same housing unit intensified during the current
Monitoring Period for a variety of legitimate reasons, particularly the transition from DOC to ACS as
the primary agency for youth supervision. This transition required constant changes to the staffing
complement on every housing unit as DOC staff rotated back to Rikers and ACS staff were transferred
into HOJC. Concurrent with the agency transition, several housing units were closed for repair and
later reopened. The constantly shifting landscape of housing units, DOC and ACS Staff made this
provision difficult to implement (as well as audit and monitor).
        With an eye toward the future, the Monitoring Team instead focused on identifying a protocol
for assessing consistent assignments for ACS staff for the subsequent Monitoring Periods. ACS
regularly maintains staffing logs for all three shifts that clearly indicate which staff were assigned to
which housing units. Further, ACS administrators reported that the quality of relationships between
youth and staff is a priority in their strategy to reduce violence. Toward that end, ACS reported its
intention to consistently assign staff to the same housing units early in the next Monitoring Period.
     The Monitoring Team will actively monitor this provision for Pre-Raise the Age Youth at
HOJC and recommends that this provision is applied to the management of AOs going forward.
COMPLIANCE RATING                      ¶ 17. (16- and 17-year-olds) Not Yet Rated


XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 18
(INCENTIVES FOR STAFF TO WORK WITH ADOLESCENTS)
¶ 18. The Department, in consultation with the Monitor, shall continue to develop and implement measures, including
financial incentives, to: (a) encourage experienced and qualified Staff to work in the Young Inmate Housing Areas that are
used for Inmates under the age of 18; and (b) retain qualified Staff in the Young Inmate Housing Areas that are used for
Inmates under the age of 18 and limit staff turnover. The Department shall maintain records sufficient to show the numbers
of Staff transferring in and out of the Young Inmate Housing Areas that are used for Inmates under the age of 18, the years
of experience with the Department of the Staff regularly assigned to these areas, and the qualifications of Staff regularly
assigned to these areas.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department provided specialty pay to Staff assigned to work at HOJC, designated adequate
        locker room space, installed an additional trailer for Staff, created a Staff lounge and provided
        parking passes for Staff at HOJC.
ANALYSIS OF COMPLIANCE
        As part of the initial transition from Rikers to HOJC, the City and the Department worked
diligently with union representatives to develop reasonable incentives to encourage Staff to work at
HOJC. The incentives were either financial in nature or designed to improve working conditions within
the Facility and thus were reasonable to encourage experienced and qualified Staff to work at HOJC, to
retain Staff and to limit staff turnover. These incentives remained in place throughout the current




                                                           272
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 277 of 338



Monitoring Period. Accordingly, the Department remains in Substantial Compliance with this
provision. 263
       As for the applicability to ACS, Staff apply to work with ACS for the expressed purpose of
working with adolescents, so the requirement to incentivize ACS staff to work with adolescents is not
applicable. Accordingly, the Monitoring Team does not intend to actively monitor this provision during
the next Monitoring Period. Further, the Monitoring Team recommends that this provision is not
applied to the management of AOs going forward.
COMPLIANCE RATING                     ¶ 18. Substantial Compliance


   25. INMATE DISCIPLINE (CONSENT JUDGMENT § XVI)

XVI. INMATE DISCIPLINE
¶ 1 (INMATES UNDER THE AGE OF 19: OWED PUNITIVE SEGREGATION TIME)
¶ 2 (NO PUNITIVE SEGREGATION FOR INMATES UNDER THE AGE OF 18)
¶ 1. No Inmates under the age of 19 shall be placed in Punitive Segregation based upon the Punitive Segregation time they
accumulated during a prior incarceration.
¶ 2. The Department shall not place Inmates under the age of 18 in Punitive Segregation or Isolation.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     The Department abolished the use of Punitive Segregation for 16- and 17-year-olds in
          December 2014.
ANALYSIS OF COMPLIANCE
       § XVI. ¶ 1 applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and rating
presented below apply only to the Department’s efforts to achieve compliance with this provision with
respect to 16- and 17-year-old youth at HOJC.
Owed Punitive Segregation Time (¶ 1)
       The Department has not used Punitive Segregation for youth aged 16 or 17 since December
2014. Further, DOC regulations and those governing the management of Pre-Raise the Age Youth and
Adolescent Offenders prohibit the use of Punitive Segregation. Accordingly, the concept of “owed
Punitive Segregation time” did not apply to the 16- or 17-year-old youth when they were at RNDC or




   263
         See, Eighth Monitor’s Report at pgs. 241 to 242 (dkt. 332).




                                                           273
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 278 of 338



since they were housed at HOJC. 264 Further, the Monitoring Team recommends that this provision is
not applied to the management of AOs going forward.
Prohibition on Punitive Segregation (¶ 2)
        The Department has not utilized Punitive Segregation for 16- and 17-year-olds since December
2014. The Monitoring Team regularly reviews behavior management records and room confinement
records and has seen no evidence of this practice by any other name at HOJC. Furthermore, OCFS
regulations prohibit the use of disciplinary room confinement at HOJC. The Monitoring Team will
continue to assess room confinement practices to ensure its use does not approximate Punitive
Segregation or isolation, as required by ¶ 2, actively monitoring this provision for Pre-Raise the Age
Youth at HOJC. Further, the Monitoring Team recommends that this provision is applied to the
management of AOs going forward.
                                        ¶ 1. (16- and 17-year-olds) Not Applicable
COMPLIANCE RATING
                                        ¶ 2. Substantial Compliance

XVI. INMATE DISCIPLINE ¶ 3 (INMATES UNDER THE AGE OF 18: REWARDS AND INCENTIVES) AND ¶ 4
(INMATES UNDER THE AGE OF 18: DISCIPLINARY SYSTEM)
¶ 3. Within 60 days of the Effective Date, the Department, in consultation with the Monitor, shall develop and implement
systems, policies, and procedures for Inmates under the age of 18 that reward and incentivize positive behaviors. These
systems, policies and procedures shall be subject to the approval of the Monitor. Any subsequent changes to these systems,
policies and procedures shall be made in consultation with the Monitor.
¶ 4. Within 90 days of the Effective Date, the Department, in consultation with the Monitor, shall develop and implement
systems, policies and procedures to discipline Inmates under the age of 18 who commit infractions in a manner that is: (a)
consistent with their treatment needs; (b) does not deprived them of access to mandated programming, including
programming required by the Board of Correction, standard out of cell time, recreation time, and any services required by
law; and (c) does not compromise the safety of other Inmates and Staff.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Since HOJC opened, ACS has had primary responsibility for the behavior management
         program and thus took the lead in the program’s design, training, implementation and tracking.
         Of course, since youth spent large portions of their day with DOC and DOE staff, each phase of
         development required close collaboration with the partner agencies.
    •    On July 1, 2019, ACS/DOC implemented a more robust, individualized version of the behavior
         management program, STRIVE+. The program is guided by a user’s manual for staff, youth




   264
      See, First Monitor’s Report at pg. 99 (dkt. 269), Second Monitor’s Report at pg. 141 (dkt. 291), Third
   Monitor’s Report at pgs. 221 to 222 (dkt. 295), Fourth Monitor’s Report at pgs. 235 to 236 (dkt. 305),
   Fifth Monitor’s Report at pgs. 168 to 169 (dkt. 311), Sixth Monitor’s Report at pgs. 183 to 184 (dkt.
   317), Seventh Monitor’s Report at pgs. 228 to 229 (dkt. 327), and Eighth Monitor’s Report at pg. 242
   (dkt. 332).


                                                           274
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 279 of 338



       manual, point cards and weekly tracking forms and all staff from DOC, ACS and DOE were
       trained to implement the program.
   •   Youth are able to dispute consequences imposed via the STRIVE+ Appeals Process, where key
       ACS and DOC staff reconsider the consequence imposed for misconduct. Approximately 30
       youth appealed a consequence during the current Monitoring Period and a handful of appeals
       were found in the youth’s favor. At times, the Appeals committee substituted a restorative
       consequence for the original drop in privilege level.
   •   Toward the end of the Monitoring Period, ACS sought additional support from the consultant
       who developed the STRIVE+ training in order to shore up the implementation of the program
       given ACS’ increasing role in youth supervision. The consultant is scheduled to begin in
       February 2020.
   •   ACS’ planned shift toward multi-disciplinary “Intact Teams” on each unit (the regularly-
       assigned YDSs, counselor, case manager, and mental health clinicians; representative from
       DOE) should better support staff in implementing STRIVE+, particularly with regard to
       holding youth accountable, and should create new options for addressing the subset of youth
       who frequently engage in violent misconduct. ACS has contracted with a specialist from the
       Missouri Youth Service Institute (MYSI), who was embedded in the facility beginning in
       December 2019, to support the implementation of the Intact Teams.
ANALYSIS OF COMPLIANCE
        The STRIVE+ program is an individually-based behavior management program that reflects
best practice in juvenile facilities (see the Eighth Monitor’s Report, pgs. 244-245 for a detailed
description of the program). As required by the Consent Judgment, the Monitoring Team provided
detailed feedback, monitored the key tasks and timelines of the workplan, and ultimately approved the
STRIVE+ program. Initially, STRIVE+ was jointly implemented by DOC and ACS, though as DOC
transitioned out of HOJC, ACS became primarily responsible for its implementation. As with most
things during the current Monitoring Period, the transfer of responsibility for STRIVE+’s
implementation required the new segment of YDS staff working on the housing units to develop
expertise in the program and its delivery. Even in facilities that are not undergoing a massive transition,
the benefits of a behavior management program are neither guaranteed nor immediate. Significant
oversight, coaching and sometimes, revisions to the design and/or retraining, are required to ensure that
Staff utilize the program to shape youth’s behavior in the moment, and that both rewards and
consequences are meaningful to youth. While the problems observed in the implementation of
STRIVE+ are not surprising, they must be addressed in order to stabilize the facility and improve
safety.
       The Monitoring Team reviewed STRIVE+ point cards for all youth at HOJC during December
2019. Several problems were identified: points awarded did not match misconduct records (i.e., youth


                                                   275
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 280 of 338



received points even though they engaged in misconduct); staff failed to describe the reasons that
youth received “0” points on the back of the card; point cards were occasionally blank for significant
periods during the day; and staff rarely awarded bonus points to youth. These issues were discussed
with ACS’ administrative team, which had identified similar weaknesses in STRVIE+’s
implementation. Most significantly, staff were not awarding zero-points in response to misconduct and
were not engaging with youth to discuss their non-compliant behavior. As a result, some youth were
achieving higher levels in STRIVE+ when their behavior clearly did not warrant it. In the subsequent
Monitoring Period, ACS reports it plans to implement multi-disciplinary, unit-based teams (“Intact
Teams”) which may help to address this problem by providing staff with additional support for holding
youth accountable.
        ACS also found that implementing the privileges associated with each level was not practical as
designed (e.g., the volume/duration of phone calls awarded at the upper levels) and that the levels
needed to be better distinguished from each other to better incentivize positive behavior (i.e., some of
the most valuable rewards were available on most of the levels, which diminished their power to
encourage positive behavior—even youth with negative behaviors were able to access them). During
the subsequent monitoring period, ACS, with the assistance of a consultant, reports it plans to
recalibrate privileges to ensure rewards can be delivered dependably and that the levels are
differentiated.
       On the sanctions side, the problems mentioned above with staff failing to confront negative
behavior undermined the effort to hold youth accountable for misconduct. In addition, a significant
proportion of youth engage in frequent misconduct, apparently undeterred by consequences or unable
to manage their behavior without additional support. Because youth are dropped to the lowest level
(Copper) following their first violent act, the level system does not have the capacity to address
subsequent misconduct (i.e., their level cannot be dropped any further). In the original design, the
level-drop was supposed to be augmented by restorative consequences, skill-building tasks and
behavior analysis, all of which could be used to address negative behavior once the youth had
exhausted the options available via the levels. The Monitoring Team recommends that ACS implement
these elements as they revitalize the STRIVE+ program.
       Further, the generally accepted practice for juvenile facilities is to implement a more intensive
strategy to impact the behavior of difficult-to-manage youth. At HOJC, a weekly structure for
reviewing these youth with Significant Behavior Concerns (“SBC”) was developed early in the
previous Monitoring Period and the Monitoring Team routinely reviews summaries of these meetings.
In response to the Monitoring Team’s feedback, the structure and content of the SBC meetings
improved during the current Monitoring Period. They are reliably multi-disciplinary, team members
appear to be better prepared, and the meeting notes often include key events for the youth being
discussed (e.g., family visits, interviews at placements, date on which youth will transfer to Rikers).



                                                  276
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 281 of 338



That said, the full value of the SBC has not been realized due to the paucity of specific interventions
being crafted, utilized and evaluated for each youth, such as functional behavior assessments or
behavior modification plans. Eventually, ACS reports it plans for the Intact Teams to replace the
function of the SBC, which will include a behavior management component for youth who are
exhibiting chronic behavior problems. The Intact Team is likely a better source of support because it
includes the individual practitioners who work directly with the youth, rather than a representative of
each discipline as in the SBC. ACS is encouraged to develop the capacity for functional behavior
assessment and behavior modification plans so that specific interventions can be implemented for
youth who frequently engage in misconduct.
       An effective strategy for addressing this small subset of difficult to manage youth is essential to
reduce the rates of violence and use of force and to create the safe conditions that are the primary
requirement of this section of the Consent Judgment. Now that the transitional phase of operation is
coming to an end, greater stability in team membership and a unit-based strategy will hopefully lead to
more robust interventions for this subset of youth.
     The Monitoring Team will actively monitor these provisions for Pre-Raise the Age Youth at
HOJC and recommends that these provisions are applied to the management of AOs going forward.
                                      ¶ 3. Partial Compliance
COMPLIANCE RATING
                                      ¶ 4. Partial Compliance


XVI. INMATE DISCIPLINE ¶ 10 (DE-ESCALATION CONFINEMENT)
¶ 10. Nothing in the section shall be construed to prohibit the Department from placing Young Inmates in a locked room or
cell as a temporary response to behavior that poses a risk of immediate physical injury to the Inmate or others (“De-
escalation Confinement”). The Department shall comply with the following procedures when utilizing De-escalation
Confinement:
(a) Prior to the confinement, the Department shall attempt to control the Inmate’s behavior through less severe measures,
time and circumstances permitting. Such measures shall be documented.
(b) The Tour Commander of the facility shall be notified within 30 minutes of the confinement and provided with the
circumstances and facts that justify the confinement.
(c) The Inmate shall remain in confinement only for so long as he or she continues to pose a risk of immediate physical
injury to the Inmate or others. A mental health care professional shall assess the inmate at least once every 3 hours to
determine whether the Inmate continues to pose a risk of immediate physical injury to the Inmate or others. The period of
confinement shall not exceed 24 hours, except in extraordinary circumstances which shall be documented, approved in
writing by the Warden of the Facility, and approved in writing by the Corrections Health Care Provider supervising
psychiatrist or supervising clinical psychologist.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The DOC’s draft policy regarding the use of Room Confinement at HOJC remained in effect
        throughout the Monitoring Period.




                                                          277
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 282 of 338



   •   Neither agency utilized Room Confinement throughout most of the Monitoring Period. DOC
       utilized Room Confinement with six youth during July 2019 and ACS placed two youth in
       Room Confinement during December 2019.
ANALYSIS OF COMPLIANCE
        This provision applies to Young Inmates (16-, 17-, and 18-year-olds), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 16- and 17-year-old youth at HOJC.
        As written, the Department’s draft policy on Room Confinement reflects the generally accepted
practice in juvenile facilities and meets the requirements of this provision. Room confinement is
permitted only in response to an imminent risk of harm and when lesser measures have failed or are
impractical. Furthermore, a variety of protections are required to ensure that youth are released from
room confinement as soon as the risk of harm has abated, to ensure that specialized services
(counseling, medical, education) are provided while the youth is confined, and to reduce the risk of
self-harm during the period of isolation.
        The Monitoring Team’s extensive experience with this issue in other jurisdictions indicates that
room confinement for the purpose of de-escalation is an essential tool for safely managing the
immediate aftermath of violent incidents. It allows time for youth to regain control, process their
behavior with staff and/or mediate interpersonal conflict, and it also gives Staff time and space to
regain operational control of the area. Given the level of disorder at HOJC, the Monitoring Team has
encouraged the appropriate use of room confinement and has provided strong guidance about ensuring
that the various protections listed above are in place. As noted in previous Monitor’s Reports, the
Department continually failed to follow its policy and it appeared that neither staff nor supervisors/
leadership were being held responsible for improving practice.
        Perhaps in response to the ongoing struggle to ensure that staff followed the Room
Confinement policy, the practice was all but abandoned during the current Monitoring Period. DOC
placed 6 youth in room confinement during July 2019 and ACS placed 2 youth in room confinement
during December 2019. All of these placements lasted less than 6 hours. As found in previous
Monitoring Periods, the use of room confinement did not reflect policy requirements regarding 15-
minute safety checks, routine assessments of youth’s readiness for release, required reauthorizations or
the delivery of services at particular intervals. The Monitoring Team’s efforts to encourage internal
quality assurance and accountability as necessary never gained traction due to the transfer of
responsibility from one agency to another. Moving forward, Staff of all disciplines need to be
reminded of the policy requirements, supervised accordingly and held accountable when necessary.
Furthermore, developing dependable procedures to notify staff who may not be present on the unit
(mental health, education, case managers) that a youth has been placed on room confinement would
likely improve practice.



                                                  278
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 283 of 338



         While the Monitoring Team does not support the use of room confinement for punishment or
absent an imminent risk of harm, the facility’s inability to effectively address a subset of youth’s
frequent violent behavior raises the question of whether short periods of room confinement—in concert
with a commitment to engaging with youth to discuss their behavior—could assist the effort to increase
facility safety. ACS clearly invests considerable time talking with youth following an incident,
however, given the high rates of subsequent violence for several youth, the efficacy of the current
approach is ripe for examination. That said, the Monitoring Team is committed to providing system-
level oversight and does not interfere in the management of individual youth. These observations were
shared with ACS toward the end of the Monitoring Period.
         A rating of Partial Compliance was assessed to recognize that room confinement is rarely used,
and thus certainly not overused. However, stricter adherence to the requirements for protecting youth
in room confinement is needed whenever room confinement is used.
         The Monitoring Team does not recommend that this specific provision is applied to the
management of AOs going forward, however a modified version of this provision may be appropriate.
COMPLIANCE RATING                       ¶ 10. (16- and 17-year-olds) Partial Compliance


   26. HOUSING PLAN FOR INMATES UNDER THE AGE OF 18 (CONSENT JUDGMENT § XVII)

XVII. HOUSING PLAN FOR INMATES UNDER THE AGE OF 18 ¶¶ 1, 2, 3
¶ 1. The Department and the Mayor’s Office of Criminal Justice shall make best efforts to search for and identify an
alternative site not located on Rikers Island for the placement of Inmates under the age of 18 (“Alternative Housing Site”).
The Department and the Mayor’s Office of Criminal Justice shall consult with the Monitor during the search process. The
Alternative Housing Site shall be readily accessible by public transportation to facilitate visitation between Inmates and
their family members, and shall have the capacity to be designed and/or modified in a manner that provides: (a) a safe and
secure environment; (b) access to adequate recreational facilities, including sufficient outdoor areas; (c) access to adequate
programming, including educational services; (d) the capacity to house Inmates in small units; and (e) a physical layout that
facilitates implementation of the Direct Supervision Model.
¶ 2. The Department shall include in its Compliance Reports a summary of the efforts made during the Reporting Period to
identify an Alternative Housing Site, a description of any site(s) under consideration, the anticipated next steps in the search
process, and, if an Alternative Housing Site has been identified, the timeline for completion of any retrofitting or other work
that is necessary before the site may be used to house Inmates. 265
¶ 3. The Department shall make best efforts to place all Inmates under the age of 18 in an Alternative Housing Site, unless,
after conducting a diligent search, the Department and the Mayor’s Office of Criminal Justice determine that no suitable
alternative site exists.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The City completed the transfer of all the 16- and 17-year-olds off Rikers Island to Horizon
         Juvenile Center by October 1, 2018. Any 17-year-old youth arrested and detained between



     Compliance Reports and Reporting Periods are referenced and defined in Paragraph 1 of Section XIX
   265

   (Reporting Requirements and Parties’ Right of Access).


                                                             279
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 284 of 338



         October 1, 2018 and September 30, 2019 are also housed at HOJC. The Facility is jointly
         operated by the Department and ACS.
ANALYSIS OF COMPLIANCE
       Since the Effective Date of the Consent Judgment, the City has worked diligently (and
demonstrated “best efforts”) to identify the appropriate location to house 16- and 17-year-old youth off
of Rikers Island. Once the Horizon Juvenile Center (“HOJC”) was identified, the City committed the
appropriate resources to refurbish the Facility. Since October 1, 2018, all Pre-Raise the Age Youth
have been housed at HOJC. Accordingly, the City maintains Substantial Compliance with this
provision, which it has sustained for all nine Monitoring Periods (for a total of 50 months). 266 These
three provisions are no longer necessary as the City and Department have transferred 16- and 17-year
old youth off of Rikers Island, and it will not be subject to active monitoring. The Monitoring Team
therefore recommends terminating this section, as described in the Efforts to Advance Reforms &
Address Areas of Concern section of this report.
                                    ¶ 1. Substantial Compliance
COMPLIANCE RATING                   ¶ 2. Not Applicable for rating
                                    ¶ 3. Not Applicable




   266
      See, First Monitor’s Report at pgs. 109 to 111 (dkt. 269), Second Monitor’s Report at pgs. 154 to 155
   (dkt. 291), Third Monitor’s Report at pgs. 237 to 239 (dkt. 295), Fourth Monitor’s Report at pgs. 251 to
   252 (dkt. 305), Fifth Monitor’s Report at pgs. 179 to 181 (dkt. 311), Sixth Monitor’s Report at pgs. 195 to
   196 (dkt. 317), Seventh Monitor’s Report at pgs. 206 to 207 (dkt. 327), and Eighth Monitor’s Report at
   pgs. 248 to 249 (dkt. 332).


                                                      280
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 285 of 338




CURRENT STATUS OF 18-YEAR-OLDS HOUSED ON RIKERS ISLAND

       This report discusses the status of Young Inmates in two sections. The previous section

discussed the status of 16- and 17-year old youth now housed at HOJC, and this section

discusses the status of 18-year-old youth who remain on Rikers Island. The vast majority of

males are housed at RNDC (ADP of 76 for the current Monitoring Period) and all female 18-

year-olds are housed at RMSC (ADP of 3.2 for the current Monitoring Period). Sentenced 18-

year-old males are housed at EMTC (ADP of 3.5 for the current Monitoring Period); those who

require the mental health services available via CAPS and PACE would be housed at AMKC

(none during the current Monitoring Period); a few are housed either in general population or

Secure at GRVC (ADP of 10.7 for the current Monitoring Period), and a few in ESH at OBCC

(ADP of 2 for the current Monitoring Period).

       During this Monitoring Period, RNDC continued to struggle with key safety indicators.

The high rates of violence and UOF led to Non-Compliance ratings (¶ 1) for the past two

Monitoring Periods (July 2018 through June 2019), with no appreciable improvement during this

Monitoring Period. RNDC has been destabilized from a series of transitions since 2018 and has

yet to obtain its footing. GMDC closed in June 2018 and most of the youth and many Staff were

transitioned to RNDC. In September 2018, the adolescents housed at RNDC were transferred to

HOJC, along with many of the Staff who worked with them. As discussed below, the Facility has

yet to recover from this period of upheaval, as the use of force rate and rate of youth-on-youth

violence both remain high.

Rate of Use of Force and Violence for 18-Year-Olds

       As shown in the table and graph below, the use of force rate among 18-year-olds slightly

decreased a year or so after the Consent Judgment went into effect but then increased sharply and


                                                281
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 286 of 338



has remained significantly higher than the early phases of monitoring. The UOF rate for 18-year-

olds remains of serious concern to the Monitoring Team.


                                Rate of UOF Among 18-year-olds
                                          2016-2019
                                                                                                                      9th MP
 100
  90
  80
  70
  60
  50
  40
  30
  20
  10
   0
                    Jul 16




                                                  Jul 17




                                                                                  Jul 18
        Jan 16




                                 Jan 17




                                                                  Jan 18




                                                                                               Jan 19




                                                                                                            July 19
                             18-Year-Old UOF Rate                          Linear (18-Year-Old UOF Rate)



             The table below presents historical UOF rates from another angle and brings the gravity

of the current situation into stark relief. The 2016-2018 rates, while lower, were still of

significant concern—in fact, these “lower” rates are similar to what gave rise to the Consent

Judgment in the first place, and thus must be improved upon in a sustained and significant way in

order to meet the requirements of Nunez. The UOF rate increased significantly in late 2018 and

remained high throughout 2019. Also, for the sake of comparison, the average UOF rate among

18-year-olds is more than nine times higher than the average rate of UOF among adults, which

also remains at concerning levels (53.8 versus 5.8 in 2019).

                                                 Average UOF Rate, 18-year-olds
 Jan. - Jun.       Jul.- Dec.   Jan. - Jun.            Jul. - Dec.         Jan. - Jun.     Jul. – Dec.     Jan. - Jun.         Jul. -Dec.
   2016              2016         2017                   2017                2018             2018           2019                2019
       17.4           21.7                20.7             14.3               16.1            56.7             52.9              54.8




                                                                   282
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 287 of 338



               Similar patterns are observed in the rate of violence among 18-year-olds. Since June

2018, violence climbed to the highest levels since the Consent Judgment went into effect.


                    Rate of Youth-on-Youth Violence Among 18-year-olds
                                        2016-2019
                                                                                                                            9th MP
 90
 80
 70
 60
 50
 40
 30
 20
 10
  0
                      Jul 16




                                                      Jul 17




                                                                                         Jul 18




                                                                                                                   Jul 19
      Jan 16




                                      Jan 17




                                                                         Jan 18




                                                                                                      Jan 19
                               18-Year-Old Violence Rate                          Linear (18-Year-Old Violence Rate)



The average rate of youth-on-youth violence among 18-year-olds was 24.4 between January

2016 and June 2018; since then, the average rate has more than doubled, to 58.3.

                                    Average Rate of Youth-on-Youth Violence, 18-year-olds
 Jan. - Jun.         Jul.- Dec.        Jan. - Jun.             Jul. - Dec.        Jan. - Jun.     Jul. – Dec.    Jan. - Jun.         Jul. -Dec.
   2016                2016              2017                    2017               2018             2018          2019                2019
      21.6                31.0                 25.6               22.7               21.3            48.3              62.3            64.3



               The essential question here is why? Simply moving from one building to another should

not create the sustained pattern of disorder that is reflected in this data. Certainly, immediately

before and immediately after GMDC’s closure, the uncertainty and stress of change could be

expected to have a negative impact on Facility safety. However, these changes took place 18

months ago, and the high level of disorder has yet to subside.




                                                                           283
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 288 of 338



        Several contributing factors were discussed in the previous Monitors Report (see Eighth

Monitor’s Report at pgs. 253-254). These included unstable leadership, sparse disciplinary

options, lack of consistency in staff assignments to housing units and inadequate supervision of

Staff. These dynamics, along with the high levels of violence and UOF and pervasive operational

concerns (e.g., alarms, Probe Team, hyper-confrontational response), have been the foundation

of the Monitoring Team’s concerns about safety at RNDC for several Monitoring Periods. As

discussed in the Efforts to Advance Reforms & Address Areas of Concern section of this report,

the Monitoring Team has consulted with the Department on several initiatives to remediate these

problems. The Department’s plan, described below, is intended to ameliorate these conditions.

RNDC Plan to Reduce Violence and Use of Force

        In response to the Monitoring Team’s concerns, the Department crafted the RNDC Plan

to Reduce Violence and Use of Force (“RNDC Plan”). 267 Initially, the Department planned to

implement “Graduated Sanctions,” a unit-based strategy designed to better respond to youth

behavior by sanctioning misconduct. While sanctions are an important component of any

behavior management program, the Department ultimately decided that the Graduated Sanctions

program was impractical (unit-based strategies have inherent challenges because unit capacities

are not always synchronized with the number of youth who attain each level). The Monitoring

Team was also concerned that the process relied too heavily on the infraction process and did not

sufficiently emphasize the role of incentives and rewards in shaping youth behavior. Thus,



267
   While some of the other Facilities that hold 18-year-olds have similar gaps (e.g., lack of disciplinary
options, inconsistent staff assignments), they have significantly lower rates of violence and UOF and
house a very small number of 18-year-olds, and thus there is no basis to conclude that a specific plan to
remediate conditions in those Facilities is necessary. Still other 18-year-olds are in special programs (e.g.,
TRU, ESH, Secure, CAPS and PACE) which have their own program designs. Finally, all youth in other
facilities will benefit from the Department’s plans for global improvements described in other sections of
this report.


                                                     284
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 289 of 338



during the latter half of the Monitoring Period and corresponding with new leadership at RNDC

and in the Programming Division, the Department redesigned the plan.

       The RNDC Plan includes four main components: (1) consistently assigning Staff to the

same housing unit day-to-day; (2) implementing Unit Management; (3) bolstering incentives for

positive behavior; and (4) fortifying the sanctions for misconduct. Each of these is summarized

below, and further discussion is integrated into the relevant provisions in the remainder of this

section. These pillars are interdependent and are also closely related to many of the drivers of the

Facility’s high UOF rate. They must be properly and fully implemented to have the intended

impact on RNDC’s safety.

   •   Consistently Assigning Staff to the Same Housing Unit

       As discussed in detail in § XV. ¶ 17 (Consistent Assignment of Staff), below, the

Department made significant progress during the current Monitoring Period to ensure that Staff

are assigned to the same housing units day-to-day. This consistency is the foundation for

developing more constructive staff-youth relationships and for enhancing staff’s ability to detect

and de-escalate rising tensions. In addition to changing the way staff are assigned to housing

units, the NCU also developed a rigorous auditing tool. Consistently assigning staff to the same

housing unit is a core requirement for achieving the goals of the other components of the plan,

discussed below.

   •   Improving Staff Supervision

       The Department plans to implement several strategies to improve the quality of Staff

supervision at RNDC to respond to the Monitoring Team’s concerns about the quality of

guidance and supervision for both Supervisors and line staff; to assist staff implementing

proactive supervision, de-escalation, rewards and sanctions (i.e., core tenets of Direct




                                                285
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 290 of 338



Supervision, see § XV. ¶ 12, below); and to increase cohesion among the multi-disciplinary unit

teams (i.e., corrections staff, counseling/program staff, rec staff, etc.). One strategy for

improving Staff supervision is to build in additional lines of supervisions. The first Unit Manager

has been selected and a training curriculum has been developed. The concept will be pilot tested

in Building 6 and then expanded to the remaining housing units at RNDC.

   •   Developing Incentives for Positive Behavior

       As discussed by the Monitoring Team in several prior reports (see Eighth Monitor’s

Report at pgs. 281-282), the Department’s incentive programs (i.e., the Levels and the Stamp

Cards) have never been properly implemented and thus have not been effective strategies for

managing youth behavior. The RNDC Plan includes a few tools for bolstering the incentive

system to provide individual-level rewards for positive behavior, and the Department is

encouraged to maximize Staff’s options for providing on-the-spot rewards.

       The Department continues to utilize its group incentive program (“the Levels”), though

its implementation still needs to be fortified as discussed in § XVI. ¶ 6, below. Under the Levels

program, Staff and Facility leadership rate each housing unit on an array of factors (e.g.,

incidents, infractions, respect for Staff, sanitation, cell compliance, uniform compliance, lock-in,

court production and program engagement) every two weeks. Well-performing units should be

assigned a higher Level (Gold and Platinum) and gain access to an array of rewards (special

activities, games, etc.), while units exhibiting problem behaviors should be assigned to a lower

Level (Copper and Bronze) with more limited rewards.

       The RNDC Plan recognizes the limitations of the Levels program and plans to

supplement it with several individual-level incentives to further encourage positive behavior.

These include two Honors Dorms (one dedicated specifically to inmates who agree to attend




                                                 286
   Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 291 of 338



school every day) that feature a robust array of incentives (extra visitation and recreation; late

lock-in; more games, televisions and telephones; and premium access to the PEACE center). The

School Honors Dorm opened in November 2019, and the general Honors Dorm opened in June

2019. The Department plans to add additional options for on-the-spot rewards (e.g., free haircut

coupons or entertainment delivered via tablets) and incentives for meeting individualized case

plan goals.

   •   Fortifying Sanctions for Misconduct

       As heavily encouraged in previous Monitor’s Reports, the Department’s continuum of

responses to misconduct must be expanded to effectively address behaviors such as threatening

Staff, fights or horseplay where no one is seriously injured, property destruction or theft, or

continuous disruption to Facility operations such that services to other inmates are compromised.

These behaviors are not serious enough to warrant placement in an SSH, but an effective

response is necessary to promote Facility safety. The infraction process, as currently applied,

does not include effective sanctions for modifying behavior (i.e., only a $25 surcharge or a

verbal reprimand).

       A major component of the RNDC Plan is the implementation of “Informal Resolutions”

to address low- and mid-level misconduct to address the lack of options available via the

infraction process. Under the new process—which is supported by the Unit Management

model—unit staff will be able to provide an immediate consequence (“Informal Resolutions”)

which will include commissary spending limits, limits on the items that may be purchased

through the commissary, limits on barbershop visits (to BOC Minimum Standards), tablet

restriction and restrictions from unit activities such as extra recreation or visits to the PEACE

Center. The plan includes procedures for supervisory oversight to ensure fairness and



                                                 287
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 292 of 338



   proportionality, and procedures for documenting the sanction and its duration. Once

   implemented, these Informal Resolutions will allow staff to respond to youth’s behavior in the

   moment and better shape youth’s behavior. This part of the plan addresses a persistent deficit

   that has inhibited compliance with § XVI. ¶ 6, discussed in more detail below.


   27. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19
       (CONSENT JUDGMENT § XV)

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 1 (PREVENT FIGHT/ASSAULT)
¶ 1. Young Inmates shall be supervised at all times in a manner that protects them from an unreasonable risk of harm. Staff
shall intervene in a manner to prevent Inmate-on-Inmate fights and assaults, and to de-escalate Inmate-on-Inmate
confrontations, as soon as it is practicable and reasonably safe to do so.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department continued to face high levels of violence and disorder throughout the
        Monitoring Period, as discussed in the narrative above.
    •   The Department continues to design, implement, and refine a range of strategies intended to
        produce safer Facilities, via the RNDC Plan described in the narrative above.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
        As discussed in the introduction to this section, the rate of violence and use of force among 18-
year-olds remained higher during the current Monitoring Period than during any other period since the
Consent Judgment went into effect. The vast majority of 18-year-olds are housed at RNDC. The other
facilities hold only small numbers of 18-year-olds and do not have rates of violence and UOF of the
same magnitude. RNDC’s level of disorder and rate of use of force are simply unsafe and the
Department’s efforts to reduce them have thus far been ineffective. The Department must bring
together a number of important initiatives and commit to robust implementation of its RNDC Plan in
order to reverse this trend.
COMPLIANCE RATING                      ¶ 1. (18-year-olds) Non-Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 2 (DAILY INSPECTIONS)
¶ 2. Staff shall conduct daily inspections of all Young Inmate Housing Areas to ensure the conditions are reasonably safe
and secure. The Department shall take reasonable steps to ensure that the locking mechanisms of all cells function properly,




                                                           288
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 293 of 338



are adequate for security purposes, and cannot be easily manipulated by Inmates. In the event that a locking mechanism of a
cell does not meet these criteria, the Department shall stop using the cell until the locking mechanism is repaired.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   Operations Order 15/15 “Facility Security Inspection Report (FSIR)” continues to be in effect.
        It requires Officers in charge of a housing area to inspect all locks and other security areas at
        least twice during their tour of duty.
    •   Operations Order 4/16 “Inoperable/Down Cell Summary Report (DCSR)” continues to be in
        effect. It requires Officers to complete a report every evening, except Friday and Saturday,
        regarding inoperable and down cells. This report is used by maintenance staff to identify the
        cells that need repair and by the movement office to identify cells that need to be taken off-line
        so that youth are not housed in them.
    •   NCU reported that the FSIRs and DCSRs forms for all housing units with 18-year-old inmates
        have generally been completed throughout the entire Monitoring Period at GRVC, OBCC,
        RNDC, and RMSC.
    •   NCU conducted on-site inspections on a few random days each month to determine whether
        any 18-year-old inmate was housed in inoperable cells throughout the entire Monitoring Period
        at GRVC, OBCC, RNDC, and RMSC. If an inmate is assigned to an inoperable cell, the
        Facility is notified and expected to either remove the youth from the cell immediately or have
        the cell repaired so it may be safely occupied.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
Assessment of Locking Mechanisms
       Rather than focusing solely on the completion of required forms, as had been the practice in
previous Monitoring Periods, NCU added an on-site inspection of cells to its monthly audit, tracking
the number of times that inmates were found to be housed in a cell with an inoperable lock. RMSC,
OBCC and GRVC had very high performance levels each month—the small number of 18-year-olds
housed in these Facilities were all housed in cells with operable locks. On the other hand, RNDC
struggled to reach an acceptable level of compliance. Across the Monitoring Period, youth were found
to be housed in cells with inoperable locks in 60 of NCU’s 322 (19%) randomly sampled cell checks.
Monthly performance levels ranged from 7% to 25% of cell checks revealing a youth housed in a cell
with an inoperable lock.
      The locking mechanisms at RNDC are both antiquated and complicated. The lack of dependable
locking mechanisms is a reported frustration for Staff. Accordingly, routine and vigilant security
assessments and maintenance are necessary to minimize unauthorized exit from a cell. If a lock is


                                                           289
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 294 of 338



found to be compromised, the cell must be taken off-line immediately so the lock can be repaired. The
Department is striving to improve performance in this area by ensuring that the RNDC Leadership is
aware of the audit results each month, reminding staff how to do a quality cell inspection, and
encouraging Captains to address poor performance with their Staff.
UOF Related to Inoperable Cells
        The Monitoring Team tracks whether inoperable cell doors/locks contribute to UOF incidents.
During this Monitoring Period, the Monitoring Team identified five incidents at RNDC (1% out of the
537 incidents at RNDC) that had some type of unauthorized exit by inmates (as reported in the COD)
that resulted in a Use of Force incident. Based on the Monitoring Team's review, it is unclear whether
the youth were able to leave their cell because the cell lock was manipulated or because the inmates
were not securely locked into their cells following the lock in. As noted in prior Monitor's Reports,
these findings suggest that inoperable cells contribute to only a very small fraction of incidents and
therefore do not appear to be a major factor in the use of force at RNDC.
Reasonably Safe and Secure Conditions
       This provision also requires the Department to conduct daily inspections to ensure the
conditions are reasonably safe and secure. As reported in the Seventh and Eighth Monitor’s Reports,
the Monitoring Team found other operational issues that negatively impact the reasonably safe and
secure conditions for 18-year-old inmates, particularly the failure to manage lock-in times which
caused a number of operational issues. While cell lock failures may not contribute substantially to
UOF, as noted above, they certainly contribute to the high level of disorder at the facility and make it
far more difficult for Staff to manage their units.
         During the latter part of the current Monitoring Period, RNDC began to implement sanctions
for failing to lock-in. During November and December 2019, the Department issued 338 sanctions for
youth who did not adhere to lock-in times (mostly during the overnight tour). About half of these
(48%) were verbal warnings for the first offense, while the other half imposed commissary limits of
different durations for subsequent offenses. About 30 sanctions were imposed on youth who had
between 5 and 10 subsequent offenses. The Department is applauded for taking steps to address this
operational issue and for the quality of its record-keeping. The Monitoring Team will continue to
review these records to assess whether this response is effective in addressing inmates’ failure to lock-
in as required. It is also prudent for the Department to examine whether inmates are failing to lock-in at
all, or whether they were able to manipulate their cell doors to exit the cell after originally locking in.
The results would help to pinpoint whether the problem is one of inmate resistance, problems with the
physical plant or improper securing practices by Staff that permit inmates to tamper with the cell
locking mechanisms. Once the underlying causes of this problem have been determined, they must be
addressed via accountability for staff who are not following required procedures, effective
consequences for youth and upgrades to the physical plant.



                                                   290
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 295 of 338




COMPLIANCE RATING                      ¶ 2. (18-year-olds) Partial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 3 (DAILY ROUNDS)
¶ 3. A Warden or Deputy Warden shall tour:
    a.    all Housing Areas with 18-year-old inmates at least once per week, making himself or herself available to respond
          to questions and concerns from Inmates. The Warden or Deputy Warden shall conduct more frequent tours of
          Young Inmate Housing Areas with operational challenges. The Department, in consultation with the Monitor, shall
          develop criteria for determining when more frequent tours by the Warden or Deputy Warden are merited. The
          tours shall be documented and any general deficiencies shall be noted. 268

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     The Department added to the General Supervision section of its Rules and Regulations to
          incorporate the requirement of this provision.
    •     The Department issued a General Order on March 29, 2019 requiring Wardens and Deputy
          Wardens to conduct weekly tours of each housing area where 18-year-olds are housed (more
          frequently in those areas with operational challenges) and to correct any deficiencies noted.
    •     During the Seventh Monitoring Period, NCU incorporated a review of housing area log books
          into its existing audits of cell-locking mechanisms in order to identify the frequency of tours.
          During the current Monitoring Period, NCU refined its methodology by asking the Facilities to
          indicate the date/time on which tours occurred, which were then verified using log book entries
          and/or Genetec reviews.
    •     NCU audits the Facilities’ performance level by comparing the number of required events
          (number of units x number of weeks audited) to the number of tours by the Wardens/DWs that
          could be confirmed. Facilities housing smaller numbers of 18-year-olds logically had a smaller
          number of events.
    •     Across all Facilities, Wardens/DWs’ performance level averaged 94% for the Monitoring
          Period. RNDC’s performance level was consistently above 90%. Some of the other facilities—
          which housed small numbers of young adults—had lower performance levels in a couple of the
          months reviewed, but toward the end of the Monitoring Period, all were performing at
          approximately 80% or higher.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates (i.e., part a).



   268
         This language reflects the revision ordered by the Court on August 10, 2018 (see Dkt. Entry 316).


                                                           291
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 296 of 338



       In order to achieve compliance with this requirement, the Department issued a new rule and
directive to reflect the requirements of this provision, which went into effect part way through the
previous Monitoring Period. Per the Directive, all housing units are to be toured weekly, while housing
areas with multiple fights, SRG violence, multiple uses of force or other types of disorder should be
toured more frequently.
        As noted above, the Facilities consistently met the weekly tour requirement of this provision,
particularly at RNDC where the vast majority of youth are housed. This provision also requires units
with higher rates of disorder to be toured more often. The Department has not yet established criteria
for determining when more frequent tours are needed. Once established and audited by NCU, the
Monitoring Team will verify NCU’s findings to assess whether Substantial Compliance has been
achieved.
COMPLIANCE RATING                     ¶ 3. Partial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 5 (PROGRAMMING)
¶ 5. Consistent with best practices in United States correctional systems, the Department shall develop and maintain a
sufficient level of programming for Young Inmates, especially in the evenings, on weekends, and in the summer months, to
minimize idleness and the potential for altercations that result in Inmate harm.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   Program Counselors are assigned to all general population units housing 18-year-olds at RNDC,
        RMSC, EMTC, and GRVC, as well as SSH units in GRVC and OBCC. They provide structured
        programming (i.e., individual counseling, groups on issues that are common to this population)
        and structured recreation (e.g., games and other leisure time activities). Program Counselors are
        required to document these programs and activities on a daily basis and the Department has a
        reliable mechanism for tracking the volume of services provided.
    •   The Department partnered with 41 community-based organizations that provided approximately
        900 hours of programming per month to youth at RNDC, EMTC and RMSC and the SSHs
        during the current Monitoring Period. The Department now has an accessible format for
        tracking and compiling data on the volume of programming provided by community partners.
    •   All 18-year-olds at RNDC, EMTC and RMSC have the opportunity to attend full-day school.
        Those in ESH or Secure have the opportunity to attend school three hours per day.
    •   The Department rebuilt the PEACE Center and YES Center at RNDC which reopened during
        the previous Monitoring Period. These spaces offer workforce development and vocational
        programming (e.g., autobody shop) and structured leisure time activities (e.g., recording studio,
        ping pong and other games).
ANALYSIS OF COMPLIANCE




                                                          292
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 297 of 338



       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
        The Department is pursuing compliance with this provision by providing various types of
programming: academic and career technical education, structured programming delivered by Program
Counselors, structured programming delivered by a variety of community partners, leisure time
activities (e.g., tablets, board games and video games), religious services and daily large muscle
activities (“recreation”). The combination of these programs should ensure that, if an inmate chooses to
participate, a large portion of out-of-cell time is consumed by structured programming and activities
led by an adult. Broad engagement in these activities will reduce both idle time and violence and will
enhance positive youth development. During the current Monitoring Period, the Monitoring Team
continued to assess compliance by reviewing data on programming delivered by Program Counselors
and community partners, as well as education attendance data.
Education
       Although engagement in school is essential for positive youth outcomes, it is not mandatory for
this age group. Those who are housed at RNDC, EMTC and RMSC have the option to attend full-day
school, while youth in the SSHs have the opportunity to attend school for three hours per weekday.
The Monitoring Team reviewed monthly attendance reports maintained by the NYC DOE for those
eligible for education (i.e., youth aged 18+ are eligible for school but are beyond the compulsory
education age). As noted in previous Monitor’s Reports, only a small segment of young adult students
(age 18 to 21) are enrolled in school and fewer attend consistently. Facility/housing unit assignments
are adjusted accordingly for youth who indicate a desire to attend school. As of the end of the
Monitoring Period, approximately 18 youth were participating in the School Honors Dorm, which
opened in November 2019.
       Many young adult students participated in the wide array of career technical education (“CTE”)
programs that operate out of the PEACE and YES centers. For this age group, not only do
opportunities to participate in CTE programs reduce idle time but also contribute to positive post-
release outcomes.
Program Counselors & Community Based Programming
      The Department continues to close units at RNDC for physical plant improvements, and thus the
number of open units fluctuated throughout the Monitoring Period, as did the Program Counselor
assignments. As of the end of the Monitoring Period, all units housing young adults at RNDC, RMSC,
and EMTC had an assigned program counselor, as did ESH at OBCC and Secure and general
population units at GRVC.
       The Monitoring Team analyzed programming data for October and November 2019 by
calculating program hour totals (combining hours delivered by program counselors and community


                                                  293
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 298 of 338



partners) for general population housing units that operated throughout both months. This analysis
revealed a significant volume of programming in many units. In some units, program counselors
provided the bulk of programming while in others, community partners provided most of it. Some units
had an equal volume of programming provided by program counselors/community providers.
Programming types included conflict resolution; Dialectical Behavioral Therapy; Interactive
Journaling; communication skills; art, drama and music; yoga and other types of fitness; employment
readiness and job skills, among many others.
          •   At RNDC, units received an average of about 12 programming hours per week, ranging
              between 5 and 26 hours per week, depending on the unit.
          •   At RMSC, the two units housing young adults received an average of about 23
              programming hours per week.
          •   At EMTC, the two units housing young adults received an average of about 21
              programming hours per week.
       Now that data on programming provided by Program Counselors and community partners is
dependable and maintained in a format that is amenable to unit-level analysis, the Monitoring Team
plans to craft a more rigorous and transparent auditing strategy during future Monitoring Periods. This
will involve setting—in collaboration with the Department—a reasonable target for the proportion of
waking hours in which structured programming is available or an expected number of hours per day, as
well as a method for determining what proportion of housing units achieve the target. These will
provide a more precise assessment of the level of compliance than the current aggregate/average
programming hours provide. It will also enable the Monitoring Team to better understand the
differences in programming hours across units, and to ensure that the results are not confounded by
housing unit opening/closure. Significantly, more precise programming data will also contribute to the
understanding of and potential solutions to the high level of disorder observed at RNDC.
       The analysis conducted for the current Monitoring Period revealed that if an 18-year-old inmate
chose to attend school (six hours per day x five days = 30 hours) and engaged in the typical program
offerings on an average unit at RNDC (12 hours), about 42% of his out-of-cell hours (14 hours x seven
days = 98 hours) would be occupied by structured programming led by an adult. The estimated
proportion of waking hours during which programming is available was higher at RMSC (54%) and
EMTC (52%). This estimate omits time spent in recreation and religious services, which were not
included in the data, and also does not account for other structured activities such as services from
H+H clinicians, meals, showers, or visitation. In short, the level of programming provided appears to
meet the requirements of this provision and the Department remains in Substantial Compliance.
      The Deputy Commissioner (“DC”) of Programming has reported that a long-term goal of the
RNDC Plan is to revitalize the way in which programming is delivered to young adults at RNDC. The
DC’s vision is that the Program Counselors will be trained in risk/needs assessment and will craft



                                                 294
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 299 of 338



individualized case plans that prescribe programs that address identified needs. Some will also deliver
individual and group counseling, using one of a variety of evidence-based programs. The Department
intends to incentivize programming by offering a variety of rewards for program engagement. Once
properly implemented, deeper engagement in targeted programming may also help to combat the high
rates of disorder at the facility.
COMPLIANCE RATING                      ¶ 5. (18-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 6 (VULNERABLE INMATES)
¶ 6. The Department shall transfer any Young Inmate deemed to be particularly vulnerable or to be otherwise at risk of
harm to an alternative housing unit or take other appropriate action to ensure the Inmate’ safety, and shall document such
action.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    In November 2018, NCU assumed responsibility for tracking housing transfers enacted to
         protect vulnerable youth at RNDC, by creating a list of all housing transfers and consulting
         with the Facility on the purpose of each one to identify those enacted for the purpose of
         protecting youth. NCU audited housing transfers throughout the current Monitoring Period.
    •    Each month, a list of all housing transfers at RNDC is generated, and NCU staff consult with
         Facility Staff/Young Adult Response Team (“YART”) members to ascertain the reason for the
         transfer. Transfers are categorized accordingly.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
       The goal of this provision is to ensure that youth who are being bullied, threatened, or are
otherwise vulnerable are moved to a different housing unit where they will be safer. Facilities make
housing transfers for a variety of reasons (e.g., after intake and classification, to disrupt tensions, to
provide access to a program house, etc.). At times, the aggressor may be transferred in order to keep
potential victims safe. The overall intent of this provision is to ensure that housing assignments can be
adjusted after the initial placement if unforeseen tensions arise. The Facilities must strike a delicate
balance among making transfers to protect vulnerable inmates, intervening before tensions escalate
into violence, not allowing inmates to dictate their housing assignments, and helping inmates and Staff
develop skills for managing interpersonal conflict. Furthermore, an overreliance on a separation
strategy can inadvertently limit the Facilities’ flexibility for programming, population management,
etc.
      NCU’s audit strategy is comprehensive and has integrity. During the current Monitoring Period,
NCU identified 33 transfers effected to protect the victim of an altercation. The Monitoring Team


                                                            295
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 300 of 338



consulted with NCU to assess the way transfers were classified to determine whether the criteria were
too narrow (see Eighth Monitor’s Report at pg. 262, where the Monitoring Team hypothesized that the
transfers may have been undercounted). NCU reviewed the criteria with the YART team and
concluded that each situation is fact-specific and could only be determined by reviewing each transfer
of certain types individually (e.g., transfers that occur following a fight). The Monitoring Team is
satisfied that NCU is presenting accurate data in this regard. The Department consistently transfers
youth among housing units at RNDC in order to protect victims or to prevent tensions from escalating
and remains in Substantial Compliance.
       Given the small number of housing units and very few 18-year-old youth housed in the general
population at GRVC, at EMTC (sentenced 18-year-olds) and RMSC (female 18-year-olds), the
procedures required by this provision are not operationally feasible. GRVC (Secure) and OBCC (ESH)
are excluded due to their function as special housing units and the resulting lack of flexibility in
housing assignments.
COMPLIANCE RATING                      ¶ 6. (18-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 7 (PROTECTIVE CUSTODY)
¶ 7. The Department shall promptly place Young Inmates who express concern for their personal safety in secure alternative
housing, pending investigation and evaluation of the risk to the Inmate’s safety and a final determination as to whether the
Inmate should remain in such secure alternative housing, whether the Inmate should be transferred to another housing unit,
or whether other precautions should be taken. The Department shall follow the same protocol when a Young Inmate’s
family member, lawyer, or other individual expresses credible concerns on behalf of the Inmate. The Department shall
maintain records sufficient to show the date and time on which any Young Inmate expressed concern for his personal safety
(or on which a family member, lawyer, or other individual expressed such concern), the date and time the Inmate was
transferred to secure alternative housing, and the final determination that was made regarding whether the Inmate should
remain in protective custody or whether other necessary precautions should be taken, including the name of the Staff
Member making the final determination.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department maintains Directive 6007R-A “Protective Custody” that addresses the
        requirements of this provision (see Second Monitor’s Report, at pgs. 131-132). Protective
        Custody units are located at RNDC (males) and RMSC (females).
    •   Based on feedback from the Monitoring Team, the Department previously revised its practice to
        allow Operations Security Intelligence Unit (“OSIU”) staff to focus more directly on 18-year-
        olds and those who are disputing their placement in PC.
    •   The Department plans to revise the Directive to address the interplay between PC status and
        violent misconduct, particularly among adult inmates, but the policy has not yet been finalized.
    •   In response to a few isolated problems discovered during the Monitoring Team’s verification
        audit in the previous Monitoring Period, on May 10, 2019, the Chief of Security issued a memo
        to the Assistant Chiefs for each Facility directing that transfers into and out of PC may occur



                                                           296
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 301 of 338



       only with OSIU approval and must be carried out by the Facilities in a timely manner.
       Furthermore, NCU reported that it instituted a new procedure in which OSIU sends NCU the
       entire PC file so that NCU staff can identify issues that may be documented on something other
       than the official PC forms.
   •   NCU audits PC files each month to assess compliance with policy and the requirements of the
       Consent Judgment. NCU found high levels of compliance across the 35 files audited (some
       youth who entered PC during the previous Monitoring Period were included in the audits).
       Nearly 100% of the packets included:
          o A statement from the youth detailing his/her concerns;
          o Further information (incident report, etc.) to flesh out the youth’s statement;
          o Evidence that OSIU interviewed the youth within the two-business day timeline;
          o Documentation that youth were promptly informed of OSIU’s decision and their right to
            a hearing;
          o Evidence that hearings were held timely for involuntary placements; and
          o Evidence that most 30- and 60-day reviews were timely and included youth’s input into
            the reviews via a written statement.
   •   NCU began to review denials of Temporary PC in November 2019.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
       The Department maintained Substantial Compliance with this provision by demonstrating
through NCU’s audits that OSIU and Facilities are complying with existing DOC policy and meeting
the requirements of this provision for the use of PC for both male and female 18-year-olds.
        During the current Monitoring Period, a total of 25 18-year-olds were placed in PC (all male;
there were no female 18-year-olds in PC during the Monitoring Period). Most were referred from
RNDC, though two inmates were placed in PC from general population at GRVC. About half (52%) of
the placements were requested by the facility, 36% were self-referred and 12% were court-ordered. Six
of the 25 placements (24%) were involuntary. All placements were reviewed by OSIU within the two
business days permitted by policy, and all but nine (64%) were continued in PC. In each case, OSIU
provided reasonable justifications for discontinuing PC placement—in most cases, a less restrictive
option was identified (transfer to a different housing unit or facility; one youth was transferred to
another jurisdiction, and others were without evidence of a legitimate threat). Four youth remained in
PC at the end of the Monitoring Period, with a median length of stay of 82.5 days.
       In the previous Monitoring Period, the Monitoring Team noted that the number of admissions
had significantly declined. Consultation with NCU and Facility leadership did not uncover any specific


                                                 297
      Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 302 of 338



reason for the decline—it appeared to have been a fluke, particularly since the number of admissions
increased during the current Monitoring Period. However, during that discussion, NCU and the
Monitoring Team agreed it would be worthwhile to track the number of youth who request/are referred
for PC but for whom OSIU declines to assign a PC number, as this could impact the rate of admissions.
This occurs when inmates do not meet the basic criteria given their history of assaultive behavior or
UOF, when evidence of a specific threat was not produced or when another housing unit can address
the inmate’s concern. NCU began to provide this information in December 2019. Two facility referrals
for PC were denied by OSIU because the facility failed to provide the necessary evidence and
information. The required information was subsequently provided and both inmates were admitted to
PC.
       As shown in the table below, the number of youth released from PC has remained
approximately the same for the past four Monitoring Periods. While there is some variation in the
reasons for removal (e.g., the number of youth removed for behavioral reasons was higher in the
previous monitoring period but returned to historical levels during the current Monitoring Period), after
consulting with NCU, OSIU and Facility leadership, these fluctuations do not appear to be any cause
for concern. PC continues to afford youth the level of safety and security required by this provision.


                       18-year-olds Admitted to and Released from Protective Custody,
                                          January 2018-June 2019
                                      Jan. – Jun.    Jul. – Dec.     Jan. - Jun.        Jul.-Dec.
                                         2018           2018           2019               2019
             Number of Admissions         28              32             15                25
             Number of Releases           30              26             24                29
             Reason for Release
              Discharged/Transfer      19 (63%)       12 (46%)       10 (42%)           17 (59%)
              Requested Removal         5 (17%)       8 (31%)         2 (8%)                ~
              Behavior (Fight, AOS)     5 (17%)       4 (15%)        11 (46%)           6 (21%)
              Other                      1 (3%)        2 (7%)         1 (4%)            6 (21%)



         In the previous Monitoring Period, the Monitoring Team expressed concern about the
timeliness of removing inmates from PC. NCU’s audits now included detailed explanations for any
transfer into/out of PC that did not occur timely. The very few cases in which this occurred revealed
small glitches in the process, but no systemic failures. As discussed above, NCU’s audits revealed high
levels of compliance with policy across the 35 files reviewed during the current Monitoring Period.
       The Monitoring Team remains impressed by the Department’s ability to sustain Substantial
Compliance and also by NCU’s receptiveness to suggestions to expand the methodology to examine
denials of PC requests and the timeliness of transfer into/out of PC.


                                                    298
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 303 of 338




COMPLIANCE RATING                     ¶ 7. (18-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 8
(SEPARATION OF HIGH AND LOW CLASSIFICATION YOUNG INMATES)
¶ 8. With the exception of the Clinical Alternatives to Punitive Segregation (“CAPS”), Restricted Housing Units (“RHUs”),
Punitive Segregation units, protective custody, Mental Observation Units, Transitional Restorative Units (“TRU”), and
Program for Accelerated Clinical Effectiveness (“PACE”) units, the Department shall continue to house high classification
Young Inmates separately from low classification Young Inmates.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department issued an interim Directive 4104R-F regarding the use of the Housing Unit
         Balancer (“HUB”) at all facilities except RMSC and HOJC (effective 10/3/19).
    •    The HUB is a decision-tree that addresses an inmate’s risk of institutional misconduct
         (Minimum, Medium-Medium, Medium-Maximum, and Maximum) and also balances the
         security risk groups (“SRGs”) on each housing unit.
    •    The HUB does not currently have the capacity to produce automated reports to ensure that
         inmates are housed according to their custody level and that low- and high-custody inmates are
         not co-mingled. Instead, Custody Management must compile this information manually each
         day. The Department reports that IT is currently working to automate this function.
    •    Although the protocol faltered a bit during the current Monitoring Period (as discussed below),
         Custody Management reports that it now submits a list of inmates who are mis-housed to each
         facility holding 18-year-olds each business day. Facilities are required to submit a memo to
         Custody Management each business day, explaining the reason for/plan to address mis-housing
         for each inmate who appears on the mis-housed list. In response to the Department’s struggle to
         implement a dependable practice, during the current Monitoring Period, NCU created a
         spreadsheet to facilitate this process. The spreadsheet lists the inmates who are mis-housed, the
         reason for mis-housing, and the action taken to resolve the issue (e.g., rehouse, apply an
         override, etc.).
    •    Policy requires facilities to address mis-housing within 72 hours, either by rehousing the inmate
         appropriately or enacting an override of the custody level so that the inmate may be housed out-
         of-class. 269
ANALYSIS OF COMPLIANCE




   269
      Young Inmate housing at GRVC (Secure) and OBCC (YA-ESH) are exempt from this requirement
   because the 18-year-old inmates housed in these Facilities are placed in Special Units like those noted in
   the text of this provision. Female youth at RMSC are also exempt from this requirement because the very
   small number of 18-year-old girls makes this provision operationally infeasible.


                                                          299
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 304 of 338



       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
        The Department’s policies reflect the requirements of this provision. Temporary co-mingling of
classification levels, or mis-housing, occurs when (1) an inmate’s classification level changes
automatically overnight (e.g., upon a birthday, or when an inmate has not had a violent incident in 60
days); (2) sufficient bed space is not available in the suitable housing area; and (3) separation issues
restrict housing flexibility. As indicated above, the Department now uses the HUB to classify inmates
at RNDC. In addition to custody level, the HUB also utilizes the inmates’ SRG affiliation to identify
appropriate housing. This adds complexity to the re-housing process—it is not just a matter of
identifying a housing unit of the appropriate security level, but also one in which SRG affiliations will
be appropriately balanced.
       NCU’s efforts to track mis-housed inmates, discussed above, has greatly simplified the task of
monitoring compliance with this provision. The Monitoring Team reviewed data on the number of
youth who were mis-housed at RNDC during October 2019. The rate of mis-housing continues to be
very low. Overall, 43 inmates were mis-housed and most of them (n=33, or 77%) were rehoused or an
override was applied within the 3 days permitted by policy. On any given day, between 4 and 10
inmates were mis-housed at RNDC, which is less than 5% of the facility’s population. For the portion
of inmates who were not re-housed within the required 3-day window, some languished before an
override was applied, though the timeliness of overrides improved toward the end of the month.
Finally, the remaining handful of inmates who were re-housed outside the 3-day window missed the
deadline by only a day or so. Overall, it appears that RNDC’s practices for housing inmates according
to classification level—keeping low- and high-custody inmates separate from each other—are
dependable.
         As for the applicability of this provision to 18-year-olds at other Facilities, this provision only
applies to those Facilities that house 18-year-olds in general population units. 270 Only a small number
of 18-year-olds are housed at EMTC (ADP of 2.5), RMSC (ADP of 3.2), and GRVC general
population (ADP less than 10). While the Monitoring Team encourages the Department to be vigilant
about housing youth according to custody level in all facilities, the small numbers of 18-year-olds in
these facilities suggests that operationalizing and actively monitoring this provision at those Facilities
is not feasible and there is no basis to conclude that it is necessary given the small populations. As a
result, the Monitoring Team does not intend to actively monitor this provision at RMSC, EMTC and
general population units at GRVC going forward. This approach will be re-evaluated if the number of




   270
         The SSHs, CAPS, and PACE are exempt from this provision, as written.


                                                      300
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 305 of 338



18-year-old youth in general population increases significantly at Facilities outside of RNDC. This
provision is in Substantial Compliance given the Monitoring Team’s findings at RNDC.
COMPLIANCE RATING                    ¶ 8. (18-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 12 (DIRECT SUPERVISION)
¶ 12. The Department shall adopt and implement the Direct Supervision Model in all Young Inmate Housing Areas.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department continues to use the Direct Supervision model, developed by the National
        Institute of Corrections, as the foundation for a training program for supervising young adults.
        The Monitoring Team approved the training curriculum during the Fourth Monitoring Period.
    •   Direct Supervision training continues for recruits and is underway for In-Service Staff, as
        described in the Training section of this report.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
       As noted in the Training section of this report, most Staff at RNDC have received the initial
Direct Supervision training. Under the RNDC Plan, the Department plans to integrate the core
practices of the Direct Supervision curriculum into its expectations for staff implementing the Unit
Management model. Core practices include:
    •   achieving consistent assignment of Staff to housing units;
    •   providing an orientation to each youth that describes the Officer’s role in ensuring safety,
        providing rewards and imposing sanctions;
    •   ensuring Staff have the authority, autonomy and options to reward compliant and pro-social
        behavior;
    •   expecting Staff to deliberately select a lower level of engagement when tensions arise;
    •   occupying youth with structured activities throughout the day; and
    •   engaging in proactive and interactive supervision.
       With its RNDC Plan, the Department now has a framework for addressing this provision. The
Department has taken initial steps to emphasize the core concepts during roll-call. That said, fully
implementing Unit Management will require significant coaching and Staff supervision to change the
culture of the facility toward one that is more proactive, interactive and focused on de-escalating
tensions and incentivizing good conduct rather than utilizing force to create compliance and positive
behavior.




                                                        301
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 306 of 338




COMPLIANCE RATING                     ¶ 12. (18-year-olds) Partial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 13
(APPROPRIATELY QUALIFIED AND EXPERIENCED STAFF)
¶ 13. Young Inmate Housing Areas shall be staffed in a manner sufficient to fulfill the terms of the Agreement, and allow
for the safe operation of the housing areas. Staff assigned to Young Inmate Housing Areas shall be appropriately qualified
and experienced. To the extent that the Department assigns recently hired correction Officers or probationary Staff
Members to the Young Inmate Housing Areas, the Department shall use its best efforts to select individuals who have either
identified a particular interest in or have relevant experience working with youth.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •     Recruits may make written requests to be assigned to a Young Inmate Facility through the
          Office of the Bureau Chief of Administration.
    •     No recruits were assigned to RNDC during the current Monitoring Period. Recruits graduating
          in July 2019 were discussed in the previous Monitor’s Report.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
        While no recruits were assigned to RNDC during the current Monitoring Period, some staff
were transferred to RNDC from BKDC, HOJC and EMTC. Overall, the process for assigning Staff to
RNDC continues to satisfy the requirements of this provision, as the Staff assigned to RNDC are
appropriately qualified and experienced. Accordingly, the Department maintains Substantial
Compliance with this provision, which the Department has sustained since the Fifth Monitoring Period,
for a total of 30 months. 271 The Department’s sustained compliance has abated prior deficiencies, so
active monitoring of this provision is no longer necessary. The Monitoring Team therefore does not
intend to actively monitor this provision beginning in the Tenth Monitoring Period as described in the
Efforts to Advance Reforms & Address Areas of Concern section of this report.
COMPLIANCE RATING                     ¶ 13. (18-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶¶ 14 & 16 (STAFFING) 272
¶ 14. The Department shall make best efforts to ensure that no Young Inmate Housing Area on any tour shall be Staffed
exclusively by probationary Staff Members.




     See Fifth Monitor’s Report at pgs. 163-164 (dkt. 311), Sixth Monitor’s Report at pg. 179 (dkt. 317),
   271

   Seventh Monitor’s Report at pgs. 223-224 (dkt. 327), and Eighth Monitor’s Report at pg. 269 (dkt. 332).
   272
         The Consent Judgment does not include a ¶ 15 for this Section.


                                                          302
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 307 of 338



¶ 16. Staffing Levels.
         b.       The ratio between Inmates and Direct Supervision floor Officers shall be no more than 25:2 in Young
                  Inmate Housing Area units used to house high classification 18-year-olds, except during the overnight
                  shift when the ratio may be up to 25:1. The maximum living unit size shall be 25 Inmates.
         c.       The ratio between Inmates and Direct Supervision floor Officers shall be no more than 30:1 in Young
                  Inmate Housing Area units used to house medium classification 18-year-olds. The maximum living unit
                  size shall be 30 Inmates.

DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department reports it continues to make best efforts to ensure that no shift is staffed
         exclusively by probationary Staff. Schedulers at the Facilities reported during previous
         Monitoring Periods several ways that they minimize the frequency with which a unit is staffed
         only by probationers. They reported being conscious about Staff’s probationary status and
         constructing the weekly schedule with this in mind (i.e., the weekly schedules use color-coding
         and numerical codes to indicate which Staff are probationary, so the mix is easier to execute).
         When Staff call-out or are otherwise unable to report to work, the probationary status of Staff
         who are held over is considered when making unit assignments for the overtime Staff. Finally,
         the schedulers recognize that all probationary Staff are not the same—some are fresh out of the
         academy while others are at the tail end of their probationary period and have been on the job
         for nearly two years.
    •    At the end of the previous Monitoring Period, RNDC had 8% probationary Staff, EMTC had
         16%, GRVC had 17%, OBCC had 15% and RMSC had 12%. At the end of the current
         Monitoring Period, RNDC had 17% probationary Staff, EMTC had 18%, GRVC had 21%,
         OBCC had 18% and RMSC had 13%. The proportion of probationary staff ticked slightly
         upward compared to the previous Monitoring Period because Facilities received a new class of
         recruits in July 2019. RNDC, for example, added 54 recruits to its staff of approximately 760
         (about 6%).
    •    NCU audits have included all Facilities housing 18-year-olds since June 2018.
    •    The Bed Utilization Plans from August, September and October 2019 indicated that all 18-year-
         old housing units at RNDC, EMTC and RMSC met the capacity limits set by this provision
         (capacity of 25 or less in celled housing units where maximum custody youth could be held;
         capacity of 30 or less in modular units where medium risk youth could be held).
ANALYSIS OF COMPLIANCE
       These provisions apply Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis and
rating presented below apply only to the Department’s efforts to achieve compliance with these
provisions with respect to 18-year-old inmates.




                                                           303
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 308 of 338



        The Department continued its internal audits to determine the level of compliance with the
staffing provisions. During previous Monitoring Periods, the Monitoring Team found that the
Facilities’/NCU’s internal audit process leads to valid conclusions about the state of compliance.
Assignment of Probationary Staff (¶ 14)
        Regarding the appropriate dispersion of probationary Staff (i.e., ensuring that probationary
Staff are paired with veteran Staff on the housing units), on average, the Facilities housing 18-year-
olds had very high rates of compliance (92%) during the current Monitoring Period. Individually,
RNDC maintained a high rate of compliance (average 93%) throughout the Monitoring Period—a
noticeable improvement from the previous Monitoring Period (from 62% in January 2019 to 88% in
June 2019). The Department continues to meet the “best effort” requirement of this provision and
sustained high performance levels throughout the Monitoring Period.
        Accordingly, the Department maintains Substantial Compliance with this provision, which has
been sustained since the Fifth Monitoring Period, for a total of 30 months. 273 The Department’s
sustained compliance has abated prior deficiencies, so active monitoring of this provision is no longer
necessary. The Monitoring Team therefore does not intend to actively monitor this provision beginning
in the Tenth Monitoring Period as described in the Efforts to Advance Reforms & Address Areas of
Concern section of this report.
Staffing Levels (¶ 16 (b)-(c))
       Audits of Staff-to-youth ratios continue to reveal that all Facilities and units housing 18-year-
olds were staffed within the ratios required by the Consent Judgment (2:25 for Maximum custody
youth and 1:30 for Medium custody youth) on 95% of the thousands of shifts NCU audited. Across the
individual Facilities, young adult GP housing units at GRVC sometimes fell into the 65%-70% range, a
finding tempered by the fact that these units typically hold fewer than 10 18-year-olds. NCU reminded
the Facility of the higher staffing ratios required for 18-year-olds, and the Facility has submitted a
request to the Budget Office to add a post to its Table of Organization to provide a more dependable
resource to meet required ratios.
        Further, the Department’s housing records at RNDC, ETMC, and RMSC all reflect the housing
size limits set by this provision. Therefore, Department has maintained Substantial Compliance with
the provision related to staffing ratios and limitations on housing unit sizes, which have been sustained




   273
      See Fifth Monitor’s Report at pgs. 164-167 (dkt. 311), Sixth Monitor’s Report at pgs. 180-181 (dkt.
   317), Seventh Monitor’s Report at pgs. 224-226 (dkt. 327), and Eighth Monitor’s Report at pgs. 269-271
   (dkt. 332).




                                                    304
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 309 of 338



since the Fifth Monitoring Period, for a total of 30 months. 274 The Department’s sustained compliance
has abated prior deficiencies, so active monitoring of this provision is no longer necessary. The
Monitoring Team therefore does not intend to actively monitor this provision beginning in the Tenth
Monitoring Period, as described in the Efforts to Advance Reforms & Address Areas of Concern
section of this report.
                                      ¶ 14. (18-year-olds) Substantial Compliance
COMPLIANCE RATING                     ¶ 16(a). (18-year-olds) Substantial Compliance
                                      ¶ 16(b). (18-year-olds) Substantial Compliance

XV. SAFETY AND SUPERVISION OF INMATES UNDER THE AGE OF 19 ¶ 17
(CONSISTENT ASSIGNMENT OF STAFF)
¶ 17. The Department shall adopt and implement a staff assignment system under which a team of Officers and a Supervisor
are consistently assigned to the same Young Inmate Housing Area unit and the same tour, to the extent feasible given leave
schedules and personnel changes.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Consistent staffing can be achieved through two mechanisms: awarded steady posts (where
         Staff apply and are awarded a consistent assignment) and informal assignment (where
         schedulers simply assign Staff consistently to the same post).
    •    The Department made significant progress in consistently assigning RNDC regular staff (“four-
         day staff”), relief staff (“two-day staff”) and Captains to the same units day-to-day. All but a
         small handful of units have steady officers of all three types.
    •    NCU has also developed a rigorous and comprehensive audit methodology to assess RNDC’s
         level of performance and began auditing RNDC in October 2019.
ANALYSIS OF COMPLIANCE
       This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
         The overall purpose of consistently assigning Staff to the same housing unit is to facilitate
constructive Staff-youth relationships. Indeed, consistent staffing is a hallmark of Direct Supervision
and Unit Management and is particularly important in units with youth who are difficult to manage
(i.e., the SSHs). This same theme—the benefit of developing relationships in order to change




   274
      See Fifth Monitor’s Report at pgs. 164-167 (dkt. 311), Sixth Monitor’s Report at pgs. 180-181 (dkt.
   317), Seventh Monitor’s Report at pgs. 224-226 (dkt. 327), and Eighth Monitor’s Report at pgs. 269-271
   (dkt. 332).


                                                          305
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 310 of 338



behavior—applies to consistent assignment of Captains as well, given their essential role in helping
Staff to improve practice.
        The Department’s progress toward compliance with this provision at RNDC accelerated during
the current Monitoring Period. The commitment to achieve steady staffing among Department and
Facility leadership is impressive not only because of the complexity of the task, but also because it is a
major shift away from DOC’s traditional practice in managing its Facilities. The Monitoring Team’s
experience is that changes like this—that fundamentally change the infrastructure needed to move
toward constructive relationships between inmates and staff—can be a turning point in facilities’
efforts to bring about culture change.
        An important component of the implementation is an internal mechanism to assess the extent to
which the assignments that are put on paper actually extend into practice. NCU has excelled in this
arena. Its methodology for assessing compliance with post assignments is congruent with the
Monitoring Team’s strategy (discussed in the previous Monitor’s Report at pg. 272) and adds another
layer of verification via Genetec reviews. The Monitoring Team met with NCU to review the
methodology and found it to be reliable, making only two suggestions for enhancement: (1) using a
purposeful (rather than random) sampling strategy for its Genetec reviews to avoid auditing shifts
where the assigned staff person was on a Pass Day; and (2) developing a strategy to assess consistency
over time (i.e., the extent to which the staff assignment roster changes) to ensure that authorized
changes are not unintentionally undermining the overall goal of consistency.
       With regard to scheduling staff on paper to the same housing unit day-to-day, the Department
reported that in December 2019, 98% of posts across the three major tours at RNDC had a consistently
assigned four-day Staff (i.e., “this person will be assigned to this post on each day he or she works”).
For the two-day relief staff, the Department reported that 84% of posts across the three major tours had
consistently assigned staff. This is significant improvement over the 61% of posts steadily assigned in
the Monitoring Team’s audit during the previous Monitoring Period.
        NCU assessed whether Staff actually worked their assigned post at RNDC by consulting the
“legal schedule,” which shows who actually worked each post. NCU audit outcomes for December
2019—which includes four-day and two-day staff assignments—are presented in the table below. 275


                     NCU Consistent Staffing Audit Results for RNDC, December 2019*
                     Total Posts Reviewed                            N= 2611
                     Posts Worked by Assigned Staff                  61% (n=1594)




   275
      NCU’s improved upon the methodology used for the Oct/Nov audit. For the sake of clarity, only the
   results of the December 2019 audit are presented here.


                                                      306
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 311 of 338




                    Posts NOT Worked by Assigned Staff                        39% (n=1017)
                    Reason Post NOT Worked by Assigned Staff                  N=1017
                    No Steady Assigned                                        12% (n=118)
                    Vacation/Leave/Time Due                                   22% (n=93)
                    Assigned to Another Post                                  24% (n=243)
                    Sick Day                                                  6% (n=65)
                    Training                                                  5% (n=46)
                    Mutual                                                    30% (n=308)
                    *Although this provision requires consistent staffing for 18-year-olds, the
                    Department implemented and audits this strategy for all housing units at RNDC.



        Some of the reasons that the post was not worked by the assigned staff are likely to remain
relatively consistent over time (e.g., vacation, leave, time due, sick, training; totaling n=343 or 13% of
the 2,611 posts audited). The proportion of posts with “No steady assigned” (n=118 or 5% of the 2,611
posts audited) is expected to decrease as the facility puts the final touches on its post assignments. A
“Mutual” refers to a practice—protected by the union—wherein staff trade their shift with another staff
person (i.e., “shift trading” or “day trading”; 308 or 12% of the 2,611 posts audited). Finally, in 243
cases (9% of the 2,611 shifts audited) the assigned staff was reassigned to work another unit.
        The Monitoring Team has encouraged the Department to consider strategies to minimize the
impact of Mutuals on the goal of consistent staffing (e.g., encouraging staff to attempt to trade with
other staff who work on their same unit). The Monitoring Team also encouraged the NCU to delve into
the reasons staff were assigned elsewhere to ascertain if a change in practice could reduce the impact
on the overall goal of consistent staffing. All that to say, it is possible that small changes in some of
these practices could increase the proportion of posts that are actually worked by the staff assigned to
them. That said, the fact that 61% of staff did work their assigned post is a significant improvement
from the 16% identified in the Monitoring Team’s audit during the previous Monitoring Period.
        From here, NCU plans to continue its monthly audits, enhance its protocol for Genetec
confirmation by deliberately selecting days when the assigned staff was actually scheduled to work and
plans to begin auditing the extent to which Captains work their assigned posts. The Monitoring team
will continue to consult with NCU to devise a practical strategy to assess consistency over time.
       Very small populations of 18-year-olds are housed at EMTC (ADP of 2.5), RMSC (ADP of
3.2) and general population units at GRVC (ADP less than 10). In addition, none of the Monitoring
Team’s routine data suggests that the 18-year-olds in these Facilities are subject to the safety and
operational problems of the magnitude seen at RNDC. Therefore, there is no basis to conclude that this
requirement is necessary or feasible to operationalize for this small subset of the population. This




                                                          307
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 312 of 338



approach will be re-evaluated if the number of 18-year-old youth in general population increases
significantly at Facilities outside of RNDC.
COMPLIANCE RATING                      ¶ 17. (18-year-olds) Partial Compliance


   28. INMATE DISCIPLINE (CONSENT JUDGMENT § XVI)

XVI. INMATE DISCIPLINE ¶ 1 (INMATES UNDER THE AGE OF 19: OWED PUNITIVE SEGREGATION
TIME),
¶ 7 (18-YEAR-OLD INMATES: PUNITIVE SEGREGATION AND SERIOUS RISK OF HARM),
¶ 8 (18-YEAR-OLD INMATES: PUNITIVE SEGREGATION AND DAILY MONITORING) AND
¶ 9 (18-YEAR-OLD INMATES: PUNITIVE SEGREGATION AND CELL CONDITIONS)
¶ 1. No Inmates under the age of 19 shall be placed in Punitive Segregation based upon the Punitive Segregation time they
accumulated during a prior incarceration.
¶ 7. The Department shall not place any 18-year-old Inmate in Punitive Segregation unless a mental health care professional
determines that the confinement does not present a substantial risk of serious harm to the inmate given his health condition,
including his mental health, and needs. Such determination shall be documented and signed by the mental health care
professional.
¶ 8. To the extent that an 18-year-old Inmate is placed in Punitive Segregation or Isolation, the Corrections Health Care
Provider shall monitor the Inmate’s medical and mental health status on a daily basis to assess whether the continued
confinement presents a substantial risk of serious harm to the inmate’s medical or mental health. The Corrections Health
Care Provider will document its daily assessment in the Inmate’s medical record. If the Corrections Health Care Provider’s
assessment indicates removing the Inmate from Punitive Segregation or Isolation based on the Inmate’s medical or mental
health condition, the Inmate shall be promptly transferred out of Punitive Segregation or Isolation.
¶ 9. The conditions of any cells used for Punitive Segregation or Isolation housing for 18-year-old Inmates shall not pose an
unreasonable risk to Inmate’s safety. This provision does not address issues covered in a separate ongoing lawsuit,
Benjamin v. Ponte, 75 Civ. 3073, including but not limited to maintenance of ventilation systems or lighting or the
sanitation of the units.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department abolished the use of Punitive Segregation with 18-year-olds in June 2016.
ANALYSIS OF COMPLIANCE
       Provision XVI.1 applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
        The Monitoring Team reviewed the Department’s various disciplinary and operational
practices and did not see any evidence that the central feature of Punitive Segregation (i.e., 23-hour
lock-in) was utilized. Accordingly, given that Punitive Segregation was not used with 18-year-olds
during the current Monitoring Period, the Monitoring Team did not assess compliance with these
provisions and so they are not rated.
        With respect to ¶ 1, the Department was initially placed in Substantial Compliance for the
Second Monitoring Period. However, Punitive Segregation was subsequently abolished for 18-year-
olds. Even in the unlikely scenario that Punitive Segregation is reinstated, the possibility of imposing


                                                            308
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 313 of 338



Punitive Segregation time accumulated during a prior incarceration is not feasible given the small
window for an individual to be admitted, accumulate Punitive Segregation time that is not served, be
released, and then be reincarcerated while still 18 years old. The Monitoring Team therefore does not
intend to actively monitor this provision beginning in the Tenth Monitoring Period, as described in the
Efforts to Advance Reforms & Address Areas of Concern section of this report.
        As for the remaining provisions related to Punitive Segregation, ¶ 8 was placed in Substantial
Compliance and ¶ 7 was placed in Partial Compliance for the Second Monitoring Period. Please see the
Second Monitor’s Report for an analysis of compliance during the waning days of the use of Punitive
Segregation. The Partial Compliance rating for ¶ 7 (protecting against a serious risk of harm to
inmates’ physical or mental health) cannot currently be rectified because the practice is no longer in
place. Only if the practice were to be reinstated would the Department need to address the deficits
discussed in the Second Monitor’s Report. Regarding the condition of cells used for Punitive
Segregation (¶ 9), the Monitoring Team did not assess this provision while the practice was still in
effect. Now that it has been prohibited, an assessment is not necessary. Should the practice be
reinstated, the condition of cells will be assessed at that time.
                                        ¶ 1. (18-year-olds) Substantial Compliance (per Second Monitor’s
                                        Report)
COMPLIANCE RATING                       ¶ 7. Partial Compliance (per Second Monitor’s Report)
                                        ¶ 8. Substantial Compliance (per Second Monitor’s Report)
                                        ¶ 9. Not Currently Applicable.



XVI. INMATE DISCIPLINE ¶ 5 (18-YEAR-OLD INMATES:
PUNITIVE SEGREGATION AND SERIOUS MENTAL ILLNESSES)
¶ 5. The Department shall not place 18-year-old Inmates with serious mental illnesses in Punitive Segregation or Isolation.
Any 18-year-old Inmate with a serious mental illness who commits an infraction involving violence shall be housed in an
appropriate therapeutic setting Staffed by well-trained and qualified personnel and operated jointly with the Corrections
Health Care Provider.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    The Department abolished the use of Punitive Segregation with 18-year-olds in June 2016.
    •    18-year-olds with serious mental illnesses (SMI) who commit violent infractions are excluded
         from the Secure Unit and Young Adult Enhanced Supervision Housing (YA-ESH) and must be
         placed in an appropriate therapeutic setting.
    •    When a youth is referred to Secure or YA-ESH, medical and mental health staff at H+H are
         asked to “clear” the youth for program entry by verifying that he has no contraindications given
         the increased time in cell and use of restraint desks.




                                                            309
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 314 of 338



    •   The Department has two therapeutic units for inmates with SMI: Clinical Alternatives to
        Punitive Segregation (“CAPS”) and Program for Accelerated Clinical Effectiveness (“PACE”).
        CAPS addresses the needs of inmates with SMI who have committed an infraction. PACE also
        offers treatment to inmates with SMI but is completely separate from the infraction process.
ANALYSIS OF COMPLIANCE
        The Department submitted data on medical and mental health clearance for all ESH and Secure
referrals throughout the Monitoring Period. A total of 53 18-year-olds were referred during the current
monitoring Period, which is a significant decline from the two previous Monitoring Periods when 78
and 90 youth (respectively) were referred. Responses were provided by medical and mental health staff
within a business day or two. Medical cleared 50 of the 53 youth (94%), and mental health cleared 43
of the 53 youth (81%). The Monitoring Team verified that those who were not cleared were not
admitted to either ESH or Secure (nearly all remained in their existing housing unit, while a couple
youth were placed in MO units). Conversely, all youth placed in ESH and Secure were cleared prior to
admission. Revisions to the process for communicating the outcome of the mental health and medical
screening appear to have resolved the issues described in the previous Monitor’s Report (see pgs. 275-
276).
        The Monitoring Team sought clarification from H+H on the durability of mental health
clearance (i.e., how long clearance remains valid). H+H reported that their policy states clearance is
good for one week. In subsequent Monitoring Periods, the Monitoring Team will assess the duration
between clearance and admission to ensure that the mental health clearance was still valid at the time
of admission.
        The Monitoring Team is not aware of any 18-year-olds who were placed in CAPS or PACE
during the current Monitoring Period. If a significant number of youth are placed in these programs in
subsequent Monitoring Periods, the Monitoring Team will assess the appropriateness of these
placements.
COMPLIANCE RATING                       ¶ 5. Substantial Compliance



XVI. INMATE DISCIPLINE ¶ 6 (18-YEAR-OLD INMATES: CONTINUUM OF DISCIPLINARY OPTIONS)
¶ 6. Within 120 days of the Effective Date, the Department, in consultation with the Monitor, shall develop and implement
an adequate continuum of alternative disciplinary sanctions for infractions in order to reduce the Department’s reliance on
Punitive Segregation as a disciplinary measure for 18-year-old Inmates. These systems, policies, and procedures shall be
subject to the approval of the Monitor. Any subsequent changes to these systems, policies, and procedures shall be made in
consultation with the Monitor.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   The Department abolished the use of Punitive Segregation with 18-year-olds in June 2016.




                                                           310
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 315 of 338



   •      The Department developed and implemented several Structured Supportive Housing units
          (SSHs) to address those who commit serious or chronic violent misconduct (Second Chance
          Housing Unit (“SCHU”) 276, Transitional Restorative Unit (“TRU”), the Secure Unit and Young
          Adult Enhanced Supervision Housing (“YA-ESH”)).
              o The Department maintains policies for TRU and SCHU, which were approved by the
                Monitoring Team during the Sixth Monitoring Period.
              o The Department has policies in effect for both ESH and Secure but reports revisions to
                both policies are being considered, particularly as commissary limits are recalibrated to
                ensure alignment with the RNDC Plan.
              o During the current Monitoring Period, NCU began auditing compliance with ESH and
                Secure admission and review procedures and intends to expand these audits to include
                TRU during the subsequent Monitoring Period.
   •      To address less serious and episodic violent misconduct, the Department continues to rely on
          the infraction process but has conceptualized a promising approach via the “Informal
          Resolution” process. The RNDC Plan, discussed in the introduction to this section, describes
          the Department’s plan to fortify the consequences imposed for less serious misconduct.
   •      During the current Monitoring Period, the Department began imposing commissary limits in
          response to cell non-compliance (i.e., failing to lock-in, or exiting the cell after locking in).
          From November-December 2019, they issued 338 such sanctions. Of these, 48% were first
          offenses that received a verbal warning, and the remaining 52% imposed a commissary limit of
          varying durations for a subsequent offense.
ANALYSIS OF COMPLIANCE
        The overall goal of this provision is to ensure that misconduct is promptly addressed by an
effective tool for holding 18-year-olds accountable that reduces the Department’s reliance on Punitive
Segregation. 277 Some misconduct is serious (i.e., slashings, stabbings and assaults with injury) or
chronic (i.e., a repeated pattern), and for these situations, the Department established four Structured
Supportive Housing units (“SSHs”; see pgs. 219-221 of the Third Monitor’s Report for a description of



   276
         The Department stopped utilizing SCHU very early in the current Monitoring Period.
   277
       Previously, 18-year-olds could be sentenced to Punitive Segregation for a range of infractions,
   including many that were non-violent. Directive 6500R-D permitted Punitive Segregation days for
   bribery; tobacco/alcohol/drug related rule violations; possessing money; delaying count; tampering with
   fire equipment; flooding; work stoppage; property destruction; verbal harassment; and stealing, among
   other things.




                                                       311
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 316 of 338



each). 278 These programs have been operational for over two years and appear to be properly targeting
youth who engage in serious misconduct. They are discussed in detail below.
        Fortunately, most misconduct is neither serious nor chronic (e.g., fights without injury, serious
disruptions to the orderly operation of the Facility, etc.), and for these negative behaviors, the Consent
Judgment requires an adequate continuum of sanctions. The Department’s has taken initial steps to
introduce meaningful consequences for these behaviors, as discussed below.
Responses to Serious and Chronic Violence
       During the current Monitoring Period, the Monitoring Team continued to review the flow of
inmates in and out of the SSHs; the level of violence in the SSHs; and the quality of individualized
behavior support planning and support team operations. The Department continues to track the flow of
inmates into and transfers among the SSHs using a comprehensive spreadsheet. The Department is
encouraged to utilize this format for all inmates participating in the SSHs (the current file only includes
18-year-olds) in order to maintain basic metrics on program operations and is encouraged to begin to
analyze this data on its own.
        None of the programs involve the extended periods of isolation used in Punitive Segregation.
TRU is focused on addressing violent misconduct but does not restrict the youth’s lock-out time or
movement beyond what occurs in the general population. Secure and ESH both utilize additional
hardware (i.e., restraint desks; partitions between quads) and other restrictive procedures (i.e., escorted
movements, reduced lock-out times depending on the youth’s level/phase) to prevent subsequent
violent misconduct. While the SSHs vary a bit in terms of the type and volume of programming that is
offered, inmates may receive several hours per day of school, recreation, and services from the
Program Counselor and community partners, if they choose to participate.
        Admissions and Transfers. There were 65 admissions of 18-year-olds to the SSHs during the
current Monitoring Period, which is a 56% decrease from the previous Monitoring Period where 148
18-year-olds were admitted. 279 The Department is encouraged to examine the reasons for this trend. In
terms of the initial program admission, 71% were admissions to TRU, 2% were admissions to SCHU,
11% were admissions to ESH and 17% were admissions to Secure. The Department continues to utilize
TRU most often (where the conditions of confinement largely resemble GP units) and utilize the more
restrictive SSHs (ESH and Secure) in about 25% of the SSH placements. This translates to about 20




   278
         The Department stopped using SCHU very early in the current Monitoring Period.
   279
      These data are not comparable to Monitoring Periods prior to the 7th Monitoring Period because the
   current analysis only includes 18-year-olds, whereas previous data included 16- and 17-year-olds as well.




                                                      312
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 317 of 338



18-year-olds who are exposed to the restrictive conditions of ESH and Secure in a given Monitoring
Period.
        In only five cases (8% of the total admissions) were inmates transferred to another type of SSH
(usually a more restrictive one, likely due to additional misconduct 280) prior to being released to the
GP. This is a significant decrease from the previous Monitoring Period when 35% of admissions were
subsequently transferred to another type of SSH. Further, nine inmates (14% of admissions) had
multiple SSH admissions during the Monitoring Period, some of them close in time (several days
apart). This is about the same proportion as during the previous Monitoring Period. The Department
appears to be transferring youth among the SSHs less often—whether this reflects a deliberate change
in practice is currently unknown, and the Department is encouraged to examine this dynamic.
        Length of Stay. Of the 67 18-year-old inmates who exited one of the SSHs during the
Monitoring Period, 13% were discharged prior to completing the program. Of the remaining inmates,
the average length of stay (“ALOS”) prior to moving to GP was about 60 days for those exiting ESH
(n=5), 50 days for those exiting Secure (n=9), and 23 days for those exiting TRU (n=42). These lengths
of stay do not appear to be excessive given what is known about the program and the typical dynamics
involved and are consistent with previous Monitoring Periods.
        Inmates Remaining in Program. At the end of the Monitoring Period, nine 18-year-olds
remained in the SSHs. Two were in TRU (ALOS 93 days, range 74-112 days), five were in Secure
(ALOS 66 days, range 62-71 days) and two were in ESH (ALOS 68 days, range 59-77 days). The
ranges for ESH and Secure do not appear to be excessive given what is known about the program and
the specific dynamics involved. Longer lengths of stay in TRU are not particularly concerning given
that the program has the same lock-out time as a general population unit, but still warrant deeper
examination to understand why the youth are languishing and what could be done to better support
them.
        Quality of Intervention. TRU and Secure attempt to organize service delivery around a
Behavior Support Plan (“BSP”) which is intended to include individualized, behavior-focused goals
and a set of interventions designed to catalyze behavior change. Echoing the findings in several
previous Monitor’s Reports, the BSPs remain ineffective for this purpose. Goals are generally not
specific, not measurable, not observable and otherwise not amenable for use as a guide for an inmate’s
participation in an SSH. Progress toward specific goals is not measured week-to-week. As a result, the
requirements for youth to exit these SSHs remain unclear and somewhat subjective—this has been a



   280
      Occasionally, inmates were transferred between ESH and Secure, which is more likely to occur in an
   effort to manage the population or to keep certain inmates separated, rather than to change the level of
   restrictiveness. One youth was transferred from SCHU to TRU as the Department phased out the use of
   SCHU.


                                                      313
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 318 of 338



long-standing problem raised in previous Monitor’s Reports. As encouraged by the Monitoring Team,
as part of its RNDC Plan, the Department intends to revise the behavior planning process with an
emphasis on specific, measurable goals as the basis for exiting the program.
        SSH files are well-organized and youth appear to be admitted to TRU for reasons permitted by
policy. As discussed in previous Monitor’s Reports, greater specificity is needed in the Adjudication
Captains’ narratives for ESH and Secure placements regarding the severity of injury, reasons that
referral is not proximal to the incidents cited, and reasons for escalation from another SSH. As part of
its ESH audits, NCU continued to work with Adjudication Captains to improve their descriptions of the
reason for placement. 281 In ESH and Secure, youth’s behavior is recorded in a structured fashion (i.e.,
stamp cards and a Behavior Logbook) and their program status is reviewed at the required intervals
(which differ for each of the SSHs). In TRU, the completeness and accuracy of the point cards was
subpar among the files reviewed, although the weekly review schedule was followed consistently. The
problems with the point cards and the lack of specificity in BSP goals further obscure the basis for the
decision-making around retaining and releasing youth from TRU. The Monitoring Team will continue
to consult with the Department to improve practice in this area.
         Level of Violence. The table below presents data on the rates of violence and UOF in ESH and
Secure. The specific housing units used for TRU changed frequently due to construction and physical
plant issues and thus the process for collecting data is complex, unduly burdensome and resulted in
data of questionable validity. The Monitoring Team agreed that the Department could temporarily
suspend reporting this data for TRU but recommends that the Department begin to resume its reporting
as soon as operations have stabilized.
         As noted in the introduction to this section, the overall rates of violence and UOF among 18-
year-olds remained high during this Monitoring Period (i.e., six-month average rate of UOF was 54.8,
average rate of violence was 64.3). For all of the SSHs listed below, the average daily population
(“ADP”), UOF rate and rate of violence were calculated for the entire unit, which also includes inmates
age 19 to 21, in order to gain a sense of the level of disorder in the living environment. The rates of
violence and UOF vary across Monitoring Periods in all SSH units but have generally been
significantly below those calculated for the entire population of 18-year-olds. This is particularly
laudable given the assaultive histories of the youth placed in these units.


                                  ADP, Levels of Violence and UOF in SSH Units, 2017 to 2018




   281
      The impact of NCU’s consultation with Adjudication Captains are not yet visible to the Monitoring
   Team because of the way ESH/Secure files are audited. The Monitoring Team reviews files as youth exit
   the programs, and most of the youth who were brought into the program after NCU’s work with the
   Captains have not yet exited.


                                                            314
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 319 of 338



                                     2017                                 January-June 2018                               July-December 2018
                              Average #        Average #                   Average #                                       Average #
                                                                                           Average #                                      Average #
                              and (Rate        and (Rate                   and (Rate                                       and (Rate
                                                                                           and (Rate                                      and (Rate
              Unit            per 100) of       per 100)                   per 100) of                                     per 100) of
                       ADP                                      ADP                        per 100) of            ADP                     per 100) of
                                Violent         of UOF                       Violent                                         Violent
                                                                                            UOF per                                        UOF per
                               Incidents          per                       Incidents                                       Incidents
                                                                                             Month                                          Month
                              per Month          Month                     per Month                                       per Month
             YA-ESH
                       10      0.9 (9.0)          1.8 (18.0)      10       3.0 (30.0)          3.7 (37.0)         10        1.8 (18.0)    2.7 (27.0)
             Level 1

             YA-ESH
              Level
               2 282

             YA-ESH
             Level 3

              Secure    8     2.8 (35.0)          4.6 (57.5)         6     1.3 (21.6)       1.67 (27.8)            8        1.3 (16.3)    2.2 (27.5)

             YA TRU    17      3 (17.6)           4.5 (26.5)      19       2.8 (14.7)          4.0 (21.1)         25        10.5 (42.0)   11.3 (45.3)

               YA
                        8     0.3 (3.75)           0.6 (7.5)         5     0.7 (14.0)      1.0      (20.0)         8        1.8 (22.5)    2.5 (31.3)
              SCHU




                                              ADP, Levels of Violence and UOF in SSH Units, 2019

                                                      January-June 2019                           July-December 2019
                                                       Average #         Average #                  Average #
                                                                                                                        Average #
                                                       and (Rate         and (Rate                  and (Rate
                                                                                                                        and (Rate
                              Unit                     per 100) of        per 100)                  per 100) of
                                            ADP                                          ADP                            per 100) of
                                                         Violent          of UOF                      Violent
                                                                                                                         UOF per
                                                        Incidents           per                      Incidents
                                                                                                                          Month
                                                       per Month           Month                    per Month
                             YA-ESH
                                            2.6         .66 (25.4)       2.5 (96.2)      3.8         0.5 (13.1)         1.0 (26.3)
                             Level 1

                             YA-ESH
                                            15.7        1.83 (11.7)      2.0 (12.7)      8.6         1.2 (14.0)         1.5 (17.4)
                             Level 2

                             YA-ESH
                                            5.8         .66 (11.4)       .83 (14.3)      2.7          0.2 (7.4)         0.3 (11.1)
                             Level 3

                             Secure         13.4        2.8 (20.9)        3 (22.4)       11.7        2.2 (17.3)         2.0 (17.1)

                             YA TRU

                              YA
                             SCHU




        Metrics. Now that the Department has implemented a solid database for tracking admissions,
transfers and releases, it should examine the implications of the trends noted above (e.g., rate of
referrals, long lengths of stay for some youth, youth who return to one of the SSHs shortly after
transfer to GP). Further, as noted above, NCU began auditing ESH and Secure records to determine



   282
      In previous Monitoring Periods, 18-year-olds were not placed in ESH Level 2 or Level 3 because those
   levels were blended with adults, and a BOC variance prevented 18-year-olds from being co-mingled with
   adults. The Department created YA-only ESH Level 2 and Level 3 houses and operated them throughout
   the current Monitoring Period and thus these data are now being reported by the Monitoring Team.


                                                                            315
       Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 320 of 338



whether key timelines, criteria for advancement, and other procedural requirements are being met,
finding high levels of compliance with policy. The Monitoring Team audited the same records and
verified the accuracy of NCU’s assessments. From here, the Department should compile and interpret
the audits collectively to assess overall outcomes for ESH. The NCU plans to replicate the file audit
process for TRU during the subsequent Monitoring Period.
        As recommended previously by the Monitoring Team, the Department examined whether the
SSHs were having a positive impact on participants’ behavior by comparing levels of violent
misconduct before, during and after program participation. The study examined outcomes for inmates
(both adults and young adults) who were admitted to ESH/Secure from January 2018 through June
2019 and subsequently transferred to GP (i.e., they were not discharged). In both Secure and ESH, the
rates of fights, infractions, slashing/stabbing and UOF decreased following the inmates’ completion of
Secure/ESH, suggesting that the programs are effective in reducing violence.
        The study also examined length of stay and housing transfers among inmates who participated
in the programs. The median lengths of stay in ESH and Secure were 78 days and 72 days,
respectively. Because this part of the study included inmates who were discharged from the programs,
the lengths of stay do not represent the time required to complete each program. Large portions of the
participants were discharged from the programs back to the community—47% of those in ESH and
30% of those in Secure. Interestingly, the study also found that a significant portion of participants in
each program were later readmitted to ESH or Secure—23% of those who participated in ESH and
31% of those who participated in Secure. This finding merits further study to determine the factors
contributing to inmates’ subsequent return to the programs.
       The Department is applauded for these efforts to assess the SSHs’ operation and outcomes and
is encouraged to utilize these findings to improve practice.
Responses to Less Serious and Episodic Misconduct
        The Monitoring Team continues to assess the legitimacy of the Levels program, which has been
fraught with implementation problems since its inception in 2018 (see pg. 281 of the Eighth Monitor’s
Report for a detailed description). For the current Monitoring Period, the Monitoring Team reviewed
Levels data for each RNDC unit in October/November 2019. While the Levels are variable (not all
units are rated the same, and individual units’ levels change occasionally), it is sometimes difficult to
understand the rationale behind the assigned level. Sometimes, a unit appeared to be performing well,
but Bronze was assigned. More often, units with “multiple incidents” and low program engagement
scores were assigned Platinum or Gold. Furthermore, in every review, every unit was assessed to be
“in compliance” with uniform, lock-in and court production—this is contrary to data flowing from
other sources (e.g., commissary limits imposed for cell compliance discussed above) and thus suggest
rote preparation. If the Department intends to continue using the Levels program, the Monitoring Team
once again suggests reconsidering the program design to ensure all criteria are actually useful to the



                                                   316
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 321 of 338



task, and to make the rubric for scoring more transparent. The Monitoring Team will work through
these issues with the Department in the subsequent Monitoring Period.
Solo Housing
        During the current Monitoring Period, the Department did not utilize Solo Housing for the
purpose of behavior management for any 18-year-old. A few 18-year-olds were the only inmates on a
particular housing unit for a short period of time due to their being the only inmate of a particular
classification or legal status. Therefore, none of these required the various procedures and protections
articulated in the Solo Housing policy. The Monitoring Team encourages the Department to continue
to avoid housing youth alone whenever possible. Should a Facility decide to place a youth in Solo
Housing in response to his/her behavior, the Monitoring Team emphasizes the importance of both
proper implementation of the policy and robust oversight from NCU.
COMPLIANCE RATING                     ¶ 6. Partial Compliance


XVI. INMATE DISCIPLINE ¶ 10 (DE-ESCALATION CONFINEMENT)
¶ 10. Nothing in the section shall be construed to prohibit the Department from placing Young Inmates in a locked room or
cell as a temporary response to behavior that poses a risk of immediate physical injury to the Inmate or others (“De-
escalation Confinement”). The Department shall comply with [the procedures in (a) to (c) when utilizing De-escalation
Confinement].
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •   Although the Department promulgated an Ops Order regarding the use of “Satellite Intake” as a
        de-escalation tool in July 2018, it was not used during 2019.
ANALYSIS OF COMPLIANCE
        This provision applies to Young Inmates (16-, 17-, and 18-year-old inmates), but the analysis
and rating presented below apply only to the Department’s efforts to achieve compliance with this
provision with respect to 18-year-old inmates.
         Shortly after the Consent Judgment went into effect, the Monitoring Team met with the
Department to sketch out the practices needed to meet the requirements of this provision. After several
iterations, the substance of the Ops Order for “Satellite Intake” was drafted and eventually
promulgated. However, once GMDC was closed and the 18-year-olds were moved to RNDC, the
Department stopped using Satellite Intake, possibly because the stock of available housing units was
depleted. From then on, the Department appears to have resumed its original practice—to take youth to
Intake following violent incidents and/or Probe Team intervention. While this may accomplish the
overall goal of removing youth from the housing unit in order to await medical assessment, it reinstates
the burden on Intake which was one of the key reasons the Department decided to use Satellite Intake
in the first place. A more fulsome discussion of the use of Intake and potential alternatives is discussed
in the Use of Force and Inmate Violence Trends section of this report.


                                                          317
        Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 322 of 338



        Since the Department did not use Satellite Intake at RNDC, RMSC or EMTC during the
current Monitoring Period, this provision is not applicable. However, the Monitoring Team emphasizes
the importance of a de-escalation tool for managing the immediate aftermath following an incident.
Not only do youth require time to cool off, Staff need time and space to regain operational control of
the area. Previously, the use of Satellite Intake served this function and also reduced the burden on
Facility Intake areas. The Department is encouraged to reconsider this—or a similar—option as a
viable strategy for post-incident response.
COMPLIANCE RATING                      ¶ 10. (18-Year-Olds) Not Applicable


XVI. INMATE DISCIPLINE ¶ 11 (DISCIPLINARY PROCESS REVIEW)
¶ 11. Within 120 days of the Effective Date, the Department shall retain a qualified outside consultant to conduct an
independent review of the Department’s infraction processes and procedures to evaluate whether: (a) they are fair and
reasonable; (b) Inmates are afforded due process; and (c) infractions are imposed only where a rule violation is supported
by a preponderance of the credible evidence. Within 240 days of the Effective Date, the outside consultant shall issue a
report setting forth the methodology used, the findings of the review, the bases for these findings, and any
recommendations, which the Department shall implement unless the Commissioner determines that doing so would be
unduly burdensome.
DEPARTMENT’S STEPS TOWARDS COMPLIANCE
    •    Dr. Beard conducted an independent review of the inmate disciplinary process and submitted a
         report to the Department on June 27, 2016, which in turn was submitted to the Monitor on July
         6, 2016.
    •    Dr. Beard offered several suggestions: (1) regularly review policies to determine if any updates
         are necessary; (2) incorporate current Operation or Chief’s Orders into policy so that all of the
         relevant issues appear in a single location; and (3) require a mental health review for anyone
         with a mental health designation (“M-designation”) prior to holding a disciplinary hearing.
    •    The Department implemented Directive 0000R-A “Implementing Departmental Policy,” as
         discussed in the Implementation section of this report.
    •    The Department sought clarification on the third recommendation from Dr. Beard, who
         explained that the review was suggested for the purpose of relaying relevant information to the
         Adjudication Captain and to determine whether H+H should be present during the hearings.
    •    In June 2018, the Department decided it would not implement this third suggestion, finding the
         recommendation to be unduly burdensome and believing that existing protections were
         sufficient.
ANALYSIS OF COMPLIANCE




                                                            318
         Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 323 of 338



         The purpose of Dr. Beard’s assessment was to ensure the process for adjudicating infractions is
fair and reasonable, a standard that is essential for good correctional practice. 283 By and large, Dr.
Beard found the infraction process to be fair and that inmates are afforded due process. He made
several recommendations, some of which were implemented.
         The Department has achieved Substantial Compliance by completing the requirements of this
provision as the Department: (1) retained a qualified expert to conduct an independent review of their
infraction process, the retained expert conducted the review as required, and issued a report on his
findings and recommendations; (2) considered those recommendations; and (3) implemented those
recommendations that were not unduly burdensome, and/or deciding that the remaining
recommendations were adequately addressed by existing procedures. As a result, this provision is no
longer necessary and will not be subject to active monitoring. The Monitoring Team therefore
recommends terminating this provision as described in the Efforts to Advance Reforms & Address
Areas of Concern section of this report.
COMPLIANCE RATING                   ¶ 11. Substantial Compliance

                                                     • End •




   283
      It is worth noting that the infraction process is expected to have a more diminished role in the
   disciplinary process for the young adults housed at RNDC, as described above.


                                                       319
    Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 324 of 338




                 Appendix A: Monitoring Team Recommendations 1
                PART 1: RECOMMENDED PROVISIONS TO BE MODIFIED
    •   § V. (Use of Force Reporting and Tracking):
           o ¶ 15 (Tracking Facility Investigations)
    •   § VII. (Use of Force Investigations):
           o ¶ 7 (Preliminary Reviews)
           o ¶ 8 (Full ID Referrals)
           o ¶ 13 (Facility Investigations)
    •   § XIII. (Training):
           o ¶ 2(c) (Investigator Training)
           o ¶ 2(c)(ii) (Facility Investigator Training);
    •   § X. (Risk Management):
           o ¶ 2 (5003 Counseling Sessions)
           o ¶ 3 (UOF Auditor)
    •   § XII (Screening):
           o ¶¶ 4 – 5 (Screening for Special Units)
           o ¶¶ 6 – 7 (Screening of Staff Post-Discipline)
         PART 2: RECOMMENDED PROVISIONS FOR INACTIVE MONITORING
    •   § V. (Use of Force Reporting and Tracking):
           o ¶ 14 (Tracking of Use of Force Data)
           o ¶ 16 (Tracking for Full ID Investigations)
           o ¶ 17 (Tracking of Trials Data)
           o ¶ 19 (Tracking of Inmate-on-Inmate Fight Data)
    •   § VII. (Use of Force Investigations):
           o ¶ 16 (Organized ID Files)
    •   § IX. (Video Surveillance):
           o ¶ 1(c) (Complete Camera Coverage by 2/28/18)
           o ¶ 4 (Video Preservation)


1
  The Monitoring Team’s recommendations and the basis for these recommendations are discussed in the
respective section of the report for each provision and/or in the compliance assessment of each
enumerated provision.


                                                  i
Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 325 of 338



•   § XIII. (Training):
       o   ¶ 1(a) (Content of Initial UOF Policy Training)
       o ¶ 1(a)(i) (Pre-Service UOF Policy Training)
       o ¶ 1(b)(i) (Pre-Service Crisis Intervention and Conflict Resolution Training)
       o ¶ 2(a)(i) (Pre-Service Defensive Tactics Training)
       o ¶ 2(c)(i) (ID Investigator Training)
       o ¶ 3(a) (Initial Young Inmate Management Training)
•   § XV. (Safety and Supervision of Inmates Under the Age of 19):
       o ¶ 13 (Young Inmate Housing Areas shall be staff by Qualified and Experienced
         Staff)
       o ¶ 14 (No Young Inmate Housing Area shall be staffed Exclusively by
         Probationary Staff)
       o ¶ 16 (Staffing Levels)
•   § XVI. (Inmate Discipline):
       o ¶ 1 (No P-Seg Accumulated from Prior Incarceration)
             PART 3: RECOMMENDED PROVISIONS TO TERMINATE
•   § V. (Use of Force Reporting and Tracking):
       o ¶ 21 (Categories of Institutional Violence Data)
•   § VI. (Anonymous Reporting System):
       o ¶ 1 (Anonymous Reporting Hotline)
•   § VII. (Use of Force Investigations):
       o ¶ 6 (Video Interview Pilot)
       o ¶ 10 (Clear out of Full-ID Backlog)
•   § IX. (Video Surveillance):
       o ¶ 1(a) (Installation of 7,800 cameras by 2/28/18)
       o ¶ 1(b) (Installation of cameras in 16, 17 and 18-year-old inmate areas)
       o ¶ 1(e) (Participate in Camera Working Group Meetings)
•   § X. (Risk Management):
       o ¶ 5 (Consideration for investigation of allegations in lawsuits)
•   § XI. (Staff Recruitment and Selection):
       o ¶ 1 (Recruitment Program)
       o ¶ 2 (Selection Criteria)
       o ¶ 3 (Background Investigations)


                                            ii
Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 326 of 338



•   § XIII. (Training):
       o ¶ 1(a)(i)(1-2) (In-Service UOF Policy Training for current staff)
•   § XV. (Safety and Supervision of Inmates Under the Age of 19):
       o ¶ 10 (Complete Camera Coverage for Inmates under 18)
       o ¶ 11 (Complete Camera Coverage for 18-year-olds)
•   § XVI. (Inmate Discipline):
       o ¶ 11 (Disciplinary Review Process)
•   § XVII. (Housing Plan for Inmates Under the Age of 18):
       o ¶ 1 (Search and Identify to Find Housing Off Island for 16- and 17-Year-Old
         Inmates)
       o ¶ 2 (Description of Efforts to Find Off-Island Housing in Compliance Report)
       o ¶ 3 (Best Efforts to Find Off-Island Housing)




                                           iii
  Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 327 of 338




                           Appendix B: Definitions


Acronym or Term       Definition
ACS                   Administration for Children Services
A.C.T.                Advanced Correctional Techniques Training
ADP                   Average Daily Population
ADW                   Assistant Deputy Warden
AIU                   Application Investigation Unit
ALJ                   Administrative Law Judge
AMKC                  Anna M. Kross Center
ASFC                  Adolescents Striving for Change
                      Incidents that could have been avoided altogether if Staff had
                      vigorously adhered to operational protocols, and/or committed to
                      strategies to avoid force rather than too quickly defaulting to hands-
Avoidable Incidents   on force (e.g. ensuring doors are secured so inmates do not pop out
                      of their cells, or employing better communication with inmates
                      when certain services may not be provided in order to mitigate
                      rising tensions).
BHPW                  Bellevue Hospital Prison Ward
BKDC                  Brooklyn Detention Center
BOC                   Board of Correction
BSP                   Behavior Support Plan
BWC                   Body-worn Camera
CAPS                  Clinical Alternatives to Punitive Segregation
CASC                  Compliance and Safety Center
CD                    Command Discipline
CHS                   Correctional Health Services
CIB                   Correctional Intelligence Bureau
                      Staff Member’s official time bank of compensatory/vacation days
CityTime
                      etc.
Closing Report        ID Investigator’s detailed investigative closing report
CMS                   Case Management System
CO                    Correction Officer
COD                   Central Operations Desk
CLU                   Complex Litigation Unit
CLO                   Command Level Order
CTE                   Career Technical Education
DA                    District Attorney
DCAS                  Department of Citywide Administrative Services



                                          iv
  Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 328 of 338



Acronym or Term          Definition
DCID                     Deputy Commissioner of ID & Trials
DCSR                     Inoperable/Down Cell Summary Report
DDI                      Deputy Director of Investigations
DOC or Department        New York City Department of Correction
DOI                      Department of Investigation
DWIC                     Deputy Warden in Command
DYOP                     Division of Youthful Offender Programs
EAM                      Enterprise Asset Management
EEO                      Equal Employment Opportunity Office
EMTC                     Eric M. Taylor Center
E.I.S.S.                 Early Intervention, Support, and Supervision Unit
ESU                      Emergency Service Unit
EWS                      Early Warning System
                         Cases that qualify for Full ID Investigations (and therefore are not
                         eligible for “PICs”) that can be closed more timely with fewer
                         investigative steps after the Preliminary Review because either: (a)
Expedited Case Closure
                         the evidence demonstrates that there was no violation, or (b) the
                         violation could be addressed at the Command Level through a
                         Facility Referral.
Facility or Facilities   One or more of the 12 Inmate facilities managed by the DOC
                         Cases that are pushed from ID to Trials more quickly with less
Fast Track
                         investigative steps that can closed via an NPA
Full ID Investigations   Investigations conducted by the Investigations Division
FIS                      Facility Information System
FSIR                     Facility Security Inspection Report
GMACC                    Gangsters Making Astronomical Community Changes
GMDC                     George Motchan Detention Center
GRVC                     George R. Vierno Center
H+H                      New York City Health + Hospitals
HOJC                     Horizon Juvenile Center
Hotline                  ID Information Hotline
HUB                      Housing Unit Balancer
ICO                      Integrity Control Officer
ID                       Investigation Division
                         Reports prepared by ID in which ID shares a summary of incidents
                         that occurred at the Facility the prior week, including descriptions
ID Quickstats Weekly
                         of specific incidents and relevant data. This summary includes the
Reports
                         Facility Rapid Review findings and whether ID concurs with that
                         assessment or not.
IIS                      Inmate Information System


                                             v
  Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 329 of 338



Acronym or Term          Definition
In-Service training      Training provided to current DOC Staff
                         A new dedicated unit within ID to conduct intake investigations of
Intake Squad
                         all use of force incidents
IRS                      Incident Reporting System
IRT                      Incident Review Team
                         Investigation Trials Tracking System—Department’s legacy Trials
ITTS
                         and ID case tracking system
KK                       Staff Lounge
LAS                      Legal Aid Society
                         Learning Management System—advanced training tracking
LMS
                         platform
MDC                      Manhattan Detention Center
MEB                      Monadnock Expandable Baton
MEO                      Mayors Executive Order
M-designation            Mental Health Designation
MOC                      Memorandum of Complaint
MOCJ                     Mayor’s Office of Criminal Justice
NCU                      Nunez Compliance Unit
New Directive or New
                         Revised Use of Force Policy, effective September 27, 2017
Use of Force Directive
NFA                      No Further Action
                         “Non-Compliance” is defined in the Consent Judgment to mean
Non-Compliance           that the Department has not met most or all of the components of
                         the relevant provision of the Consent Judgment.
NPA                      Negotiated Plea Agreement
OATH                     Office of Administrative Trials and Hearings
OBCC                     Otis Bantum Correctional Facility
OCME                     Office of Chief Medical Examiner
OC Spray                 Chemical Agent
                         Off-Calendar Disposition—processing of Trials case without
OCD
                         scheduling or attending OATH conference.
OCFS                     Office of Children and Family Services
OLR                      Office of Labor Relations
OMB                      Office of Management and Budget
OJT                      On the job training
OSIU                     Operations Security Intelligence Unit
Parties to the Nunez
                         Plaintiffs’ Counsel, SDNY representatives, and counsel for the City
Litigation
PACE                     Program for Accelerated Clinical Effectiveness




                                            vi
  Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 330 of 338



Acronym or Term          Definition
                         “Partial Compliance” is defined in the Consent Judgment to mean
                         that the Department has achieved compliance on some components
Partial Compliance
                         of the relevant provision of the Consent Judgment, but significant
                         work remains
PC                       Protective Custody
                         Personnel Determination Review—disciplinary process for
PDR
                         probationary Staff Members
                         Presumption that Investigation is Complete at Preliminary Review
PIC
                         Stage
PMO                      Project Management Office
PREA                     Prison Rape Elimination Act
Preliminary Reviewer     ID investigator conducting the Preliminary Review
Pre-Service or Recruit   Mandatory Training provided by the Training Academy to new
training                 recruits
QA                       Quality Assurance
                         For every actual UOF incident captured on video, the Facility
                         Warden must identify: (1) whether the incident was avoidable, and
Rapid Review /           if so, why; (2) whether the force used was necessary; (3) whether
Avoidables Process       Staff committed any procedural errors; and (4) for each Staff
                         Member involved in the incident, whether any corrective action is
                         necessary, and if so, for what reason and of what type
Recruitment Unit         Department’s Correction Officer Recruitment Unit
RFP                      Request for Proposal
RHU                      Restrictive Housing Unit
RMSC                     Rose M. Singer Center
RNDC                     Robert N. Davoren Complex
RTA                      Raise the Age
SCHU                     Second Chance Housing Unit
SCM                      Safe Crisis Management
SCOC                     New York State Commission of Correction
SDNY                     Southern District of New York
                         On September 30, 2019, the Monitoring Team shared
September                recommendations the Monitoring Team developed on proposed
Recommendations          actions that could be taken by the City and Department to stimulate
                         progress toward the overarching goals of the Consent Judgment.
Service Desk             Computerized re-training request system
SMI                      Serious Mental Illness
SOL                      Statute of Limitations
                         Project initiated within ID to evaluate cases approaching the SOL
SOLstat                  to determine if the incident involves misconduct and discipline
                         should be imposed



                                            vii
  Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 331 of 338



Acronym or Term          Definition
SRG                      Security Risk Group
SSHs                     Supportive Structured Housing units
S.T.A.R.T.               Special Tactics and Responsible Techniques Training
Staff or Staff Member    Uniformed individuals employed by DOC
Staff Reports            Staff Use of Force Reports
STRIVE Community         HOJC’s original behavior management system
                         HOJC’s more robust behavior management system (builds upon
STRIVE+
                         STRIVE Community)
                         “Substantial Compliance” is defined in the Consent Judgment to
                         mean that the Department has achieved a level of compliance that
Substantial Compliance
                         does not deviate significantly from the terms of the relevant
                         provision
Taser Devices or Taser   Taser X2 Conducted Electrical Devices
TEAMS                    Total Efficiency Accountability Management System
                         Cases were previously identified by the Monitoring Team as having
Team Picks
                         potential objective evidence of wrongdoing
TDY                      Temporary Duty
                         Transfer of Learning—roll call trainings with the goal of guiding
TOL                      Staff more effectively by contextualizing the requirements of
                         various UOF policies and directives.
TRU                      Transitional Restorative Unit
Trials Division          Department’s Trials & Litigation Division
TTS                      Training Tracking Software system
UOF                      Use of Force
UOF Auditor              Use of Force Auditor
Video Pilot              ID’s Video Recording Pilot
VCBC                     Vernon C. Bain Center
WF                       West Facility
Young Inmates            Inmates under the age of 19
YA-ESH                   Young Adult Enhanced Supervision Housing




                                          viii
                              Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 332 of 338


                                                            Appendix C: Training Charts

                                          Status of Initial Training Program Development and Deployment
                  Required                                                                                                                               Executive Staff
  Training                                                Recruits                        In-Service                       Supervisor
                  Attendees                                                                                                                                Training
                                  Status of        Finalized and approved        Finalized and approved by
                                                                                                                        Finalized and approved by Monitoring Team
                                 Curriculum         by Monitoring Team               Monitoring Team
                                  Length of        12-hours (only 8 hours
                                                                                           8-hours                                          8-hours
                                  Training            required by CJ)
 Use of Force                                                                   All Staff (who did not receive
                  All Staff      Frequency            All recruit classes                                                All Supervisors (including Executive Staff)
Policy (¶ 1(a))                                                                           as Recruits)
                                 Status of         Provided in mandatory             Completed - 09/2018 -
                                                                                                                                Completed - 09/2018 - S.T.A.R.T.
                                Deployment          Pre-Service training                 S.T.A.R.T.
                              Attendance (¶ 7)          TTS Records                      TTS Records                                     TTS Records
                              Examination (¶ 6)       Electronic – iPad                    Scantron                                        Scantron
                                  Status of        Finalized and approved                                                                             Finalized and approved
                                                                                         Finalized and approved by Monitoring Team
                                 Curriculum         by Monitoring Team                                                                                 by Monitoring Team
                                  Length of
                                                          24-hours                                         24-hours                                          8-hours
   Crisis                         Training
Intervention                     Frequency            All recruit classes                 All Staff (who did not receive as Recruits)                     Executive Staff
 & Conflict       All Staff
 Resolution                                                                                               Ongoing
                                 Status of         Provided in mandatory                                                                           Completed - June 2019 -
  (¶ 1(b))                                                                                       * Pre-Promotional Training
                                Deployment          Pre-Service training                                                                                  A.C.T.
                                                                                                    * In-Service - A.C.T.
                              Attendance (¶ 7)          TTS Records                                     TTS Records                                        TTS Records
                              Examination (¶ 6)       Electronic – iPad                                    Scantron                                          Scantron
                                  Status of        Finalized and consulted                                                                            Finalized and consulted
                                                                                          Finalized and consulted Monitoring Team
                                 Curriculum           Monitoring Team                                                                                    Monitoring Team
                                  Length of
                                                          24-hours                                         24-hours                                          8-hours
                                  Training
  Defensive
   Tactics        All Staff      Frequency            All recruit classes                 Not Required by Consent Judgment (“CJ”)                      Not Required by CJ
   (¶ 2(a))                                        Provided in mandatory                                                                              Completed - 09/2018 -
                                Deployment                                                   Completed - 09/2018 - S.T.A.R.T. -
                                                    Pre-Service training                                                                                  S.T.A.R.T.
                              Attendance (¶ 7)          TTS Records                                     TTS Records                                        TTS Records
                              Examination (¶ 6)   Certification by Instructor                     Certification by Instructor                                Scantron


                                                                                ix
                                     Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 333 of 338


                                                 Status of Initial Training Program Development and Deployment
                     Required                                                                                                                             Executive Staff
       Training                                                 Recruits                    In-Service                       Supervisor
                     Attendees                                                                                                                              Training
                                                         Finalized and consulted              Finalized and consulted Monitoring Team and developed by JKM
                                         Status of
                                                          Monitoring Team and
                                        Curriculum
                                                           developed by JKM
                    Staff assigned       Length of
                       to work                                  24-hours                                                   24-hours
 SCM (Young                              Training
                     regularly in
   Inmate                                                Not required by Consent
                        Young           Frequency                                                           All Staff who work with Young Inmates
 Management)                                                    Judgment
                        Inmate
     (¶3)
                       Housing                           Provided in mandatory
                         Areas         Deployment                                                        In-Service to any Staff at RNDC or Horizon 285
                                                          Pre-Service training
                                     Attendance (¶ 7)         TTS Records                                                TTS Records
                                     Examination (¶ 6)      Electronic – iPad                                            Hand-written
                                         Status of       Finalized and consulted
                                                                                                           Finalized and consulted Monitoring Team
                                        Curriculum          Monitoring Team
                                         Length of
                    Staff assigned                              32-hours                                                   32-hours
                                         Training
                       to work
        Direct       regularly in                        Not required by Consent
                                        Frequency                                                           All Staff who work with Young Inmates
      Supervision       Young                                   Judgment
         (¶4)           Inmate                           Provided in mandatory                          Provided to most Staff at RNDC in 2018;
                       Housing         Deployment
                                                          Pre-Service training               Ongoing Training Obligation for Staff Newly Assigned to RNDC
                         Areas
                                     Attendance (¶ 7)         TTS Records                                                TTS Records
                                                         None - Last Module has
                                     Examination (¶ 6)                                                           None - Last Module has Review
                                                                Review
                                         Status of       Finalized and approved      Finalized and approved by
                                        Curriculum        by Monitoring Team             Monitoring Team
                      Intake,
                                         Length of        8-hours (Only 2 hours    8-hours (Only 2 hours required
  Probe Team         Security,
                                         Training           required by C.J.)                 by C.J.)                           N/A                           N/A
    (¶ 1(c))        Corridor and
                    Escort Posts                                                    All Staff currently with post
                                        Frequency           All recruit classes    and any new Staff assigned to
                                                                                                post



285
   SCM and Direct Supervision requirements for regularly assigned Staff outside of RNDC were not assessed this Monitoring Period for the reasons set forth in
the Sixth Monitor’s Report (at pg. 74).
                                                                                    x
                            Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 334 of 338


                                        Status of Initial Training Program Development and Deployment
              Required                                                                                                  Executive Staff
Training                                               Recruits                     In-Service             Supervisor
              Attendees                                                                                                   Training
                                                                                     Ongoing
                                                                            Pre-Promotional Training;
                                                Provided in mandatory        In-Service for Staff with
                              Deployment                                   various posts who regularly
                                                 Pre-Service training
                                                                           field these teams; Ongoing
                                                                          Training Obligation for Staff
                                                                           Newly Assigned to RNDC
                                                                                  Sign-In Sheets
                                                                               ESU to consistently
                            Attendance (¶ 7)         TTS Records           implement TTS (see box for
                                                                          ¶¶ 6-8 of the Training section
                                                                                  of this report)
                                                 Written Performance            Written Performance
                            Examination (¶ 6)
                                                      Evaluation                     Evaluation
                                Status of       Finalized and consulted      Finalized and consulted
                               Curriculum          Monitoring Team              Monitoring Team
                                Length of       8-hours (Only 2 hours     8-hours (Only 2 hours required
                                Training           required by CJ)                   by CJ)
                                                                           All Staff currently with post
                               Frequency          All recruit classes     and any new Staff assigned to
                                                                                       post
                                                                                     Ongoing
               Intake,                                                      Pre-Promotional Training;
   Cell                                                                      In-Service for Staff with
              Security,                         Provided in mandatory
Extraction                    Deployment                                   various posts who regularly        N/A            N/A
             Corridor and                        Pre-Service training
 (¶ 2(b))                                                                  field these teams; Ongoing
             Escort Posts
                                                                          Training Obligation for Staff
                                                                             Newly Assigned to Post
                                                                                  Sign-In Sheets
                                                                               ESU to consistently
                            Attendance (¶ 7)         TTS Records           implement TTS (see box for
                                                                          ¶¶ 6-8 of the Training section
                                                                                  of this report)
                                                 Written Performance            Written Performance
                            Examination (¶ 6)
                                                      Evaluation                     Evaluation


                                                                           xi
                                  Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 335 of 338


                                             Status of Initial Training Program Development and Deployment
                   Required                                                                                                                      Executive Staff
  Training                                                 Recruits                           In-Service              Supervisor
                   Attendees                                                                                                                       Training
                                                                                 Curriculum finalized. Training
                                     Status of
                                                              N/a                provided on an as-needed basis
                                    Curriculum
                                                                                  as new investigators join ID
                                     Length of                                   No Specified Length in CJ, but
Investigator                                               40 Hours
                                     Training                                              40 hours
  Training             ID                                                                                                N/A                             N/A
   (¶ 2(c))                                         Any new investigators        Any new investigators assigned
                                    Frequency
                                                       assigned to ID                       to ID
                                                          Ongoing                             Ongoing
                                    Deployment       Incorporated into ID                Incorporated into ID
                                                         Orientation                         Orientation
                                     Status of                                   N/A (see Investigations Section
  Facility                          Curriculum                                           of this report)
                    Facility                                                                                             N/A                             N/A
Investigators                        Length of
                                                                                     Required to be 24 hours
                                     Training
                                     Status of      Finalized and consulted             Finalized and consulted
                                    Curriculum         Monitoring Team.                    Monitoring Team.
 Handheld
   Camera                            Length of     No specified length in CJ,
                    ESU and                                                         No specified length in CJ
  Operator                           Training            but 3 hours
                    Camera
 Training (§                                        All recruit classes that      In-Service - Operators in Each         N/A                             N/A
                  Operators at
  IX (Video                         Frequency      matriculated beginning in                 Facility:
                  each Facility
Surveillance)                                             June 2017.                           ESU
   ¶ 2(e))
                                                    Provided in mandatory         All ESU Staff received - July
                                    Deployment
                                                     Pre-Service training                    2018


                                           Status of Refresher Training Program Development and Deployment
                   Required
  Training                                                          In-Service Staff Refresher                               Supervisor Refresher
                   Attendees
                                     Status of
                                                         Finalized and approved by Monitoring Team                 Finalized and approved by Monitoring Team
                                    Curriculum
 Use of Force                        Length of
                    All Staff                                                 4-hours                                               4-hours
Policy (¶ 1(a))                      Training
                                                                    One year after S.T.A.R.T.                              One year after S.T.A.R.T.
                                    Frequency
                                                                    Every other year thereafter                            Every other year thereafter

                                                                                  xii
                              Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 336 of 338


                                        Status of Refresher Training Program Development and Deployment
               Required
 Training                                                      In-Service Staff Refresher                                         Supervisor Refresher
               Attendees
                                 Status of                               Ongoing
                                                                                                                                Completed – 2018 - A.C.T.
                                Deployment                                A.C.T.
                              Attendance (¶ 7)                         TTS Records                                                     TTS Records
                              Examination (¶ 6)                            None                                                           None
                                  Status of
                                                                   Not Yet Developed                                               Not Yet Developed
                                 Curriculum
                                  Length of
                                                                         8-hours                                                           TBD
   Crisis                         Training
Intervention                                                      One year after A.C.T.                                           One year after A.C.T.
 & Conflict     All Staff        Frequency
                                                                Every other year thereafter                                     Every other year thereafter
 Resolution
  (¶ 1(b))                       Status of          Will develop then commence after initial In-Service             Will develop then commence after initial In-Service
                                Deployment                         A.C.T. is completed.                                            A.C.T. is completed.
                              Attendance (¶ 7)                             TBD                                                             TBD
                              Examination (¶ 6)                            TBD                                                             TBD
                                  Status of
                                                           Original refresher provided as part of ACT; revised refresher developed in Ninth Monitoring Period
                                 Curriculum
                                  Length of
                                                                                                          4-hours
                                  Training
 Defensive
  Tactics       All Staff                                                                     One year after S.T.A.R.T.
                                 Frequency
  (¶ 2(a))                                                                                    Every other year thereafter
                                Deployment                                                         Ongoing - A.C.T.
                              Attendance (¶ 7)                                                       TTS Records
                              Examination (¶ 6)                                                            N/A
                                  Status of
                                                                           Finalized and consulted Monitoring Team and developed by JKM
                                 Curriculum
                  Staff
               assigned to        Length of
                                                                                                          8-hours
SCM (Young        work            Training
  Inmate       regularly in      Frequency                                              All Staff who work with Young Inmates
Management)      Young
   (¶ 3)         Inmate                           Refresher training began in Fourth Monitoring Period but ceased in Ninth Monitoring Period (see box for ¶ 3 of
                                Deployment
                 Housing                                                       the Training section of this report); All Staff at RNDC
                  Areas       Attendance (¶ 7)                                                       TTS Records
                              Examination (¶ 6)                                                      Hand-written
                                                                              xiii
          Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 337 of 338



                             Status of Training Provided Since the Effective Date

                                            Training Provided during                          Total Training Provided
                                            Ninth Monitoring Period                            Nov. 2015 – Dec. 2019
                                          Pre-        Pre-
                         Recruit Class
                                       Promotional Promotional         In-Service Refresher Initial Training Refresher
                             N/A
                                        Captains     ADWs
 Use of Force Policy
                             N/A           N/A            N/A            N/A         1,252      12,341        6,555
       (¶ 1(a))
 Crisis Intervention
    and Conflict             N/A           N/A            N/A             809         N/A        9,960         N/A
 Resolution (¶ 1(b))
  Defensive Tactics
                             N/A           N/A            N/A            N/A         1,229      12,750        6,532
      (¶ 2(a))
    Young Inmate
Management (“SCM”)           N/A           N/A            N/A             196         865        9,030        4,058
         (¶3)
  Direct Supervision
                             N/A           N/A            N/A             227         N/A        6,572         N/A
         (¶4)
Probe Team (“Facility
Emergency Response           N/A           N/A            N/A             63          N/A        5,835         N/A
  Training”) (¶ 1(c))
   Cell Extraction
                             N/A           N/A            N/A             60          N/A        4,725         N/A
       (¶ 2(b))
  Handheld Camera
Operator Training (§
                             N/A                                 N/A                           2,899 286       N/A
      IX (Video
 Surveillance) ¶ 2(e))
                          All 54 Investigators onboarded in this Monitoring Period received
 Investigator (¶ 2(c))                                                                          230 287        N/A
                                                      training




      This includes all Recruits beginning with the November 2017 graduating class, and 159 ESU Staff
    286

    who were provided the training in prior Monitoring Periods.
    287
       This does not include those trained in the First Monitoring Period as the Monitoring Team had not
    begun verifying this information until the Second Monitoring Period.

                                                           xiv
                                                              Case 1:11-cv-05845-LTS-JCF Document 341 Filed 05/29/20 Page 338 of 338




                                                                                Civil Service Requirements:                     DOC In-House Disqualifiers:
                                                                             > U.S. citizen; 21 years old+; valid            > dismissal from prior employment        Review of Candidate's
                                                                               Driver's License etc; language
                                                                               requirement; proof of identity                           > arrests total                 History/Background
                                                    DCAS Exam             > educational or experience requirements                 > driving record total            Investigation by Director   Correction Officer
                                                                            >drug test; medical, psychological &                                                       of AIU and Assistant
                                                                                       physical testing
                                                                                                                               AIU Background Investigation            Commissioner of AIU
                                                                                > resident of NY or counties




                                                                                 Disqualifiers
                                                    DCAS Exam              > must hold valid drivers
Appendix D: Flowchart of Promotions Process




                                                                                    license                                       Review of UoF,
                                              (Completion of probation                                                                                               Chief & Commissioner to
                                                                                                                               Disciplinary, and other                                                Captain
                                                - 3 Years CO, unless          > resident of NYor                                                                             Review
                                                                                                                              background information
                                                     extended)                     counties
                                                                             > 60 college credits


                                                                                 Disqualifiers
                                                    DCAS Exam              > must hold valid drivers
                                                                                    license                                       Review of UoF,
                                              (Completion of probation                                                                                               Chief & Commissioner to     Assistant Deputy
                                                                                                                               Disciplinary, and other
                                                - 1 Year as Captain,          > resident of NYor                                                                             Review                  Warden
                                                                                                                              background information
                                                  unless extended)                 counties
                                                                             > 60 college credits



                                                     Tele-Type
                                                                                                                               Re-Assignment Board                   Chief & Commissioner to
                                                   Announcement             Review of UoF and                                        Review                             review candidates
                                              (Completion of probation    Disciplinary History, and                                                                                               Deputy Warden
                                                                                                                                Rating, Interview,                    recommended by Re-
                                              - 1 Year as ADW, unless     Performance Evaluations
                                                                                                                                Candidates Ranked                       Assignment Board
                                                     extended)



                                                       Tele-Type
                                                     Announcement         HR reviews UoF                             Promotion Board                  Chief &
                                                                          and Disciplinary                           Review, interview            Commissioner to
                                              (Completion of probation                                                                                                         Mayoral
                                                                            History, and                               candidates and            review candidates                                    Warden
                                                - 18 months in eligible                                                    make                                                Approval
                                                                            Performance                                                          recommended by
                                              title (Captain/ADW/DW),       Evaluations                              recommendations             Promotion Board
                                                    unless extended)



                                                  No specific time
                                                requirement that you
                                                                              Nunez Screening,
                                              have to be a Warden for,                                                        Commissioner and Chief
                                                                           including review of UoF                                                                      Mayoral Approval               Chief
                                              in order to be considered                                                             of Staff
                                                                           and Disciplinary History
                                                  for a Chief-level
                                                    appointment



                                                                                                                                          xv
